                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

NALCO COMPANY LLC, ECOLAB INC.,
HAZELMERE RESEARCH LTD., ECOLAB
USA INC., NALCO HOLDING COMPANY,
NALCO U.S. 2 INC. AND MOBOTEC AB,
LLC
                  Plaintiff,
                                        Civil Action No.: 3:18-cv-279
           v.
                                           FILED UNDER SEAL
WISCONSIN PUBLIC SERVICE
CORPORATION d/b/a WESTON POWER
PLANT (UNIT 3), AND ARBOR FUELS
COMPANY LLC
                  Defendant.

NALCO COMPANY LLC, ECOLAB INC.,
HAZELMERE RESEARCH LTD., ECOLAB
USA INC., NALCO HOLDING COMPANY,
NALCO U.S. 2 INC., AND MOBOTEC AB,
LLC
                   Plaintiff,

           v.                           Civil Action No.: 3:18-cv-280
WISCONSIN POWER AND LIGHT
COMPANY, WISCONSIN PUBLIC                  FILED UNDER SEAL
SERVICE CORPORATION, AND
MADISON GAS AND ELECTRIC
COMPANY, d/b/a COLUMBIA ENERGY
CENTER (UNIT 1), AND PORTAGE FUELS
COMPANY LLC
                  Defendant.




           DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO
             DEFENDANTS’ PROPOSED FINDINGS OF FACTS
I.       FREQUENTLY USED TERMS

         1.     The below table lists terms frequently used in Defendants’ Motions for Summary
                Judgment and supporting documents, along with each term’s definition for
                purposes of these Motions.
                 Term                            Definition
          ʼ692 Patent                    U.S. Patent No. 6,808,692 to Oehr
          ʼ235 Patent                    U.S. Patent No. 6,250,235 to Oehr
          ‘282 Patent                    U.S. Patent No. 5,817,282 to Oehr
          ‘548 Patent                    U.S. Patent No. 8,142,548 to Oehr
          ‘803 Patent                    U.S. Patent No. 5,458,803 to Oehr
          ‘805 Patent                    U.S. Patent No. 5,645,805 to Oehr
          279 Case                       Nalco Co. v. Wis. Pub. Serv. Corp., No. 3:18-cv-279
                                         (W.D. Wis.)
          280 Case                       Nalco Co. v. Wis. Power & Light Co., No. 3:18-cv-280
                                         (W.D. Wis.)
          AECS                           Alliant Energy Corporate Services, Inc.
          AJG Coal                       Arthur J. Gallagher Coal, Inc.

          Arbor                             Defendant Arbor Fuels Company, LLC
          Asserted Claims                   Claims 1, 8–19, and 22–29 of the ʼ692 Patent
          CaBr2                             The chemical symbol for calcium bromide
          Chem-Mod                          Non-party Chem-Mod LLC
          Chem-Mod Case                     Nalco Co. v. Chem-Mod LLC, et al., No. 1:14-cv-2510
                                            (N.D. Ill.), filed on April 8, 2014
          Chem-Mod Solution                 Chem-Mod’s method for treating coal, usually
                                            comprising the addition of MerSorb and S-Sorb to coal
                                            prior to combustion


          Defendants’ construction (or The proposed construction of terms from the ʼ692 Patent
          variations of that phrase    offered by Defendants in the parties’ Amended Joint
                                       Table of Terms Requiring Construction, filed at D.I.
                                       #82.1
          Gallagher Clean Energy       Gallagher Clean Energy, LLC

          Hazelmere                         Plaintiff Hazelmere Research Ltd.
          Hg                                The chemical symbol for mercury
          MerControl 7895                   The aqueous mixture of calcium bromide and water
                                            marketed by Nalco
          MerSorb                           The aqueous mixture of calcium bromide and water used
                                            as part of the Chem-Mod Solution
          MGE                               Defendant Madison Gas and Electric Company
          Nalco                             Plaintiff Nalco Company LLC
          NMI                               Nalco Mobotec, Inc., Nalco’s predecessor in interest

          NOx                               The chemical symbol for nitrogen oxides

 1
     Unless otherwise noted, citations to the docket refer to Case No. 3:18-cv-279. When specific
     circumstances require citation to the docket for Case No. 3:18-cv-280, the citation is identified as
     “Case 280, D.I. # [number].”


                                                      2
              Term                           Definition
      Plaintiffs’ construction (or   The proposed construction of terms from the ʼ692 Patent
      variations of that phrase)     offered by Plaintiffs in the parties’ Amended Joint Table
                                     of Terms Requiring Construction, filed at D.I. # 82
      Portage                        Defendant Portage Fuels Company, LLC
      POSA                           A person of ordinary skill in the relevant art
      Refined Coal                   Coal treated according to the Chem-Mod Solution
      SAC                            Plaintiffs’ Second Amended Complaint in the 279 and
                                     280 Cases
      Section 45                     26 U.S.C. § 45
      SOx                            The chemical symbol for sulfur oxides

      S-Sorb                         A dry powder sorbent used as part of the Chem-Mod
                                     Solution
      WPS                            Defendant Wisconsin Public Service Corporation
      WPL                            Defendant Wisconsin Power and Light Company
      2004 Statute                   The American Jobs Creation Act of 2004, PL 108-357,
                                     118 Stat. 1552 (Oct. 22, 2004)
      2008 Statute                   The Emergency Economic Stabilization Act of 2008, PL
                                     110-343, 122 Stat. 3808 (Oct. 3, 2008)
      2010 Statute                   The Tax Relief, Unemployment Insurance
                                     Reauthorization, and Job Creation Act of 2010, PL 111-
                                     312, 124 Stat. 3297
                                     (Dec. 17, 2010)

             Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

II.   PLAINTIFFS

      A.     Hazelmere

      2.     Plaintiff Hazelmere alleges that it is a Canadian company with its principal place
             of business at 1940 180 St., Surrey, BC V3S 9V2, Canada.

                     D.I. # 35, Second Amended Complaint (“SAC”) ¶ 10; D.I. # 49, Answer to
                     SAC ¶ 10.

             Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

      3.     Hazelmere is the reported owner of the patent in suit, the ʼ692 Patent.

                     D.I. # 35, SAC ¶ 11; D.I. # 49, Answer to SAC ¶ 11; D.I. # 37-6, Mobotec
                     USA, Inc. License Agreement (Jan. 1, 2005) § 2.2(a); D.I. # 37-1, Patent
                     Assignment (Feb. 8, 2002); D.I. # 35, SAC ¶ 11.

             Pl. Response: Undisputed.

                     Def. Reply: Undisputed.


                                              3
4.   Klaus Oehr, the putative inventor of the ʼ692 Patent, is the President of
     Hazelmere.

            D.I. # 35, SAC ¶ 11; D.I. # 49, Answer to SAC ¶ 11; D.I. # 35-3, Decl. of
            Oehr, ¶ 3; D.I. # 63, Oehr Dep. 55:19–56:5.

     Pl. Response: Undisputed.

            Def. Reply: Undisputed.

B.   Nalco and Its Affiliates

5.   Plaintiff Nalco alleges that it is a limited liability Delaware company with its
     principal place of business at 1601 West Diehl Road, Naperville, Illinois 60563.

            D.I. # 35, SAC ¶ 2, D.I. # 49, Answer to SAC ¶ 2.

     Pl. Response: Undisputed.

            Def. Reply: Undisputed.

6.   Nalco was previously known as Nalco Mobotec, Inc., or NMI.

            D.I. # 60, Johnson Dep. 20:8–11.

     Pl. Response: Disputed. Nalco Company purchased Mobotec USA, Inc.
     Mobotec USA Inc.’s name was changed to Nalco Mobotec, Inc. Nalco Mobotec,
     Inc. converted to a Delaware limited liability company and changed its name to
     Nalco Mobotec, LLC. Dkt. 37.

            Def. Reply: Undisputed. Plaintiffs assert a series of immaterial facts,
            but these assertions raise no dispute as to the proposed fact. Also,
            Plaintiffs’ assertions are not properly supported. D.I. # 37 is a 305-page
            filing for which Plaintiffs provide no pin cite. To the extent that Plaintiffs
            rely on the proof of standing, it is not admissible evidence. It is an
            unsworn statement signed by counsel without firsthand knowledge. Fed.
            R. Evid. 602 & 802; R. 56; Court’s Standing Order on Summary
            Judgment, Sec. I.C.

7.   Plaintiff Ecolab Inc. alleges that it is a Delaware corporation headquartered at 1
     Ecolab Place, St. Paul, Minnesota 55102.

            D.I. # 35, SAC ¶ 7; D.I. # 49, Answer to SAC ¶ 7.

     Pl. Response: Undisputed.

            Def. Reply: Undisputed.

8.   Plaintiff Ecolab USA Inc. alleges that it is a Delaware corporation headquartered
     at 1 Ecolab Place, St. Paul, Minnesota 55102.

            D.I. # 35, SAC ¶ 13; D.I. # 49, Answer to SAC ¶ 13.


                                      4
             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

       9.    Plaintiff Nalco Holding Company alleges that it is a Delaware corporation with
             its principal place of business is 1601 West Diehl Road, Naperville, Illinois
             60563.

                    D.I. # 35, SAC ¶ 15; D.I. # 49, Answer to SAC ¶ 15.

             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

       10.   Plaintiff Nalco U.S. 2 Inc. alleges that it is a Delaware corporation with its
             principal place of business is 1 Ecolab Place, St. Paul, Minnesota 55102.

                    D.I. # 35, SAC ¶ 17; D.I. # 49, Answer to SAC ¶ 17.

             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

       11.   Plaintiff Mobotec AB, LLC alleges that it is a North Carolina limited liability
             company and that its principal place of business is 1601 West Diehl Road,
             Naperville, Illinois 60563.

                    D.I. # 35, SAC ¶ 19; D.I. # 49, Answer to SAC ¶ 19.

             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

III.   DEFENDANTS

       A.    WPS

       12.   WPS is a Wisconsin corporation.

                    D.I. # 35, SAC ¶ 21; D.I. # 49, Answer to SAC ¶ 21.

             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

       13.   WPS has its principal offices and corporate headquarters at 700 N. Adams Street,
             Green Bay, WI 54301.

                    D.I. # 35, SAC ¶ 22; D.I. # 49, Answer to SAC ¶ 22.

             Pl. Response: Undisputed.



                                               5
             Def. Reply: Undisputed.

14.   WPS is ultimately owned by WEC Energy Group, Inc., a publicly traded company.

             D.I. # 14, WPS Corporate Disclosure Statement.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

B.    WPL

15.   WPL is a Wisconsin corporation.

             Case 280 D.I. # 38, SAC ¶ 21; Case 280 D.I. # 54, Answer to SAC ¶ 21.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

16.   WPL has its principal offices and corporate headquarters at 4902 N. Biltmore
      Lane, Madison, WI 53718-2148.

             Case 280 D.I. # 38, SAC ¶ 22; Case 280 D.I. # 54, Answer to SAC ¶ 22.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

17.   WPL is owned by Alliant Energy Corporation, a publicly traded company.

             Case 280 D.I. # 16, WPL Corporate Disclosure Statement.

      Pl. Response: Undisputed.
             Def. Reply: Undisputed.

18.   AECS is an affiliate of WPL.

             Mark Dec. Ex. 1, Nalco Company and Alliant Energy Corporate Services,
             Inc. General Agreement (January 1, 2011) §§ (1)(b), (1)(g).

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

C.    MGE

19.   MGE has its principal offices and corporate headquarters at 133 South Blair
      Street, Madison, WI 53788.

             Case 280 D.I. # 38, SAC ¶ 24; Case 280 D.I. # 54, Answer to SAC ¶ 24.


                                      6
      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

20.   MGE is owned by MGE Energy, Inc., a publicly traded company.

             Case 280 D.I. # 18, MGE Corporate Disclosure Statement

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

D.    Weston Power Plant Unit 3

21.   Weston Power Plant Unit 3 is a unit of a coal-fired power plant located at 2501
      Morrison Ave., Rothschild, WI 54474.

             D.I. # 35, SAC ¶ 21; D.I. # 49, Answer to SAC ¶ 21.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

22.   WPS is the owner and operator of Weston Power Plant Unit 3.

             D.I. # 35, SAC ¶ 21; D.I. # 49, Answer to SAC ¶ 21.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

E.    Columbia Energy Center Unit 1

23.   Columbia Energy Center Unit 1 is a unit of a coal-fired power plant located at
      W8375 Murray Rd., Pardeeville, WI 53954.

             Case 280 D.I. # 38, SAC ¶ 21; Case 280 D.I. # 54, Answer to SAC ¶ 21.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

24.   WPL, WPS, and MGE are co-owners as tenants in common of Columbia Energy
      Center Unit 1.

             Case 280 D.I. # 38, SAC ¶ 21; Case 280 D.I. # 54, Answer to SAC ¶ 21;
             D.I. #66, Lokenvitz Dep. 16:17–24; Mark Decl. Ex. 144, Amended and
             Restated Agreement for Construction and Operation of Columbia
             Generating Plant (Jan. 17, 2007), Background.

      Pl. Response: Undisputed.



                                      7
              Def. Reply: Undisputed.

25.   WPL operates the Columbia Energy Center.

              Case 280 D.I. # 38, SAC ¶ 21; Case 280 D.I. # 54, Answer to SAC ¶ 21.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

F.    Arbor

26.   Arbor is a limited liability company incorporated in Delaware.

              D.I. # 35, SAC ¶ 24; D.I. # 49, Answer to SAC ¶ 24.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

27.   Arbor has its principal offices at 414 S. Main Street, Suite 600, Ann Arbor,
      Michigan 48104.

              D.I. # 35, SAC ¶ 26; D.I. # 49, Answer to SAC ¶ 26.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

28.   From November 2, 2016 through July 13, 2018, Arbor owned and operated a
      Refined Coal facility that sold Refined Coal to the Weston Power Plant.

              Mark Decl. Ex. 137, Arbor Fuels Notice of Commercial Operations (Nov.
              2, 2016), at ARBOR_00001382; D.I. # 59, Hujet Dep. 182:18–184:09;
              D.I. # 64, Panczak Dep. 261:24–262:20; D.I. # 65, Raleigh Dep. 12:21–
              13:10; Mark Decl. Ex. 146, Nov. 2, 2016 Letter, at ARBOR_00001381;
              D.I. # 61, Kaminski Dep. 224:2–4.




                                       8
29.




      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

G.    Portage

30.   Portage is a limited liability company incorporated in Delaware.

             Case 280 D.I. # 38, SAC ¶ 25; Case 280 D.I. # 54, Answer to SAC ¶ 25.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

31.   Portage has its principal offices at 414 S. Main Street, Suite 600, Ann Arbor,
      Michigan 48104.

             Case 280 D.I. # 38, SAC ¶ 27; Case 280 D.I. # 54, Answer to SAC ¶ 27.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

32.   From October 4, 2016 through July 31, 2018, Portage owned and operated a
      Refined Coal facility that sold Refined Coal to the Columbia Energy Center.

             Mark Decl. Ex. 147, Aug. 22, 2016 Email, at WPL_00012684; Mark Decl.
             Ex. 148, “Columbia Refined Coal Approval Request,” at WPL_00012687;
             Case 280 D.I. # 66, Lokenvitz Dep. 290:301:23; Case 280 D.I. # 73,
             Whittaker Dep. 46:7–46:9.; 50:11–50:14; 166:18–167:5; 167:21-167:25;
             Mark Decl. Ex. 149, Panczak Ex. 15, July 17, 2015 email, at
             PORTAGE_00094295– 296; D.I. # 64, Panczak Dep. 217:9–223:25 Mark
             Decl. Ex. 150, Panczak Ex. 16, Dec. 2, 2015 Email, at
             PORTAGE_0095220–221; D.I. # 64, Panczak Dep. 224:1–231:4; Mark
             Decl. Ex. 47, Berkimer Ex. 6, Portage Fuels October 2016 Operating
             Report, at PORTAGE_00000451; D.I. # 57, Berkimer Dep. 47:3–54:1.




                                       9
33.




      Pl. Response: Undisputed.

            Def. Reply: Undisputed.

H.    Ownership of Arbor and Portage

34.




      Pl. Response: Undisputed.

            Def. Reply: Undisputed.

35.




      Pl. Response: Undisputed.

            Def. Reply: Undisputed.

36.   Arbor and Portage are ultimately owned by DTE Energy Company, a publicly
      traded company.

            D.I. # 31, Arbor Corporate Disclosure Statement; Case 280 D.I. # 32,
            Portage Corporate Disclosure Statement.

      Pl. Response: Undisputed.

            Def. Reply: Undisputed.




                                    10
IV.   JURISDICTION AND VENUE FOR CASE 279

      A.    Subject Matter Jurisdiction

      37.   Provided that the Court finds that Nalco had standing to bring its claims in Nalco
            Co. v. Wis. Pub. Serv. Corp., No. 3:18-cv-279 (W.D. Wis.), the Court has subject
            matter jurisdiction over that action pursuant to 28 U.S.C. §§ 1331 and 1338(a)
            because the claims and counterclaims arise under the Patent Act, 35 U.S.C. § 1 et
            seq.

                   D.I. # 1, Complaint, ¶ 10; D.I. # 20, First Amended Complaint, ¶ 19; D.I.
                   # 35, SAC ¶ 28; D.I. # 30, Counterclaims, ¶ 7; D.I. # 49, Counterclaims ¶7

            Pl. Response: Disputed. Even if Nalco is found not to have standing, Plaintiff
            Hazelmere would still have standing, and on that basis the Court would have
            jurisdiction as well.

                   Def. Reply: Undisputed. Plaintiffs do not dispute that the Court would
                   have subject matter jurisdiction over the action if the Court finds that
                   Nalco has standing. Plaintiffs assert that Hazelmere would have standing
                   even if Nalco does not, but this is immaterial to the proposed fact.
                   Defendants address that legal argument in their Opening and Reply Briefs.

      B.    Personal Jurisdiction

      38.   The Court has personal jurisdiction over Nalco in Nalco Co. v. Wis. Pub. Serv.
            Corp., No. 3:18-cv-279 (W.D. Wis.) because Nalco availed itself of the Court by
            filing a complaint for patent infringement in that action.

                   D.I. # 1, Complaint, ¶ 1; D.I. # 20, First Amended Complaint, ¶ 1; D.I. #
                   35, SAC ¶ 1.

            Pl. Response: Undisputed.

                   Def. Reply: Undisputed.

      39.   The Court has personal jurisdiction over Hazelmere in Nalco Co. v. Wis. Pub.
            Serv. Corp., No. 3:18-cv-279 (W.D. Wis.) because Hazelmere availed itself of the
            Court by filing a complaint for patent infringement in that action.

                   D.I. # 20, First Amended Complaint, ¶ 1; D.I. # 35, SAC ¶ 1.

            Pl. Response: Undisputed.

                   Def. Reply: Undisputed.

      40.   The Court has personal jurisdiction over Ecolab Inc. in Nalco Co. v. Wis. Pub.
            Serv. Corp., No. 3:18-cv-279 (W.D. Wis.) because Ecolab Inc. availed itself of the
            Court by filing a complaint for patent infringement in that action.

                   D.I. # 35, SAC ¶ 1.


                                            11
      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

41.   The Court has personal jurisdiction over Ecolab USA Inc. in Nalco Co. v. Wis.
      Pub. Serv. Corp., No. 3:18-cv-279 (W.D. Wis.) because Ecolab USA Inc. availed
      itself of the Court by filing a complaint for patent infringement in that action.

              D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

42.   The Court has personal jurisdiction over Nalco Holding Company in Nalco Co. v.
      Wis. Pub. Serv. Corp., No. 3:18-cv-279 (W.D. Wis.) because Nalco Holding
      Company availed itself of the Court by filing a complaint for patent infringement
      in that action.

              D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

43.   The Court has personal jurisdiction over Nalco U.S. 2 Inc. in Nalco Co. v. Wis.
      Pub. Serv. Corp., No. 3:18-cv-279 (W.D. Wis.) because Nalco U.S. 2 Inc. availed
      itself of the Court by filing a complaint for patent infringement in that action.

              D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

44.   The Court has personal jurisdiction over Mobotec AB LLC in Nalco Co. v. Wis.
      Pub. Serv. Corp., No. 3:18-cv-279 (W.D. Wis.) because Mobotec AB LLC availed
      itself of the Court by filing a complaint for patent infringement in that action.

              D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

              Def. Reply: Undisputed.

C.    Venue

45.   Venue for the counterclaims in Nalco Co. v. Wis. Pub. Serv. Corp., No. 3:18-cv-
      279 (W.D. Wis.) is proper in this judicial district pursuant to 28 U.S.C. §§ 1391
      because Plaintiffs accuse the Defendants of committing acts of patent
      infringement in this district and have sued Defendants in this district.


                                      12
                  D.I. # 1, Complaint, ¶¶ 11-12; D.I. # 20, First Amended Complaint,
                  ¶¶ 20-21; D.I. # 35, SAC ¶¶ 29–30.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

V.   JURISDICTION AND VENUE FOR CASE 280

     A.    Subject Matter Jurisdiction

     46.   Provided that the Court finds that Nalco had standing to bring its claims in Nalco
           Co. v. Wis. Power & Light Co., No. 3:18-cv-280 (W.D. Wis.), the Court has
           subject matter jurisdiction over that action pursuant to 28 U.S.C. §§ 1331 and
           1338(a) because the claims and counterclaims arise under the Patent Act, 35
           U.S.C. § 1 et seq.

                  Case 280, D.I. # 1, Complaint, ¶ 11; Case 280, D.I. # 24, First Amended
                  Complaint, ¶ 20; Case 280, D.I. # 35, SAC ¶ 29; Case 280, D.I. # 31,
                  Counterclaims, ¶ 9; Case 280, D.I. # 54, Counterclaims ¶ 8.

           Pl. Response: Disputed. Even if Nalco is found not to have standing, Plaintiff
           Hazelmere would still have standing, and on that basis the Court would have
           jurisdiction as well.

                  Def. Reply: Undisputed. Plaintiffs do not dispute that the Court would
                  have subject matter jurisdiction over the action if the Court finds that
                  Nalco has standing. Plaintiffs assert that Hazelmere would have standing
                  even if Nalco does not, but this is immaterial to the proposed fact.
                  Defendants address that legal argument in their Opening and Reply Briefs.

     B.    Personal Jurisdiction

     47.   The Court has personal jurisdiction over Nalco in Nalco Co. v. Wis. Power &
           Light Co., No. 3:18-cv-280 (W.D. Wis.) because Nalco Company LLC availed
           itself of the Court by filing a complaint for patent infringement in that action.

                  Case 280, D.I. # 1, Complaint, ¶ 1; Case 280, D.I. # 24, First Amended
                  Complaint, ¶ 1; Case 280, D.I. # 35, SAC ¶ 1.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

     48.   The Court has personal jurisdiction over Hazelmere in Nalco Co. v. Wis. Power
           & Light Co., No. 3:18-cv-280 (W.D. Wis.) because Hazelmere Research Ltd.
           availed itself of the Court by filing a complaint for patent infringement in that
           action.

                  Case 280, D.I. # 24, First Amended Complaint, ¶ 1; Case 280, D.I. # 35,
                  SAC ¶ 1.


                                            13
      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

49.   The Court has personal jurisdiction over Ecolab Inc. in Nalco Co. v. Wis. Power
      & Light Co., No. 3:18-cv-280 (W.D. Wis.) because Ecolab Inc. availed itself of
      the Court by filing a complaint for patent infringement in that action.

             Case 280, D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

50.   The Court has personal jurisdiction over Ecolab USA Inc. in Nalco Co. v. Wis.
      Power & Light Co., No. 3:18-cv-280 (W.D. Wis.) because Ecolab USA Inc.
      availed itself of the Court by filing a complaint for patent infringement in that
      action.

             Case 280, D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

51.   The Court has personal jurisdiction over Nalco Holding Company in Nalco Co. v.
      Wis. Power & Light Co., No. 3:18-cv-280 (W.D. Wis.) because Nalco Holding
      Company availed itself of the Court by filing a complaint for patent infringement
      in that action.

             Case 280, D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

52.   The Court has personal jurisdiction over Nalco U.S. 2 Inc. in Nalco Co. v. Wis.
      Power & Light Co., No. 3:18-cv-280 (W.D. Wis.) because Nalco U.S. 2 Inc.
      availed itself of the Court by filing a complaint for patent infringement in that
      action.

             Case 280, D.I. # 35, SAC ¶ 1.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

53.   The Court has personal jurisdiction over Mobotec AB LLC in Nalco Co. v. Wis.
      Power & Light Co., No. 3:18-cv-280 (W.D. Wis.) because Mobotec AB LLC




                                       14
            availed itself of the Court by filing a complaint for patent infringement in that
            action.

                    Case 280, D.I. # 35, SAC ¶ 1.

            Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

      C.    Venue

      54.   Venue for the counterclaims in Nalco Co. v. Wis. Power & Light Co., No. 3:18-
            cv-280 (W.D. Wis.) is proper in this judicial district pursuant to 28 U.S.C. §§
            1391 because Plaintiffs accuse Defendants of committing acts of patent
            infringement in this district and have sued Defendants in this district.

                    Case 280, D.I. # 1, Complaint, ¶¶ 12-13; Case 280, D.I. # 24, First
                    Amended Complaint, ¶¶ 21-22; Case 280, D.I. # 35, SAC ¶¶ 30-31.

            Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

VI.   STANDING

      A.    Plaintiffs’ Admissions

      55.




            Pl. Response: Undisputed for purposes of this case.

                    Def. Reply: Undisputed.

      56.




            Pl. Response: Undisputed for purposes of this case.

                    Def. Reply: Undisputed.

      57.




                                             15
      Pl. Response: Undisputed for purposes of this case.

             Def. Reply: Undisputed.

58.




      Pl. Response: Undisputed for purposes of this case.

             Def. Reply: Undisputed.

59.




B.

60.




      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

61.




                                     16
62.




63.




      17
      Pl. Response: Undisputed.

            Def. Reply: Undisputed.

64.




      Pl. Response: Undisputed.

            Def. Reply: Undisputed.

65.




                                  18
66.




67.




      19
68.




69.




      20
70.




71.




      21
22
72.




73.




      23
74.




C.

75.




      24
76.




77.




      25
       78.



             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

VII.   COAL AND COAL-FIRED POWER PLANTS

       79.   Jennifer Wilcox, Ph.D. is an expert in physical chemistry and chemical
             engineering, with specific expertise in coal combustion technology and chemistry,
             and emission control, including mercury capture from coal-fired power plants.

                    D.I. # 75, First Wilcox Report ¶¶ 5, 8, 9, 12, 17.

             Pl. Response: Disputed. This proposed finding of fact is disputed for at least the
             reasons raised in Plaintiffs’ Motion to Exclude Certain Portions of Jennifer
             Wilcox Ph.D.’s Expert Reports and Associated Testimony (Dkt. 99 and Dkt. 124).

                    Def. Reply: Undisputed. Plaintiffs’ Motion to Exclude Certain Portions
                    of Wilcox’s Expert Reports and Associated Testimony does not take issue
                    with Dr. Wilcox’s expertise in “physical chemistry and chemical
                    engineering, with specific expertise in coal combustion technology and
                    chemistry, and emission control, including mercury capture from coal-
                    fired power plants,” but rather her supposed lack of experience in coal-
                    fired power plant operations. D.I. # 99, Motion to Exclude Wilcox
                    Reports, at 1–2, 4–5; D.I. # 120, Def. Opp. Br. Motion to Exclude Wilcox
                    Reports, at 10–11.

       A.    Coal

       80.   Coal is a combustible sedimentary rock mostly composed of carbon, with variable
             quantities of other elements such as hydrogen, sulfur, oxygen, and nitrogen.

                    D.I. # 75, First Wilcox Report ¶ 28.

             Pl. Response: Undisputed.


                                             26
             Def. Reply: Undisputed.

81.   Coal contains a number of trace elements, some of which include mercury (Hg),
      calcium (Ca), magnesium (Mg), chlorine (Cl), bromine (Br), and sodium (Na).

             D.I. # 75, First Wilcox Report ¶ 28.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

82.   Coal is ranked based upon its age.

             D.I. # 75, First Wilcox Report ¶ 29.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

83.   The youngest coal is lignite, followed in increasing age by subbituminous,
      bituminous, and anthracite.

             D.I. # 75, First Wilcox Report ¶ 29.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

84.   The lowest-ranked (i.e., youngest) coal, lignite, has the lowest carbon content
      (~60%) and has the greatest number of volatiles and moisture compared to the
      highest-rank coal, anthracite (carbon content ~90%).

             D.I. # 75, First Wilcox Report ¶ 29.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

85.   Subbituminous coal and lignite coal are two major coal types burned in the
      United States.

             D.I. #75, First Wilcox Report ¶¶ 29, 166, 183, 217.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

86.   Compounds known as alkali flux are inherently present in coal, but were also
      known in the prior art to be used as additives to coal combustion systems.

             D.I. #75, First Wilcox Report ¶¶ 69, 149; Mark Decl. Ex. 48, ʼ235 Patent.



                                      27
      Pl. Response: Disputed. The term “alkali flux” appears in certain asserted
      claims of the ʼ692 Patent and would have a particular meaning to a POSA as used
      in those claims, based on the teaching of the ʼ692 Patent specification. Contrary
      to this proposed finding of fact, Dr. Fry has opined that “alkali flux,” as used in
      the claims of the ʼ692 Patent, does not include compounds inherently present in
      coal. Dr. Fry stated:

             “As I understand the scope of claims 10 and 24 of the ʼ692 Patent, this
             claim element requires that alkali flux is something that is added to the
             system, as opposed to something that occurs naturally in the coal. The
             ʼ692 Patent specification refers to the ‘addition’ of lime plus a lime flux
             and refers to the lime plus a lime flux as an ‘additive’ and ‘additive
             formula.’ ʼ692 Patent at 7:29-38. The specification also refers to the ʼ235
             Patent, saying the ʼ235 Patent describes adding a fossil fuel with an
             “additive” ʼ692 Patent at 2:37-47.”

      Dkt. 73, Second Fry Report, ¶ 212.

             Def. Reply: Undisputed. The response asserts an additional fact, but it
             raises no dispute of the proposed fact.

B.    Combustion of Coal

87.   When coal is combusted, or burned, it reacts with oxygen at high temperatures.

             D.I. # 75, First Wilcox Report ¶ 30.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

88.   In many coal-burning power plants, before it is burned in the boiler, coal is
      pulverized into particles the size of flour or chalk dust.

             D.I. # 75, First Wilcox Report ¶ 31; D.I. # 72, First Fry Report ¶ 54.
      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

89.   The two major products resulting from the combustion of coal are carbon dioxide
      (CO2) and water vapor (H2O).

             D.I. # 75, First Wilcox Report ¶ 32.

      Pl. Response: Disputed. While Plaintiffs agree that carbon dioxide and water
      vapor are two products resulting from the combustion of coal, it also is true that
      the gas resulting from the combustion of coal includes other constituent gases,
      including carbon monoxide, nitrogen, nitrogen oxides, sulfur oxides, residual
      oxygen and a number of elemental impurities, and mercury. Dkt. 103, PFF ¶ 52.
      In addition of course, fly ash will result from the combustion of coal. Dkt. 103,
      PFF ¶¶ 51-55, 93, 115, 125-127, 196-197; Dkt. 35-1, e.g., 3:55-60.



                                       28
             Def. Reply: Undisputed. The response asserts an additional fact, but it
             raises no dispute of the proposed fact. Further, Plaintiffs’ cited evidence
             does not support their response. Paragraph 59 of the First Fry Report,
             cited in Pl. PFF ¶ 52, states that carbon dioxide and water are two major
             components of the products resulting from the combustion of coal. D.I. #
             78, First Fry Report ¶ 59.

90.   Other gases are also formed from the combustion of coal. These include CO
      (carbon monoxide), SOx (sulfur oxides, which include SO2 and SO3), and NOx
      (nitrogen oxides, which include NO and NO2).

             D.I. # 75, First Wilcox Report ¶ 32.
      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

91.   Fine particles that rise up in, and out of, the boiler are known as fly ash, while the
      heavier ash particles that do not rise are termed bottom ash.

             D.I. # 75, First Wilcox Report ¶ 33.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

92.   Fly ashes are complex and heterogeneous materials comprised primarily of
      inorganic minerals (90-99%) and organic compounds (1-9%).

             D.I. # 75, First Wilcox Report ¶ 33.

      Pl. Response: Disputed. Dr. Fry opined that fly ash could be comprised of
      organic compounds in percentages that were higher than the percentages proposed
      by Defendants’ proposed finding of fact. See, e.g., Dkt. 73, Second Fry Report,
      ¶ 197.

             Def. Reply: Undisputed. The response asserts an additional fact, but it
             raises no material dispute of the proposed fact. Further, Plaintiffs’ cited
             evidence does not support their response. Paragraph 197 of the Second
             Fry Report does not reference the percentage of organic compounds found
             in fly ash. D.I. # 79, Second Fry Report ¶ 197.

93.   When coal is combusted, the mercury in the gases is primarily found in its
      elemental form (Hg0).

             D.I. # 75, First Wilcox Report ¶ 37; D.I. # 72, First Fry Report ¶ 69.

      Pl. Response: Disputed. Defendants’ proposed fact is vague with respect to the
      terms “primarily found.” Plaintiffs’ expert, Dr. Fry, opined that that mercury
      “becomes part of the flue gas as the flue gas is being created from the combustion
      of the coal in the combustor. Its form is initially elemental mercury indicated as
      Hg(0).” Dkt. 72, First Fry Report ¶ 69.


                                       29
             Def. Reply: Undisputed. Plaintiffs do not dispute that when coal is
             combusted, the mercury in the gases is initially found in its elemental form
             (Hg0).

94.   Due to its high vapor pressure and low solubility in water, Hg0 is difficult to
      remove from flue gas.

             D.I. # 75, First Wilcox Report ¶ 37; D.I. # 72, First Fry Report ¶ 69.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.

95.   Depending on the composition of the coal used, and the down-stream controls in
      place, mercury (Hg) released during the combustion of coal may also be present
      in an oxidized form (Hg++) or particulate-bound form (Hg0), which may be bound
      to fly ash.

             D.I. # 75, First Wilcox Report ¶ 37.

      Pl. Response: Undisputed.
             Def. Reply: Undisputed.

96.   The oxidized form of mercury is often present as HgCl2, HgBr2, and occasionally
      as HgO, depending on the boiler conditions and halogen content in the coal.

             D.I. # 75, First Wilcox Report ¶ 37.

      Pl. Response: Disputed. Defendants’ proposed fact is vague with respect to
      “often present.” Dr. Fry opined that “[s]imilar to the question of whether
      molecular bromine was formed, numerous factors can affect whether Hg(0) is
      oxidized by Br2 (assuming any Br2 was present) to form HgBr2, including the
      temperature profile of the system, residence time, ash composition and unburned
      carbon in ash, coal type, other flue gas constituents, pressure, presence of acid
      gases, water vapor, composition of the system walls, size and orientation of
      various aspects of the combustion facility, etc. . . .” Dkt. 73, Second Fry Report,
      ¶ 205.

             Def. Reply: Undisputed. Plaintiffs do not dispute that the oxidized form
             of mercury can be present as HgCl2, HgBr2, and occasionally as HgO,
             depending on the boiler conditions and halogen content in the coal.

97.   The formation of the oxidized form of mercury takes place through combined
      homogeneous (i.e., in the gas phase) and heterogeneous (i.e., gas-surface)
      pathways.

             D.I. # 75, First Wilcox Report ¶ 37.

      Pl. Response: Undisputed.

             Def. Reply: Undisputed.


                                       30
98.    The number and distribution of various halogen species in combustion gases—
       i.e., their “speciation”—can depend on factors such as temperature.

              D.I. # 75, First Wilcox Report ¶ 113.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

C.     Coal-Fired Power Plants

99.    In coal-burning power plants, the heat produced by the oxidation of coal is used
       to heat water, make steam, and heat steam.

              D.I. # 75, First Wilcox Report ¶ 30; D.I. #72, First Fry Report at ¶¶ 59–
              60.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

100.   The hot steam produced in the coal-fired power plant is used to power a turbine
       for electricity generation.

              D.I. # 75, First Wilcox Report ¶ 30; D.I. #72, First Fry Report ¶ 48.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

101.   Many different types of boilers, or furnaces, are used to burn coal.

              D.I. # 75, First Wilcox Report ¶¶ 42, 187, 209; D.I. # 72, First Fry Report
              ¶ 58; D.I. # 71, Fry Dep. 71:19‒72:22.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as vague
       with respect to Defendants’ assertion that there are “many different types of
       boilers.” Plaintiffs have proffered evidence from Dr. Fry that at least five types of
       boilers may be used to burn coal including tangentially-fired boilers, wall-fired
       boilers, cyclone, fluidized bed, and arch-fired boilers. Dr. Fry further testified
       that the two types of boilers that represent the majority of installed coal
       generating capacity in the United States are tangentially-fired boilers and wall-
       fired boilers. Dkt. 72, First Fry Report, ¶ 58.

              Def. Reply: Undisputed. Plaintiffs do not dispute that at least several
              different types of boilers may be used to burn coal. Additionally,
              Plaintiffs assert an additional fact, but it raises no dispute of the stated
              fact.

102.   The goals of the various coal-burning or coal-fired power plant systems are: (i)
       storing coal, preparing it to be burned, and introducing the coal and air into the
       boiler; (ii) combusting the coal and capturing the heat created in the combustion


                                        31
       “fireball” to heat and pressurize steam for use in generating electricity; (iii)
       minimizing the emission of harmful substances into the atmosphere; and (iv)
       recovering as much heat as possible from the combustion gases before they are
       emitted into the atmosphere.

              D.I. # 75, First Wilcox Report ¶¶ 30, 34‒40, 42.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as vague
       with respect to Defendants’ use of the term “goals.” Plaintiffs further dispute
       Defendants’ proposed finding of fact as it does not provide a complete description
       of a coal-fired power plant. Dr. Fry testified in detail about the background of a
       coal-fired power plant. Dkt. 72, First Fry Report, ¶¶ 48–67.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise a dispute of
              the stated fact. Plaintiffs fail to identify anything that is inaccurate about
              the state fact nor point to anything in particular from the Fry report that
              they claim is material.

103.   The coal yard receives and stores coal.

              D.I. # 75, First Wilcox Report ¶ 42; D.I. # 72, First Fry Report ¶ 52.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

104.   The initial processing of coal takes place in the crusher house.

              D.I. # 72, First Fry Report ¶¶ 52‒54.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

105.   The processing that takes place in the crusher house may include crushing the
       coal from the yard into ¾” pieces, and may also include applying additives to
       coal.

              D.I. # 72, First Fry Report ¶ 163.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

106.   The crushed coal is transferred from the crusher house to the power plant for
       storage in silos.

              D.I. # 75, First Wilcox Report ¶ 42; D.I. # 72, First Fry Report ¶ 52‒54.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.


                                        32
107.   The crushed coal received at the power plant is fed from the silos into the
       pulverizers, or mills, which further reduce the size of the coal to particles having
       the size of chalk dust

              D.I. # 72, First Fry Report ¶ 54; D.I. # 75, First Wilcox Report ¶ 42.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

108.   Additional coal additives may be applied to or mixed with the coal prior to
       pulverization.

              D.I. # 75, First Wilcox Report ¶ 42; D.I. # 72, First Fry Report ¶ 54.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as vague
       with respect to Defendants’ use of the term “additional.” Plaintiffs do not dispute
       that coal additives may be applied to or mixed with the coal prior to pulverization.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

109.   Pulverized coal and air are blown into the “combustion zone,” which is part of
       the “lower furnace” of the boiler.

              D.I. # 75, First Wilcox Report ¶¶ 42, 113; D.I. # 72, First Fry Report
              ¶ 58.




110.   The “typical temperatures” of the gases in the combustion zone extend up to 2500
       or 3000 °F.

              D.I. # 71, Fry Dep. 185:25–186:25.

       Pl. Response: Disputed. The reference to “typical temperatures” is not tied to
       any particular




                                        33
111.   The size and shape of the flames in the combustion zone vary depending on the
       type of firing system used in the boiler.

              D.I. # 72, First Fry Report ¶ 58.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

112.   Wall-fired boilers have burners arranged in arrays on opposing walls of the
       boiler.

              D.I. # 72, First Fry Report ¶ 58.
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

113.   In tangentially-fired boilers, the nozzles for coal introduction are situated along
       the corners of the boiler, so that the combusting coal creates a vortex, or rotating
       fireball, within the boiler.

              D.I. # 72, First Fry Report ¶ 58.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                        34
114.   Other boiler types with differing flame structure include cyclone, circulating
       fluidized bed, and arch-fired boilers, and their operation can vary significantly.

               D.I. # 72, First Fry Report ¶ 58; D.I. #71, Fry Dep. 71:19–73:21.

       Pl. Response: Undisputed.

               Def. Reply: Undisputed.

115.   The terms “furnace” or “boiler” do not describe a single monolithic or
       homogenous area.

               D.I. # 76, Second Wilcox Report ¶ 41; D.I. # 72, Fry First Report ¶ 55 &
               n.5; D.I. # 71, Fry Dep. 109:19–110:5.

       Pl. Response: Undisputed.

               Def. Reply: Undisputed.

116.   The combustion zone is located in the lower furnace, which is the hottest portion
       of the boiler, with temperatures ranging from 2500 °F (1370 °C) to 3000 °F.

               D.I. # 75, First Wilcox Report ¶¶ 42–43; D.I. # 76, Second Wilcox Report
               ¶ 27; D.I. # 72, First Fry Report ¶ 58; D.I. # 71, Fry Dep. 109:8–110:5.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the cited evidence. Dr. Fry has testified that

                 Dr. Fry further testified that
                                                                                   Dr.
       Wilcox testified that combustion zone temperatures are about 1370º C (or 2498º
       F). Dkt. 103, PFF ¶ 132.

               Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
               the stated fact. Fry’s testimony is consistent with the fact that
                                                                     Further, Wilcox
               testified that combustion zone temperatures are “about” 2490ºF, which is
               consistent with the fact that combustion zone temperatures “range from”
               2500ºF to 3000ºF.

117.   The area of the lower furnace in which the coal combusts is known as the
       “combustion zone,” and it may contain a “fireball.”

               D.I. # 76, Second Wilcox Report ¶ 36; D.I. # 72, First Fry Report ¶ 55;
               D.I. # 71, Fry Dep. 113:3–23, 119:13–120:24.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the cited evidence. In his expert report, Dr. Fry testified
       that the combustion zone could be identified by looking at a particular image in
       his expert report. Dr. Fry further testified that
                                                                                          Dr.
       Fry further testified that “[t]angentially-fired boilers . . . arrange the coal injection


                                          35
       nozzles in four corners of a square cross section boiler. The nozzles are designed
       to delay ignition of the coal which is injected at high velocities at an angle off the
       center axis of the boiler, causing a vortex or rotating fireball in the center of the
       boiler.” Dkt. 72, First Fry Report, ¶¶ 55, 58.

              Def. Reply: Undisputed. Def. PFF ¶ 117 does not mischaracterize Fry’s
              testimony, as is evidenced by comparing Def. PFF ¶ 117 with the
              referenced portions of the First Fry Report and Fry’s deposition.

118.   Heat produced from the combusting coal radiates to the walls of the lower
       furnace, which is lined with pipes containing water that is converted to steam.

              D.I. # 72, First Fry Report ¶ 59, 60; D.I. # 71, Fry Dep. 96:17‒ 97:18.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the cited evidence. Dr. Fry testified that “[h]eat from the
       combustion process radiates to the walls of the boiler where water is converted to
       steam.” Dr. Fry does not say anything about “the lower furnace” or that the lower
       furnace “is lined with pipes containing water.” Dkt. No. 72, First Fry Report ¶ 59,
       60; Dkt. 71, Fry Dep. 96:17‒ 97:18.

              Def. Reply: Undisputed. Def. PFF ¶ 118 does not mischaracterize the
              cited evidence. Fry stated in ¶ 60 of his First Report that the boiler walls
              are “made from tubes containing boiler water stacked neatly side-by-side.”
              He further testified that the “top horizontal section of the boiler,” distinct
              from the “lower furnace” as specified in Def. PFF ¶ 118, contains heat
              exchangers rather than tubes containing boiling water.

119.   The boiler in a coal-fired power plant is typically huge, and contains various
       features (such as the nozzles for introducing coal, and the nose arch, and the exit)
       that help define a variety of specific locations that a POSA recognizes to have
       characteristic temperatures and gas compositions.

              D.I. # 76, Second Wilcox Report ¶ 41.

       Pl. Response: Disputed. While Plaintiffs agree that a coal-fired power plant is
       typically huge, the description cited here appears to be limited to the furnace
       portion of a boiler, which includes the various features recited in the parenthetical.
       The boiler, will include additional structures, including the superheater and the
       economizer referred to in the ʼ692 Patent specification. Dkt. 72, Fry’s First
       Report, ¶ 60.

              Def. Reply: Undisputed. Plaintiffs admit that the boiler in a coal-fired
              power plant includes the features discussed in Def. PFF ¶ 119. Plaintiffs’
              identification of additional features does not dispute the stated fact.

120.   The gases present in the lower furnace include air and the gases formed from the
       combustion of coal.

              D.I. # 71 Fry Dep. 123:19‒124:11; D.I. # 72, First Fry Report ¶ 58‒60.




                                         36
       Pl. Response: Undisputed. With the understanding that the reference to “gases
       formed from the combustion of coal” refers to the “flue gas,” Dr. Wilcox testified
       is “born” in the combustion zone. Dkt. 103, PFF ¶ 406.

              Def. Reply: Undisputed. The response asserts an additional fact that
              does not respond to the proposed fact. Moreover, Wilcox did not testify
              that flue gas was born in the combustion zone. The record shows that at
              144:10–15, Wilcox testified as follows:

                      A. And I would say just like the patent that you showed me, they
                      would say that that -- and just like all the definitions that Andrew
                      Fry gave in his expert report and responses, yes, that is where flue
                      gasses are borne in the furnace because that is what oxidation of
                      coal means. But it doesn’t mean that that is the same as flue gas.
                      And so it’s not easy to say yes or no because that would imply that
                      that’s flue gas and it’s not. It’s where it’s borne, and it quickly
                      leaves that region, and that region is fuel-rich and it’s not flue gas.
                      D.I. # 69, Wilcox Dep. 144:10–15.

121.   Combustion proceeds in stages in many commercial boilers, such that the
       composition of the combustion gases varies at different locations throughout the
       furnace.

              D.I. # 76, Second Wilcox Report ¶ 16; D.I. # 71, Fry Dep. 126:3– 127:3.

       Pl. Response: Disputed. Defendants have mischaracterized Dr. Fry’s testimony
       being used to support this finding of fact. Dr. Fry did not testify that
       “[c]ombustion proceeds in stages in many commercial boilers . . .” as asserted by
       Defendants. Rather, Dr. Fry simply testified that with respect to a hand-drawn
       diagram that Dr. Fry drew during his deposition, that “[t]he chemical composition
       of the flue gas as it proceeds through this system continuously changes all the way
       through the end.” Dkt. 71, Fr. Dep. 126:3–127:3. Dr. Fry also testified that the
       combustion zone is below the nose arch. Dkt. 71, Fr. Dep. 87: 16-21.

              Def. Reply: Undisputed. Def. PFF ¶ 121 does not mischaracterize Fry’s
              testimony, as evidenced by comparing Def. PFF ¶ 121 with the Fry
              deposition at 126:3–127:3. Fry’s testimony is consistent with the stated
              fact that “combustion proceeds in stages” in many commercial boilers.

122.   The composition of combustion gases varies dramatically at different points in the
       furnace and plant, based on the different stages of combustion that have taken
       place.

              D.I. # 76, Second Wilcox Report ¶ 17.

       Pl. Response: Disputed. Defendants’ proposed fact is vague with respect to
       “varies dramatically.” Dr. Fry has testified that there are other factors affecting
       the composition of combustion. For example, Dr. Fry testified that “[t]he
       composition of [flue gas] varies depending on the coal type and origin.” Dkt. 72,
       First Fry Report, ¶ 61.

              Def. Reply: Undisputed that the composition of combustion gases
              “varies” at different points in the furnace and plant, based on the different


                                        37
              stages of combustion that have taken place. The response offers no
              evidence to dispute this; it asserts an additional fact, but it raises no
              dispute of the stated fact.

123.   Many combustors use staged combustion, by which partial combustion takes
       place in the combustion zone, followed by combustion to substantial completion
       when the gas stream is exposed to “overfired air.”

              D.I. # 76, Second Wilcox Report ¶¶ 16, 82; D.I. # 71, Fry Dep. 114:13–
              120:11.

       Pl. Response: Undisputed.
              Def. Reply: Undisputed.

124.   By staging combustion so that the combustion proceeds stepwise, with partial
       combustion first, followed by additional combustion after the introduction of the
       overfired air, the production of certain nitrogen oxide (NOx) compounds is
       reduced.

              D.I. # 76, Second Wilcox Report ¶ 16. D.I. # 71, Fry Dep. 114:3– 14.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

125.   The combustion of coal in a boiler having staged combustion is not substantially
       complete until after the initial combustion gases are further combusted in the
       “overfired” air.

              D.I. # 76, Second Wilcox Report ¶ 82.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

126.   The gas stream after the substantial completion of combustion is different from
       the gas in the combustion zone in two very important ways: temperature and
       composition.

              D.I. # 76, Second Wilcox Report ¶ 38; D.I. # 71, Fry Dep. 126:3– 127:3.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is vague with
       respect to the terms “substantial completion” and “very important ways.”
       Plaintiffs further dispute this proposed fact as Defendants have mischaracterized
       Dr. Fry’s testimony being used to support this finding of fact. Dr. Fry simply
       testified that with respect to a hand-drawn diagram that Dr. Fry drew during his
       deposition, that “[t]he chemical composition of the flue gas as it proceeds through
       this system continuously changes all the way through the end.” Notably, Dr. Fry
       does not limit his testimony to “two very important ways,” as alleged by
       Defendants. Dkt. 71, Fr. Dep. 126:3–127:3.



                                         38
              Def. Reply: Undisputed. Def. PFF ¶ 126 does not mischaracterize the
              cited evidence. Fry’s testimony is consistent with the stated fact, and with
              Wilcox’s testimony that gases in the combustion zone and gases after the
              substantial completion of combustion “differ in two very different ways:
              temperature and composition.” D.I. # 76, Second Wilcox Report ¶ 86.

127.   The use of overfired air, and staged combustion, can reduce NOx formation.

              D.I. # 75, First Wilcox Report ¶ 43‒44; D.I. # 71 Fry Dep. 81:19‒ 82:1;
              D.I. # 72, First Fry Report ¶ 65.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

128.   In staged combustion, higher levels of carbon monoxide are usually formed
       during the initial combustion; the overfired air converts some of the carbon
       monoxide into carbon dioxide.

              D.I. # 75, First Wilcox Report ¶ 34.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

129.   As the hot air and gases generated from the combustion of coal rise, they change
       in temperature and composition, and in many boilers eventually encounter a
       prominent constriction known as the “nose arch.”

              D.I. # 71, Fry Dep. 108:19‒109:7.




130.   After the hot air and combustion gases rise past the nose arch, they cool further
       as they pass through various sections and systems that allow them to transfer heat
       (largely through convection) to pipes that contain steam and/or water.

              D.I. # 71, Fry Dep. 109:08‒112:13; D.I. # 72, First Fry Report ¶ 60.



                                       39
       Pl. Response: Disputed. This proposed fact is ambiguous in its use of the term
       “combustion gases” in the context of the proposed fact. The citation in support is
       to opinion from Dr. Fry’s Expert Report wherein he refers to “flue gas,” not “hot
       air and combustion gases.” Dkt. 72, ¶ 60. Dr. Fry testified that “I don’t typically
       use the term ‘combustion gases.’ I would use combustion products
       interchangeably with flue gas.” Dkt. 71, Fry Dep. 118:1-5.

              Def. Reply: Undisputed. Plaintiffs’ assertion regarding flue gas does not
              create a dispute, as Fry defines flue gas as “the gas produced during the
              combustion of coal.” Plaintiffs assert an additional fact, but it raises no
              dispute of the proposed fact.

131.   The “superheaters” heat the steam contained within pipes in the superheaters,
       and the heated steam is used to power turbines.

              D.I. # 71, Fry Dep. 109:08‒112:13; D.I. # 72, First Fry Report ¶ 60.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

132.   According to Plaintiffs’ expert witness, Andrew Fry, the gas in the lower furnace
       contains a combination of air and what he refers to as flue gas, but at some point
       after the combustion zone, and especially when the gases pass through the
       convective section, the gases mix extensively, and the gases in the system become
       homogeneous and are collectively referred to as “flue gas.”

              D.I. # 71, Fry Dep. 162:07‒163:14, 97:1–18.

       Pl. Response: Disputed. This summary of Dr. Fry’s testimony does not
       accurately quote all of the parameters of his testimony on this topic in the pages
       cited by Defendants, and Plaintiffs refer to the Court to those pages for the
       accurate representation of Dr. Fry’s testimony in this respect.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative. Further,
              Def. PFF ¶ 132 does not misconstrue Fry’s testimony, as is evident by
              comparing Def. PFF ¶ 132 to the language of the Fry deposition.

133.   The flue gas stream cools as it passes through the superheater, the convective
       zone, and “economizers,” which contain pipes that absorb the heat and transfer it
       to the water that they carry, preheating such water to its boiling points.

              D.I. # 72, First Fry Report ¶ 60.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

134.   By the time they leave the economizer, the flue gases may have cooled to
       approximately 600 to 700 °F.

              D.I. # 75, First Wilcox Report ¶ 42‒43; D.I. # 72, First Fry Report ¶ 61.


                                        40
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

135.   The superheater section and economizer/ESP section of the combustor are both
       well downstream of the combustion zone.

              D.I. # 76, Second Wilcox Report ¶ 21; D.I. # 72, First Fry Report ¶¶ 60–
              61.

       Pl. Response: Disputed. This proposed finding of fact is vague and indefinite
       with respect to Defendants’ use of the term “well.”

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

136.   When the flue gas stream exits the economizer into the remainder of the “flue gas
       ductwork,” it encounters a number of “air-pollution control devices.”

              D.I. # 75, First Wilcox Report ¶ 42; D.I. # 72, First Fry Report ¶ 62.

       Pl. Response: Disputed. The citations do not support referring to the pathway of
       the flue gas after it exits the economizer as “flue gas ductwork.” However,
       Plaintiffs do not dispute that when the flue gas stream exits the economizer, it will
       exit the boiler, and thereafter potentially encounter one or more air pollution
       control devices, such as electrostatic precipitators or fabric filters. Dkt. 72, Fry’s
       First Report, ¶¶ 62 & 63.

              Def. Reply: Undisputed. Plaintiffs do not dispute that flue gas passes
              through air pollution control devices. Furthermore, Plaintiffs’ assertion
              that “the citations do not support referring to the pathway of the flue gas
              after it exits the economizer as ‘flue gas ductwork’” is incorrect. Rather,
              in the cited paragraph, Wilcox notes that flue gas “travels through
              ductwork through the smokestack.” D.I. # 75, First Wilcox Report ¶ 42.

137.   The particulates in flue gas include fly ash, which may be captured and sold for
       use by the concrete industry.

              D.I. # 72, First Fry Report ¶ 61.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

138.   Fabric filters, also known as baghouses, are used to filter solid particles from flue
       gas.

              D.I. # 72, First Fry Report ¶ 63; D.I. # 73, Second Fry Report ¶ 72; D.I. #
              75, First Wilcox Report ¶¶ 45, 214.

       Pl. Response: Undisputed.



                                        41
               Def. Reply: Undisputed.

139.   Coal combustion systems routinely use particulate collection devices to remove
       particles.

               D.I. # 71, Fry Dep. 82:9–25; D.I. # 75, First Wilcox Report ¶ 209.

       Pl. Response: Disputed. Defendants have not identified evidence that supports
       the proposed fact. In particular, the evidence cited by Defendants does not
       indicate that particulate collection devices are “routinely” used by “coal
       combustion systems. The cited testimony by Dr. Fry only indicates that he is
       familiar with particulate collection devices, not that they are “routinely” used.
       The cited opinion from Dr. Wilcox only refers to use of particulate collection
       devices used in “coal-fired electric utility boilers,” specifically, not to their use in
       “coal combustion systems” generally. To the extent that the phrase “coal
       combustion systems” can include systems other than in “coal-fired electric utility
       boilers,” Defendants offer no evidentiary support for this statement, and Dr. Fry
       has offered opinion that contradicts the statement. Dr. Fry stated:

       “I disagree with Dr. Wilcox’s opinion that any modern coal combustion furnace
       would employ a particulate collection device. This is not always the case for small
       scale intermittent furnaces.”

       Dkt. 73, Second Fry Report, ¶ 253.

               Def. Reply: Undisputed. Defendants’ cited evidence supports the stated
               fact. The cited testimony by Fry is consistent with the stated fact that
               particulate collection devices are routinely used by coal combustion
               systems. At most, the testimony disputes a finding that “any” coal
               combustion furnace would employ a particular collection device, which is
               not what Defendants assert in Def. PFF ¶ 139.

140.   Flue gas desulfurization (“FGD”) units, or scrubbers, remove SOx from the flue
       gas.

               D.I. # 72, First Fry Report ¶ 64.
       Pl. Response: Undisputed.

               Def. Reply: Undisputed.

141.   In a wet FGD unit, water that contains chemicals such as calcium carbonate or
       lime is injected into the flue gas, where they react with SOx compounds to form
       calcium sulfite, which may then be removed.

               D.I. # 72, First Fry Report ¶ 64.

       Pl. Response: Undisputed.

               Def. Reply: Undisputed.

142.   FGD systems have been in use since in the 1980s.


                                          42
              D.I. # 75, First Wilcox Report ¶ 210 (citing Kilgroe at 3–14); D.I. # 72,
              First Fry Report ¶ 64.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

143.   Selective catalytic reducers (“SCR”) and selective non-catalytic reducers
       (“SNCR”) are used to reduce NOx emissions.

              D.I. # 72, First Fry Report ¶ 65.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

144.   In SCR and SNCR systems, a liquid chemical such as ammonia or urea is injected
       into the flue gas to convert the NOx to molecular nitrogen.

              D.I. # 72, First Fry Report ¶ 65; D.I. # 71, Fry Dep. 70:17‒71:11.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

145.   SCR systems have been in use since the 1990s.

              D.I. # 72, First Fry Report ¶ 65.

Pl. Response: Undisputed.

              Def. Reply: Undisputed.

146.   Activated carbon injection (“ACI”) has been used since the 1990s to decrease
       mercury emissions from coal-burning power plants.

              D.I. # 72, Fry First Report ¶ 66; Mark Decl. Ex. 185, Evan J. Granite et
              al., Sorbents for Mercury Removal from Flue Gas, U.S. DEP’T OF
              ENERGY FED. ENERGY TECH, CTR 17 (1998) at § 3.0.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

147.   In ACI, activated carbon is injected into the flue gas at low temperatures.

              D.I. # 75, First Wilcox Report ¶ 53‒55; D.I. # 72, First Fry Report ¶ 66;
              D.I. # 71, Fry Dep. 75:23‒77:4.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.


                                        43
148.   Activated carbon adsorbs mercury from the flue gas stream; it also can oxidize
       elemental mercury (Hg0) to Hg++.

              D.I. # 75, First Wilcox Report ¶ 53‒55; D.I. # 72, First Fry Report ¶ 66;
              D.I. # 71 Fry Dep. 75:23‒77:4.

       Pl. Response: Disputed. The materials being relied on to support Defendants’
       proposed finding of fact have been mischaracterized. For example, none of the
       referenced citations support Defendants’ assertion that “[a]ctivated carbon . . . can
       oxide elemental mercury (Hg0) to Hg++).”

              Def. Reply: Undisputed. Plaintiffs’ response misstates the record.
              Paragraphs 53 and 54 of the First Wilcox Report are headed “Removal of
              Mercury through Activated Carbon Injection.” Paragraph 54 discusses
              activated carbon adsorption and heterogeneous oxidation of Hg0 to Hg++.

149.   Activated carbon that has bound mercury is captured in an electrostatic
       precipitator (ESP) or the fabric filter.

              D.I. # 75, First Wilcox Report ¶ 53‒55; D.I. # 72, First Fry Report ¶ 66;
              D.I. # 71, Fry Dep. 75:23‒77:4.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

150.   Brominated activated carbon, or activated carbon treated with other halogens,
       may also be injected into flue gas in order to capture mercury.

              D.I. # 71, Fry Dep. 77:23‒79:17.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

151.   Flue gas continues to cool as it streams through the flue gas ductwork and the air
       pollution control systems.

              D.I. # 72, First Fry Report ¶ 67.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

152.   Finally, flue gas enters the stack, which resembles a tall chimney, and rises up
       through the stack and exits into the atmosphere.

              D.I. # 72, First Fry Report ¶ 67; D.I. # 71, Fry Dep. 163:3‒14.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.


                                        44
153.   Plaintiffs’ expert witness, Andrew Fry, testified that the gases going through the
       flue gas ductwork and heading toward the stack are flue gas, but that he has no
       opinion regarding “at what point above the end of the stack []it would no longer
       be called flue gas.”

              D.I. # 71, Fry Dep. 163:3‒18.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

D.     Methods for Introducing Chemicals Into Coal-Fired Power Plants

154.   In 2001, at the time of the application leading to the ʼ692 Patent, three distinct
       methods were recognized for introducing chemicals and other substances into
       systems of a coal-fired power plant for the purpose of reducing or modifying
       emissions.

              D.I. # 75, First Wilcox Report ¶ 61; D.I. # 76, Second Wilcox Report ¶ 54;
              D.I. # 74, Third Fry Report ¶ 53.

       Pl. Response: Disputed. Defendants have mischaracterized the evidence they
       are relying on to support this proposed finding of fact. Dr. Fry testified that there
       were at least three general methods for injecting additives into coal combustion
       flue gas: adding the additive to coal before the coal is introduced into the furnace;
       adding the additive into the flue gas of the combustion zone; and adding the
       additive into the flue gas in the ductwork of the boiler downstream of the
       combustion zone. Dr. Fry testified that all three methods are considered
       “injecting . . . into flue gas.” Dr. Fry explained that a POSA would be
       knowledgeable concerning all three methods, and would understand that the
       various methods were interchangeable and could be considered “injecting . . . into
       flue gas” as required by the claims of the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–
       426, 431; PFF ¶ 907.
       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated



                                        45
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418.

155.   One method for introducing chemicals into coal-burning systems was to “pre-
       treat” coal by applying chemicals or other additives to the coal, or mixing
       chemicals with coal, before the coal was introduced into the boiler for
       combustion.

              D.I. # 75, First Wilcox Report ¶ 61; D.I. # 76, Second Wilcox Report
              ¶¶ 54–57; D.I. # 74, Third Fry Report ¶ 53.

       Pl. Response: Disputed. Plaintiffs agree that one method of introducing
       chemicals into coal burning systems is to apply the chemicals to the coal before
       injecting those chemicals, mixed with the coal, into the furnace of a boiler.
       However, in the prior art, this was understood to be one method of “injecting into
       flue gas.” Dkt. 103, PFF ¶ 247, U.S. Patent No. 6,372,187 (“Madden”).

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the asserted fact. Further, Pl. PFF ¶ 247 and Madden do not address the
              introduction of chemicals into coal-burning systems. D.I. # 134, Def.
              Resp. to Pl. PFF ¶ 247.

156.   The second method for introducing chemicals into coal-burning systems was to
       inject such chemicals into the combustion zone of the furnace.

              D.I. # 75, First Wilcox Report ¶ 61; D.I. # 76, Second Wilcox Report
              ¶¶ 54–57; D.I. # 74, Third Fry Report ¶ 53.

       Pl. Response: Disputed. Plaintiffs agree that one method of introducing
       chemicals into coal burning systems is to inject such chemicals into the
       combustion zone of the furnace. However, in the prior art, this was understood to
       be one method of “injecting into flue gas.” Dkt. 103, PFF ¶ 247, U.S. Patent No.
       6,372,187 (“Madden”).

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the asserted fact. Further, Pl. PFF ¶ 247 and Madden do not address the
              introduction of chemicals into coal-burning systems. D.I. # 134, Def.
              Resp. to Pl. PFF ¶ 247.

157.   The third method for introducing chemicals into coal-burning systems was to
       inject such chemicals into the flue gas, typically in the flue gas ductwork.

              D.I. # 75, First Wilcox Report ¶ 61; D.I. # 76, Second Wilcox Report
              ¶¶ 53–57; D.I. # 74, Third Fry Report ¶ 53.

       Pl. Response: Disputed. Defendants have mischaracterized the evidence they
       are relying on to support this proposed finding of fact. Dr. Fry testified that there
       were at least three general methods for injecting additives into coal combustion
       flue gas: adding the additive to coal before the coal is introduced into the furnace;
       adding the additive into the flue gas of the combustion zone; and adding the
       additive into the flue gas in the ductwork. Dr. Fry testified that all three methods
       are considered “injecting . . . into flue gas.” Dr. Fry explained that a POSA would


                                        46
       be knowledgeable concerning all three methods, and would understand that the
       various methods were interchangeable and could be considered “injecting . . . into
       flue gas” as required by the claims of the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–
       426, 431; PFF 907.

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered.” Dkt.
       103, ¶¶ 416-417.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418.

158.   Plaintiffs’ expert witness, Andrew Fry, acknowledged that some types of additives
       could be introduced into the coal plant using any of the three foregoing methods,
       but others could not.

              D.I. # 73, Second Fry Report ¶ 64 (“It is my opinion that a POSA would
              be expected to be knowledgeable about [three] . . . equally acceptable
              alternative methods.”); D.I. # 71, Fry Dep. 68:11–69:20 (opining that an
              “aqueous solution containing alkali solids” could be injected into the flue
              gas ductwork and could be sprayed onto coal before it entered the
              furnace, but could not be injected into the combustor itself), Fry Dep.
              103:18‒104:21 (opining that it would be “nonsensical” for “extract[ed]
              unburned coal” to be “reinjected back into the combustion zone”).

       Pl. Response: Disputed. Dr. Fry opined that the phrase “injecting into flue gas”
       would have been understood by a POSA to encompass at least three ways of
       injecting additives into flue gas resulting from the combustion of coal, where
       these three methods included: (1) mixing the additive with coal before injecting
       the additive with the coal into the combustion zone; (2) injecting the additive into
       the combustion zone; or (3) injecting it into the flue gas downstream of the
       combustion zone. Dkt. 74, Fry’s Reply Report on Infringement, ¶¶ 53, 63.

              Def. Reply: Undisputed. The response does not dispute that Fry
              identified three methods for introducing additives to coal combustion
              systems.

159.   A POSA would understand that adding chemicals to the combustion zone is
       substantially different than adding them to the flue gas, requiring different




                                        47
       technologies, and—given the different gas composition and temperature—likely
       having different effects.

               D.I. # 76, Second Wilcox Report ¶ 38.

       Pl. Response: Disputed. Defendants proposed finding of fact is vague with
       respect to “substantially different.” Defendants have mischaracterized the
       evidence they are relying on to support this proposed finding of fact. Dr. Fry
       testified that there were at least three general methods for injecting additives into
       coal combustion flue gas: adding the additive to coal before the coal is introduced
       into the furnace; adding the additive into the flue gas of the combustion zone; and
       adding the additive into the flue gas in the ductwork of the boiler downstream of
       the combustion zone. Dr. Fry testified that all three methods are considered
       “injecting . . . into flue gas.” Dr. Fry explained that a POSA would be
       knowledgeable concerning all three methods, and would understand that the
       various methods were interchangeable and could be considered “injecting . . . into
       flue gas” as required by the claims of the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–
       426, 431; PFF 907.

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

               Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
               states a legal conclusion, and the response does not contradict the stated
               fact. Moreover, the cited evidence does not support Plaintiffs’ stated
               additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
               Resp. to Pl. PFF ¶¶ 416–418.

160.   The term “injecting . . . into . . . flue gas” is a term of art that refers to one of the
       known, specific methodologies used at the time of the invention to treat emissions
       from coal-fired power plants.

               D.I. # 76, Second Wilcox Report ¶ 20.

       Pl. Response: Disputed. Defendants have requested that the Court construe the
       term “injecting . . . into the flue gas,” and the parties have proposed different
       constructions for this term. Dkt. 82, Amended Joint Table of Terms Requiring
       Construction, pp. 2–3. Defendants have mischaracterized the evidence they are
       relying on to support this proposed finding of fact. Dr. Fry testified that there
       were at least three general methods for injecting additives into coal combustion
       flue gas: adding the additive to coal before the coal is introduced into the furnace;
       adding the additive into the flue gas of the combustion zone; and adding the


                                          48
       additive into the flue gas in the ductwork of the boiler downstream of the
       combustion zone. Dr. Fry testified that all three methods are considered
       “injecting . . . into flue gas.” Dr. Fry explained that a POSA would be
       knowledgeable concerning all three methods, and would understand that the
       various methods were interchangeable and could be considered “injecting . . . into
       flue gas” as required by the claims of the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–
       426, 431; PFF 907.

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       Indeed, the intrinsic evidence proves that a POSA at the time would have
       understood the phrase “injecting into flue gas” to encompass all three methods of
       introducing an additive into coal combustion flue gas, as shown, for example, by
       Madden. Dkt. 103, PFF ¶ 247, U.S. Patent No. 6,372,187 (“Madden”). Dkt. 74,
       Fry Reply Report, ¶¶ 53, 63.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and states
              a legal conclusion, and the response does not contradict the stated fact.
              Moreover, the cited evidence does not support Plaintiffs’ stated additional
              facts and relies upon inadmissible evidence. D.I. # 134, Def. Resp. to Pl.
              PFF ¶¶ 416–418.

161.   A POSA in the field of the ʼ692 Patent would expect to see a disclosure about the
       use of a chemical in a coal-burning power plant to teach which of the methods of
       introduction would work for that class of chemicals.

              D.I. # 75, First Wilcox Report ¶¶ 108‒109; D.I. # 76, Second Wilcox
              Report ¶ 54.

       Pl. Response: Disputed. Plaintiffs object to this finding of fact as
       argumentative. McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist.
       LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have no place in
       proposed findings of fact or responses to such findings.”).

       Defendants have mischaracterized the evidence they are relying on to support this
       proposed finding of fact. Dr. Fry testified that there were at least three general
       methods for injecting additives into coal combustion flue gas: adding the additive
       to coal before the coal is introduced into the furnace; adding the additive into the
       flue gas of the combustion zone; and adding the additive into the flue gas in the
       ductwork. Dr. Fry testified that all three methods are considered “injecting . . .
       into flue gas.” Dr. Fry explained that a POSA would be knowledgeable


                                        49
       concerning all three methods, and would understand that the various methods
       were interchangeable and could be considered “injecting . . . into flue gas” as
       required by the claims of the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–426, 431;
       PFF 907.

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered.” Dkt.
       103, ¶¶ 416-417.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418. Further, Def. PFF ¶ 161 does not
              mischaracterize the cited evidence. The evidence cited by Plaintiffs is
              consistent with Wilcox’s testimony that a POSA would expect “specificity
              . . . if the ‘692 Patent were to contemplate pretreating coal and/or injecting
              into the combustor.” D.I. # 75, First Wilcox Report ¶ 108.

162.   Plaintiffs’ expert witness, Andrew Fry, testified that “magnesium oxide is another
       example of a furnace sorbent injection . . . and the purpose” “was to change the
       ash characteristics” “typically [in] the fly ash.” Fry responded yes when asked,
       “you said you were aware of this magnesium oxide being used as a coal additive”
       and when asked ,”were you also aware of it being injected into the furnace.”

              D.I. # 71, Fry Dep. 94:8‒20.

       Pl. Response: Disputed. Defendants mischaracterize Dr. Fry’s testimony. At
       the cited testimony, Dr. Fry did not testify that “magnesium oxide is another
       example of a furnace sorbent injection.” Rather, Dr. Fry testified that “the purpose
       of magnesium oxide was not to reduce Sox, it was to change the ash
       characteristics. For example, Dr. Fry’s testimony reads as follows:

              Q. The magnesium oxide is another example of a furnace sorbent
                 injection; but the purpose of this one was not to reduce SOx, it was to
                 change the ash characteristics?
              12 A. Yes.

       Dkt. 71, Fry Dep. 94:8‒12

              Def. Reply: Undisputed. Def. PFF ¶ 162 does not mischaracterize Fry’s
              testimony, as is evident by comparing Def. PFF ¶ 162 to the language of
              the Fry deposition. Plaintiffs’ added quotations do not rebut the stated
              fact.


                                        50
163.   Prior art patents directed to emissions reductions and cited in the ʼ692 Patent —
       including those of the named inventor on the ʼ692 Patent— specified which
       introduction methods were acceptable for each treatment chemical.

               D.I. # 75, First Wilcox Report ¶ 108 ; Mark Decl. Ex. 48, ʼ235 Patent
               10:67–12:3 (discussing mixing lime plus lime fluxing additive plus coal
               “either by mixing them in their solid form prior to injection into the fossil
               fuel combustor, and/or by injecting them into a combustor with sufficient
               turbulence. . .”); Mark Decl. Ex. 52, ‘282 Patent 1:9–1:11 (claiming
               inventions for reducing nitrogen oxides from combustion flue gas “by
               injecting an additive directly into the combustor, combustion zone or into
               the flue gas.”); Mark Decl. Ex. 50, ‘805 Patent 5:46–50 (“Preferably the
               above mentioned additive is incorporated into the fuel but the additive
               containing the thermolabile compound may be injected into either the
               combustion zone or the flue.”).

       Pl. Response: Disputed. Defendants have mischaracterized the evidence they
       are relying on to support this proposed finding of fact. Defendants’ proposed
       finding of fact contains attorney argument, which is not proper for a proposed
       fact. McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301,
       *5 (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of
       fact or responses to such findings.”).

       The evidence demonstrates that the referenced patents do not specify which
       introduction methods were acceptable for each treatment chemical. For example,
       particular claims of the ʼ235 Patent read as follows:

               Claim 36: The method as claimed in claim 1, wherein the additive is
               injected into the combustion zone.

               Claim 40: The method as claimed in claim 37, wherein the additive is
               mixed with the fossil fuel before furnace injection.

               Claim 41: The method as claimed in claim 38, wherein the additive is
               mixed with the fossil fuel before furnace injection.
       Dkt. 103, ¶¶ 424–426.

       Dr. Fry testified that there were at least three general methods for injecting
       additives into coal combustion flue gas: adding the additive to coal before the coal
       is introduced into the furnace; adding the additive into the flue gas of the
       combustion zone; and adding the additive into the flue gas in the ductwork. Dr.
       Fry testified that all three methods are considered “injecting . . . into flue gas.” Dr.
       Fry explained that a POSA would be knowledgeable concerning all three
       methods, and would understand that the various methods were interchangeable
       and could be considered “injecting . . . into flue gas” as required by the claims of
       the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–426, 431; PFF 907.

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and



                                         51
       dosing levels are varied when a different injection site is being considered.” Dkt.
       103, ¶¶ 416-417.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418. Further, Def. PFF ¶ 164 does not
              mischaracterize the cited evidence. The cited claims of the ʼ235 Patent
              discuss acceptable methods of “treating fossil fuel for combustion” with
              reference to claim 1 of the ʼ235 Patent, which describes a single additive
              that “contains a lime flux that lowers the melting point of said lime . . . .”
              D.I. # 104, Klingman Decl. Ex. 60, ʼ235 Patent, at Claim 1. Therefore,
              Plaintiffs’ assertion that the claims dispute the stated fact that the ʼ235
              Patent lays out “acceptable methods” for application of a particular
              treatment chemical is unsupported and incorrect.

164.   Distinction among, and recognition of, the three methods for introducing
       chemicals persisted after the filing date for the ʼ692 Patent and through today.

              D.I. # 76, Second Wilcox Report ¶¶ 55–57.

       Pl. Response: Disputed. Defendants have mischaracterized the evidence they
       are relying on to support this proposed finding of fact. Dr. Fry testified that there
       were at least three general methods for injecting additives into coal combustion
       flue gas: adding the additive to coal before the coal is introduced into the furnace;
       adding the additive into the flue gas of the combustion zone; and adding the
       additive into the flue gas in the ductwork. Dr. Fry testified that all three methods
       are considered “injecting . . . into flue gas.” Dr. Fry explained that a POSA would
       be knowledgeable concerning all three methods, and would understand that the
       various methods were interchangeable and could be considered “injecting . . . into
       flue gas” as required by the claims of the ʼ692 Patent. Dkt. 103, ¶¶ 419-420; 424–
       426, 431; PFF 907.

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered.” Dkt.
       103, ¶¶ 416-417.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.



                                        52
              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418.

165.   Activated carbon is partially combusted coal or charcoal.

              D.I. # 75, First Wilcox Report ¶ 53.

       Pl. Response: Disputed. Defendants’ own expert disputes this proposed finding:
       “Activated carbon can be produced from a number of carbon-based materials
       including, but not limited to coal, wood, and coconut shells.”

       Dkt. No. 75, First Wilcox Report ¶ 53.

              Def. Reply: Undisputed. The response asserts an additional fact, but it
              raises no dispute of the proposed fact.

166.   A POSA in 2001 would have known that one method for reducing mercury
       emissions in coal-fired power plants was activated carbon injection.

              D.I. # 76, Second Wilcox Report ¶ 69; D.I. # 75, First Wilcox Report ¶ 53;
              D.I. #72, First Fry Report ¶ 66.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

167.   In activated carbon injection, activated carbon is injected into the flue gas,
       typically through lances directed into the flue gas ductwork.

              D.I. # 75, First Wilcox Report ¶ 53; D.I. # 76, Second Wilcox Report ¶ 53.
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

168.   Lances are long hollow cylinders that may be used to inject material into flue gas.

              D.I. # 76, Second Wilcox Report ¶ 53.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

169.   Because ACI involves the use of combustible material (i.e., carbon), it cannot be
       added to the coal before combustion or injected directly in the combustion zone of
       the furnace.

              D.I. # 73, Fry Dep. 75:23–77:4.



                                        53
            Pl. Response: Undisputed.

                   Def. Reply: Undisputed.

VIII. ʼ692 PATENT

     A.     Claims

     170.   As initially filed, the ʼ692 Patent Application contained 18 claims, including one
            independent claim, which read:

                     A method of treating coal combustion flue gas containing mercury,
                     comprising: injecting one of molecular halogen and a thermolabile
                     molecular halogen precursor into said flue gas to effect oxidation of
                     elemental mercury to a mercuric halide and providing one of a liquid and
                     alkaline solid particles in said flue gas in order to adsorb at least a
                     portion of said mercuric halide.

                     D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
                     227–228.

            Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

     171.   The ʼ692 Patent Application, with amendments, was issued as U.S. Patent No.
            6,808,692 on October 26, 2004, titled Enhanced Mercury Control in Coal-Fired
            Power Plants.

                     D.I. # 35-1, ʼ692 Patent.

            Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

     172.   As issued, the ʼ692 Patent had claims directed to the injection of a variety of
            halogens and halogen precursors.

                     D.I. # 35-1, ʼ692 Patent.

            Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
            mischaracterizes the document and is incomplete. The claimed invention is
            defined by the claims of the Patent as they exist following the reexamination.

                     Def. Reply: Undisputed. Def. PFF ¶ 172 does not mischaracterize the
                     ‘692 Patent, as is evident by comparing Def. PFF ¶ 172 to the language of
                     the patent.

     173.   As reissued, the ʼ692 Patent teaches the use of certain bromide compounds—
            referred to as “thermolabile molecular bromine precursors”—to treat coal
            combustion flue gas.



                                                 54
              D.I. # 35-1, ʼ692 Patent Inter Partes Reexamination Certificate.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is incomplete,
       and therefore misleading. For example, Claim 1 of the ʼ692 Patent claims: A
       method of treating coal combustion flue gas containing mercury, comprising:
       injecting a bromide compound that is a thermolabile molecular bromine precursor
       into said flue gas to effect oxidation of elemental mercury to a mercuric bromide
       and providing alkaline solid particles in said flue gas ahead of a particulate
       collection device, in order to adsorb at least a portion of said mercuric bromide.
       Dkt. 35-1, ʼ692 Patent at Claim 1; see also Claim 19.

              Def. Reply: Undisputed. Def. PFF ¶ 173 does not mischaracterize the
              ‘692 Patent, as is evident by comparing Def. PFF ¶ 173 to the language of
              the patent.

174.   Both independent asserted claims of the ʼ692 Patent, after reexamination, require
       the injection of a bromide compound that is a thermolabile molecular bromine
       precursor into the flue gas, and the oxidation of elemental mercury to mercuric
       bromide. All of the asserted claims depend from either Claim 1 or Claim 19.

              D.I. # 35-1, ʼ692 Patent at Claims.

       Pl. Response: Disputed. Defendants’ proposed finding of fact mischaracterize
       the independent claims of the ʼ692 Patent. For example, claim 1 of the ʼ692
       Patent reads as follows:

       A method of treating coal combustion flue gas containing mercury, comprising:
       injecting a bromide compound that is a thermolabile molecular bromine precursor
       into said flue gas to effect oxidation of elemental mercury to a mercuric bromide
       and providing alkaline solid particles in said flue gas ahead of a particulate
       collection device, in order to adsorb at least a portion of said mercuric bromide.

       Dkt. 35-1, ʼ692 Patent at Claim 1; see also Claim 19.

              Def. Reply: Undisputed. Def. PFF ¶ 174 does not mischaracterize the
              ’692 Patent, as is evident by comparing Def. PFF ¶ 174 to the language of
              the patent.

175.   Claim 1 of the ʼ692 Patent claims “[a] method of treating coal combustion flue
       gas containing mercury” that requires, inter alia, “injecting” a bromide
       compound that is a thermolabile molecular bromine precursor “into said flue gas
       . . . ahead of a particulate collection device.”

              D.I. # 35-1, ʼ692 Patent at Claim 1.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is incomplete,
       and therefore misleading. Claim 1 of the ʼ692 Patent claims: “A method of
       treating coal combustion flue gas containing mercury, comprising: injecting a
       bromide compound that is a thermolabile molecular bromine precursor into said
       flue gas to effect oxidation of elemental mercury to a mercuric bromide and
       providing alkaline solid particles in said flue gas ahead of a particulate collection



                                         55
       device, in order to adsorb at least a portion of said mercuric bromide.” Dkt. 35-1,
       ʼ692 Patent at Claim 1; see also Claim 19.

              Def. Reply: Undisputed. Def. PFF ¶ 175 does not mischaracterize the
              ‘692 Patent, as is evident by comparing Def. PFF ¶ 175 to the language of
              the patent.

B.     Disclosure

176.   The ʼ692 Patent Application includes three examples purporting to “illustrate the
       flexibility of the current invention and a rational, non-limiting basis for
       controlling mercury emissions via enhanced conversion of mercury to alkali
       adsorbable mercuric halide, especially mercuric chloride.”

              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              219–225.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative,
       especially with respect to the use of the term “purporting.” McMahon v. Carroll
       College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9,
       2007) (“Arguments have no place in proposed findings of fact or responses to
       such findings.”) Further, Defendants use of the term “purporting” has resulted in a
       mischaracterization of the three examples in the ʼ692 Patent. The ʼ692 Patent
       states the following: “The following examples illustrate the flexibility of the
       current invention and a rational, non-limiting basis for controlling mercury
       emissions via enhanced conversion of mercury to alkali adsorbable mercuric
       halide, especially mercuric chloride.” Dkt. 35-1, ʼ692 Patent at 5:29–31.

              Def. Reply: Undisputed. Def. PFF ¶ 176 does not mischaracterize the
              ‘692 Patent application, as is evident by comparing Def. PFF ¶ 176 to the
              language of the patent application.

177.   None of the three examples in the ʼ692 Patent Application involves original
       experiments.

              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              219–225; D.I. # 75, First Wilcox Report ¶ 106.
       Pl. Response: Disputed. Defendants’ proposed finding of fact is vague, as it
       does not define “original experiments.” Defendants’ proposed finding of fact is
       argumentative. McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist.
       LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have no place in
       proposed findings of fact or responses to such findings.”). The proposed finding
       of fact is also vague in its use of the word “involves.”

              Def. Reply: Undisputed. Plaintiffs’ response does not raise a dispute of
              the stated fact.

178.   The ʼ692 Patent Application does not include a single actual experiment
       concerning thermolabile molecular bromine precursors.




                                        56
              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              219–225; D.I. # 75, First Wilcox Report ¶ 106.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

179.   The ʼ692 Patent Application cites an earlier Oehr patent, No. 6,250,235 that
       teaches the use of coal additives.

              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              213–214; D.I. # 75, First Wilcox Report ¶ 108.

       Pl. Response: Disputed. This proposed finding of fact is vague and unclear in
       its characterization of what U.S. Patent No. 6,250,235 “teaches.” Because the
       proposed finding of fact is conclusory and vague in its characterization of the U.S.
       Patent No. 6,250,235, the Court should not adopt it.

              Def. Reply: Undisputed. Plaintiffs’ response is argumentative and states
              a legal conclusion, and does not dispute the asserted fact.

180.   The ʼ692 Patent does not use the term “injecting . . . into the flue gas” to describe
       the earlier ʼ235 Patent technology, but rather expressly characterizes that earlier
       ʼ235 Patent as using a coal additive.

              D.I. # 35-1, ʼ692 Patent at 2:37–45 (describing ʼ235 Patent as teaching
              “the addition of a fossil fuel and additive in a combustion zone”), 7:29–37
              (describing ʼ235 Patent teaching of use of a calcium oxide “additive” to
              coal), 9:36 (same); D.I. # 75, First Wilcox Report ¶ 111.

       Pl. Response: Disputed. The proposed finding of fact, as phrased, suggests that
       the ʼ235 patent does not disclose “injecting … into flue gas,” which is an issue
       that is disputed by the parties. Dkt. 73, Fry Second Report, ¶¶ 141, 158, 159. To
       the extent this proposed fact is intended to characterize the ʼ692 Patent’s written
       description as not including the injection method of the ʼ235 Patent in the ʼ692
       Patent’s teaching of injecting into flue gas, this is a contested issue of fact on
       which there is conflicting evidence. Defendants contend that a coal additive is not
       injected into flue gas, while Plaintiffs contend that a coal additive is injected into
       flue gas.

       Therefore, as phrased, this proposed fact attempts to characterize what the ʼ692
       Patent teaches in a way that is contested with evidence, such as the above-cited
       opinion from Dr. Fry.

              Def. Reply: Undisputed. Plaintiffs’ response is argumentative and the
              cited materials do not dispute the asserted fact. Plaintiffs’ response
              contains argument regarding the ‘692 Patent and the parties’ construction
              of its claims without responding to any part of Def. PFF ¶ 180.

181.   The ʼ692 Patent Application teaches the use of “thermolabile molecular bromine
       precursors” at the temperatures found after the combustion zone of a coal-
       burning power plant.


                                        57
              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              216 (“after the ‘superheater’ section of a coal-fired plant”), 17
              (“thermolabile molecular bromine precursors”).

       Pl. Response: Disputed. This proposed fact is undefined in its use of the phrase
       “temperatures found after the combustion zone of a coal burning plant.” As such,
       it should not be adopted as a fact by the Court. Furthermore, as phrased, the
       proposed fact can be read to suggest that the patent teaches the use of a
       thermolabile molecular bromine precursor only at temperatures found after
       combustion zone and not also at temperatures found in the combustion zone.
       While it is true that the two preferred embodiments described in the ʼ692
       specification reference injection of the precursor into flue gas downstream of the
       combustion zone, a POSA would understand the written description of the ʼ692
       Patent to be teaching that these described embodiments were only “preferable”
       sites for injection, and that the invention encompassed injection into flue gas
       elsewhere in the boiler, inclusive of the combustion zone. See, e.g., Dkt. 73, Fry
       Second Report, ¶¶ 97, 98, 99, 102, 140. See also Plaintiffs’ Opposition to
       Defendants’ Motion for Summary Judgment, Section II (C).

              Def. Reply: Undisputed. Plaintiffs’ response is argumentative and states
              a legal conclusion, and the cited materials do not dispute the stated fact.

182.   The only bromide compound explicitly named in the ʼ692 Patent is a thermolabile
       molecular bromine precursor is magnesium bromide, MgBr2.

              D.I. # 35-1, ʼ692 Patent at 4:25–40.

       Pl. Response: Disputed. This proposed finding of fact is vague in its use of the
       phrase “explicitly named.” The ʼ692 Patent discloses calcium bromide by
       disclosing bromide salts (see D.I. # 35-1, ʼ692 Patent at 4:60-62) and indicating
       that “[m]olecular halogen precursors containing calcium are particularly
       desirable….” (see D.I. # 35-1, ʼ692 Patent at 4:19-20). To the extent this
       proposed finding of fact is intended to suggest that the ʼ692 does not teach use of
       calcium bromide, the above citations from the ʼ692 Patent specification dispute
       that.

              Def. Reply: Undisputed. The response asserts an additional fact, but it
              raises no dispute of the proposed fact. The passages cited by Plaintiffs
              mentioning “bromide salts” and “molecular halogen precursors containing
              calcium” are not explicit mentions of bromide compounds, and therefore
              do not dispute the stated fact that magnesium bromide is the only bromide
              compound explicitly named in the ‘692 Patent.

183.   As reissued, the ʼ692 Patent describes “injecting” those bromide compounds
       “into the flue gas” to effect oxidation of elemental mercury.

              D.I. # 35-1, ʼ692 Patent Inter Partes Reexamination Certificate at 2:42–
              42.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is incomplete,
       and therefore misleading. For example, Claim 1 of the ʼ692 Patent claims: “A
       method of treating coal combustion flue gas containing mercury, comprising:
       injecting a bromide compound that is a thermolabile molecular bromine precursor


                                        58
       into said flue gas to effect oxidation of elemental mercury to a mercuric bromide
       and providing alkaline solid particles in said flue gas ahead of a particulate
       collection device, in order to adsorb at least a portion of said mercuric bromide.”
       Dkt. 35-1, ʼ692 Patent at Claim 1.

              Def. Reply: Undisputed. Def. PFF ¶ 183 is not incomplete as evidenced
              by comparing Def. PFF ¶ 183 to Claim 1 of the ‘692 Patent. Further,
              Plaintiffs have not cited evidence that disputes the stated fact.

184.   Calcium bromide is a calcium compound.

              D.I. # 72, First Fry Report ¶ 267.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

185.   The ʼ692 Patent’s teaching on the subject of bromide salts such as CaBr2 is
       limited to the statement that “[m]olecular bromine can be generated by thermal
       decomposition of a dehydrated bromide salt solution in the presence of oxygen.”

              D.I. # 35-1, ʼ692 Patent at 4:60-62.

       Pl. Response: Disputed. The ʼ692 Patent teaches various other things about
       bromide salts, such as identifying an example of one, noting that calcium salts are
       particularly favored for use in the inventions, identifying a decomposition
       temperature for an exemplary one, that when injected into flue gas in a power
       plant they can result in the formation of molecular bromine, that their cost can be
       different from that of calcium compounds, etc. Dkt. 35-1, ʼ692 Patent at 4:19-20,
       Table 1, 3:66-4:21, 5:25-28.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact because none of the evidence cited by Plaintiffs makes
              mention of bromide salts or calcium bromide.

186.   A POSA would recognize that each of the three examples in the ʼ692 Patent
       describes the introduction of the thermolabile molecular bromine precursor by
       injection into the flue gas, and not by using any of the other two known emission-
       reducing methods discussed previously.

              D.I. # 76, Second Wilcox Report ¶ 61; D.I. # 35-1, ʼ692 Patent at 7:60-65
              (“injection of a molecular halogen source . . . in the economizer/ESP
              section of this combustor”), 8:41-43 (referencing “injection of a sorbent
              such as activated carbon,” which can only be injected after the
              combustion chamber or it would be combusted, defeating the purpose).

       Pl. Response: Disputed. This proposed fact is vague and ambiguous in its use
       of the phrase “the three examples.” The ʼ692 Patent contains numerous examples
       of various types of information. The proposed fact is also vague and ambiguous
       in its reference to “injecting into the flue gas,” as the meaning of that phrase is
       disputed between the parties, and the proposed fact does not define the meaning
       of the phrase. It is also vague and ambiguous in its use of the phrase “the other


                                        59
       two known emission-reducing methods discussed previously,” as it does not
       identify what methods it refers to or where they were “discussed.” To the extent
       that the proposed fact suggests that other emissions-reducing methods are not
       “injecting into flue gas,” the question of whether pretreating coal and/or injecting
       a chemical into the combustion zone separate from coal are “injecting into flue
       gas” is disputed by the parties.

       Dr. Fry testified that there were at least three general methods for injecting
       additives into coal combustion flue gas: adding the additive to coal before the coal
       is introduced into the furnace; adding the additive into the flue gas of the
       combustion zone; and adding the additive into the flue gas in the ductwork of the
       boiler downstream of the combustion zone. Dr. Fry testified that all three
       methods are considered “injecting . . . into flue gas.” Dr. Fry explained that a
       POSA would be knowledgeable concerning all three methods, and would
       understand that the various methods were interchangeable and could be
       considered “injecting . . . into flue gas” as required by the claims of the ʼ692
       Patent. Dkt. 103, ¶¶ 419-420; 424– 426, 431; PFF ¶ 907. At a minimum, there is
       evidence that injecting into the combustion zone is injecting into flue gas. See,
       e.g., Dkt. 73, Fry Second Report, ¶¶ 97, 98, 99, 102, 140. As such, to the extent
       this proposed fact is comprehensible, it appears to state a claim construction
       argument rather than a fact, and is disputed by the opinion of Dr. Fry. See also
       Plaintiffs’ Brief in Opposition to Defendants’ Motion for Summary Judgment at
       Section II (D).

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       Indeed, the intrinsic evidence proves that a POSA at the time would have
       understood the phrase “injecting into flue gas” to encompass all three methods of
       introducing an additive into coal combustion flue gas, as shown, for example, by
       Madden. Dkt. 103, PFF ¶ 247, U.S. Patent No. 6,372,187 (“Madden”). Dkt. 74,
       Fry Reply Report, ¶¶ 53, 63.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418.

187.   In discussing the “combination” of techniques “to further enhance performance,”
       the ʼ692 Patent teaches the combination of the calcium oxide coal “additive,”
       with a “FGD system” for preventing elemental mercury formation inside the flue


                                        60
       gas desulfurizer, “plus the molecular halogen or thermolabile molecular halogen
       precursor of the current invention.”

              D.I. # 35-1, ʼ692 Patent at 9:35-39; D.I. # 76, Second Wilcox Report ¶ 64.

       Pl. Response: Disputed. Defendants have mischaracterized the evidence in an
       attempt to support their finding of fact. In relevant part, the ʼ692 Patent states:

       “For instance, the lime--flux ash fusion additive described in Example 2 above
       could be combined with the FGD system in Example 3 above plus the molecular
       halogen or thermolabile molecular halogen precursor of the current invention.”
       ʼ692 Patent at 9:35-39.

       Dr. Fry opined that he disagrees that a POSA would understand the technology of
       the current to be the addition of the thermolabile molecular bromine precursor by
       itself into the flue gas. Dkt. 74, Fry Third Report, ¶ 62.

              Def. Reply: Undisputed. Def. PFF ¶ 187 does not mischaracterize the
              ‘692 Patent application, as is evident by comparing Def. PFF ¶ 187 to the
              language of the patent application. Further, the response asserts an
              additional fact, but it raises no dispute of the proposed fact.

188.   The only exemplar of the claimed process for injecting a halogen compound “into
       flue gas” in the specification of the ʼ692 Patent involves injecting it into the flue
       gas ductwork.

              D.I. # 35-1, ʼ692 Patent at 3:66–4:11.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is directly
       contradicted by the evidence in the record. U.S. Patent 6,250,235 was mentioned
       in the ʼ692 Patent. The ʼ235 Patent provides that the additive can be mixed with
       the coal prior to injection of the coal, or injected into the combustor along with
       the coal. Dkt. 103, PFF ¶¶ 419-426. Further, U.S. Patent No. 4,729,882 is
       included in the ʼ692 Patent. The ‘882 Patent provides models of all three known
       ways of injecting additives into flue gas. Dkt. 103, PFF ¶¶ 427-431. Dr. Fry
       explained that a POSA would be knowledgeable concerning all three categories of
       methods, and would understand that the various categories of methods were
       interchangeable and could be considered “injecting . . . into flue gas” as required
       by the claims of the ʼ692 Patent. Dkt. 74, Third Fry Report, ¶¶ 53, 63, 64.

       Dr. Fry expressly describes that the specification teaches making adjustments to
       injection parameters, such as droplet size, concentration and dosing levels that
       would only be relevant to injecting precursor in the combustion, whether mixed
       with the coal, or separately. Dkt. 74, ¶ 61.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence to dispute the
              stated fact. Plaintiffs cite teachings from the ’235 Patent, the ’882 Patent,
              and their own expert’s opinion; none of which disputes the fact that the
              ‘692 Patent specification only lists one exemplar of the claimed process
              for injecting a halogen compound “into flue gas.” Moreover, Plaintiffs’
              expert witness, Andrew Fry, agrees that the ’692 Patent does not explicitly
              discuss the addition of a thermolabile molecular bromine precursor to coal
              before combustion, or the addition into the combustion zone along with


                                        61
              coal. D.I. # 71, Fry Dep. 174:8–19.

              In any event, Plaintiffs misrepresent the opinion offered by Fry in
              D.I. # 74, Third Fry Report ¶ 61. Additionally, the ’235 Patent does not
              concern halogen additives. Further, Plaintiffs’ reference to the ‘882 Patent
              is misleading as that patent distinguishes between three ways of treating a
              combustion gas stream and only one of those three methods—addition of
              hydrogen chloride gas to the emission gas—is referenced in the ‘692
              Patent. D.I. # 137, Def. Opp. Br. at 52.

189.   There is no example or teaching in the ʼ692 Patent that thermolabile molecular
       bromine precursors may be applied to coal.

              D.I. # 35-1, ʼ692 Patent; D.I. # 71, Fry Dep. 174:8–12 (“Oehr provides
              no examples where the precursor was added to the coal.”).

       Pl. Response: Disputed. Defendants’ proposed finding of fact is directly
       contradicted by the evidence in the record. U.S. Patent 6,250,235 was mentioned
       in the ʼ692 Patent. The ʼ235 Patent provides that the additive can be mixed with
       the coal prior to injection of the coal, or injected into the combustor along with
       the coal. Dkt. 103, PFF ¶¶ 419-426. Further, U.S. Patent No. 4,729,882 is
       included in the ʼ692 Patent. The ‘882 Patent provides models of all three known
       ways of injecting additives into flue gas. Dkt. 103, PFF ¶¶ 427-431. Dr. Fry
       explained that a POSA would be knowledgeable concerning all three categories of
       methods, and would understand that the various categories of methods were
       interchangeable and could be considered “injecting . . . into flue gas” as required
       by the claims of the ʼ692 Patent. Dkt. 74, Third Fry Report, ¶¶ 53, 63, 64.

       Dr. Fry expressly describes that the specification teaches making adjustments to
       injection parameters, such as droplet size, concentration and dosing levels that
       would only be relevant to injecting precursor in the combustion, whether mixed
       with the coal, or separately. Dkt. 74, ¶ 61.

              Def. Reply: Undisputed. Def. PFF ¶ 189 is not inconsistent with the
              record as evidenced by comparing Def. PFF ¶ 189 to the ‘692 Patent.
              Further, Plaintiffs have not identified any teaching in the ‘692 Patent
              regarding application of thermolabile molecular bromine precursors to
              coal. Finally, Plaintiffs misrepresent the opinion offered by Fry in
              D.I. # 74, Third Fry Report ¶¶ 53, 63, 64.

190.   There is no example or teaching in the specification of the ʼ692 Patent that
       thermolabile molecular bromine precursors may be injected into a combustion
       zone.

              D.I. # 35-1, ʼ692 Patent; D.I. # 71, Fry Dep. 174:13–19 (testifying that
              there are no examples in the ʼ692 Patent “where the thermolabile
              molecular bromine precursor is injected into the combustion zone of the
              boiler along with the coal.”).

       Pl. Response: Disputed. Defendants’ proposed finding of fact is directly
       contradicted by the evidence in the record. U.S. Patent 6,250,235 was mentioned
       in the ʼ692 Patent. The ʼ235 Patent provides that the additive can be mixed with
       the coal prior to injection of the coal, or injected into the combustor along with


                                       62
       the coal. Dkt. 103, PFF ¶¶ 419-426. Further, U.S. Patent No. 4,729,882 is
       included in the ʼ692 Patent. The ‘882 Patent provides models of all three known
       ways of injecting additives into flue gas. Dkt. 103, PFF ¶¶ 427-431. Dr. Fry
       explained that a POSA would be knowledgeable concerning all three categories of
       methods, and would understand that the various categories of methods were
       interchangeable and could be considered “injecting . . . into flue gas” as required
       by the claims of the ʼ692 Patent. Dkt. 74, Third Fry Report, ¶¶ 53, 63, 64.

       Dr. Fry expressly describes that the specification teaches making adjustments to
       injection parameters, such as droplet size, concentration and dosing levels that
       would only be relevant to injecting precursor in the combustion, whether mixed
       with the coal, or separately. Dkt. 74, ¶ 61.

              Def. Reply: Undisputed. Def. PFF ¶ 190 is not inconsistent with the
              record as evidenced by comparing Def. PFF ¶ 190 to the ‘692 Patent.
              Further, Plaintiffs have not cited evidence that disputes the stated fact.
              Finally, Plaintiffs misrepresent the opinion offered by Fry in D.I. # 74,
              Third Fry Report ¶¶ 53, 63, 64.

191.   The specification explains that the preferred locations for injecting into “flue
       gas” are “after the superheater section” or “in the economizer/ESP section of the
       combustor.”

              D.I. # 35-1, ʼ692 Patent, at 3:66–4:3, 7:60–65; D.I. # 76, Second Wilcox
              Report ¶ 21.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

192.   The ʼ692 Patent does not describe any other injection points besides “after the
       superheater section” or “in the economizer/ESP section of the combustor.”

              D.I. # 35-1, ʼ692 Patent.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is directly
       contradicted by the evidence in the record. U.S. Patent 6,250,235 was mentioned
       in the ʼ692 Patent. The ʼ235 Patent provides that the additive can be mixed with
       the coal prior to injection of the coal, or injected into the combustor along with
       the coal. Dkt. 103, PFF ¶¶ 419-426. Further, U.S. Patent No. 4,729,882 is
       included in the ʼ692 Patent. The ‘882 Patent provides models of all three known
       ways of injecting additives into flue gas. Dkt. 103, PFF ¶¶ 427-431. Dr. Fry
       explained that a POSA would be knowledgeable concerning all three categories of
       methods, and would understand that the various categories of methods were
       interchangeable and could be considered “injecting . . . into flue gas” as required
       by the claims of the ʼ692 Patent. Dkt. 74, Third Fry Report, ¶¶ 53, 63, 64.

       Dr. Fry expressly describes that the specification teaches making adjustments to
       injection parameters, such as droplet size, concentration and dosing levels that
       would only be relevant to injecting precursor in the combustion, whether mixed
       with the coal, or separately. Dkt. 74, ¶ 61.




                                          63
              Def. Reply: Undisputed. Def. PFF ¶ 192 is not inconsistent with the
              record as evidenced by comparing Def. PFF ¶ 192 to the ‘692 Patent.
              Further, Plaintiffs have not cited evidence that disputes the stated fact.
              Finally, Plaintiffs misrepresent the opinion offered by Fry in D.I. # 74,
              Third Fry Report ¶¶ 53, 63, 64.

193.   As Plaintiffs’ expert witness Andrew Fry, agreed, the terms “coal combustor flue
       gas” and “coal combustion flue gas” are used interchangeably in the ʼ692
       Patent.

              D.I. # 71, Fry Dep. 184:20–24 (“Q: So again, is it your understanding
              that coal combustor flue gas is synonymous with coal combustion flue
              gas? A. I read this to be the same…”), 184:25–185:18 (“Q: And my
              question again is . . . whether your understanding is that coal combustor
              flue gas is in fact the same as coal combustion flue gas. . . A. I don’t see
              any difference in this reference.”).

       Pl. Response: Disputed. Defendants have mischaracterized Dr. Fry’s testimony
       in order to support their proposed finding of fact. It is clear from Dr. Fry’s
       testimony, that he is providing testimony with respect to a particular document,
       and not offering opinions about whether “coal combustor flue gas” and “coal
       combustion flue gas” are used interchangeably in the ʼ692 Patent. Dkt. 71, Fry
       Dep. 184:20–185:18.

              Def. Reply: Undisputed. Def. PFF ¶ 193 does not mischaracterize Fry’s
              testimony, as is evident by comparing Def. PFF ¶ 193 to the language of
              the Fry deposition. Plaintiffs’ added quotations do not rebut the stated
              fact.

194.   The ʼ692 Patent specification teaches that “coal combustor flue gas” has “typical
       temperatures” at which mercuric halides have “negative values for the free
       energy of formation.”

              D.I. # 35–1, ʼ692 Patent at 4:66–5:18 (“The conversion of mercury to its
              mercuric halide forms is thermodynamically favoured [sic] at
              temperatures typical of coal combustor flue gas . . . as indicated by the
              negative values for the free energies of formation . . .”).

       Pl. Response: Disputed. Defendants proposed finding of fact is incorrect and
       mischaracterizes the plain language of the ʼ692 Patent. The referenced section of
       the ʼ692 Patent reads as follows:

              The conversion of mercury to its mercuric halide forms is
              thermodynamically favored at temperatures typical of coal combustor flue
              gas, especially coal combustor flue gas between economizer inlets and
              [filtration systems]…

              [Table 2 omitted]

              …. Clearly from table 2, it can be seen that the formation of mercuric
              chloride from elemental mercury and molecular chlorine is particularly
              favored between 127 and 527°C typical of post superheater coal
              combustor flue gas zones.


                                        64
       The ʼ692 Patent is not defining all “coal combustor flue gas,” but is merely
       discussing the flue gas that is “between economizer inlets and [filtration systems].
       Moreover, the patent simply states that the formation of mercuric chloride is
       “particularly” favored at temperatures typical of “post superheater coal combustor
       flue gas zones.” This passage does not imply that hotter regions of the power
       plant do not also contain flue gas. It merely states that that the formation of
       mercuric chloride is formed when the flue gas is in that temperature range. Dr.
       Wilcox, expert for Defendants acknowledged that the similar range for mercuric
       bromide extends at least up to 1000°C. Dkt. 103, PFF ¶¶ 209–211; Dkt. 35–1,
       ʼ692 Patent at 4:66–5:18. See also Plaintiffs’ Opposition to Defendants’ Motion
       for Summary Judgment, Section II (C)(3)(b)(ii).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not dispute the stated
              fact. Defendants’ PFF ¶ 194 does not state that the referenced section of
              the ‘692 Patent “defines all coal combustor flue gas” or “implies that
              hotter regions of the power plant do not contain flue gas.” Finally,
              Plaintiffs’ characterization of the quoted passage from the ‘692 Patent is
              contrary to the cited passage, which, taken in context, refers to Table 2 to
              show that the “negative values for the free energy of formation of
              mercuric halides” vary depending on the temperature of combustion gas.

195.   At the high temperatures of the combustion zone, the free energies of formation of
       the mercuric halides are not “thermodynamically favoured” and do not have
       “negative values for the free energies of formation.

              D.I. # 35-1, ʼ692 Patent at 4:66–5:1 (“The conversion of mercury to its
              mercuric halide forms is thermodynamically favoured at temperatures
              typical of coal combustor flue gas, especially coal combustor flue gas
              between economizer inlets and ESPs, FGDs, BHs or FFs, as indicated by
              the negative values for the free energy of formation of mercuric halides. .
              .”), 5:11–19 (Table 2); D. I. # 71, Fry Dep. 194:20–25; D.I. # 75, First
              Wilcox Report ¶ 110; D.I. # 76, Second Wilcox Report ¶ 22.

       Pl. Response: Disputed. Defendants proposed finding of fact is incorrect and
       mischaracterizes the plain language of the ʼ692 Patent. The referenced section of
       the ʼ692 Patent reads as follows:

       The conversion of mercury to its mercuric halide forms is thermodynamically
       favored at temperatures typical of coal combustor flue gas, especially coal
       combustor flue gas between economizer inlets and [filtration systems]…

       [Table 2 omitted]

       …. Clearly from table 2, it can be seen that the formation of mercuric chloride
       from elemental mercury and molecular chlorine is particularly favored between
       127 and 527°C typical of post superheater coal combustor flue gas zones.

       The ʼ692 Patent is not defining all “coal combustor flue gas,” but is merely
       discussing the flue gas that is “between economizer inlets and [filtration systems].
       Moreover, the patent simply states that the formation of mercuric chloride is
       “particularly” favored at temperatures typical of “post superheater coal combustor
       flue gas zones.” This passage does not imply that hotter regions of the power


                                        65
       plant do not also contain flue gas. It merely states that that the formation of
       mercuric chloride is formed when the flue gas is in that temperature range. Dr.
       Wilcox, expert for Defendants acknowledged that the similar range for mercuric
       bromide extends at least up to 1000°C. Dkt. 103, PFF ¶¶ 209–211; Dkt. 35–1,
       ʼ692 Patent at 4:66–5:18. See also Plaintiffs’ Opposition to Defendants’ Motion
       for Summary Judgment, Section II (C)(3)(b)(ii).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not dispute the stated
              fact. Defendants’ PFF ¶ 195 does not state that the referenced section of
              the ‘692 Patent “defines all coal combustor flue gas” or “implies that
              hotter regions of the power plant do not contain flue gas.” Finally,
              Plaintiffs’ characterization of the quoted passage from the ‘692 Patent is
              contrary to the cited passage, which, taken in context, refers to Table 2 to
              show that the “negative values for the free energy of formation of
              mercuric halides” vary depending on the temperature of combustion gas.

196.   The “free energy of formation” of a compound is a thermodynamic quantity that
       indicates whether, at equilibrium at a specified temperature, the formation of that
       compound from its elements is more favored, or the breakdown of that compound
       into its elements is more favored.

              D.I. # 76, Second Wilcox Report ¶ 23.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it is not supported by the referenced evidence. Dr. Wilcox does not opine that
       “[t]he ‘free energy of formation’ of a compound is a thermodynamic quantity that
       indicates whether, at equilibrium at a specified temperature, the formation of that
       compound from its elements is more favored, or the breakdown of that compound
       into its elements is more favored.” Rather, Dr. Wilcox simply states that “a
       ‘negative free energy of formation’ for the reaction indicates that it is
       thermodynamically favored to proceed.” Dkt. 76, Second Wilcox Report ¶ 23.

              Def. Reply: Undisputed. The Second Wilcox Report at ¶ 23 supports
              that “a ‘negative free energy of formation’ for the reaction indicates that it
              is thermodynamically favored to proceed.” See also D.I. # 75, First
              Wilcox Report ¶ 51 (“Essentially the ‘thermodynamics’ of a chemical
              reaction compares the energy and entropy of the reactants and the products
              to determine where the overall equilibrium will lie—i.e., whether the
              reaction will favor the reactants or the products if the reaction is allowed
              to proceed and come to equilibrium.”).

197.   The “free energy of formation” of a compound is available from standard
       published tables.

              D.I. # 76, Second Wilcox Report ¶ 22.

       Pl. Response: Disputed. The cited evidence does not support the proposed fact
       to the extent it refers to any and all “compounds.” The cited evidence merely
       references the disclosure in the ʼ692 Patent specification that discusses formation
       of mercuric halides.




                                        66
              Def. Reply: Undisputed. The Second Wilcox Report at ¶ 22, which
              includes the ‘692 Patent’s reference to standard published tables
              disclosing free energy of formation, supports Def. PFF ¶ 197.

198.   For the compound mercuric bromide, the standard reaction for formation from
       elemental mercury and molecular bromine would be written: Hg0 + Br2 =
       HgBr2.

              D.I. # 63, Oehr Dep. 79:24–80:25.

       Pl. Response: Disputed. Defendants have mischaracterized Mr. Oehr’s
       testimony with respect to their proposed finding of fact. In the referenced
       testimony, Mr. Oehr was providing, for mercuric bromide, the overall chemical
       reaction for which he was reporting the delta G:

              Q. And so for the mercuric bromide entry, for example --
              A. Uh-huh.
              Q. -- what would be the overall chemical reaction for which you were
                 reporting the delta G in that table?
              A. That would be -- that would be elemental mercury reacts with
                 molecular bromine to create mercuric bromine.

       Dkt. 63, Oehr Dep. 80:16–24.

              Def. Reply: Undisputed. Def. PFF ¶ 198 does not mischaracterize
              Oehr’s testimony, as evidenced by comparing Def. PFF ¶ 198 to the
              section of Oehr’s testimony cited by Defendants. In the cited testimony,
              Oehr explains that: Elemental mercury (Hg0) reacts with molecular
              bromine (Br2) to create mercuric bromide (HgBr2). Oehr’s deposition
              transcript misstates Oehr’s testimony to the extent it states that “mercuric
              bromine” is created; rather, the reaction creates mercuric bromide.
              Further, the ‘692 Patent supports Def. PFF ¶ 198; the specification reads,
              “[t]he conversion of mercury to its mercuric halide forms is
              thermodynamically favoured at temperatures typical of coal combustor
              flue gas . . . as indicated by the negative values for the free energy of
              formation of mercuric halides, from elemental mercury and molecular
              halogen. . . .” D.I. # 35-1, ‘692 Patent, at 4:66–5:5 (emphasis added).

199.   At a specified temperature, if the free energy of formation of mercuric bromide is
       negative, the equilibrium of the reaction lies to the right – i.e., formation of
       mercuric bromide is favored.

              D.I. # 76, Second Wilcox Report ¶¶ 23–24; D.I. # 63, Oehr Dep. 77:5–10.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

200.   The higher the absolute value of its negative free energy of formation, the more
       strongly favored is the formation of mercuric bromide.




                                       67
              D.I. # 76, Second Wilcox Report ¶¶ 23–24; D.I. # 63, Oehr Dep. 77:21–
              78:3.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is vague with
       respect to the use of the language “more strongly favored.” It is unclear what is
       being compared such that the use of the language “more strongly favored” makes
       sense in this proposed factor. Moreover, Defendants have mischaracterized the
       testimony being relied on to support this proposed finding of fact. In particular,
       Mr. Oehr simply testified that the sentence “[t]he larger the negative free energy
       of formation, the more likely the reaction is to proceed” was a true statement at
       the time Mr. Oehr made that statement. It is not clear from Mr. Oehr’s testimony,
       which simply uses the word “likely” is “more strongly favored” as Defendants
       assert. Nor is it clear from this testimony whether this statement applies to the
       “formation of mercuric bromide.” Dkt. 63, Oehr Dep. 77:21–78:3.

              Def. Reply: Undisputed. Def. PFF ¶ 200 does not mischaracterize
              Oehr’s testimony; Plaintiffs have introduced no testimony from Oehr that
              contradicts the stated fact. Further, Def. PFF ¶ 200 is supported by
              Wilcox’s testimony, which states that the formation of mercuric bromide
              is more thermodynamically favored at higher absolute values of negative
              free energy of formation. D.I. # 76, Second Wilcox Report ¶¶ 23–24.

201.   If the free energy of formation of mercuric bromide is positive, the equilibrium of
       the reaction lies to the left—i.e., the breakdown of HgBr2 into Hg0 and Br2 is
       favored.

              D.I. # 76, Second Wilcox Report ¶¶ 23–24.

       Pl. Response: Disputed. The cited evidence does not support the proposed
       finding of fact. As phrased, this proposed finding of fact is ambiguous as to what
       is meant by “favored.” Whether a reaction is “favored” cannot be determined only
       as to thermodynamics.

              Def. Reply: Undisputed. Def. PFF ¶ 201 is supported by the cited
              evidence. Wilcox’s testimony states that the formation of mercuric
              bromide is more thermodynamically favored at higher absolute values of
              negative free energy of formation. D.I. # 76, Second Wilcox Report ¶¶
              23–24. Further, the ‘692 Patent supports Def. PFF ¶ 201; the specification
              reads, “[t]he conversion of mercury to its mercuric halide forms is
              thermodynamically favoured at temperatures typical of coal combustor
              flue gas . . . as indicated by the negative values for the free energy of
              formation of mercuric halides, from elemental mercury and molecular
              halogen. . . .” D.I. # 35-1, ‘692 Patent, at 4:66–5:5 (emphasis added).

202.   Table 2 of the ʼ692 Patent shows that the free energies of formation of the three
       mercuric halide compounds discussed in the patent (mercuric chloride, mercuric
       bromide, and mercuric iodide) are negative at all of the temperatures reported in
       the table.

              D.I. # 35-1, ʼ692 Patent, at 5:11–19 (Table 2).

       Pl. Response: Undisputed.


                                        68
              Def. Reply: Undisputed.

203.   The temperatures in Table 2 are much cooler than the gases found in the
       combustion zone.

              D.I. # 76, Second Wilcox Report ¶¶ 23–25.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

204.   The temperatures in Table 2 are only typical of the flue gas located above the
       combustion zone.

              D.I. # 76, Second Wilcox Report ¶¶ 23–25.

       Pl. Response: Disputed. This proposed fact is vague and incomprehensible in
       its use of the phrase “above the combustion zone.” It is unclear whether “above”
       refers to orientation or to regions “downstream” within a power plant. As such,
       the proposed fact, as written, is disputed for lack of clarity.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise a dispute of
              the stated fact. The proposed fact is not vague, and any claimed ambiguity
              is readily addressed in the cited evidence.

205.   The free energies of formation for the three compounds shown in Table 2 are only
       negative (and thus thermodynamically favored to proceed) below about 700 °C
       (1292 °F) (for mercuric iodide), below about 1000 °C (1832 °F)(for mercuric
       bromide), and below about 1100 °C (2012 °F) (for mercuric chloride).

              Mark Decl. Ex. 155, NALC00468208 (spreadsheet listing free energies of
              formation for mercuric halides); D.I. # 76, Second Wilcox Report ¶ 24.

       Pl. Response: Undisputed.
              Def. Reply: Undisputed.

206.   The statement that “the conversion of mercury to its mercuric halide forms is
       thermodynamically favored at temperatures typical of coal combustor flue gas” is
       only true for all three identified mercuric halides if coal combustor flue gas has
       “typical” temperatures up to about 700 °C (1292 °F).

              D.I. # 76, Second Wilcox Report ¶ 24.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

207.   The statement that “the conversion of mercury to its mercuric halide forms is
       thermodynamically favored at temperatures typical of coal combustor flue gas” is



                                       69
       not true for any of the identified mercuric halides if the “typical temperatures”
       extend above 1100 °C (2012 °F).

               D.I. # 76, Second Wilcox Report ¶ 24.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is not supported
       by the specification of the ʼ692 Patent. Dkt. 35–1, ʼ692 Patent at 4:66–5:18; see
       also discussion at Defendants’ Proposed Finding of Facts, Nos. 194–195.
       Moreover, Dr. Wilcox, defendants’ own expert, contradicts this proposed finding
       of fact. For example, Dr. Wilcox testified that that under Defendants’
       construction of “flue gas” (i.e., “the gases in the region from above the
       combustion zone through the stack outlet that result from the substantially-
       complete combustion of coal”) that flue gas will exist in the “upper furnace,”
       where she indicates it will have temperatures as high as 1370°C. She also cites
       with approval, in support of Defendants’ position that flue gas begins in the upper
       furnace, statements made by the PTAB indicating that flue gas exists at
       temperature of “1260°C or higher.” Dkt. 103, PFF ¶¶ 211, 212.

               Def. Reply: Undisputed. Def. PFF ¶ 207 is supported by the cited
               evidence. Plaintiffs do not provide any explanation for why Def. PFF ¶
               207 is unsupported by the specification of the ‘692 Patent. Further,
               Wilcox’s testimony supports the stated fact, as is evident by comparing
               Def. PFF ¶ 207 to the Second Wilcox Report at ¶ 24. Further, Plaintiffs’
               response addresses temperature ranges in different parts of the combustion
               system, and does not address temperature ranges at which the conversion
               of mercury to mercuric halide forms is thermodynamically favored.

208.   A POSA would understand the specification to teach that “flue gas” has typical
       temperatures below those ranges, such that flue gas does not encompass injecting
       materials into the significantly hotter gases in the combustion zone.

               D.I. # 76, Second Wilcox Report ¶ 24.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative.
       McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5
       (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of
       fact or responses to such findings.”). Defendants’ proposed finding of fact is
       vague with respect to “below those ranges.” It is unclear what ranges of
       temperature are being discussed in this proposed fact, and Plaintiffs therefore
       dispute it. Plaintiffs further dispute that “flue gas does not encompass injecting
       materials into the significantly hotter gases in the combustion zone.” It is
       Plaintiffs’ position that flue gas should be defined as “the gas produced during the
       combustion of coal,” and “injecting” as “introducing under pressure or by use
       force.” Plaintiffs further contend that “injecting . . . into said flue gas” (along with
       similar phrases from the claims of the ʼ692 Patent) should be construed as
       “introducing under pressure or by use of force into the gas produced during the
       combustion of coal.” Dkt. 103, PFF ¶¶ 183–187; Dkt. 72, ¶¶ 82–127. See also
       Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section II
       (C).

               Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and a
               legal conclusion, and the cited materials do not dispute the stated fact.
               Paragraph 24 of the Second Wilcox Report states:


                                         70
                      [T]he free energy of formation of mercuric iodide becomes
                      positive (and thus not thermodynamically favored to proceed)
                      above about 700 °C (1292 °F), becomes positive for mercuric
                      bromide above about 1000 °C (1832 °F) (and thus not
                      thermodynamically favored to proceed), and becomes positive for
                      mercuric chloride above about 1100 °C (2012 °F) (and thus not
                      thermodynamically favored to proceed). See, e.g., NALC00468208
                      (listing free energies of formation for mercuric halides). Thus, the
                      statement that “the conversion of mercury to its mercuric halide
                      forms is thermodynamically favored” is true for all three identified
                      halides only up to about 700 °C (1292 °F), and is not true for any
                      of the identified halides above 1100 °C (2012 °F). Accordingly, a
                      POSA would understand the inventor to be teaching that “flue gas”
                      has typical temperatures below those ranges—and, as explained
                      below, that “injecting . . . into said flue gas” requires injecting into
                      gas having a temperature below that range.

              D.I. # 76, Second Wilcox Report ¶ 24.

209.   The specification repeatedly uses the term “injecting . . . into said flue gas” to
       describe the process taught in the patent—injecting the thermolabile molecular
       bromine precursor directly into the flue gas, rather than using the thermolabile
       molecular bromine precursor as a coal additive or adding that substance to the
       combustion zone of the boiler.

              D.I. # 35-1, ʼ692 Patent, at 7:60–65 (“injection of a molecular halogen
              source . . . in the economizer/ESP section of this combustor”), 8:41–43
              (referencing “injection of a sorbent such as activated carbon,” which can
              only be injected after the combustion chamber or it would be combusted,
              defeating the purpose); D.I. # 76, Second Wilcox Report ¶ 61.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative.
       McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5
       (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of
       fact or responses to such findings.”). The evidence makes clear that the ʼ692
       Patent discloses at least three general categories of methods for injecting additives
       into coal combustion flue gas, and is not limited to “injecting the bromine
       precursor directly into the flue gas, rather than using the thermolabile molecular
       bromine precursor as a coal additive or adding that substance to the combustion
       zone of the boiler. See, e.g. Dkt. 103, PFF ¶¶ 419–439; PFF ¶ 907.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Moreover, the cited evidence does not support Plaintiffs’ stated
              additional facts and relies upon inadmissible evidence. D.I. # 134, Def.
              Resp. to Pl. PFF ¶¶ 416–418.

210.   The ʼ692 Patent specification makes no reference to practicing the claimed
       invention by adding the thermolabile molecular bromine precursor to the coal, or
       to injecting it into the combustion zone.

              D.I. # 76, Second Wilcox Report ¶ 64; D.I. # 35-1, ʼ692 Patent.


                                        71
       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative.
       McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5
       (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of
       fact or responses to such findings.”). The evidence makes clear that the ʼ692
       Patent discloses at least three general categories of methods for injecting additives
       into coal combustion flue gas including, among other things, adding additives to
       coal, and injecting coal treated with an additives into the combustion zone. See,
       e.g. Dkt. 103, PFF ¶¶ 419–439; PFF 907. At a minimum, there is evidence that
       injecting into the combustion zone is injecting into flue gas. See, e.g., Dkt. 73,
       Fry Second Report, ¶¶ 97, 98, 99, 102, 140. As such, to the extent this proposed
       fact is comprehensible, it appears to state a claim construction argument rather
       than a fact, and is disputed by the opinion of Dr. Fry. See also Plaintiffs’ Brief in
       Opposition to Defendants’ Motion for Summary Judgment at Section II (D).

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       Indeed, the intrinsic evidence proves that a POSA at the time would have
       understood the phrase “injecting into flue gas” to encompass all three methods of
       introducing an additive into coal combustion flue gas, as shown, for example, by
       Madden. Dkt. 103, PFF ¶ 247, U.S. Patent No. 6,372,187 (“Madden”). Dkt. 74,
       Fry Reply Report, ¶¶ 53, 63.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Def. PFF ¶ 210 is not inconsistent with the
              record as evidenced by comparing Def. PFF ¶ 210 to the ‘692 Patent.
              Further, Plaintiffs have not identified any teaching in the ‘692 Patent
              regarding application of thermolabile molecular bromine precursors to
              coal. Plaintiffs’ expert witness, Andrew Fry, agrees that the ’692 Patent
              does not explicitly discuss the addition of a thermolabile molecular
              bromine precursor to coal before combustion, or the addition into the
              combustion zone along with coal. D.I. # 71, Fry Dep. 174:8–19. Further,
              Plaintiffs’ statement is argumentative and states a legal conclusion, and
              the response does not contradict the stated fact. Moreover, the cited
              evidence does not support Plaintiffs’ stated additional facts and relies upon
              inadmissible evidence. D.I. # 134, Def. Resp. to Pl. PFF ¶¶ 416–418.

211.   The specification of the ʼ692 Patent also cites, and discusses the teachings of U.S.
       Patent No. 4,729,882 to Ide.

              D.I. # 35-1, ʼ692 Patent at 1:29–49.

       Pl. Response: Undisputed.


                                        72
              Def. Reply: Undisputed.

212.   Ide discloses addition of an acidic gas such as HCl gas to oxidize Hg in an
       incinerator emission stream.

              Mark Decl. Ex. 158, U.S. Patent No. 4,729,882 at 4:4–6 (“ ‘882 Patent”).

       Pl. Response: Disputed. Defendants have mischaracterized the referenced
       evidence. Ide is directed to a process of removing mercury from gaseous
       emissions from municipal waste incineration. Ide is discussed in the
       “Background” section of the ʼ692 Patent as being a method for mercury removal
       that the inventor described as not being suitable for coal-fired power plants. Ide
       describes its method of reducing mercury from municipal incinerator wastes as
       involving either supplying a chloride-containing gas into the incinerator, or
       adding a chlorine-containing material into the incinerator. Ide’s mercury remove
       technique is described as requiring massive hydrogen chloride injection into
       mercury containing flue gas.

       Dkt. 103, PFF ¶¶ 427–431. See also Plaintiffs’ Opposition to Defendants’ Motion
       for Summary Judgment, Section II (D)(5)(c).

              Def. Reply: Undisputed. Def. PFF ¶ 212 does not mischaracterize the
              ‘882 Patent. Plaintiffs’ cited evidence is consistent with the stated fact,
              and Plaintiffs offer no evidence to dispute that the ‘882 Patent discloses
              addition of an acidic gas such as HCl gas to oxidize Hg in an incinerator
              emission stream.

213.   Ide, which issued in 1988, discloses three distinct ways to introduce chlorine into
       the system in order to treat emissions gases: injecting a treatment gas such as
       HCl into the emissions gases (cf. “injecting . . . into the flue gas”); adding a
       substance to the material to be incinerated (cf. applying an additive such as
       calcium oxide to the coal); and burning material that already contains the desired
       additive.

              Mark Decl. Ex. 158, ‘882 Patent at 4:4–16; D.I. # 76, Second Wilcox
              Report ¶ 66.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative.
       McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5
       (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of
       fact or responses to such findings.”). Defendants have mischaracterized the
       evidence being relied for their proposed finding of fact. Dr. Fry has opined that
       the “ʼ692 Patent refers to various references that would make clear to a POSA that
       there were at least three ways that an additive could be “injected . . . into the flue
       gas,” including the methods disclosed in the ‘882 Patent.” In fact, the inclusion of
       Ide into the ʼ692 Patent further illustrates that the ʼ692 Patent did disclose all
       three known ways of injecting additives into flue gas, even though at the time, the
       inventor preferred the third of the three, the injection into the flue gas when it was
       downstream. Dkt. 103, PFF ¶¶ 427-431; Dkt. 74, Third Fry Report, ¶ 63. See
       also Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment,
       Section II (D)(5)(c).



                                        73
       At a minimum, there is evidence that injecting into the combustion zone is
       injecting into flue gas. See, e.g., Dkt. 73, Fry Second Report, ¶¶ 97, 98, 99, 102,
       As such, to the extent this proposed fact is comprehensible, it appears to state a
       claim construction argument rather than a fact, and is disputed by the opinion of
       Dr. Fry. See also Plaintiffs’ Brief in Opposition to Defendants’ Motion for
       Summary Judgment at Section II (D).

       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       Indeed, the intrinsic evidence proves that a POSA at the time would have
       understood the phrase “injecting into flue gas” to encompass all three methods of
       introducing an additive into coal combustion flue gas, as shown, for example, by
       Madden. Dkt. 103, PFF ¶ 247, U.S. Patent No. 6,372,187 (“Madden”). Dkt. 74,
       Fry Reply Report, ¶¶ 53, 63.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Def. PFF ¶ 213 is not inconsistent with the
              record as evidenced by comparing Def. PFF ¶ 213 to the ‘882 Patent.
              Further, Plaintiffs’ statement is argumentative and states a legal
              conclusion, and the response does not contradict the stated fact.
              Moreover, the cited evidence does not support Plaintiffs’ stated additional
              facts and relies upon inadmissible evidence. D.I. # 134, Def. Resp. to Pl.
              PFF ¶¶ 416–418.

214.   Plaintiffs’ expert witness, Andrew Fry, acknowledged that the ‘882 patent to Ide
       “teaches inclusion of chlorinated materials with the flue, inject – injection of
       those material[s] in the combustion zone and injection later.”

              D.I. # 71, Fry Dep. 99:18–101:7.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

215.   The ʼ692 Patent, in describing the ‘882 Patent, characterizes only the addition of
       HCl gas to the emissions stream as “injection.”

              D.I. # 35-1, ʼ692 Patent at 1:29–38.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative.
       McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5
       (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of


                                        74
       fact or responses to such findings.”). As phrased, the proposed finding of fact
       does not reflect a fact but rather a legal conclusion. Plaintiffs dispute Defendants’
       proposed fact mischaracterizing the reference. The ʼ692 Patent states the
       following with respect to the Ide patent:

       Ide et al describe the conversion of mercury into mercuric chloride via addition of
       acidic chlorine containing material, especially hydrogen chloride, into mercury-
       containing gaseous emissions (see Ide, Akiro et al. 1988. “Process for Cleaning
       Mercury-Containing Gaseous Emissions. U.S. Pat. No. 4,729,882). This mercury
       removal technique requires massive hydrogen chloride injection into mercury
       containing flue gas, at HCl levels of 500 to 1500 ppm, which would result in
       excessive corrosion of coal fired power plant Steel components. Furthermore,
       combination of this technique with Subsequent hydrogen chloride/mercuric
       chloride containing flue gas in a wet flue gas desulphurization System (FGD)
       containing alkali for purposes of Sulphur dioxide adsorption from flue gas as a
       Sulphite, bisulphate, bisulphate, or Sulphate would result in unacceptable con
       Sumption of alkali Scrubbing chemicals by the adsorbed hydrogen chloride.
       Therefore, this technique for mercury control is not believed to be commercially
       viable in coal fired power plants.

       Dkt. 35-1, ʼ692 Patent at 1:29–48. See also Plaintiffs’ Opposition to Defendants’
       Motion for Summary Judgment, Section II (D)(5)(c).

              Def. Reply: Undisputed. Def. PFF ¶ 213 is not inconsistent with the
              record as evidenced by comparing Def. PFF ¶ 215 to the ‘692 Patent.
              Further, Plaintiffs’ statement is argumentative and states a legal
              conclusion, and the response does not contradict the stated fact.
              Moreover, the cited evidence does not support Plaintiffs’ stated additional
              facts and relies upon inadmissible evidence. D.I. # 134, Def. Resp. to Pl.
              PFF ¶¶ 416–418.

216.   The specification of the ʼ692 Patent also cites, and discussed, the teaching of U.S.
       Patent No. 5,435,980 to Felsvang.

              D.I. #35-1, ʼ692 Patent at 1:49–63.

       Pl. Response: Undisputed.
              Def. Reply: Undisputed.

217.   Felsvang U.S. Patent No. 5,435,980 issued in 1995 and explicitly discloses
       applying halide compounds to coal before combustion, adding a halide compound
       during combustion, and injecting such a compound into the flue gas, as a way of
       improving mercury-reduction systems.

              D.I. # 76, Second Wilcox Report ¶ 67; D.I. # 74, Third Fry Report ¶ 64;
              D.I. # 71 Fry Dep. 101:16‒103:15; Mark Decl. Ex. 140, U.S. Patent No.
              5,435,980.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is argumentative.
       McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5
       (E.D. Wis. March 9, 2007) (“Arguments have no place in proposed findings of
       fact or responses to such findings.”). Defendants have mischaracterized the


                                        75
       evidence being relied for their proposed finding of fact. Felsvang discloses
       introducing additives to increase the chloride content of flue gas. Dkt. 103, PFF
       ¶ 432; see also Dkt. 180, PFF ¶¶ 433–439. See also Dkt. 102 at 75 & 76.

              Def. Reply: Undisputed. Def. PFF ¶ 217 does not mischaracterize the
              cited evidence; the text of the Felsvang patent supports the stated fact that
              Felsvang discloses adding halide compounds to coal before or during
              combustion, or injecting it into the flue gas, to improve mercury reduction
              systems. D.I. # 90, Mark Decl. Ex. 140, ‘980 Patent, at 1:7-11.

C.     Field of the ʼ692 Patent; POSA

218.   The general field of the ʼ692 Patent is the removal of mercury from the emissions
       of coal-burning plants.

              D.I. # 75, First Wilcox Report ¶ 96.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as Defendants have mischaracterized the ʼ692 Patent. It is Plaintiffs’ position that
       the ʼ692 Patent is directed to a method of treating coal combustion flue gas
       containing mercury, where the method includes injecting a bromide compound
       that is a thermolabile molecular bromine precursor into the flue gas, where the
       injection of this compound under the conditions of the combustion system will
       effect oxidation of elemental mercury to mercuric bromide. The method also
       includes providing alkaline solid particles in the flue gas ahead of a particulate
       collection device in order to adsorb at least a portion of the mercuric bromide that
       is formed. Dkt. 73, Rebuttal Expert Report of Dr. Andrew Fry Regarding
       Validity, ¶ 153.

              Def. Reply: Undisputed. Def. PFF ¶ 218 does not mischaracterize the
              ‘692 Patent, as is evident by comparing Def. PFF ¶ 218 to the text of the
              ‘692 Patent. D.I. # 35-1, ʼ692 Patent at 1:7–8 (field of invention).

219.   A POSA would have at least a Master’s degree in chemistry, chemical
       engineering, or materials science from an accredited science or engineering
       program and at least four years of relevant experience in the treatment of
       mercury or a similar pollutant from combustion exhaust.

              D.I. # 75, First Wilcox Report ¶ 97.

       Pl. Response: Disputed. This proposed finding of fact is disputed as set forth in
       Dr. Fry’s First Expert Report, which states that a POSA would be a person who
       has at least a Bachelor’s degree in chemical or mechanical engineering,
       chemistry, or a similar degree, as well as having at least a few years’ experience
       developing or studying technologies for reducing emissions in coal-fired power
       plants or a few years’ experience working with or managing the combustion
       process of a coal-fired power plant. Dkt. 72 at ¶ 134.

              Def. Reply: Undisputed that a POSA would possess at least a Bachelor’s
              degree in chemical or mechanical engineering. The parties disagree about
              the precise level of expertise required for a POSA. The disagreement is



                                        76
              immaterial to the resolution of claim construction as Defendants’ claim
              construction would be adopted under either definition.

220.   During the reexamination, Hazelmere explained: “a POS[]A with respect to the
       [ʼ692 Patent] . . . is well educated and experienced in the art.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407, n. 2.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

221.   A POSA would have working knowledge of the key components of flue gas
       treatment systems.

              D.I. # 75, First Wilcox Report ¶ 97.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

222.   A POSA would understand the technology “of the current invention” to be the
       addition of the “thermolabile molecular bromine precursor” into the flue gas.

              D.I. # 76, Second Wilcox Report ¶ 64.

       Pl. Response: Disputed. This proposed finding of fact is disputed as it does not
       accurately describe the technology of the current invention. It is Plaintiffs’
       position that the ʼ692 Patent is directed to a method of treating coal combustion
       flue gas containing mercury, where the method includes injecting a bromide
       compound that is a thermolabile molecular bromine precursor into the flue gas,
       where the injection of this compound under the conditions of the combustion
       system will effect oxidation of elemental mercury to mercuric bromide. The
       method also includes providing alkaline solid particles in the flue gas ahead of a
       particulate collection device in order to adsorb at least a portion of the mercuric
       bromide that is formed. Dkt. 73, Rebuttal Expert Report of Dr. Andrew Fry
       Regarding Validity, ¶ 153.

              Def. Reply: Undisputed that a POSA would understand the technology
              of the current invention to include the addition of the “thermolabile
              molecular bromine precursor” into the flue gas.

D.     Prosecution of the ʼ692 Patent

223.   Oehr filed U.S. Patent Application No. 10-073986 on February 14, 2002 (the
       “ʼ692 Patent Application”).

              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              209–234.

       Pl. Response: Undisputed.



                                        77
              Def. Reply: Undisputed.

224.   On June 1 and 4, 2004, Oehr submitted a final set of amendments with a Request
       for Continued Examination.

              D.I. # 35-6, Preliminary Amendment and Request for Continued
              Examination (June 2003), at.45–56

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

225.   In the June 2004 amendments, the sole independent claim stated:

              A method of treating coal combustion flue gas containing mercury,
              comprising: injecting a member selected from the group consisting of
              molecular halogen and a thermolabile molecular halogen precursor into
              said flue gas to effect oxidation of elemental mercury to a mercuric halide
              and providing alkaline solid particles in said flue gas ahead of a
              particulate collection device, in order to adsorb at least a portion of said
              mercuric halide.

              D.I. # 35-6, Preliminary Amendment (June 2003), at 46.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ characterization of this
       document as the “June 2004 Amendments” and the referenced claim as the “sole
       independent claim.” Dkt. 35-6 at 46-49, claims 1 and 19.

              Def. Reply: Undisputed. Plaintiffs have not offered any alternative
              characterization of the “June 2004 Amendments” or the “sole independent
              claim.” Further, Def. PFF ¶ 225 is supported by the cited evidence. The
              June 2004 Amendments at D.I. # 35-6 bear a date of June 2004. With
              regard to the “sole independent claim,” although Plaintiffs reference two
              independent claims at pages 46–49 of the Preliminary Amendment, the
              language of both claims is identical.

E.     Reexamination of the ʼ692 Patent

226.   On July 17, 2010, the Patent Office granted Alstom Power, Inc.’s request for inter
       partes reexamination of the ʼ692 Patent.

              D.I. # 35-7, Order Granting/Denying Request for Inter Partes
              Reexamination (July 17, 2010), at 195.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

227.   Upon reexamination, the Patent Office examiner initially found all the claims of
       the ʼ692 Patent to be unpatentable because they were obvious in light of multiple
       combinations of prior art, none of which had been referenced during the
       prosecution.


                                       78
              D.I. # 35-7, Office Action in Inter Partes Reexamination (July 17, 2010),
              at 214–244.

       Pl. Response: Disputed. As phrased, this proposed fact suggests that the claims
       “were obvious,” which is a legal conclusion. The proposed fact is also an over
       simplification of the rejections made by the Patent Office in the particular office
       cation cited. The ultimate conclusions of the Patent Office are reflected in the
       Reexamination Certificate and not simply in one office action.

              Def. Reply: Undisputed. Def. PFF ¶ 227 is not inconsistent with the
              record, as is evident by comparing Def. PFF ¶ 227 to the Office Action in
              Inter Partes Reexamination. Plaintiffs have not cited evidence that
              disputes the stated fact. Finally, Def. PFF ¶ 227 refers to the Office
              Action in the Inter Partes Reexamination; Plaintiffs’ reference to the
              Reexamination Certificate is irrelevant.

228.   None of the prior art referred to by the Patent Officer had been referenced during
       the prosecution.

              D.I. # 35-7, Office Action in Inter Partes Reexamination (July 17, 2010),
              at 214–244.

       Pl. Response: Disputed. This proposed fact lacks antecedent basis and
       explanation and as phrased in vague and ambiguous in its use of the phrase “none
       of the art referred to by the Patent Officer.” It is unclear what art is referred to in
       this language and therefore Plaintiffs dispute this proposed finding of fact on that
       basis.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

229.   On April 2, 2012 Oehr submitted a final set of amendments that substantially
       replaced all instances of “halogen” compounds with either “bromide”
       compounds or “hypochlorite” compounds in solution with calcium chloride.

              D.I. # 35-9, (109–130), Patent Owner’s Response to Action Closing
              Prosecution Dated February 10, 2012 (Apr. 2, 2012) (“April 2012
              Amendment”), at 110–114, 124–130.

       Pl. Response: Disputed. This proposed finding of fact is vague and ambiguous
       in its use of the phrase “substantially replaced” and “all instances of ‘halogen
       compounds.” As such, it is incomprehensible and Plaintiffs dispute it for that
       reason.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

F.     Arguments of the Third-Party Requester (Alstom)

230.   Alstom argued that there was a lack of enablement because the specification did
       not disclose any working examples of a thermolabile molecular bromine
       precursor.


                                         79
              D.I. # 35-9, Third Party Requester’s Appellant Brief (Nov. 21, 2012)
              (“Alstom’s Brief”), at 282.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

231.   Alstom referred to Yang to argue that CaBr2 did not necessarily produce Br2 and
       thus that CaBr2 was unpredictable as a thermolabile molecular bromine
       precursor.

              D.I. # 35-9, Alstom’s Brief (Nov. 21, 2012), at 279 (“As such, and
              contrary to the examiner’s statement, calcium bromide is not a
              thermolabile molecular bromine precursor. Nor is the claimed invention
              predictable.”).

       Pl. Response: Disputed. This proposed finding of fact is an argumentative
       description and mischaracterization of what was argued rather than an accurate
       summary of the argument presented during the reexamination. The cited page of
       the reexamination proceeding does not discuss whether CaBr2 “necessarily”
       produces Br2 or not in general, as the proposed finding of fact suggests, but rather
       indicates that Yang did not support formation of Br2 at certain temperatures. It
       states: “In fact, a 2009 article shows that calcium bromide does not decompose to
       form molecular bromine unless it is heated to temperatures of 752°C (1025K) and
       above, Tang at 7586, which is well above the temperature range disclosed in the
       specification.” Dkt. 35-9, Alstom’s Brief (Nov. 21, 2012), at 279.

              Def. Reply: Undisputed. Def. PFF ¶ 231 does not mischaracterize the
              evidence; rather, it is an accurate summary of Alstom’s brief. There is no
              material difference between Alstom’s statement that Yang did not support
              formation of Br2 at certain temperatures and the stated fact that Alstom
              stated Yang did not necessarily produce Br2.

232.   Alstom also argued:

              Given the breadth of the claims, the complete lack of direction provided in
              the specification for determining whether a bromide compound (or a
              bromide compound selected from the group consisting of magnesium
              compounds and calcium compounds) is a thermolabile molecular bromine
              precursor, the unpredictability of the claimed invention, and the lack of
              any working examples, one of ordinary skill in the art could not make or
              use the invention based on the ʼ692 specification without undue
              experimentation. As such, claims 1, 8-19, and 26-33 are invalid for failing
              to satisfy the enablement requirement of 35 U.S.C. § 112, 1.

              D.I. # 35-9, Alstom’s Brief (Nov. 21, 2012), at 283.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                        80
233.   During the reexamination, Alstom argued that the “flue gas” described in the
       patent only included gas up to temperatures of 527 °C (981 °F), which is the
       highest temperature listed in Table 2 in the patent.

              D.I. # 35-9, Alstom’s Brief (Nov. 21, 2012), at 268.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

G.     Arguments of the Patent Owner (Hazelmere)

234.   During the reexamination, Hazelmere took the position that the broadest
       reasonable interpretation of the term “flue gas” as used in the claims of the ʼ692
       Patent should be the combustion gases “from the upper furnace region through
       the emission control devices.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408.

       Pl. Response: Disputed. This proposed finding of fact is an argumentative
       description and mischaracterization of what was argued rather than an accurate
       summary of the arguments presented during the reexamination. It is disputed and
       contradicted by the evidence. The evidence shows patent owner’s “position” was
       not that flue gas should be limited to the upper furnace region through the
       emission control devices. Dkt. 103, PFF ¶¶ 243, 253. See also Plaintiffs’
       Opposition to Defendants’ Motion for Summary Judgment, Section II (C)(4)(b).

              Def. Reply: Undisputed. Def. PFF ¶ 234 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response. For
              example, Pl. PFF ¶¶ 243 and 253 explicitly quote Hazelmere’s brief,
              which states, “[t]o persons of ordinary skill in the art, ‘flue gas’ means that
              region of combustion gases from the upper furnace region through the
              emission control devices.” D.I. # 103, Pl. PFF ¶ 253.

235.   During the reexamination, Hazelmere took the following position with respect to
       the definition of flue gas:

              To persons of ordinary skill in the art, ‘flue gas’ means that region of
              combustion gases from the upper furnace region through the emission
              control devices.

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408.

       Pl. Response: Disputed. This proposed finding of fact is an argumentative
       description and mischaracterization of what was argued rather than an accurate
       summary of the argument presented during the reexamination. The cited
       language does not reflect Hazelemere’s overall “position” with respect to the
       “definition” of flue gas. It is simply one statement, taken out of context in the
       proposed finding of fact, and the record reflects evidence that contradicts this
       proposed fining of fact as to Hazelmere’s “position.” Dkt. 103, PFF ¶¶ 243, 253.



                                        81
       See also Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment,
       Section II (C)(4)(b).

              Def. Reply: Undisputed. Def. PFF ¶ 235 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response. For
              example, Pl. PFF ¶¶ 243 and 253 explicitly quote Hazelmere’s brief,
              which states, “[t]o persons of ordinary skill in the art, ‘flue gas’ means that
              region of combustion gases from the upper furnace region through the
              emission control devices.” D.I. # 103, Pl. PFF ¶ 253.

236.   During the reexamination, Hazelmere took the position that “[t]he terms ‘flue
       gas’ and ‘thermolabile’ are entitled to the full breadth of their respective
       definitions as understood by persons of ordinary skill in the art.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

237.   Even under the broadest meaning of the term “flue gas,” the patent owner itself
       placed “flue gas” no further upstream than the “upper furnace region.”

              D.I. # 76, Second Wilcox Report ¶ 27.

       Pl. Response: Disputed. This proposed finding of fact is an argumentative
       description and mischaracterization of what was argued rather than an accurate
       summary of the arguments presented during the reexamination. It is disputed and
       contradicted by the evidence. The evidence shows patent owner’s position was
       that flue gas should not have an upstream limit of the upper furnace region. Dkt.
       103, PFF ¶¶ 243, 253. See also Plaintiffs’ Opposition to Defendants’ Motion for
       Summary Judgment, Section II (C)(4)(b).

              Def. Reply: Undisputed. Def. PFF ¶ 237 does not mischaracterize
              Hazelmere’s argument during the reexamination. Further, the evidence
              cited by Defendants—the Second Wilcox Report at ¶ 27—accurately
              represents the contents of Hazelmere’s brief, which states, “[t]o persons of
              ordinary skill in the art, ‘flue gas’ means that region of combustion gases
              from the upper furnace region through the emission control devices.”
              D.I. # 103, Pl. PFF ¶ 253.

238.   The “upper furnace region” is downstream of (i.e., after) the combustion zone
       (i.e., the lower part of the boiler).

              D.I. # 76, Second Wilcox Report ¶ 27.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                        82
239.   During the reexamination, Hazelmere took the position that “the prior art is quite
       clear and consistent in its teachings that ‘flue gas’ refers to combustion gases
       which reside in the ‘flue’ - the region of a coal combustor from above the
       combustion zone through the particulate collection system.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408 (citing
              Madden (U.S. Patent No. 6,372,187) and Knowles (U.S. Patent No.
              5,787,823)).

       Pl. Response: Disputed. The proposed finding of fact mischaracterizes
       Hazelmere’s “position” as to what the prior art showed. The quotation cannot be
       understood without reference to the overall context, which is not provided in this
       proposed finding of fact. The “position” of the patent owner during the
       reexamination cannot be summarized with reference to one quotation. This
       proposed finding of fact is disputed by other statements made by the patent owner
       in the same filing. For example, the patent owner stated: “Madden (U.S. Patent
       6,372,187 to Madden; “Madden”), for example does not define “flue gas”‘ to be
       “the upper furnace cavity” as [Alstom] alleges, but quite clearly refers to a portion
       of the “flue gas” that resides in the upper furnace cavity.” Dkt. 103, PFF ¶ 253
       (emphasis added). See also Plaintiffs’ Opposition to Defendants’ Motion for
       Summary Judgment, Section II (C)(4)(b).

              Def. Reply: Undisputed. Def. PFF ¶ 239 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response. For
              example, Pl. PFF ¶¶ 243 and 253 explicitly quote Hazelmere’s brief,
              which states, “[t]o persons of ordinary skill in the art, ‘flue gas’ means that
              region of combustion gases from the upper furnace region through the
              emission control devices.” D.I. # 103, Pl. PFF ¶ 253.

240.   Plaintiffs’ proposal to extend “flue gas” to include gas within the combustion
       zone of the boiler is inconsistent with the clear statements by Hazelmere during
       the reexamination that “flue gas” refers to gas “from above the combustion
       zone.”

              D.I. # 76, Second Wilcox Report ¶ 28; D.I. # 35-9, Respondent
              Hazelmere’s Brief (Dec. 20, 2012), at 408.

       Pl. Response: Disputed. This proposed finding of fact is not a fact, but rather
       argument. During the reexamination, Hazelmere did not limit “flue gas” to gases
       “from above the combustion zone.” See Dkt. 103, PFF ¶¶ 243, 253. See also
       Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section II
       (C)(4)(b).

              Def. Reply: Undisputed. Plaintiffs have not cited evidence to support
              their response. For example, Plaintiffs’ cited evidence explicitly quotes
              Hazelmere’s brief, which states “‘flue gas’ refers to combustion gases
              which reside in the ‘flue’—the region of a coal combustor from above the
              combustion zone through the particulate collection system.” D.I. # 103,
              Pl. PFF ¶ 253.




                                        83
241.   During the reexamination, Hazelmere’s position was that “flue gas” should not
       be defined in terms of temperature.

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

242.   During the reexamination, Hazelmere took the position that “thermolabile” is
       “an adjective describing a compound or combination of compounds that form
       molecular halogen at flue gas temperatures typical of coal-fired power plants
       with no set limitation on the temperature at which such halogens are formed.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

243.   During the reexamination, Hazelmere’s took the position that “calcium bromide
       is a thermolabile molecular halogen precursor” at certain temperatures.

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 414.

       Pl. Response: Disputed. This proposed fact mischaracterizes the “position” of
       the Hazelmere. The proposed filing of fact is phrased so broadly as to be
       incorrect. Hazelmere did not take the position that calcium bromide is a
       “thermolabile molecular bromine precursor” at certain temperatures under all
       conditions, as the proposed finding of fact suggests. On the contrary, the record
       shows that Hazelmere’s statement, when considered in context, is referring
       specifically to the set of conditions present in a coal-fired power plant. PFF
       ¶¶ 1155-1165, 1165-1170. See also Plaintiffs’ Opposition to Defendants’ Motion
       for Summary Judgment, Section V (B).

              Def. Reply: Undisputed that during the reexamination, Hazelmere took
              the position that “calcium bromide is a thermolabile molecular halogen
              precursor” at certain temperatures with regard to coal-fired power plants.

244.   During the reexamination, Hazelmere took the position that:

              Unlike in Lizard Tech, in which the specification did not describe the
              breadth of the subject matter claimed, the Specification quite clearly
              teaches injecting magnesium and calcium bromides into a flue gas after
              the superheater and, for example, at the economizer inlet, where the
              bromide compounds will affect oxidation of mercury to mercuric bromide.
              This scope of teaching in the Specification matches exactly the scope of
              subject matter claimed. The law does not require such an exacting match
              between specification and claims, but that match exists in the [ʼ692
              Patent].

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 413.


                                       84
       Pl. Response: Disputed. This proposed fact mischaracterizes the “position” of
       Hazelmere. The proposed finding of fact does not provide the context in which
       the statement was made, and therefore the cited language cannot be considered to
       be the general “position” of Hazelmere. This statement was made in the context
       of discussing the breadth of the claims with regard to the “thermolabile molecular
       bromine precursor,” not with regard to the scope of the claims with respect to
       other claim terms or the scope of the claims as a whole. PFF. ¶ 1166-1167. The
       overly broad phrasing of this PFF is misleading and Plaintiffs’ object to it on that
       basis. It is also disputed by other evidence concerning the breadth of other claim
       elements, such as the location of injecting into flue gas. Dkt. 103, PFF ¶¶ 243,
       253. See also Plaintiffs’ Opposition to Defendants’ Motion for Summary
       Judgment, Section IV (D)(6)(a).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and the
              cited materials do not contradict the stated fact.

245.   During the reexamination, Alstom alleged that the ʼ692 Patent was invalid under
       35 U.S.C. Section 112 because of a lack of written description and enablement
       with regard to the term thermolabile molecular bromine precursor.

              D.I. # 35-9, Alstom’s Brief (Nov. 21, 2012), at 265–266, 275–283 (“The
              specification provides absolutely no blaze marks that would direct one
              skilled in the art to select the sub-genus bromide compounds that are
              thermolabile molecular bromine precursors now claimed.”).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

246.   During the reexamination, Alstom argued that the ʼ692 Patent did not provide
       written description of a thermolabile molecular bromine precursor because the
       inventor did not demonstrate that he had possession of any thermolabile
       molecular bromine precursors that contained calcium, and there were claims
       directed to the use of calcium compounds.

              D.I. # 35-9, Alstom’s Brief (Nov. 21, 2012), at 281.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

247.   During the reexamination, in response to Alstom’s arguments, Hazelmere stated
       that a POSA reading the ʼ692 Patent would identify two specific compounds as
       thermolabile molecular bromine precursors: MgBr2 and CaBr2, and that the
       POSA would know that the resulting molecular bromine would oxidize elemental
       mercury to mercuric bromide:

              “Considering the [ʼ692 Patent] in its entirety and relying on the art of
              record to demonstrate what a person of ordinary skill in the art . . . would
              know, Oehr teaches that thermolabile molecular halogen precursors . . . ,
              including magnesium bromide and calcium bromide, thermolabile
              molecular bromine precursors . . . , can be added, for example, after the


                                        85
              superheater section of a coal combustor, where a POSITA would know the
              temperature range from about 649 °C to about 1232 °C and that at such
              temperatures both magnesium bromide and calcium bromide will
              decompose to form HBr which in turn will form Br2 which in turn will
              oxidize elemental mercury to HgBr2.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407
              (emphasis added).

       Pl. Response: Disputed. Plaintiffs do not dispute that the quoted language
       appears in the patent owner’s appeal brief, but dispute the proposed PFF as
       phrased because it is a vague overgeneralization of what Hazelmere “stated.” The
       proposed finding of fact could be read to suggest that Hazelmere “stated” that a
       POSA would identify only two thermolabile molecular bromine precursors, or
       that use of the two compounds mentioned could result in formation of molecular
       bromine under all conditions including those not found in a coal combustion
       power plant. These two mischaracterizations are disputed by the language of the
       quote itself.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

248.   During the reexamination, Hazelmere responded to the Alstom’s allegation that
       “the Claims lack support and were unpredictable” by citing to the Examiner’s
       previous citation of the Paulik reference:

              “The Examiner correctly found that based on Paulik it was known in the
              art that calcium bromide is a thermolabile molecular halogen precursor at
              temperatures between 500 °C and 1000 °C. RAN at 15. Paulik
              furthermore demonstrated the impact of oxygen on the thermolability of
              calcium bromide.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 414; Mark
              Decl. Ex. 156, F. Paulik et. al., Examination of the Decomposition of
              CaBr₂ With the Method of Simlutaneous TG, DTG, DTA and EGA, 15
              JOURNAL OF THERMAL ANALYSIS 271 (1978).

       Pl. Response: Disputed. Plaintiffs do not dispute that the quoted language
       appears in the patent owner’s brief, but dispute the characterization contained in
       the proposed finding of fact. The proposed finding of fact is vague and
       misleading to the extent that it suggests that the patent owner relied only on the
       Paulik reference.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

249.   Calcium bromide will decompose in the presence of oxygen between 500 and
       1000°C to form CaO and Br2.

              Mark Decl. Ex. 156, F. Paulik et. al., Examination of the Decomposition
              of CaBr₂ With the Method of Simlutaneous TG, DTG, DTA and EGA, 15
              JOURNAL OF THERMAL ANALYSIS 271, 271 (1978).



                                        86
       Pl. Response: Disputed. As phrased, the proposed fact is a broad, general
       statement that is not true under all conditions. The Paulik reference indicates
       information about the behavior of calcium bromide only under the conditions
       reported in Paulik. It indicates that calcium bromide can decompose in the
       presence of oxygen at certain temperatures but does not indicate that it will do so
       under all conditions. As explained by Dr. Fry, depending on various conditions,
       calcium bromide may or may not result in the generation of molecular bromine,
       depending on various conditions. Dkt. 73, Fry Second Report, ¶ 200. See also
       Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section V
       (B).

              Def. Reply: Undisputed. Plaintiffs admit that Def. PFF ¶ 249 is true.
              The response asserts an additional fact, but it raises no material dispute of
              the proposed fact.

250.   During the reexamination, Hazelmere later summarized its position in the
       heading for the enablement section of its appeal brief:

              “Claims 1, 8-19 and 26-33 are enabled because magnesium bromide and
              calcium bromide are thermolabile molecular bromine precursors at the
              temperatures taught in the Specification.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 415.

       Pl. Response: Disputed. This proposed finding of fact is a mischaracterization
       of the position taken by Hazelmere during the reexamination. A “heading” in a
       legal brief cannot be assumed to “summarize” a “position.” The proposed finding
       of fact is too broad to be accurate. In the section below the heading, the patent
       owner pointed out, in the section under this heading, that “[t]he Specification
       teaches that a TMBP may be injected into a flue gas at temperatures of from about
       649 to about 1232°C.” Plaintiffs’ PFF ¶ 1169. This statement references the
       specification’s teaching of injecting a thermolabile molecular bromine precursor
       into the preferred location (after the superheater section) in a coal-fired power
       plant. To the extent the proposed finding of fact suggests a more general position
       was taken by the patent owner, this is disputed by the language in the section to
       which the section heading applied. PFF ¶ 1169.

              Def. Reply: Undisputed. Def. PFF ¶ 250 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response.

251.   During the reexamination, in support of its position that the specification provides
       adequate written description, Hazelmere stated:

              “[T]he Specification quite clearly teaches injecting magnesium and
              calcium bromides into a flue gas after the superheater and, for example, at
              the economizer inlet, where the bromide compounds will affect oxidation
              of mercury to mercuric bromide.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 413.

       Pl. Response: Undisputed.



                                        87
              Def. Reply: Undisputed.

252.   During the reexamination, Hazelmere explained that “[t]he Specification teaches
       that magnesium bromide is a thermolabile molecular halogen precursor above
       and below 527°C.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 410.

       Pl. Response: Disputed. Plaintiffs do not dispute that the quoted language
       appears in Hazelmere’s Brief, but dispute the proposed finding of fact as phrased
       because it is an argumentative description and mischaracterization of what
       Hazelmere argued during the reexamination, which is taken out of context, and is
       misleading as phrased. To the extent the proposed finding of fact suggests that
       Hazelmere intended the statement to refer to anything outside of the embodiment
       discussed in the ʼ692 Patent, it is disputed and contradicted by the evidence. The
       evidence shows that the statements made by Hazelmere regarding the patent’s
       support for the “thermolabile molecular bromine precursor” refer to the phrase as
       it is used in the patent, in the context of the application described in the patent,
       i.e., in a coal-fired power plant. PFF ¶¶ 1165-1170. See also Plaintiffs’
       Opposition to Defendants’ Motion for Summary Judgment, Section II (D)(6).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact.

253.   During the reexamination, Hazelmere argued that a POSA would know that at
       flue gas temperatures that “both magnesium bromide and calcium bromide will
       decompose to form HBr which in turn will form Br2 which in turn will oxidize
       elemental mercury to HgBr2.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407.

       Disputed in part. Plaintiffs do not dispute that the quoted language appears in
       Hazelmere’s Brief, but dispute the proposed finding of fact as phrased because it
       is an argumentative description and mischaracterization of what Hazelmere
       argued during the reexamination, which is taken out of context, and is misleading
       as phrased. To the extent the proposed finding of fact suggests that Hazelmere
       intended the statement to refer to anything outside of the embodiment discussed in
       the ʼ692 Patent, it is disputed and contradicted by the evidence. The evidence
       shows that the statements made by Hazelmere regarding the patent’s support for
       the “thermolabile molecular bromine precursor” refer to the phrase as it is used in
       the patent, in the context of the application described in the patent, i.e., in a coal-
       fired power plant. Plaintiffs’ PFF ¶¶ 1165-1170.

              Def. Reply: Undisputed. Def. PFF ¶ 253 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response.

254.   During the reexamination, Hazelmere also pointed out that the Yang study was
       performed in the absence of oxygen, and concluding that the Examiner thus
       “correctly found that based on Paulik it was known in the art that calcium



                                         88
       bromide is a thermolabile molecular halogen precursor at temperatures between
       500 °C and 1000 °C.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 414; Mark
              Decl. Ex. 156, F. Paulik et. al., Examination of the Decomposition of
              CaBr₂ With the Method of Simultaneous TG, DTG, DTA and EGA, 15
              JOURNAL OF THERMAL ANALYSIS 271, 271 (1978).

       Disputed in part. Plaintiffs do not dispute that the quoted language appears in
       Hazelmere’s Brief, but dispute the proposed finding of fact as phrased because it
       is an argumentative description and mischaracterization of what Hazelmere
       argued during the reexamination, which is taken out of context, and is misleading
       as phrased. To the extent the proposed finding of fact suggests that Hazelmere
       intended the statement to refer to anything outside of the embodiment discussed in
       the ʼ692 patent, it is disputed and contradicted by the evidence. The evidence
       shows that the statements made by Hazelmere regarding the patent’s support for
       the “thermolabile molecular bromine precursor” refer to the phrase as it is used in
       the patent, in the context of the application described in the patent, i.e., in a coal-
       fired power plant. PFF ¶¶ 1165-1170.

              Def. Reply: Undisputed. Def. PFF ¶ 254 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response.

H.     PTAB Decision on Appeal From the Reexamination

255.   The Patent and Trademark Appeals Board (“PTAB”) agreed with Hazelmere’s
       position as to the “broadest reasonable construction” of the term “flue gas.”

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document. Dkt. 35-10 (Decision on Appeal, Dec. 12, 2013),
       at p. 368. The proposed of fact is also vague, ambiguous, and incomprehensible
       as a standalone finding of fact, without reference to specifically what Defendants’
       contend “Hazelmere’s position” is. The Board provided its own reasoning in its
       Decision on Appeal. Dkt. 35-10, Decision on Appeal (Dec. 12, 2013), generally.
       See also Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment,
       Section II (C)(4)(c).

              Def. Reply: Undisputed. Def. PFF ¶ 255 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response.

256.   The PTAB explained that during reexamination, claims are to be given their
       broadest reasonable interpretation.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.


                                         89
257.   The PTAB accepted an interpretation of “flue gas” that starts in the upper
       portion of the furnace.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368.

       Pl. Response: Disputed. This proposed fining of fact is a mischaracterization of
       the decision of the PTAB, and is disputed between the parties. The cited evidence
       itself disputes the proposed finding of fact. The PTAB stated that the preferred
       location given in the patent specification “is only a preferred location for the
       treatment to take place, and thus does not limit the claims, which are silent as to
       either temperature or location of treatment of flue gas.” Dkt. 103, Plaintiffs’ PFF
       ¶ 215. Furthermore, the PTAB stated that flue gas exists at temperatures higher
       than the temperature of the upper furnace region of 1260°C. Dkt. 35-10, Decision
       on Appeal (Dec. 12, 2013), at 368.

              Def. Reply: Undisputed. Def. PFF ¶ 257 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of the Decision on
              Appeal. The response asserts additional facts regarding the location
              within the “flue gas” region wherein treatment is “preferred,” according to
              the ‘692 Patent, but these additional facts do not dispute Defendants’
              asserted fact. Further, Plaintiffs have not cited evidence to support their
              response. See Def. PFF ¶ 262.

258.   Relying on the prior art, the PTAB broke down the coal-burning plant into three
       regions based on each region’s characteristic temperature: (i) the coal input to
       the boiler [1649 °C (3000 °F)], (ii) the upper portion of the furnace [1260 °C
       (2300 °F)], and (iii) the outlet of a wet scrubber.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368.

       Pl. Response: Disputed. The proposed finding of fact mischaracterizes the
       decision of the PTAB. The cited reference does not support the proposed finding
       of fact. For example, the Board did not indicate that a coal-burning plant has
       “three regions.” On the contrary, the Board’s decision indicates that the evidence
       showed that there were a wide range of temperatures within a coal fired power
       plant and the Board did not categorize them as being within “regions,” let alone
       limited to “three regions.” Dkt. 103, PFF ¶ 266. See also Plaintiffs’ Opposition to
       Defendants’ Motion for Summary Judgment, Section II (C)(4)(c)(ii).

              Def. Reply: Undisputed. Def. PFF ¶ 255 does not mischaracterize the
              cited evidence; rather, it is an accurate summary of Respondent’s brief.
              Further, Plaintiffs have not cited evidence to support their response.
              Rather, Plaintiffs’ cited evidence quotes the PTAB decision, which states:
              “The temperatures for injection of the sorbent range from those typical at
              the coal input to the boiler (3000°F[ 1649°C]) and in the upper portion 28
              of a furnace (2300°F[1260°C]) to very low temperatures such as at the
              outlet of a wet scrubber (150°F[66°C].” D.I. # 103, Pl. PFF ¶ 266.

259.   The PTAB stated that the broadest reasonable interpretation for “flue gas”
       includes an upper temperature “of 1260 °C or higher.”

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368.


                                       90
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

260.   An upper temperature of “1260 °C or higher” corresponds to the upper region of
       the furnace—which the PTAB had just cited as 1260 °C—rather than the coal
       input to the boiler, which the Board described as 1649 °C.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368; D.I. # 76,
              Second Wilcox Report ¶ 29.

       Pl. Response: Disputed. This proposed finding of fact reflects argument rather
       than a “fact.” It is contradicted by the evidence. Dkt. 103, Plaintiffs’ PFF ¶¶ 265-
       266. In the PTAB decision, a reference to 1260°C was a reference to the upper
       region of the furnace. The reference “or higher” was indicative that flue gas
       exists upstream of the upper furance region, inclusive of the combustion zone.
       See Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section
       II (C)(4)(c). Further, even Dr. Wilcox testified that the reference to “1260°C or
       higher” included temperatures as high as 1370°C, which she elsewhere agreed
       was temperatures found in the combustion zone. Dkt. 103, ¶¶ 132, 212, 235, 262,
       263, 301.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact. For example, Pl. PFF ¶¶ 265–266 merely states Fry’s
              interpretation of language in the PTAB decision. D.I. # 103, Pl. PFF
              ¶¶ 265–266. Moreover, higher temperatures may exist in parts of the
              combustion system, including the combustion zone, but that does not put
              in dispute that the upper temperature of 1260 °C or higher corresponds to
              the upper region of the furnace.

261.   The PTAB’s decision reflected Hazelmere’s proposal that the flue gas be defined
       as beginning “from the upper furnace region.”

              D.I. # 35-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407. D.I. #
              76, Second Wilcox Report ¶ 29.

       Pl. Response: Disputed. This proposed finding of fact reflects argument rather
       than a “fact.” The cited evidence does not support the conclusion in the proposed
       finding of fact, and the evidence cited contradicts the proposed finding of fact.
       For example, language in the Board’s decision contradicts the conclusion
       reflected in this proposed finding of fact. Dkt. 103, PFF ¶¶ 202, 215, 265-266.
       Plaintiffs also dispute that Hazelemere proposed that flue gas be defined “as
       beginning ‘from the upper furnace region.’” Dkt. 103, PFF ¶¶ 243-245, 253. See
       also Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment,
       Section II (C)(4)(a).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact and Def. PFF ¶ 261 is supported by the cited evidence. For
              example, Pl. PFF ¶¶ 202, 215, 265–266 do not discuss Hazelmere’s
              proposed definition of flue gas. D.I. # 103, Pl. PFF ¶¶ 202, 215, 265–266.
              And Pl. PFF ¶ 253 in fact supports Def. PFF ¶ 261 by directly quoting


                                        91
              Hazelmere’s brief, which states “[t]o persons of ordinary skill in the art,
              ‘flue gas’ means that region of combustion gases from the upper furnace
              region through the emission control devices.” D.I. # 103, Pl. PFF ¶ 253.

262.   Although the PTAB indicated a temperature of 1260 °C “or higher,” a POSA
       would understand the reference to “or higher” to mean that the temperatures that
       the Board describes for each location are not exact, and that the Board simply
       avoided announcing an exact temperature limit for the upper region of the boiler.

              D.I. # 76, Second Wilcox Report ¶ 30; D.I. # 35-10, Decision on Appeal
              (Dec. 12, 2013), at 368.

       Pl. Response: Disputed. This proposed finding of fact does not reflect a “fact,”
       but rather is argument. It is disputed and contradicted by the evidence. Dkt. 103,
       PFF ¶¶ 265-In the PTAB decision, a reference to 1260°C was a reference to the
       upper region of the furnace. The reference “or higher” was indicative that flue
       gas exists upstream of the upper furance region, inclusive of the combustion zone.
       See Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section
       II (C)(4)(c). Further, even Dr. Wilcox testified that the reference to “1260°C or
       higher” included temperatures as high ast 1370°C, which she elsewhere agreed
       was temperatures found in the combustion zone. Dkt. 103, ¶¶ 132, 212, 235, 262,
       263, 301.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact. Pl. PFF ¶ 265 merely states Fry’s interpretation of language in
              the PTAB decision, rather than providing the language itself. D.I. # 103,
              Pl. PFF ¶ 265. Moreover, higher temperatures may exist in parts of the
              combustion system, including the combustion zone, but that does not put
              in dispute that the upper temperature of 1260 °C or higher corresponds to
              the upper region of the furnace.

263.   Just before indicating a temperature of 1260 °C “or higher,” the PTAB, in the
       same paragraph, cited to a different piece of prior art that describes the typical
       temperature at the exit of the furnace (i.e., within the upper region of the furnace)
       as around 1371 °C (2500 °F).

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 367 (Mark Decl. Ex.
              185, Evan J. Granite et al., Sorbents for Mercury Removal from Flue Gas,
              U.S. DEP’T OF ENERGY FED. ENERGY TECH, CTR 17 (1998)); D.I.
              # 76, Second Wilcox Report ¶ 30.

       Pl. Response: Disputed. The proposed finding of fact is vague, ambiguous and
       incomprehensible in its use of the phrase “a different piece of prior art.” It does
       not provide the necessary antecedent from which one can comprehend what is
       mean by “different.” As such, Plaintiffs dispute the prosed finding of fact as
       phrased. Plaintiffs do not dispute that the PTAB decision did make a citation to
       the cited Granite reference. However, in the PTAB decision, a reference to
       1260°C was a reference to the upper region of the furnace. The reference “or
       higher” was indicative that flue gas exists upstream of the upper furance region,
       inclusive of the combustion zone. See Plaintiffs’ Opposition to Defendants’
       Motion for Summary Judgment, Section II (C)(4)(c). Further, even Dr. Wilcox


                                        92
       testified that the reference to “1260°C or higher” included temperatures as high
       ast 1370°C, which she elsewhere agreed was temperatures found in the
       combustion zone. Dkt. 103, ¶¶ 132, 212, 235, 262, 263, 301.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact. Rather, Plaintiffs do not dispute Def. PFF ¶ 263. With regard
              to Wilcox’s testimony, higher temperatures may exist in parts of the
              combustion system, including the combustion zone, but that does not put
              in dispute that the upper temperature of 1260 °C or higher corresponds to
              the upper region of the furnace.

264.   Regardless of what the exact typical temperature is, the PTAB explicitly chose the
       temperature that corresponded to the upper region of the boiler rather than the
       temperature that corresponded to “the coal input to the boiler.”

              D.I. # 76, Second Wilcox Report ¶ 30; D.I. # 35-10, Decision on Appeal
              (Dec. 12, 2013), at 368.

       Pl. Response: Disputed. This proposed finding of fact reflects argument rather
       than a “fact.” The cited evidence does not support the conclusion in the proposed
       finding of fact, and the evidence cited contradicts the proposed finding of fact.
       For example, language in the Board’s decision contradicts the conclusion
       reflected in this proposed finding of fact. Dkt. 103, PFF ¶¶ 202, 215, 265-266.
       Further, the PTAB decision needed only to address that portion of the boiler that
       was relevant to addressing the argument made by Hazelmere with respect to the
       Requestor’s argument, which required reference only to a region containing flue
       gas as far upstream as the upper furnace region. But, contradicting Defendants’
       proposed fact finding, the PTAB explicitly was careful to include flue gas further
       upstream, inclusive of the combustion zone, by adding the qualifier “or higher” in
       its reference to the temperature of 1260°C indicative, for purposes of the PTAB’s
       discussion, of the upper furnace region. See Plaintiffs’ Brief in Opposition to
       Defendants’ Motion for Summary Judgment, Section II (C)(4)(c).

              Def. Reply: Undisputed. Def. PFF ¶ 264 asserts the fact that “the PTAB
              explicitly chose the temperature that corresponded to the upper region of
              the boiler rather than the temperature that corresponded to ‘the coal input
              to the boiler.’” The response asserts additional facts about the Decision on
              Appeal, but does not dispute that the PTAB held as described by
              Defendants. Moreover, Def. PFF ¶ 264 does not mischaracterize the cited
              evidence; rather, it is an accurate summary of the Decision on Appeal.
              Further, Plaintiffs have not cited evidence to support their assertion that
              the PTAB’s quoted holding is contradicted elsewhere in the Decision on
              Appeal. Pl. PFF ¶¶ 202 and 215 quote directly from the Decision on
              Appeal regarding preliminary statements made prior to the analysis
              completed to make a final decision. D.I. # 103, Pl. PFF ¶¶ 202, 215.
              Further, PFF ¶ 215 concerns whether there are any temperature or location
              limits for the claimed treatment with “flue gas,” not for the definition of
              flue gas. D.I. # 103, Pl. PFF ¶ 215. Pl. PFF ¶¶ 265‒66 merely state Fry’s
              interpretation of language in the PTAB decision; his opinion does not
              deny that the PTAB chose the temperature that it had associated with the
              upper furnace of the boiler, but only disputes the implication of that
              choice. D.I. # 103, Pl. PFF ¶¶ 265‒66. The response also asserts


                                       93
              additional facts about the temperatures that may exist in parts of the
              combustion system, including the combustion zone, but that does not put
              in dispute that in the Decision on Appeal, the PTAB held that the upper
              temperature of “1260 °C or higher” corresponds to the upper region of the
              furnace.

265.   The PTAB adopted a definition of “flue gas” based on its location, explaining
       that flue gas is not all of the combustion gas, but only the gas “between the boiler
       and the stack outlet.”

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 368.

       Pl. Response: Disputed. The proposed finding of act is not supported by the
       evidence cited. It is directly contradicted by statements made within the same
       document cited as well as other evidence, including opinions of Dr. Fry. Dkt. 103,
       Plaintiffs’ PFF ¶¶ 202, 261, 265-266. See also Plaintiffs’ Brief in Opposition to
       Defendants’ Motion for Summary Judgment, Section II (C)(4)(c).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, the cited materials do not contradict the stated
              fact, and Def. PFF ¶ 265 is supported by the cited evidence. For example,
              Plaintiffs’ cited evidence explicitly quotes the PTAB decision, which
              states “prior art related to treating flue gas from coal combustion supports
              the finding that flue gas treatment materials may be injected in several
              locations between the boiler and the stack outlet.” D.I. # 103, Pl. PFF
              ¶ 261.

266.   On appeal, the PTAB held that the patent was not invalid for lack of written
       description.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 376.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

267.   In holding that the patent was not invalid for lack of written description, the
       PTAB cited the same Paulik reference relied on in Hazelmere’s appeal brief, and
       stated:

              Although only particular bromide compounds are named, the inventors of
              the [ʼ692 Patent] patent had possession of the characteristic of bromide
              compounds that decompose to elemental bromine as the basis of their
              invention and, thus, possessed the scope of all bromide salt compounds
              that decompose to elemental bromine. We agree with the Examiner that
              one of ordinary skill in the art would have been able to readily determine
              which bromide compounds decompose to elemental bromine at flue gas
              temperatures. In fact, Requester admits that calcium bromide decomposes
              to elemental bromide at temperatures of 752°C and above. Req. App. Br.
              18; see also Paulik et al., “Examination of the Decomposition of CaBr2
              with the Method of Simultaneous TG, DTG, DTA and EGA,” 15 J.
              Thermal Analysis (1979) (“Paulik”) at 276 (stating that “slow


                                        94
              decomposition of CaBr2 began even in the solid state at about 500°,”
              “decomposition was complete at 1000°,” and “no HBr, but only Br2 was
              formed”). Although the reaction may be somewhat less favorable at
              higher temperatures, Requester has provided no persuasive evidence that
              the skilled artisan would expect no mercury conversion in the presence of
              elemental bromine at flue gas temperatures higher than 527°C.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 377; Mark Decl. Ex.
              156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With the
              Method of Simlutaneous TG, DTG, DTA and EGA, 15 JOURNAL OF
              THERMAL ANALYSIS 271, 276 (1978).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

268.   The PTAB held that “[t]he ʼ692 [P]atent provides descriptive support for the
       class of bromide salts that thermally decompose, or ‘a bromide compound that is
       a thermolabile molecular bromine precursor,’ as claimed, and written descriptive
       support for magnesium bromide and calcium bromide salts in particular.”

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 375.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

269.   The PTAB found the ʼ692 Patent not invalid for lack of enablement, relying on the
       Paulik reference cited by Hazelmere:

              Requester has not persuasively demonstrated unpredictability in the art in
              determining which bromide compounds decompose to elemental bromine
              at flue gas temperatures without undue experimentation. To the contrary,
              Requester presents evidence that at least some such decomposition
              information for bromide compounds, namely calcium bromide, was
              available as early as 1978. Req. App. Br. 18; See Paulik. Accordingly,
              Requester has not adequately demonstrated that the skilled artisan would
              not have been able to reasonably predict the bromide compounds that
              would have decomposed to elemental bromine at flue gas temperatures.

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 378; Mark Decl. Ex.
              156, Paulik et. al., Examination of the Decomposition of CaBr₂ With the
              Method of Simlutaneous TG, DTG, DTA and EGA, 15 JOURNAL OF
              THERMAL ANALYSIS 271, 276 (1978).

       Pl. Response: Disputed. Plaintiffs do not dispute that the quoted language
       appears in the Board’s Decision. However, the proposed finding of fact, as
       phrased, suggests that the Paulik reference was the only basis for the Board’s
       decision that the ʼ692 Patent was not invalid for lack of enablement. On the
       contrary, the quoted language indicates otherwise and explains that the Requester
       had failed to prove unpredictability. For example, “Requester has not
       persuasively demonstrated unpredictability in the art in determining which
       bromide compounds decompose to elemental bromine at flue gas temperatures


                                       95
       without undue experimentation,” and “Requester has not adequately demonstrated
       that the skilled artisan would not have been able to reasonably predict the bromide
       compounds that would have decomposed to elemental bromine at flue gas
       temperatures.” Dkt. 35-10, Decision on Appeal (Dec. 12, 2013), at 378. The
       Decision was made based on the Requester’s failure to carry its burden of proof,
       rather just on the Paulik reference itself.

              Def. Reply: Undisputed. The response asserts an additional fact, but it
              raises no dispute of the proposed fact.

270.   With regard to the ʼ692 Patent, the PTAB stated that the “the method step
       includes only injecting material into a flue gas stream, which appears to be a
       common practice in the art.”

              D.I. # 35-10, Decision on Appeal (Dec. 12, 2013), at 378.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

I.     Reissued ʼ692 Patent Claims

271.   The claimed invention of the ʼ692 Patent is directed to a method of reducing
       mercury emissions from coal-fired power plants by treating the coal combustion
       flue gas by “injecting into” such gas.

              D.I. # 35-1, U.S. Patent No. 6,808,692.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. The claimed invention is
       defined by the claims of the Patent as they exist following the reexamination.

              Def. Reply: Undisputed. Def. PFF ¶ 271 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 271 to the ‘692 Patent.

272.   Independent claim 1 of the ʼ692 Patent is directed to a method for treating “coal
       combustion flue gas” by “injecting” a thermolabile molecular bromine precursor
       “into said flue gas.”

              D.I. # 35-1, ʼ692 Patent Inter Partes Reexamination Certificate at 2:42–
              51.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. The claimed invention of
       Claim 1 is defined by the entire language of Claim 1 of the Patent as it exists
       following the reexamination, and subject to the parties’ agreed-upon construction
       of thermolabile molecular bromine precursor. Dkt. 82.

              Def. Reply: Undisputed. Def. PFF ¶ 272 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 272 to the ‘692 Patent.




                                       96
273.   Independent claim 19 of the ʼ692 Patent is directed to a method of treating “flue
       gas . . . produced during the combustion of coal.”

              D.I. # 35-1, ʼ692 Patent Inter Partes Reexamination Certificate at 2:58–
              60.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. The claimed invention of
       Claim 19 is defined by the entire language of Claim 19 of the Patent as it exists
       following the reexamination, and subject to the parties’ agreed-upon construction
       of thermolabile molecular bromine precursor. Dkt. 82.

              Def. Reply: Undisputed. Def. PFF ¶ 273 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 273 to the ‘692 Patent.

274.   The U.S. Patent and Trademark Office issued the Patent Inter Partes
       Reexamination Certificate for the ʼ692 Patent on April 7, 2014.

              D.I. # 35-1, ʼ692 Patent Inter Partes Reexamination Certificate.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

275.   Claims 13 through 15 of the ʼ692 Patent require the use of common particulate
       collection devices, which were well known at the time of the claimed invention.

              D.I. # 35-1, ʼ692 Patent at 12:3–10 (describing electrostatic precipitator,
              baghouse, and fabric filter); D.I. #75, First Wilcox Report ¶¶ 202, 208
              (“Among the very common types of particulate matter collection devices
              in use and known to POSAs were fabric filters, baghouses, and
              electrostatic precipitators.”); D.I. #71, Fry Dep. 82:9–25.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. The claimed invention of
       Claims 13, 14 and 15 are defined by the entire language of each respective claim
       as it exists following the reexamination, and subject to the parties’ agreed-upon
       construction of thermolabile molecular bromine precursor. Plaintiffs do not
       dispute that at least some form of an electrostatic precipitator, and at least some
       form of baghouse, and at least some form of fabric filter existed prior to the ʼ692
       invention.

              Def. Reply: Undisputed. Def. PFF ¶ 275 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 275 to the ‘692 Patent.

276.   Claims 18 and 27 add the use of the ash in cementitious products, which was the
       most common use of ash from coal combustion systems, including at the time of
       the claimed invention.

              D.I. # 35-1, ʼ692 Patent at 12:16–19; D.I. #75, First Wilcox Report
              ¶¶ 114 (“A POSA would understand that fly ash from coal combustion is



                                        97
              commonly used in cementitious products.”), 154, 189; D.I. # 72, First Fry
              Report ¶ 61.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. The claimed invention of
       Claims 18 and 27 are defined by the entire language of each respective claim as it
       exists following the reexamination, and subject to the parties’ agreed-upon
       construction of thermolabile molecular bromine precursor...In claim 18, it is
       provided that “the mercuric halide containing alkaline solid particles” produced
       by the method claimed in claim 1, “are suitable for use in cementitious products.
       The method of claim 1 was not known prior to the ʼ692 invention, and thus
       neither was that of claim 18.

       In claim 27, it is provided that after the method of claim 19 is performed, an
       additional step is performed of “incorporating the solid alkaline particles collected
       at step [claim 1](b) into a cementitious product. The method of claim 19 was not
       known prior to the ʼ692 invention, and thus neither was that of claim 27.

              Def. Reply: Undisputed. Def. PFF ¶ 276 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 276 to the ‘692 Patent.
              Plaintiffs merely state that the methods of Claims 18 and 27 were not
              known prior to the ‘692 Patent, but provides no citation and does nothing
              to dispute the evidence cited by Defendants.

277.   Other claims require that the coal being burnt is either subbituminous coal or
       lignite coal.

              D.I. # 35-1, ʼ692 Patent at 11:12–16.

       Pl. Response: Disputed, as vague as to “other claims.” Undisputed to the extent
       that Claims 9 and 23 do refer to subbituminous coal or lignite coal.

              Def. Reply: Undisputed.

278.   Claims 10 and 24 of the ʼ692 Patent require that the alkaline solid particles come
       from the fusion of alkali flux with the coal ash.

              D.I. # 35-1, ʼ692 Patent at 11:15–17, Inter Partes Reexamination
              Certificate at 4:7–9.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. The claimed invention of
       Claims 10 and 24 are defined by the entire language of each respective claim as it
       exists following the reexamination, and subject to the parties’ agreed-upon
       construction of thermolabile molecular bromine precursor...Undisputed that the
       language of claim 10 provides: “A method as claimed in claim 1, wherein the
       alkaline solid particles are those derived from the fusion of coal ash with alkali
       and an alkali flux.” Undisputed that the language of claim 24 provides: “The
       method of claim 19 wherein the alkaline solid particles provided at Step [claim
       19](b) are derived from the fusion of coal ash with alkali with an alkali flux.

              Def. Reply: Undisputed. Def. PFF ¶ 278 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 278 to the ‘692 Patent.


                                        98
IX.   THE CLAIM TERMS “FLUE GAS” AND “INJECTING INTO FLUE GAS”

      279.   Flue gas is formed from the combustion of coal.

                     D.I. # 72, First Fry Report ¶¶ 97-98; D.I. # 76, Second Wilcox Report
                     ¶ 36.

             Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

      280.   All combustion flue gas contains mercury.

                     D.I. # 75, First Wilcox Report ¶ 37; D.I. # 72, First Fry Report ¶¶ 61, 68
                     (“Some mercury (elemental symbol Hg) is contained in all coals but
                     varies greatly in concentration depending on the coal type and source.”).

             Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

      281.   Flue gas contains fly ash particles that contain alkaline compounds such as CaO
             and MgO, which are ubiquitous in coal ash.

                     D.I. # 75, First Wilcox Report ¶¶ 119, 149; D.I. # 72, First Fry Report
                     ¶¶ 61, 200.

             Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

      282.   There is no dispute among the parties that the combustion of coal eventually
             results in “coal combustion flue gas.”

                     D.I. # 76, Wilcox Report ¶ 16; D.I. # 72, First Fry Report ¶ 95.
             Pl. Response: Undisputed by Plaintiffs that the combustion of coal results in
             “coal combustion flue gas.” However, it is not clear what is meant by Defendants’
             use of the word “eventually.” Plaintiffs submit that the evidence demonstrates that
             flue gas is the gas that results from coal combustion. Dkt. 72, First Fry Report
             ¶ 95.

                     Def. Reply: Undisputed.

      283.   Lokenvitz testified that “flue gas” is the gas “in the ductwork . . . after it’s left the
             boiler.”

                     Case 280 D.I. # 66, Lokenvitz Dep. 99:20–25; 103:3–4, 113:9–11,
                     129:21–23, 131:24–25.

             Pl. Response: Undisputed that this is a partial quotation of the deposition
             testimony of Mr. Lokenvitz.


                                                99
              Def. Reply: Undisputed.

284.   The reference book “Combustion Engineering” defines “Flue Gas,” as “[t]he
       gaseous products of combustion in the flue to the stack.”

              D.I. # 76, Second Wilcox Report ¶ 34; Mark Decl. Ex. 189,
              COMBUSTION ENGINEERING: A REFERENCE BOOK ON FUEL
              BURNING AND STEAM GENERATION (2d ed., 1967) Appendix B-13.

       Pl. Response: Disputed. The citation to “Combustion Engineering” is
       incomplete. The quotation from Appendix B provided in the proposed fact
       finding is accurate. However, as a citation to the reference book in general, it is
       incomplete. One need only look beyond the appendix to see the actual text of
       Combustion Engineering uses the term “flue gas” to refer to the gas in the
       combustion zone. In a chapter titled “Combustion and Boiler Calculations,”
       Combustion Engineering states the following: “These calculations are subject to
       the allowances for unburned carbon. This is because not all the carbon is burned.
       Some of it drops into the ashpit and some is carried out of the furnace with the
       flue gas.” Dkt. 108, PFF ¶ 321 (emphasis added). By stating that the ash is
       carried out of the furnace by “flue gas,” it is clear that a POSA would understand
       that the “flue gas” must have existed in the furnace.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence to support
              their response. Moreover, Pl. PFF ¶ 321 cites to a Klingman Exhibit that
              does not contain the page cited to in the relevant PFF.

285.   As defined in “Combustion Engineering,” the flue does not include the
       combustion zone of the boiler, and those locations are downstream of the
       combustion zone—after the “nose arch” found in most boilers.

              D.I. # 76, Second Wilcox Report ¶ 34; Mark Decl. Ex. 189,
              COMBUSTION ENGINEERING: A REFERENCE BOOK ON FUEL
              BURNING AND STEAM GENERATION (2nd ed., 1967) Appendix B-13;
              D.I. # 71, Fry Dep. 87:16–89:6.

       Pl. Response: Disputed. This proposed finding of fact is vague, ambiguous and
       incomprehensible. It is not clear what is meant by “those locations”-the phrase
       appears to refer to the “flue” and the “combustion zone of the boiler” but states
       that “those locations are downstream of the combustion zone—after the “nose
       arch” found in most boilers.” As phrased, the proposed finding of fact is illogical
       because it appears to state that the combustion zone of the boiler is downstream of
       the combustion zone. Furthermore, the cited testimony from Dr. Fry does not
       refer to a “flue” but rather to “ductwork,” and therefore does not support the
       statement made in this proposed finding of fact for that reason as well. Dkt. 71,
       Fry Dep. 87:16–89:6.

       The citation to “Combustion Engineering” is incomplete. The quotation from
       Appendix B provided in the proposed fact finding is accurate. However, as a
       citation to the reference book in general, it is incomplete. One need only look
       beyond the appendix to see the actual text of Combustion Engineering uses the
       term “flue gas” to refer to the gas in the combustion zone. In a chapter titled
       “Combustion and Boiler Calculations,” Combustion Engineering states the
       following: “These calculations are subject to the allowances for unburned carbon.


                                       100
       This is because not all the carbon is burned. Some of it drops into the ashpit and
       some is carried out of the furnace with the flue gas.” Dkt. 108, PFF ¶ 321
       (emphasis added). By stating that the ash is carried out of the furnace by “flue
       gas,” it is clear that a POSA would understand that the “flue gas” must have
       existed in the furnace.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence to support
              their response. The cited paragraph in Wilcox’s report refers to the “flue,”
              not to the “ductwork.” D.I. # 76, Second Wilcox Report ¶ 34. As stated
              in the PFF, the asserted facts derive from definitions provided in
              “Combustion Engineering”—specifically, the glossary entries for “flue”
              and “flue gas.” As defined in “Combustion Engineering,” the flue does
              not include the combustion zone of the boiler.

              Further, Pl. PFF ¶ 321 cites to a Klingman Exhibit that does not contain
              the page cited to in the relevant PFF.

286.   Plaintiffs’ expert witness, Andrew Fry, cites the treatise “Steam” for the putative
       definition of flue gas as “products of combustion.”

              D.I. # 72, First Fry Report ¶ 97 (“the publication ‘Steam’ specifically
              explains that ‘flue gas’ means ‘products of combustion.’”).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

287.   The phrase “products of combustion” does not appear in a glossary in “Steam”
       but instead appears as a parenthetical shorthand in an introductory overview of
       steam boilers.

              D.I. # 72, First Fry Report ¶ 97; D.I. # 35–15, Steam Generation: An
              Overview, in STEAM: ITS GENERATION AND USE (Steven C. Shultz
              and John B. Kotto eds., 40th ed. 1992), at 1-3.

       Pl. Response: Disputed. The cited page of the Steam reference does not use the
       phrase “products of combustion” in a parenthetical. Dkt. 35–15, Steam
       Generation: An Overview, in STEAM: ITS GENERATION AND USE (Steven
       C. Shultz and John B. Kotto eds., 40th ed. 1992), at 1-3. The phrase “products of
       combustion” also appears elsewhere in Steam, so to the extent this proposed
       finding of fact is intended to say that the phrase is only used on the cited, page,
       that is disputed as well. See, e.g., STEAM: ITS GENERATION AND USE
       (Steven C. Shultz and John B. Kotto eds., 40th ed. 1992), at 1-8, 9-14

              Def. Reply: Undisputed. Plaintiffs do not dispute that the phrase
              “products of combustion” does not appear in the glossary of Steam.

288.




                                       101
289.   A POSA would conclude that the correct construction of “coal combustion flue
       gas” as used in the claims of the ʼ692 Patent is “the gases in the region above the
       combustion zone through the stack outlet that result from the substantially-
       complete combustion of coal.”

              D.I. # 75, First Wilcox Report ¶¶ 100–101.

       Pl. Response: Disputed. The proposed fact is argumentative. “Arguments have
       no place in proposed findings of fact or responses to such findings.” McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007). Indeed, it is simply a recitation of Defendants’ proposed
       construction of “flue gas,” over which the parties have exchanged voluminous
       briefing. It is an inappropriate. This proposed finding of fact is disputed,
       including as set forth in Dr. Fry’s First and Second Expert Reports which explain
       that “flue gas” and “coal combustion flue gas” is “the gas produced during the
       combustion of coal.” Dkt. 72 at ¶¶ 83, 87–114; Dkt. 73 at ¶¶ 92–93, 96–126. This
       proposed finding of fact is further disputed as the parties disagree as to the correct
       definition of “flue gas” and “coal combustion flue gas.” Dkt. 82 (Amended Joint
       Table of Terms Requiring Construction) at p. 2. It further is contradicted by the
       testimony of Dr.Wilcox, who testified that glue gas is “born” in the combustion
       zone. Plaintiffs’ PFF ¶¶ 198 - 201. See also Plaintiffs’ Opposition to Defendants’
       Motion for Summary Judgment, Section II (A)-(C).

              Def. Reply: Undisputed. The patent owner has already admitted that the
              proper construction of “coal combustion flue gas” is as set forth in the
              patent owner’s brief on appeal before the PTAB. That construction is
              consistent with Defendants’ proposed construction, but not Plaintiffs’.
              The evidence cited by Plaintiffs is not responsive because it offers


                                        102
              opinions from Plaintiffs’ expert, Fry, that the claim terms are broader than
              the “broadest reasonable interpretation” advocated by the patent owner.
              Moreover, Wilcox did not testify that flue gas was born in the combustion
              zone. The record shows that at 144:10–15, Wilcox testified as follows:

                      A. And I would say just like the patent that you showed me, they
                      would say that that -- and just like all the definitions that Andrew
                      Fry gave in his expert report and responses, yes, that is where flue
                      gasses are borne in the furnace because that is what oxidation of
                      coal means. But it doesn’t mean that that is the same as flue gas.
                      And so it’s not easy to say yes or no because that would imply that
                      that’s flue gas and it’s not. It’s where it’s borne, and it quickly
                      leaves that region, and that region is fuel-rich and it’s not flue gas.
                      D.I. # 69, Wilcox Dep. 144:10–15.

290.   There is no dispute that the term “flue gas. . . produced during the combustion of
       coal” in claim 19 should be construed in the same way as “coal combustion flue
       gas.”

              D. I. # 76, Second Wilcox Report ¶ 14; D.I. # 72, First Fry Report ¶ 283.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

291.   The ʼ692 Patent reports several simple arithmetic calculations from published
       literature data regarding the thermochemical properties of common chemicals.

              D.I. # 35-1, ʼ692 Patent; D.I. # 76, Second Wilcox Report ¶ 22.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

292.   A POSA would understand “injecting. . . into said flue gas” to be a term of art
       that refers to a method for introducing chemicals into flue gas, exemplified by the
       introduction of chemicals into flue gas ductwork using lances.

              D.I. # 76, Second Wilcox Report ¶¶ 53–54.

       Pl. Response: Disputed. The proposed fact is argumentative. “Arguments have
       no place in proposed findings of fact or responses to such findings.” McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007). This supposed “finding of fact” is a form of Defendants’ claim
       construction argument, and not a proper fact finding. This supposed fact finding
       is contracted by all of the evidence such as Dr. Fry’s opinion (see Dkt. 74, Fry
       Third Report, ¶ 63) and other evidence cited by Plaintiffs in the portion of their
       Responsive Brief to Defendants Summary Judgment relevant to the meaning of
       “injecting … into flue gas”, including but not limited to Plaintiffs’ PFF ¶ 440.
       See also Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment,
       Section II (A), (B) and (D).


                                       103
              Def. Reply: Undisputed. Plaintiffs have not cited with specificity
              evidence that disputes the stated fact. The one specific piece of evidence
              Plaintiffs cite to Pl. PFF ¶ 440 which states, “U.S. Patent No. 5,645,805
              describes that the additive in that invention can be incorporated in to the
              fuel, or injected in the combustion zone, or the flue. C. Klingman Decl.
              ¶ 63 (Exhibit 64) (5,645,805)” and does not support that assertion at issue.

293.   The combustion zone does not contain flue gas, when that term is properly
       understood.

              D.I. # 75, First Wilcox Report ¶ 110; D.I. # 76, Second Wilcox Report
              ¶¶ 21, 28, 33–34.

       Pl. Response: Disputed. This proposed finding of fact is disputed as set forth in
       Dr. Fry’s First and Second Expert Reports which explain that flue is created in,
       and exists in, the combustion zone. Dkt. Nos. 72 at ¶¶ 83, 87–114; Dkt. No. 73 at
       ¶¶ 92–93, 96–126 Dr. Wilcox disagreed, testifying that flue gas is born in the
       combustion zone. Dkt. 69, Wilcox Dep., 121:19-122:12. This proposed finding
       of fact is further disputed as the parties disagree as to the correct definition of
       “flue gas” and “coal combustion flue gas.” Dkt. No. 82 (Amended Joint Table of
       Terms Requiring Construction) at p. 2. Plaintiffs further object to this proposed
       fact as stating a legal conclusion, and as argumentative. American National
       Property & Cas. Co. v. Graham, No. 04-C-1185, 2006 U.S. Dist. LEXIS 41235 at
       *3-4 (E.D. Wis. June 2, 2006) (legal conclusions inappropriate as factual findings;
       such advocacy must be left to the argument portion of a brief and not proposed as
       a finding of fact); McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist.
       LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have no place in
       proposed findings of fact or responses to such findings.”). See also Plaintiffs’
       Opposition to Defendants’ Motion for Summary Judgment, Section II (C).

              Def. Reply: For the reasons set forth in D.I. # 107, Def. Op. Br. § II,
              Plaintiffs’ assertion about the combustion zone containing flue gas is
              unsupported and incorrect. Moreover, Wilcox did not testify that flue gas
              was born in the combustion zone. The record shows that at 144:10–15,
              Wilcox testified as follows:

                      A. And I would say just like the patent that you showed me, they
                      would say that that -- and just like all the definitions that Andrew
                      Fry gave in his expert report and responses, yes, that is where flue
                      gasses are borne in the furnace because that is what oxidation of
                      coal means. But it doesn’t mean that that is the same as flue gas.
                      And so it’s not easy to say yes or no because that would imply that
                      that’s flue gas and it’s not. It’s where it’s borne, and it quickly
                      leaves that region, and that region is fuel-rich and it’s not flue gas.
                      D.I. # 69, Wilcox Dep. 144:10–15.

294.   Even Plaintiffs’ expert witness, Andrew Fry, admits that “flue gas” does not refer
       to all the gases in the combustion zone.

              D.I. # 72, Fry. Dep. 162:12–14 (“Q: Now, in the boiler, you’ve testified
              that, in addition to flue gas, there’s also air. Right? A: Yes.”).

       Pl. Response: Undisputed.


                                       104
              Def. Reply: Undisputed.

295.   Plaintiffs’ expert witness, Andrew Fry, testified that at Columbia and Weston, it is
       not until “after the combustion zone, and especially through the convective
       section, [that] the gases mix extensively, and it becomes homogeneous and is all
       referred to as flue gas.”

              D.I. # 71, Fry Dep. 162:19–163:2.

       Pl. Response: Disputed. This is an incomplete statement of Dr. Fry’s testimony
       taken out of context. He testified that he uses the phrases “combustion products”
       interchangeably with “flue gas.” Dkt. 71, Fry Dep. 118:1-5. He testified that
       combustion products, or flue gas, arise in the combustion zone. Dkt. 71, Fry Dep.
       119:13-16. Dr. Fry testified, referring to the ʼ692 Patent: “The way I read that is
       that the flue gas is generated in a coal combustor and can exist anywhere that the
       gas stream takes it, from the combustion all the way through those devices that
       are indicated.” Dkt. 71, Fry Dep. 184:11-19. Dr. Wilcox agreed, saying flue gas
       is “born” in the combustion zone. Plaintiffs’ PFF 198, 199, 200, 201. Dr. Fry
       explained that air is also in the combustion zone, and it mixed with the flue gas as
       the air and flue gas move downstream, until the mixing is sufficiently complete
       where the air cannot be separately distinguished, where it then is all referred to as
       flue gas. Dkt. 71, Fry Dep. 162:19–163:2.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact.

              Moreover, Wilcox did not testify that flue gas was born in the combustion
              zone. The record shows that at 144:10–15, Wilcox testified as follows:

                      A. And I would say just like the patent that you showed me, they
                      would say that that -- and just like all the definitions that Andrew
                      Fry gave in his expert report and responses, yes, that is where flue
                      gasses are borne in the furnace because that is what oxidation of
                      coal means. But it doesn’t mean that that is the same as flue gas.
                      And so it’s not easy to say yes or no because that would imply that
                      that’s flue gas and it’s not. It’s where it’s borne, and it quickly
                      leaves that region, and that region is fuel-rich and it’s not flue gas.
                      D.I. # 69, Wilcox Dep. 144:10–15.

296.   The specification would assist a POSA in understanding the meaning of the term
       “injecting . . . into . . . flue gas” as it is used in the claims.

              D.I. # 76, Second Wilcox Report ¶ 21.

       Pl. Response: Disputed. The proposed fact is argumentative. “Arguments have
       no place in proposed findings of fact or responses to such findings.” McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007). Further, it is a statement of law related to claim construction,
       and not a finding of fact. The law governing claim construction is provided in
       Phillips and other cases, and those cases define the role of the specification in the
       claim construction process. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303,



                                        105
       1312-14 (Fed. Cir. 2015); Interactive Gift Express, Inc. v. Compuserve, Inc., 256
       F.3d 1323, 1331 (Fed. Cir. 2001).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact.

297.   According to Plaintiffs’ expert witness, Andrew Fry, the gases in the lower
       furnace consist of air and flue gas.

              D.I. # 72, Fry. Dep. 162:12–14 (“Q: Now, in the boiler, you’ve testified
              that, in addition to flue gas, there’s also air. Right? A: Yes.”).

       Pl. Response: Disputed. Dr. Fry testified that the region of the combustion zone
       includes flue gas and air, but is not necessarily limited to those things. For
       example, it can include unburned fuel and ash. Dkt. 72, Fry. Dep., 119:13-
       120:03.

              Def. Reply: Undisputed. The response asserts an additional fact, but it
              raises no dispute of the proposed fact.

298.   According to Plaintiffs’ expert witness, Andrew Fry, the gas after the combustion
       zone is all referred to as “flue gas.”

              D.I. # 72, Fry Dep. 162:23–163:2 (“It’s my opinion that after the
              combustion zone, and especially through the convective section, the gases
              mix extensively, and it becomes homogeneous and is all referred to as flue
              gas.”).

       Pl. Response: Disputed. This mischaracterizes Dr. Fry’s testimony. Dr. Fry
       stated that flue gas is the gas resulting from the combustion of coal, and is created
       in the combustion zone. Dr. Wilcox agreed, saying flue gas is “born” in the
       combustion zone. Dkt. 103 PFF ¶¶ 198 - 201. Dkt. 72, Fry Dep. 114:15–115:16.
       Dr. Fry explained that air is also in the combustion zone, and it mixed with the
       flue gas as the air and flue gas move downstream, until the mixing is sufficiently
       complete where the air cannot be separately distinguished, where it then is all
       referred to as flue gas. Dkt. 72, Fry Dep. 162:23–163:2.

              Def. Reply: Undisputed. The response asserts an additional fact, but it
              raises no dispute of the proposed fact. Moreover, Wilcox did not testify
              that flue gas was born in the combustion zone. The record shows that at
              144:10–15, Wilcox testified as follows:

                      A. And I would say just like the patent that you showed me, they
                      would say that that -- and just like all the definitions that Andrew
                      Fry gave in his expert report and responses, yes, that is where flue
                      gasses are borne in the furnace because that is what oxidation of
                      coal means. But it doesn’t mean that that is the same as flue gas.
                      And so it’s not easy to say yes or no because that would imply that
                      that’s flue gas and it’s not. It’s where it’s borne, and it quickly
                      leaves that region, and that region is fuel-rich and it’s not flue gas.
                      D.I. # 69, Wilcox Dep. 144:10–15.



                                        106
299.   When the term “coal combustion flue gas” is used in connection with coal-
       burning power plants, it refers to the gases that are produced from the
       combustion of coal after the combustion of coal is substantially complete.

               D.I. # 76, Second Wilcox Report ¶ 16.

       Pl. Response: Disputed. This proposed finding of fact is argumentative and is a
       legal conclusion. See American National Property & Cas. Co. v. Graham, No.
       04-C-1185, 2006 U.S. Dist. LEXIS 41235 at *3-4 (E.D. Wis. June 2, 2006) (legal
       conclusions inappropriate as factual findings; such advocacy must be left to the
       argument portion of a brief and not proposed as a finding of fact); McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). This proposed finding of fact is disputed as set
       forth in Dr. Fry’s First and Second Expert Reports which explain that flue is
       created in, and exists in, the combustion zone. Dkt. 72 at ¶¶ 83, 87–114; Dkt. 73
       at ¶¶ 92– 93, 96–126. Dr. Wilcox also testified that “flue gas” is born in the
       combustion zone. Dkt. 103 PFF ¶¶ 198 - 201. This proposed finding of fact is
       further disputed as the parties disagree as to the correct definition of “flue gas”
       and “coal combustion flue gas.” Dkt. No. 82 (Amended Joint Table of Terms
       Requiring Construction) at p. 2. See also Plaintiffs’ Opposition to Defendants’
       Motion for Summary Judgment, Section II (C).

               Def. Reply: For the reasons set forth in D.I. # 107, Def. Op. Br. § II,
               Plaintiffs’ assertion about the combustion zone containing flue gas is
               unsupported and incorrect. Moreover, Wilcox did not testify that flue gas
               was born in the combustion zone. The record shows that at 144:10–15,
               Wilcox testified as follows:

                       A. And I would say just like the patent that you showed me, they
                       would say that that -- and just like all the definitions that Andrew
                       Fry gave in his expert report and responses, yes, that is where flue
                       gasses are borne in the furnace because that is what oxidation of
                       coal means. But it doesn’t mean that that is the same as flue gas.
                       And so it’s not easy to say yes or no because that would imply that
                       that’s flue gas and it’s not. It’s where it’s borne, and it quickly
                       leaves that region, and that region is fuel-rich and it’s not flue gas.
                       D.I. # 69, Wilcox Dep. 144:10–15.

300.   Splitting the term of art “injecting . . . into . . . flue gas” into individual phrases
       and seeking to isolate the term “coal combustion flue gas” would ignore the
       critical context provided by the verb phrase “injecting . . . into.”

               D.I. # 76, Second Wilcox Report ¶ 20.

       Pl. Response: Disputed. This proposed finding of fact is argumentative and is a
       legal conclusion. See American National Property & Cas. Co. v. Graham, No.
       04-C-1185, 2006 U.S. Dist. LEXIS 41235 at *3-4 (E.D. Wis. June 2, 2006) (legal
       conclusions inappropriate as factual findings; such advocacy must be left to the
       argument portion of a brief and not proposed as a finding of fact); McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). Plaintiffs dispute Defendants’ proposed finding of


                                         107
       fact. Defendants’ proposed fact is not a fact, but is an argument being made by
       Defendants, and is therefore objectionable. McMahon v. Carroll College, No. 04-
       C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments
       have no place in proposed findings of fact or responses to such findings.”).
       Plaintiffs further dispute Defendants’ proposed fact as the evidence makes clear
       that the appropriate terms in the ʼ692 Patent that need to be construed are the
       terms as proposed by Plaintiffs: “injecting” and “flue gas.” Dkt. 73, Fry Second
       Report, ¶¶ 127-141; Dkt. 74, Fry Third Report, ¶¶ 52-69. See also Plaintiffs’
       Opposition to Defendants’ Motion for Summary Judgment, Section II (C).

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

301.   A POSA reading the ʼ692 Patent at the time of its filing would understand the
       term “injecting . . . into the [or said] flue gas” to be a term of art denoting one
       class of methods for introducing additives to a combustion system to reduce
       emissions.

              D.I. # 76, Second Wilcox Report ¶ 53.

       Pl. Response: Disputed. This proposed finding of fact is argumentative and is a
       legal conclusion. See American National Property & Cas. Co. v. Graham, No.
       04-C-1185, 2006 U.S. Dist. LEXIS 41235 at *3-4 (E.D. Wis. June 2, 2006) (legal
       conclusions inappropriate as factual findings; such advocacy must be left to the
       argument portion of a brief and not proposed as a finding of fact); McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). This supposed “finding of fact” is a form of
       Defendants’ claim construction argument, and not a proper fact finding. This
       supposed fact finding is contracted by all of the evidence such as Dr. Fry’s
       opinion (see Dkt. 74, Fry Third Report, ¶ 63) and other evidence cited by
       Plaintiffs in the portion of their Responsive Brief to Defendants Summary
       Judgment relevant to the meaning of “injecting … into flue gas”, including but
       not limited to Plaintiffs’ PFF ¶ 440. See also Plaintiffs’ Opposition to
       Defendants’ Motion for Summary Judgment, Section II (D). See also Plaintiffs’
       response to Defendants’ PFF 160, supra.
              Def. Reply: Undisputed. Plaintiffs have not cited with specificity
              evidence that disputes the stated fact. The one specific piece of evidence
              Plaintiffs cite to Pl. PFF ¶ 440 which states, “U.S. Patent No. 5,645,805
              describes that the additive in that invention can be incorporated in to the
              fuel, or injected in the combustion zone, or the flue. C. Klingman Decl.
              ¶ 63 (Exhibit 64) (5,645,805)” and does not support that assertion at issue.

302.   A POSA would understand “injecting. . . into said flue gas” to be a term of art
       that refers to a method for introducing chemicals into flue gas, exemplified by the
       introduction of substances into flue gas ductwork using lances.

              D.I. # 76, Second Wilcox Report ¶¶ 53–54.

       Pl. Response: Disputed. This proposed finding of fact is argumentative and is a
       legal conclusion. See American National Property & Cas. Co. v. Graham, No.


                                        108
       04-C-1185, 2006 U.S. Dist. LEXIS 41235 at *3-4 (E.D. Wis. June 2, 2006) (legal
       conclusions inappropriate as factual findings; such advocacy must be left to the
       argument portion of a brief and not proposed as a finding of fact); McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). This supposed “finding of fact” is a form of
       Defendants’ claim construction argument, and not a proper fact finding. This
       supposed fact finding is contradicted by all of the evidence such as Dr. Fry’s
       opinion (see Dkt. 74, Fry Third Report, ¶ 63) and other evidence cited by
       Plaintiffs in the portion of their Responsive Brief to Defendants Summary
       Judgment relevant to the meaning of “injecting … into flue gas”, including but
       not limited to Plaintiffs’ PFF ¶ 440. See also Plaintiffs’ Opposition to
       Defendants’ Motion for Summary Judgment, Section II (D). See also Plaintiffs’
       response to Defendants’ PFF 160, supra.

              Def. Reply: Undisputed. Plaintiffs have not cited with specificity
              evidence that disputes the stated fact. The one specific piece of evidence
              Plaintiffs cite to Pl. PFF ¶ 440 which states, “U.S. Patent No. 5,645,805
              describes that the additive in that invention can be incorporated in to the
              fuel, or injected in the combustion zone, or the flue. C. Klingman Decl.
              ¶ 63 (Exhibit 64) (5,645,805)” and does not support that assertion at issue.

303.   A POSA would understand that the plain meaning of “injecting into flue gas”
       would refer to introduction into the gas after the upper furnace, typically into the
       flue gas ductwork.

              D.I. # 76, Second Wilcox Report ¶ 54.

       Pl. Response: Disputed. This proposed finding of fact is argumentative and is a
       legal conclusion. See American National Property & Cas. Co. v. Graham, No.
       04-C-1185, 2006 U.S. Dist. LEXIS 41235 at *3-4 (E.D. Wis. June 2, 2006) (legal
       conclusions inappropriate as factual findings; such advocacy must be left to the
       argument portion of a brief and not proposed as a finding of fact); McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). This supposed “finding of fact” is a form of
       Defendants’ claim construction argument, and not a proper fact finding. This
       supposed fact finding is contradicted by all of the evidence such as Dr. Fry’s
       opinion (see Dkt. 74, Fry Third Report, ¶ 63) and other evidence cited by
       Plaintiffs in the portion of their Responsive Brief to Defendants Summary
       Judgment relevant to the meaning of “injecting … into flue gas”, including but
       not limited to Plaintiffs’ PFF ¶ 440. See also Plaintiffs’ Opposition to
       Defendants’ Motion for Summary Judgment, Section II (D). See also Plaintiffs’
       response to Defendants’ PFF 160, supra.

              Def. Reply: Undisputed. Plaintiffs have not cited with specificity
              evidence that disputes the stated fact. The one specific piece of evidence
              Plaintiffs cite to Pl. PFF ¶ 440 which states, “U.S. Patent No. 5,645,805
              describes that the additive in that invention can be incorporated in to the
              fuel, or injected in the combustion zone, or the flue. C. Klingman Decl.
              ¶ 63 (Exhibit 64) (5,645,805)” and does not support that assertion at issue.




                                       109
304.   The claims of the ʼ692 Patent use the specific term “injecting . . . into said flue
       gas” to specify the method by which the calcium bromide or other thermolabile
       molecular bromine precursor is introduced into the system in order to treat the
       flue gas.

              D.I. # 76, Second Wilcox Report ¶ 59.

       Pl. Response: Disputed. The proposed fact is argumentative. “Arguments have
       no place in proposed findings of fact or responses to such findings.” McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007). This supposed “finding of fact” is a form of Defendants’ claim
       construction argument, and not a proper fact finding. In particular, it is unclear
       what Defendants mean by the qualifier “specific.” If that term is removed, as
       Plaintiffs understand the remainder of the proposed fact finding, it would be Pl.
       Response: Undisputed.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

305.   The ʼ692 Patent contains no description of pretreatment of coal with a
       thermolabile molecular bromine precursor, suggesting that the inventor did not
       possess, consider or suggest this method. Rather, the patent only contains
       theoretical descriptions of the expected effects from the addition of the
       thermolabile molecular bromine precursor to flue gas.

              D.I. # 75, First Wilcox Report ¶ 106.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact.
       The ʼ692 Patent describes adding the thermolabile molecular bromine precursor to
       into the flue gas, without limiting the injection to any particular location within
       the range of locations where flue gas is present. Dr. Fry testified that a POSA
       would understand that injecting into flue gas can be accomplished at different
       locations, including the combustion zone. Dr. Fry expressly describes that the
       specification teaches making adjustments to injection parameters, such as droplet
       size, concentration and dosing levels that would only be relevant to injecting
       precursor in the combustion, whether mixed with the coal, or separately. Dkt. 74,
       ¶ 61.

       Plaintiffs also object to this finding of fact as argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”).

       Dkt. 73, Second Fry Report, ¶¶ 140–141; see generally Dkt. 35-1, ʼ692 Patent.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact. The Third Fry report ¶ 61 describes alternative injection
              sites, not the possibility that the additive would be applied to the coal.

306.   Plaintiffs’ expert witness, Andrew Fry, agrees that the ʼ692 Patent does not
       actually discuss the addition of a thermolabile molecular bromine precursor to
       coal before combustion, or the addition into the combustion zone along with coal.


                                        110
              D.I. # 71, Fry Dep. 174:8-19.

       Pl. Response: Disputed. Dr. Fry expressly describes that the specification
       teaches making adjustments to injection parameters, such as droplet size,
       concentration and dosing levels that would only be relevant to injecting precursor
       in the combustion, whether mixed with the coal, or separately. Dkt. 74, ¶ 61.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact. The Third Fry report ¶ 61 describes alternative injection
              sites, not the possibility that the additive would be applied to the coal.

307.   Plaintiffs’ expert witness, Andrew Fry, admitted that the ʼ692 Patent referenced
       multiple patents and articles that do discuss “all three methods of introducing
       reagents into flue gas, including putting reagent on the fuel, injecting into the
       combustion zone, and injecting into the flue gas.”

              D.I. # 71, Fry Dep. 174:1-7.

       Pl. Response: Disputed. Dr. Fry described each of these as methods of injecting
       additives into flue gas. Dkt. 74, ¶ 63.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

308.   For the second step of the claimed process, the claims use the more general and
       unspecified language “providing alkaline solid particles in said flue gas.”

              D.I. # 76, Second Wilcox Report ¶ 59.

       Pl. Response: Disputed. This proposed finding of fact is disputed as Defendants
       have incorrectly characterized the claims as containing “general and unspecified
       language.” Claim 1 of the ʼ692 Patent reads as follows: A method of treating coal
       combustion flue gas containing mercury, comprising: injecting a bromide
       compound that is a thermolabile molecular bromine precursor into said flue gas to
       effect oxidation of elemental mercury to a mercuric bromide and providing
       alkaline solid particles in said flue gas ahead of a particulate collection device, in
       order to adsorb at least a portion of said mercuric bromide. Dkt. 35-1 at claim 1.
       See Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section
       II (D)(4).

       Plaintiffs also object to this finding of fact as argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”).

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

309.   In contrast to “injecting . . . into said flue gas,” the claim language “providing
       alkaline solid particles in said flue gas” does not restrict the way that a substance
       is made available within the flue gas.



                                        111
              D.I. # 76, Second Wilcox Report ¶ 59.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

310.   A POSA would understand “providing . . . in said flue gas” to permit the material
       “provid[ed]” to be introduced in any manner, including but not limited to any of
       the three main methodologies—i.e., by application onto the coal and introduced
       into the furnace along with the coal, or to be introduced by itself into the
       combustion chamber, or to be injected into the flue gas—as long as such
       substance is “provid[ed]” in the flue gas.

              D.I. # 76, Second Wilcox Report ¶ 59.

       Pl. Response: Disputed. This proposed fact reflects opinion and argument
       rather than a fact. Dr. Fry’s opinion directly contradicts the opinion of Dr.
       Wilcox which is the only evidence on which Defendants rely to support this
       proposed fact. Dkt. 74, ¶ 57.

       As Dr. Fry opined, the term “providing” in this context could include either of
       “adding the alkaline solid particles” as an additive, or, deriving “the alkaline solid
       particles from the coal itself.” Id. See Plaintiffs’ Opposition to Defendants’
       Motion for Summary Judgment, Section II (D)(4).

              Def. Reply: Undisputed. For the reasons set forth in D.I. # 107, Def. Op.
              Br. § II, Plaintiffs’ assertion regarding flue gas is unsupported and
              incorrect.

311.   A POSA would understand from the claim language that “injecting . . . into said
       flue gas” stands in stark contrast as but one method by which a substance can be
       “provid[ed]” in said flue gas.

              D.I. # 76, Second Wilcox Report ¶ 59.

       Pl. Response: Disputed. This proposed fact reflects opinion and argument
       rather than a fact. Dr. Fry’s opinion directly contradicts the opinion of Dr.
       Wilcox, which is the only evidence on which Defendants rely to support this
       proposed fact. Dkt. 74, ¶ 57.

              Def. Reply: Undisputed. For the reasons set forth in D.I. # 107, Def. Op.
              Br. § II, Plaintiffs’ assertion regarding flue gas is unsupported and
              incorrect.

312.   The use of the term “the flue gas” or “said flue gas” as the medium into which
       the thermolabile molecular bromine precursor is injected refers to the “coal
       combustion flue gas” described earlier in Claim 1, or the “flue gas . . . from the
       combustion of coal” described earlier in Claim 19.

              D.I. # 76, Second Wilcox Report ¶ 60.

       Pl. Response: Undisputed.


                                        112
                   Def. Reply: Undisputed.

     313.   A POSA would understand the term “coal combustion flue gas” to be actual flue
            gas, as described above, and would therefore understand “injecting . . . into said
            flue gas” to refer to the introduction of the compounds into that gas.

                   D.I. # 76, Second Wilcox Report ¶ 60.

            Pl. Response: Disputed. This proposed finding of fact is disputed as it is not
            clear what is meant by “as described above.” This proposed finding of fact is
            further disputed as the parties disagree as to the correct definition of “flue gas,”
            “coal combustion flue gas,” “injecting,” and “injecting into flue gas.” Dkt. No. 82
            (Amended Joint Table of Terms Requiring Construction) at 2–3.
                   Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
                   the stated fact.

     314.   The discussion of “flue gas” in the Prosecution History also informs the meaning
            of “injecting . . . into said flue gas” by specifying the medium into which the
            thermolabile molecular bromine precursor is intended to be injected.

                   D.I. # 76, Second Wilcox Report ¶ 67.

            Pl. Response: Disputed. The proposed fact is argumentative. “Arguments have
            no place in proposed findings of fact or responses to such findings.” McMahon v.
            Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
            March 9, 2007). Whether, to what extent, and in what ways various statements in
            the prosecution “inform” the meaning of the phrase “injecting … into flue gas” is
            a disputed issue between the parties. Moreover, this proposed finding of fact is
            vague and incomprehensible in its use of the language “the discussion of ‘flue
            gas’ in the Prosecution History” without identifying which discussion it refers to.
            There are numerous mentions of flue gas in the prosecution history of the ʼ692
            Patent, made by a variety of parties. The proposed finding of fact neither
            identifies which “discussion” it refers to, nor explains how any discussion
            purportedly “informs” the meaning of injecting . . . into said flue gas.” It is
            disputed on that basis. Defendants’ citation to Dr. Wilcox’s Second Expert
            Report also does not support the proposed finding of fact, as the cited paragraph
            refers to a patent discussed in the ʼ692 Patent’s specification and makes no
            mention of the prosecution history. Therefore, this proposed finding of fact is
            also disputed as having no citation to supporting evidence.

                   Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
                   the stated fact. Proof of ¶ 314 is located in the Second Wilcox Report at
                   ¶ 68.

X.   BROMINE AND THE CLAIM TERM “THERMOLABILE MOLECULAR
     BROMINE PRECURSOR”

     A.     “Thermolabile”

     315.   The word “thermolabile” is well-known to chemists.



                                            113
              D.I. # 35-3, Oehr Decl. at ¶ 6.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document. Dkt. No. 35-3, Oehr Decl. at ¶ 6.

              Def. Reply: Undisputed that “thermolabile” is well-known to persons
              having ordinary skill in the art. D.I. # 35-3, Oehr Decl. at ¶ 6.

316.   “Thermolabile” is a generally-used word that means that a chemical compound
       decomposes when heated.

              D.I. # 35-3, Oehr Decl. at ¶ 6; D.I. # 72, First Fry Report at ¶ 132.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the documents. Dkt. No. 35-3, Oehr Decl. at ¶ 6; Dkt. 72, First
       Fry Report at ¶ 132. Plaintiffs further dispute this proposed finding of fact as
       inconsistent with the parties’ proposed construction for “a bromide compound that
       is a thermolabile molecular bromine precursor” which the parties agree should be
       construed as “a bromide compound that decomposes at flue gas temperatures
       typical of coal-fired power plants which will lead to and result in the formation of
       molecular bromine (Br2).” Dkt. 82 at 3.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact. Further, Def. PFF ¶ 315 does not mischaracterize the First
              Fry Report at ¶ 132, which states that “‘thermolabile’ is defined as
              ‘decomposed or destroyed by heat.’”

317.   Plaintiffs’ expert witness, Andrew Fry, could not identify a single bromine
       compound that would not decompose at 3000°F [1649°C], or even 2500°F
       [1371°C].

              D.I. # 71, Fry Dep. 243:4-15.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

318.   A bromide compound that is a thermolabile molecular bromine precursor is a
       bromide compound that decomposes at flue gas temperatures typical of coal-fired
       power plants, which will lead to and result in the formation of molecular bromine
       (Br2).

              D.I. # 82, Amended Joint Table of Terms Requiring Construction (Apr. 15,
              2019); D.I. # 74, Third Fry Report ¶ 90.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                       114
B.     Oehr’s Admissions

319.   In a declaration that was filed with the complaints, Oehr states that “[a]
       thermolabile molecular bromine precursor would break down and create
       molecular bromine (Br2).”

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 6; Case 280 D.I. # 38-3.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. Mr. Oehr’s statements about
       the invention must be read as a whole. Undisputed that the partial quotation from
       Mr. Oehr is of text found in that declaration.

              Def. Reply: Undisputed that the quoted text in Def. PFF ¶ 319 is a direct
              quote from Oehr’s declaration.

320.   In a declaration that was filed with the complaints, Oehr states that his “invention
       was directed at introducing a thermolabile molecular bromine precursor to
       permit it to break down when heated in coal combustion flue gas to create
       molecular bromine, which would then interact with mercury in coal combustion
       flue gas.”

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. Mr. Oehr’s statements about
       the invention must be read as a whole. Undisputed that the partial quotation from
       Mr. Oehr is of text found in that declaration.

              Def. Reply: Undisputed that the quoted text in Def. PFF ¶ 320 is a direct
              quote from Oehr’s declaration.

321.   Oehr testified


              D.I. # 63, Oehr Dep. 178:15-17.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

322.   In a declaration that was filed with the complaints, Oehr states that his discovery
       “was the fundamental chemistry of these reactions in the gas resulting from the
       combustion of coal.”

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 4;

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. Mr. Oehr’s statements about
       the invention must be read as a whole. Undisputed that the partial quotation from
       Mr. Oehr is of text found in that declaration.


                                       115
              Def. Reply: Undisputed that the quoted text in Def. PFF ¶ 320 is a direct
              quote from Oehr’s declaration.

323.   The elements claimed in the ʼ692 Patent other than the use of a thermolabile
       molecular bromine precursor to react with mercury are the routine and
       conventional components of coal-fired power plants that were well-known at the
       time the patent was filed.

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶¶ 4, 7;                       .
                             D.I. # 75, First Wilcox Report ¶¶ 119-20.

       Pl. Response: Disputed. The proposed fact is argumentative. “Arguments have
       no place in proposed findings of fact or responses to such findings.” McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007). The proposed fact (which is argument) is not supported by the
       cited testimony or statements of Mr. Oehr. The cited disposition testimony and
       language from the declaration does not refer to or characterize any claim element
       as being “routine” or “conventional.” Moreover, the proposed finding of fact is
       directly refuted by opinion of Dr. Fry. Dkt. 73 at 188.

              Def. Reply: Undisputed. Def. PFF ¶ 323 is supported by the Oehr
              declaration as evidenced by comparing Def. PFF ¶ 323 with the Oehr
              declaration and Plaintiffs have not cited evidence that disputes that. The
              evidence cited by Plaintiffs, The Second Fry Report at ¶ 188, states “Thus,
              it my opinion that the method of independent claims 1 and 19, as well as
              all asserted dependent claims, represent a technological solution to a
              technological problem, were neither routine or conventional in the field of
              coal-fired power plants in the 2001 and 2002 time frame, and are thus
              transformative inventive concepts,” which does not dispute the Def. PFF
              ¶ 323.

324.   In a declaration that was filed with the complaints, Oehr states that “the resulting
       molecular bromine will react with elemental mercury.”

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. Mr. Oehr’s statements about
       the invention must be read as a whole. Undisputed that the partial quotation from
       Mr. Oehr is of text found in that declaration.

              Def. Reply: Undisputed that the quoted text in Def. PFF ¶ 324 is a direct
              quote from Oehr’s declaration.

325.   In a declaration that was filed with the complaints, Oehr states that the coal
       combustion flue gas must be “sufficiently hot to decompose the precursor to
       create molecular bromine.”

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 9.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the document, and is incomplete. Mr. Oehr’s statements about


                                       116
       the invention must be read as a whole. Undisputed that the partial quotation from
       Mr. Oehr is of text found in that declaration.

              Def. Reply: Undisputed that the quoted text in Def. PFF ¶ 320 is a direct
              quote from Oehr’s declaration.

326.   Oehr stated that the invention covered by the ʼ692 Patent was the use of a
       “thermolabile molecular bromine precursor” as a source of molecular bromine,
       which would effect oxidation of elemental mercury.

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7; D.I. # 72, First Fry Report
              ¶ 114.
       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact as it
       mischaracterizes the documents, and is incomplete. Mr. Oehr’s statements about
       the invention must be read as a whole, and include the ʼ692 Patent, inclusive of
       the specification. In addition, his Declaration, which Defendants cite here, must
       also be read as a whole. Undisputed that the asserted claims of the ʼ692 Patent,
       after reexamination, require use of a “thermolabile molecular bromine precursor,”
       that in accordance with the parties’ agreed upon construction it must, after
       injection into flue gas, directly or indirectly lead to the formation of molecular
       bromine, and that the thus formed molecular bromine must effect the oxidation of
       mercury in the flue gas. Furthermore, the proposed finding of fact is
       argumentative and a statement of Defendants’ position on the legal construction
       of the claims. As is clear, it is the claims that define the invention. Phillips v.
       AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005).

              Def. Reply: Undisputed. Def. PFF ¶ 326 is supported by the Oehr
              declaration as evidenced by comparing Def. PFF ¶ 326 with the Oehr
              declaration and Plaintiffs have not cited evidence that disputes that.

C.     Molecular Bromine

327.   The parties agree that the decomposition of a thermolabile molecular bromine
       precursor leads to some molecular bromine (Br2), and that, in so doing, the
       thermolabile molecular bromine precursor does not need to directly lead to Br2,
       but can proceed to Br2 though intermediate species. For example, decomposition
       of a thermolabile molecular bromine precursor may lead to HBr or atomic Br,
       some of which later forms Br2.

              D.I. # 74, Third Fry Report ¶ 84; D.I. # 77, Third Wilcox Report ¶ 21.

       Pl. Response: Undisputed, to the extent the statement refers to how the parties
       agreed to define the term “thermolabile molecular bromine precursor” as it is used
       in the patent claims.

              Def. Reply: Undisputed.

328.   Plaintiffs’ expert witness, Andrew Fry, opined that CaBr2 injected in the
       experiments in Julien might not be a molecular bromine precursor because it
       might not form Br2 in that system.



                                       117
              D.I. # 73, Second Fry Report ¶¶ 194-95.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

329.   Plaintiffs’ expert witness, Andrew Fry, opined that even if the CaBr2 leads to Br2
       in Julien, that Br2 might not lead to the oxidation of elemental mercury.

              D.I. # 73, Second Fry Report ¶ 203.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed

330.   Plaintiffs’ expert witness, Andrew Fry, opined that CaBr2 might not be a
       thermolabile molecular bromine precursor:

              “It does not necessarily follow, however, that any injection of CaBr2
              under any conditions in any coal combustion system constitutes injection
              of a thermolabile molecular bromine precursor.”

              D.I. # 73, Second Fry Report ¶¶ 194-95.

       Pl. Response: Disputed. The proposed finding of fact is vague in its use of the
       phrase “might not” because it does not identify the context in which the cited
       opinion from Dr. Fry was offered. For example, Dr. Fry has opined

                                         but has opined that CaBr2 might not be a
       thermolabile molecular bromine precursor in the system described in Julien, for
       example, because not enough is known about the system in Julien to form that
       conclusion. Dkt. 73, Second Fry Report at ¶¶ 194, 200. Without specifying the
       context, this proposed finding of fact is unclear and Plaintiffs dispute it on that
       basis.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact.

331.   When discussing prior art references, Plaintiffs’ expert witness, Andrew Fry,
       opined that testing is required to know whether molecular bromine is generated.

              D.I. # 73, Second Fry Report ¶¶ 226, 247.

       Pl. Response: Disputed. This proposed finding of fact mischaracterizes Dr.
       Fry’s opinions. The referenced paragraphs from Dr. Fry’s report refer to two
       prior art references which do not disclose enough about the combustion systems
       used for one to determine whether molecular bromine was formed in those
       systems. Dkt. 73, Second Fry Report ¶¶ 226, 247. Therefore, in such a case, Dr.
       Fry opined that one cannot know from the disclosures of the references whether
       molecular bromine was formed in the absence of testing. Dkt. 73, Second Fry
       Report ¶¶ 226, 247



                                        118
               PFF ¶¶ 1126, 1145, 1195 - 1198.


                                                     Dkt. 103, PFF ¶¶ 152, 1146.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion and it adds additional facts, but the cited
              materials do not contradict the stated fact. Plaintiffs do not dispute Def.
              PFF ¶ 331 that when Fry was discussing the prior art he opined that testing
              is required to know whether molecular bromine is generated.

332.   It is the opinion of Plaintiffs’ expert witness, Andrew Fry, that there are at least
       ten factors that affect whether Br2 is formed from a particular bromide
       compound, including CaBr2, in a particular combustion system:

              “Numerous factors can affect whether Br2 is generated from HBr or from
              CaBr2, including the temperature profile of the system, residence time,
              ash composition and unburned carbon in ash, coal type, other flue gas
              constituents, pressure, water vapor, composition of the system walls, size
              and orientation of various aspects of the combustion facility, etc.”

              D.I. # 73, Second Fry Report ¶ 206; D.I. # 73, Second Fry Report ¶¶ 226,
              247.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

333.   It is the opinion of Plaintiffs’ expert witness, Andrew Fry, that there are at least
       eleven factors that affect whether Br2 in a particular combustion system will
       effect oxidation of Hg0:

              “Similar to the question of whether molecular bromine was formed,
              numerous factors can affect whether Hg0 is oxidized by Br2 (assuming any
              Br2 were present) to form HgBr2, including the temperature profile of the
              system, residence time, ash composition and unburned carbon in ash, coal
              type, other flue gas constituents, pressure, presence of acid gases, water
              vapor, composition of the system walls, size and orientation of various
              aspects of the combustion facility, etc.”

              D.I. # 73, Second Fry Report ¶ 250; D.I. # 73, Second Fry Report ¶¶ 205,
              233.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                        119
334.   Consideration or modeling of the at-least ten factors identified by Plaintiffs’
       expert witness, Andrew Fry, to determine if a bromide compound decomposes into
       Br2 and effects the oxidation of mercury would require undue experimentation.

              D.I. # 73, Second Fry Report ¶¶ 206, 250; D.I. # 77, Third Wilcox Report
              ¶¶ 6-7.

       Pl. Response: Disputed. As Dr. Fry testified, in the case of large-scale utility
       power plants as referred to in the patent specification, and those used by
       Defendants, enough can be known about the various parameters to be confident
       that molecular bromine will form. PFF ¶¶ 1126, 1145, 1195 - 1198.


                                      Dkt. 103, PFF ¶¶ 152, 1146.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact. The evidence cited by Plaintiffs (PFF ¶¶ 1126, 1145, 1195–
              1198) at most suggests that some of the factors identified by Fry to
              determine if a bromide compound decomposes into Br2 and effects the
              oxidation of mercury would not require experimentation in a large-scale
              utility power plant, but that is not true of all of the factors. Fry’s
              testimony relies on the Niksa paper, which would not have been known to
              a POSA at the time of the patent, and which therefore would not be a
              proper substitute for required experimentation. See D.I. # 71, Fry Dep.
              142:9–145:7 (explaining that he “relied heavily” on the Niksa article).

              Dkt. 103, PFF ¶ 152 is merely a recitation of one of Defendants’ proposed
              constructions. To the extent Plaintiffs meant to refer to PFF ¶ 153, this
              quote does not support Plaintiffs’ argument. Dkt. 134, Def. Resp, to Pl.
              PFF ¶ 153. Dkt. 103, PFF ¶ 1146 does not exist. To the extent that
              Plaintiffs meant Dkt. 133, ¶ 1146, this quote does not support Plaintiffs’
              argument. See Def. Resp. to Pl. PFF ¶ 1146.

335.   In his opening infringement reports, Plaintiffs’ expert witness, Andrew Fry, cited
       only to Chem-Mod presentations that were not specific to the accused plants for
       his opinion that “Calcium bromide (CaBr2) is a bromide compound that is a
       thermolabile molecular bromine precursor to effect oxidation of elemental
       mercury to a mercuric bromide that is ‘effective for all coal types.’”

              D.I. # 72, First Fry Report ¶ 159; Mark Decl. Ex. 188, “Advances in
              Refined Coal for Emissions Reduction, Power Plant Pollutant Control,
              ‘MEGA’ Symposium” (Aug. 19-22, 2014), at CHEM_MOD_00000042;
              Mark Decl. Ex. 187, “How Installed Plant Equipment and Emission Limits
              Guide Mercury Removal Technology Choices, 2015 Power-Gen Europe”
              (June 9-11, 2015), at CHEM_MOD_00000857.

       Pl. Response: Disputed.

                    Dkt. 72, First Fry Report ¶ 159. See also Dkt. 74, ¶ 75; see
       generally, Dkt. 90-175,(Exhibit 188), “Advances in Refined Coal for Emissions


                                       120
       Reduction, Power Plant Pollutant Control, ‘MEGA’ Symposium” (Aug. 19-22,
       2014), Mark Decl. Ex. 187, “How Installed Plant Equipment and Emission Limits
       Guide Mercury Removal Technology Choices, 2015 Power-Gen Europe” (June 9-
       11, 2015).

              Def. Reply: Undisputed. Def. PFF ¶ 335 correctly states that the Chem-
              Mod presentations were not specific to the accused plants and Plaintiffs
              have not cited evidence that disputes the stated fact. Plaintiffs cite the
              First Fry Report ¶ 159 which states, “Calcium bromide (CaBr2) is a
              bromide compound that is a thermolabile molecular bromine precursor to
              effect oxidation of elemental mercury to a mercuric bromide that is
              ‘effective for all coal types.’ CHEM-MOD_00000038-55 at 42; CHEM-
              MOD 00000854-70 at 857” which does not support Plaintiffs’ contention.
              The additional references cited by Plaintiffs in their response also do not
              specifically address the plants at issue in these cases.

336.   In his opening infringement reports, Plaintiffs’ expert witness, Andrew Fry,
       opined that “[c]alcium bromide (CaBr2) is a bromide compound that is a
       thermolabile molecular bromine precursor to effect oxidation of elemental
       mercury to a mercuric bromide that is ‘effective for all coal types,’” but not
       discuss any of the factors that he identified in his second report as relevant to this
       determination.

              D.I. # 72, First Fry Report ¶ 159; D.I. # 73, Second Fry Report ¶¶ 206,
              250.

       Pl. Response: Undisputed, though irrelevant.

              Def. Reply: Undisputed.

337.   At his deposition, Plaintiffs’ expert witness, Andrew Fry, claimed that he had
       considered the various factors that he had opined as necessary to reach his initial
       conclusion that calcium bromide is a thermolabile molecular bromine precursor
       to effect oxidation of elemental mercury to a mercuric bromide, but only pointed
       to the systems modeled in that Niksa as paper being “similar enough” to the
       accused plants.

              D.I. # 71, Fry Dep. 142:9–144:5 (explaining that he “relied heavily” on
              the Niksa article).

       Pl. Response: Disputed. This proposed finding of fact is vague and unclear. It
       is not clear what is meant by “but only pointed to the systems modeled in that
       Niksa as paper being ‘similar enough’ to the accused plants” or what that clause is
       intended to mean within the context of the proposed finding of fact. Plaintiffs
       dispute that Dr. Fry testified that the basis for his opinion that calcium bromide
       used in the accused systems is a thermolabile molecular bromine precursor was
       the Niksa paper. As he explained at his deposition, Dr. Fry was very familiar with
       the work of Niksa years before he formed his opinions in the present case, and Dr.
       Fry’s pre-existing (before this lawsuit) understanding of the expected behavior of
       calcium bromide in commercial power plants was based on a variety of things,
       including his own modeling work and the work of Niksa. PFF ¶¶ 1152-1153. Dr.
       Fry used that general understanding that he has as an expert in forming his


                                        121
       opinions. PFF ¶¶ 1152-1153. The testimony cited by Defendants is in response
       to a question about Dr. Fry’s consideration of various factors at the accused
       plants. But Dr. Fry has made clear that in forming his opinions on infringement,


                                  See. e.g., Dkt. 72, Fry Opening report ¶ 159.

              Def. Reply: Undisputed. Def. PFF ¶ 337 is supported by the record as
              evidenced by comparing Def. PFF ¶ 337 to the Fry deposition. The
              response asserts additional facts, but it raises no dispute of the proposed
              fact, which explains what Fry said at his deposition.

338.   The Niksa reference “describes a detailed reaction mechanism for Br/Hg/Cl
       chemistry in coal-derived flue gas.”

              Mark Decl. Ex. 157, Stephen Niksa, Process Chemistry of Br Addition to
              Utility Flue Gas for Hg Emissions Control, 24 ENERGY & FUELS 1020
              (2010) (“Niksa”), Abstract.

       Pl. Response: Disputed. As phrased, this proposed finding of fact suggests that
       Niksa describes that the reaction mechanisms are representative of any coal-
       derived flue gas, but in reality, Niksa makes clear that the reaction mechanisms
       discussed are in the specific context of coal-fired utility power plants. For
       example, the complete sentence that Defendants quote from in this proposed
       finding of fact reads: “This paper describes a detailed reaction mechanism for
       Br/Hg/Cl chemistry in coal-derived flue gas and interprets the Hg oxidation
       performance across a broad range of Br addition rates in recent field tests at plants
       Miller, Milton R. Young, and Monticello that burn low-rank coals.” Mark Decl.
       Ex. 157, Stephen Niksa, Process Chemistry of Br Addition to Utility Flue Gas for
       Hg Emissions Control, 24 ENERGY & FUELS 1020 (2010) (“Niksa”), Abstract.
       The Niksa paper also states: “This paper brings our earlier mechanisms for
       Br/Hg/Cl chemistry in flue gas10, 11 into final form and demonstrates the
       predictive capabilities in interpretatio ns of the Hg oxidation performance across a
       broad range of Br addition rates in recent field tests at plants Miller, Milton R.
       Young, and Monticello. Primary goals of this study are to identify the major
       differences between the Hg transformation chemistries with Br and Cl and to
       illustrate how these differences affect Hg removals in full-scale utility gas-
       cleaning systems.” Mark Decl. Ex. 157, Stephen Niksa, Process Chemistry of Br
       Addition to Utility Flue Gas for Hg Emissions Control, 24 ENERGY & FUELS
       1020 (2010) (“Niksa”), p. 1021 (emphasis added).

              Def. Reply: Undisputed that the Niksa reference states “[t]his paper
              describes a detailed reaction mechanism for Br/Hg/Cl chemistry in coal-
              derived flue gas and interprets the Hg oxidation performance across a
              broad range of Br addition rates in recent field tests at plants Miller,
              Milton R. Young, and Monticello that burn low-rank coals.” Mark Decl.
              Ex. 157, Stephen Niksa, Process Chemistry of Br Addition to Utility Flue
              Gas for Hg Emissions Control, 24 ENERGY & FUELS 1020 (2010)
              (“Niksa”), Abstract.

339.   The Niksa reference was published in 2010.

              Mark Decl. Ex. 157, Niksa at 1020.


                                       122
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

340.   Plaintiffs’ expert witness, Andrew Fry, did not cite to the Niksa reference in the
       text of his initial infringement reports.

              D.I. # 72, First Fry Report.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

341.   At his deposition, Plaintiffs’ expert witness, Andrew Fry, corrected a
       typographical error in paragraph 84 of his third report, which discusses the
       Niksa reference. Fry stated that for the phrase “Br2 begins to form at
       temperatures of about 900 to 950 °C,” the correct temperature range should be
       “800 to 850 °C.”

              D.I. # 71, Fry Dep. 65:11–25.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

342.   The claims of the ʼ692 Patent are directed to the natural phenomenon that is the
       oxidation of mercury to mercury bromide through a chemical pathway that
       includes molecular bromine (Br2).

              D.I. # 35–1, ʼ692 Patent at Abstract; Claims 1 and 19; D.I. # 35–3, Oehr
              Decl. (May 17, 2016) ¶ 7.

       Pl. Response: Disputed. This proposed finding of fact is not a fact but rather a
       legal conclusion that is the subject of Defendants’ motion for summary judgment
       and has been briefed by the parties. As explained in Plaintiffs’ response to
       Defendants’ Motion for Summary Judgment, it simply incorrect. The claims of
       the ʼ692 Patent are not “directed to the natural phenomenon that is the oxidation
       of mercury to mercury bromide through a chemical pathway that includes
       molecular bromine (Br2).” Instead, they recite a specific process for treating coal
       combustion flue gas to remove mercury, which involves concrete steps to apply
       an underlying principle and improves upon prior art methods. Consistent with the
       claims, the ʼ692 Patent’s specification also describes the invention as a method
       for treating flue gas, not as a method for generating molecular bromine or for
       oxidizing mercury. Dkt. 35-1,ʼ692 Patent, 3:66-67, 3:55-58. Defendants
       themselves admit the claims are not “directed to the natural phenomenon that is
       the oxidation of mercury to mercury bromide through a chemical pathway that
       includes molecular bromine (Br2).” They state, for example, that “Oehr’s ʼ692
       Patent, the patent in suit, is directed to a method for treating ‘coal combustion flue
       gas’ in coal-fired power plants.” Dkt. 103, PFF ¶14. Defendants also state:
       “Independent claim 1 of the ʼ692 Patent is directed to a method for treating ‘coal
       combustion flue gas’ by ‘injecting’ a thermolabile molecular bromine precursor
       ‘into said flue gas.’” Dkt. 108 at 41. In another example, they state: “Likewise,


                                        123
       independent claim 19 of the ʼ692 Patent is directed to a method of treating “flue
       gas . . . produced during the combustion of coal.” Id. Defendants’ brief also
       states: “The claimed invention is directed to the treatment of flue gas by
       “injecting a thermolabile molecular bromine precursor into said flue gas.” Dkt.
       103, PFF ¶ 52. Although Defendants’ characterizations still oversimplify the
       claims, their own “directed to” conclusions appear to concede that the invention is
       an application of any underlying law or of nature or natural phenomenon, not the
       law itself. This proposed finding of fact is not a fact but rather just Defendants’
       position and reflects an incorrect legal conclusion and is Pl. Response: Disputed.
       See Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, Section
       V (A).

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion. Furthermore, for the reasons set forth in D.I. #
              107, Def. Op. Br. § V.A., the claims of the ‘692 Patent are drawn to “laws
              of nature” and “natural phenomena,” with no added inventive concept.
              Plaintiffs’ assertion that the claims of the ‘692 Patent are directed at more
              than a natural phenomenon is unsupported and incorrect.

343.   Plaintiffs’ expert witness, Andrew Fry, testified that oxidation of mercury by
       bromine proceed through a variety of pathways, some of which involve Br2 and
       some of which do not.

              D.I. # 71, Fry Dep. 45:20–47:15.

       Pl. Response: Disputed. This proposed finding of fact mischaracterizes the
       testimony of Dr. Fry. The testimony was


                                               Dkt. 71, Fry Dep. 45:20–47:15. Because
       the proposed finding of fact does not reflect that, it is misleading as to the
       suggested breadth of Dr. Fry’s testimony, and is disputed on that basis.

              Def. Reply: Undisputed that “Plaintiffs’ expert witness, Andrew Fry,
              testified that oxidation of mercury by bromine proceeds through a variety
              of pathways, some of which involve Br and some of which do not”


344.   There is no discussion in the ʼ692 Patent of how to determine whether Br2 is
       present in any region of a coal-burning power plant.

              D.I. # 35-1, ʼ692 Patent.

       Pl. Response: Disputed. The ʼ692 Patent makes it clear that in the context of
       coal-fired utility power plants, in other words, commercial scale coal-fired power
       plants, that molecular bromine will form from the injection of calcium bromide
       into flue gas.


                      Dkt. 103, PFF ¶¶ 152, 1146.

              Def. Reply: Undisputed. Def. PFF ¶ 344 is supported by the record as
              evidenced by comparing Def. PFF ¶ 344 to the ‘692 Patent. Plaintiffs’


                                       124
              response fails to identify any discussion in the ‘692 Patent of how to
              determine whether Br2 is present in any region of a coal-burning power
              plant. Dkt. 103, PFF ¶ 152 is merely a recitation of one of Defendants’
              proposed constructions. To the extent Plaintiffs meant to refer to PFF
              ¶ 153, this quote does not support Plaintiffs’ argument. Dkt. 134, Def.
              Resp, to Pl. PFF ¶ 153. Dkt. 103, PFF ¶ 1146 does not exist. To the
              extent that Plaintiffs meant Dkt. 133, ¶ 1146, this quote does not support
              Plaintiffs’ argument. See Def. Resp. to Pl. PFF ¶ 1146.

              Furthermore, the claims of the ’692 Patent are not limited to coal-fired
              power plants and Plaintiffs have not advanced a claim construction that
              would limit the claims in that way. See, e.g., D.I. # 35-1, ’692 Patent,
              Claims 1, 19; see also D.I. # 82, Amended Joint Table of Terms Requiring
              Construction, at 2. And the data relied on by the patent for the behavior of
              thermolabile molecular bromine precursors is not tied to coal-fired power
              plants. See D.I. # 35-1, ’692 Patent, 4:66–5:28 (including Table 2), 6:16–
              7:22 (including Table 3). Nor is the prior art relied on by the patent
              applicant limited to coal-fired power plants. See, e.g., id. 2:26–37 (citing
              Galbreath); id. 5:38–6:46 (discussing Senior).

              Even within the field of coal-fired power plants, Dr. Fry testified that there
              are at least five different types of coal-fired power plants, D.I. # 71, Fry
              Dep. 72:2–22, and that, in the context of the factors controlling the
              behavior of bromide compounds, circulating fluidized bed and cyclone
              boilers are different than tangentially-fired and wall-fired boilers. Id.
              151:10–152:18; 156:5–157:4; 158:13–159:20; 186:15–25.

345.   There is nothing in the specification or claims of ʼ692 Patent that directs a POSA
       how to select a particular bromine compound for a particular combustion system
       so that the oxidation of mercury that takes place actually proceeds through Br2.

              D.I. # 73, Second Fry Report ¶¶ 194, 200; D.I. # 71, Fry Dep. 11:22–14:4
              (testifying that a POSA whether CaBr2, MgBr2 or NH4Br would be a
              thermolabile molecular bromine precursor depends on the ten factors
              listed in his report).

       Pl. Response: Disputed. The written description of the ʼ692 Patent teaches that
       when injected into coal combustion flue gas in a coal-fired power plant at a
       location such as the example given in the patent, where the temperature is hot
       enough to bring about the decomposition of the bromide compound, some
       molecular bromine will result, which will oxidize mercury. See, e.g., Plaintiffs’
       PFF ¶ 1165, 1188-1194. The cited testimony from Dr. Fry on which Defendants
       rely to support this proposed finding of fact is in response to a very general
       question (“Okay. Is calcium bromide a thermolabile molecular bromine
       precursor?” Dkt. 71, Fry Dep. 11:22-23) and not directed to a specific context or
       application of the use of calcium bromide. In response, Dr. Fry explained that the
       answer depends on various things (“Again, I think that’s an incomplete question.
       It depends on many things.” Dkt. 71, Fry Dep. 11:24-25). It does not have
       reference anything about what the ʼ692 Patent does or does not teach.

              Def. Reply: Undisputed. Def. PFF ¶ 345 is supported by the record as
              evidenced by comparing Def. PFF ¶ 345 to the ‘692 Patent. Plaintiffs
              evidence does not support that ‘692 Patent teaching are limited to coal-


                                       125
              fired power plants, or that they teach particular conditions that would
              allow to direct a POSA to select a particular bromine compound for a
              particular combustion system so that the oxidation of mercury that takes
              place actually proceeds through Br2.

346.   Plaintiffs’ expert witness, Andrew Fry, opined that whether calcium bromide is a
       thermolabile molecular bromine precursor depends on many things, including all
       the factors he indicated in his report. He opined that the same was true of
       magnesium bromide.

              D.I. # 71, Fry Dep. 11:22–12:15, 13:7–11.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

347.   There is nothing in the specification or claims of the ʼ692 Patent regarding any
       way to measure, observe or model whether the use of a particular bromide
       compound in a coal-burning power plant resulted in the oxidation of mercury
       through a reaction that involved Br2.

              D.I. # 35-1, ʼ692 Patent.

       Pl. Response: Disputed. The ʼ692 Patent makes it clear that in the context of
       coal-fired utility power plants, in other words, commercial scale coal-fired power
       plants, that molecular bromine will form from the injection of calcium bromide
       into flue gas.

              Def. Reply: Undisputed. Def. PFF ¶ 347 is supported by the record as
              evidenced by comparing Def. PFF ¶ 347 to the ‘692 Patent. Plaintiffs cite
              no evidence to dispute this proposed finding of fact.

348.   Dependent claims in the ʼ692 Patent require that the coal being burnt is either
       subbituminous coal or lignite coal.

              D.I. # 35-1, ʼ692 Patent, Claims 9, 23.

       Pl. Response: Disputed in part, as vague as to “other claims.” Undisputed to
       the extent that Claims 9 and 23 do refer to subbituminous coal or lignite coal.

              Def. Reply: Undisputed.

349.   Plaintiffs’ expert witness, Andrew Fry, opined that even the bromide compound
       specifically identified as a thermolabile molecular bromine precursor by Oehr in
       the ʼ692 Patent may or may not form molecular halogens when injected into a
       combustion system.

              D.I. #71, Fry Dep. 11:22–14:2 (testifying that whether MgBr2 would be a
              thermolabile molecular bromine precursor depends on ten factors); D.I. #
              35-1, ʼ692 Patent at 4:63-65.



                                       126
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

D.     Oxidation of Mercury

350.   The ʼ692 Patent does not claim to have invented the oxidation of mercury with
       halides generally.

              D.I. # 35-1, ʼ692 Patent at 1:29-35, 1:49-54; 1:64-2:4; 2:58-61.

       Pl. Response: Undisputed.
              Def. Reply: Undisputed.

351.   The ʼ692 Patent does not claim to have been the first to recognize that oxidized
       forms of mercury, such as mercuric halides, are readily soluble and thus easily
       removed.

              D.I. # 35-1, ʼ692 Patent at 1:29-46, 2:8-13; 2:16-22.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

E.     Andrew Fry’s Factors for Determining Whether a Bromide Compound Is a
       Thermolabile Molecular Bromine Precursor

352.   Nothing in the specification or claims of the ʼ692 Patent directs a POSA on how
       to select a particular bromide compound for a particular combustion system to
       produce the specific reaction pathway required by that patent—i.e., oxidation of
       Hg0 to Hg2+ through the involvement of molecular bromine.

              D.I. # 73, Second Fry Report at ¶¶ 194, 200; D.I. # 71, Fry Dep. 11:22-
              14:2 (testifying that even whether CaBr2, MgBr2 or NH4Br would be a
              thermolabile molecular bromine precursor depends on the ten factors
              listed in his report).

       Pl. Response: Disputed. The patent’s specification describes injecting a
       “thermolabile molecular bromine precursor” into flue gas in a power plant. See
       e.g. PFF ¶ 1188. It provides examples of thermolabile molecular bromine
       precursors, such as magnesium bromine and calcium bromide. PFF ¶¶ 1189-
       1190. It describes a non-limiting example of where in a power plant the
       thermolabile molecular bromine precursor can be injected into flue gas. PFF
       ¶ 1165. It gives the thermal decomposition temperature of an example of a
       thermolabile molecular bromine precursor. PFF ¶ 1191. It also identifies
       temperature ranges where formation of mercuric bromide from elemental mercury
       and molecular bromine is particularly favored, and further teaches that those
       temperatures are typical of coal combustor flue gas, particularly in certain regions
       of a power plant. PFF ¶¶ 1192-1194. And as Defendants admit, the Patent Office
       specifically recognized during the reexamination that the patent’s specification



                                       127
       provided adequate written description for the thermolabile molecular bromine
       precursor of the claims. See Dkt. 103, PFF ¶ 110.

              Def. Reply: Undisputed. The response asserts additional facts, but they
              raise no dispute of the proposed fact. Further, Plaintiffs’ statement is
              argumentative and states a legal conclusion, and the cited materials do not
              dispute the stated fact. Plaintiffs’ cited evidence raises no dispute that the
              ‘692 Patent does not discuss how to select a particular bromide
              compound, but rather lists the patent’s discussion of factors affecting the
              behavior of thermolabile molecular bromine precursors generally.

353.   Plaintiffs’ expert witness, Andrew Fry, testified that even the whether CaBr2,
       MgBr2 or NH4Br would be a thermolabile molecular bromine precursor depends
       on at least ten different factors.

              D.I. # 73, Second Fry Report ¶¶ 206, 226, 247; D.I. # 71, Fry Dep. 11:22–
              14:2.

       Pl. Response: Disputed. The finding is grammatically nonsensical. To the
       extent the proposed finding is that Dr. Fry opined that whether the cited
       compounds would be a thermolabile molecular bromine precursor could depend
       upon at least ten factors identified by Dr. Fry, Plaintiffs do not dispute that, with
       the qualifier that Dr. Fry also testified that enough can be known about these
       factors in connection with a large-scale utility coal-fired boiler such as used by
       Defendants that it can be said with confidence that molecular bromine is formed
       from the precursor.                         PFF ¶¶ 1126, 1145, 1195 – 1198

              Def. Reply: Undisputed. Plaintiffs assert an additional fact, but it raises
              no dispute of the proposed fact. The word “the,” appearing between
              “even” and “whether” in this PFF, should be struck as a typographical
              error, and Plaintiffs appear to recognize that.

              Plaintiffs cite no evidence that the information about large-scale utility
              coal-fired boilers proferred by Fry would have been available to a POSA
              at the time of the patent, and Plaintiffs do not identify the experimentation
              that a POSA would need to undertake in the absence of that information.
              Nor does the patent identify any such analysis or explain how to perform
              it.

              Furthermore, neither the PFF nor the claims of the ’692 Patent are limited
              to coal-fired power plants, and Plaintiffs have not advanced a claim
              construction that would limit the claims in that way. See, e.g., D.I. # 35-1,
              ’692 Patent, Claims 1, 19; see also D.I. # 82, Amended Joint Table of
              Terms Requiring Construction, at 2. And the data relied on by the patent
              for the behavior of thermolabile molecular bromine precursors is not tied
              to coal-fired power plants. See D.I. # 35-1, ’692 Patent, 4:66–5:28
              (including Table 2), 6:16–7:22 (including Table 3). Nor is the prior art
              relied on by the patent applicant limited to coal-fired power plants. See,
              e.g., id. 2:26–37 (citing Galbreath); id. 5:38–6:46 (discussing Senior).

              Even within the field of coal-fired power plants, Dr. Fry testified that there
              are at least five different types of coal-fired power plants, D.I. # 71, Fry
              Dep. 72:2–22, and that, in the context of the factors controlling the


                                        128
              behavior of bromide compounds, circulating fluidized bed and cyclone
              boilers are different than tangentially-fired and wall-fired boilers. Id.
              151:10–152:18; 156:5–157:4; 158:13–159:20; 186:15–25.

354.   At his deposition, in response to questions directed to how he considered his list
       of ten factors in opining that the CaBr2 used to pretreat coal at the accused
       plants generates molecular bromine upon combustion, Plaintiffs’ expert witness,
       Andrew Fry, claimed that he “relied heavily on the Niksa article for this
       evaluation.”

              D.I. # 71, Fry Dep. 142:9–143:4.

       Pl. Response: Disputed. This proposed finding of fact mischaracterizes Dr.
       Fry’s testimony. As he explained at his deposition, Dr. Fry was very familiar
       with the work of Niksa years before he formed his opinions in the present case,
       and Dr. Fry’s pre-existing (before this lawsuit) understanding of the expected
       behavior of calcium bromide in commercial power plants was based on a variety
       of things, including his own modeling work and the work of Niksa. PFF ¶¶ 1152-
       1153. Dr. Fry used that general understanding that he has as an expert in forming
       his opinions. PFF¶¶ 1152-1153. The testimony cited by Defendants is in
       response to a question about Dr. Fry’s consideration of various factors at the
       accused plants. Dr. Fry has made clear that in forming his opinions on
       infringement, he also relied on Chem-Mod documents which confirm that calcium
       bromide is a thermolabile molecular bromine precursor in plants such as those
       accused of infringement in this case. See. e.g., Dkt. 72, Fry Opening report ¶ 159.

              Def. Reply: Undisputed. Plaintiffs’ response is argumentative and states
              a legal conclusion, and the cited materials raise no dispute of the stated
              fact. Def. PFF ¶ 354 explains the context in which Dr. Fry testified that he
              “relied heavily in the Niksa reference.”

355.   Under the Plaintiffs’ proposed constructions, there is nothing in the claims that
       directs where, how, or when a bromide compound should be added to the coal
       combustion system, beyond that it needs to be hot enough to dissociate the
       bromide compound.

              D.I. # 35-3, Oehr Decl. (May 17, 2016) ¶ 7.

       Pl. Response: Disputed. The claims include the step of “injecting” a
       thermolabile molecular bromine precursor “into … flue gas.” A POSA would
       understand the scope of the claims in light of what is taught by the specification
       and understand where, how and when the bromide compound should be added to
       the system in order to achieve the claim elements. See, e.g. Plaintiffs’ PFF
       ¶ 1765, 1765, 1792-1794. Beyond the need for sufficient temperatures for the
       bromide compound to decompose, for example, as taught by the specification, the
       claims themselves make clear that the injection of the bromide compounds cannot
       occur further downstream than the particular collection device. Dkt. 35-1, ʼ692
       Patent, Reexamination certificate, claims 1 and 19.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion. Plaintiffs’ response is contradicted by the patent
              owner’s testimony cited in Def. PFF ¶ 355, which reads as follows: “My


                                       129
              invention was not about introducing a thermolabile molecular bromine
              precursor into any particular location in the coal-fired furnace or elements
              downstream of the furnace . . . the point of injection could be anywhere in
              coal combustion flue gas sufficiently hot to decompose the precursor, so
              that the resulting molecular bromine will react with elemental mercury in
              the coal combustion flue gas.” D.I. # 35-3, Oehr Decl ¶ 7.

356.   In his report, Plaintiffs’ expert witness, Andrew Fry, proposed three particular
       elements as providing the required additional inventive concepts to render
       patentable a claim directed to the natural phenomenon of burning bromine- and
       mercury-containing coal.

              D.I. # 73, Second Fry Report ¶¶ 177, 179, and 180.

       Pl. Response: Disputed. This proposed finding of fact mischaracterizes Dr.
       Fry’s opinions and suggests by its wording that the claims of the ʼ692 Patent are
       directed to a “natural phenomenon,” which is argument, and an incorrect
       conclusion of law, and does not belong in a proposed finding of fact. Dr. Fry
       opined that the claims of the ʼ692 Patent are not directed to a law of nature or
       “natural phenomenon” to begin with. Dkt. 73, Second Fry Report, ¶ 169-174.
       Therefore, the claims need no further “inventive concept” to make them patent
       eligible under 35 U.S.C. § 101. Nonetheless, Dr. Fry identified additional
       inventive concepts in the dependent claims which are reflected in the paragraphs
       cited by Defendants in support of the proposed finding of fact. Those paragraphs
       in no way suggest, however, that Dr. Fry is of the opinion that those additional
       inventive concepts are necessary to render the claims patent eligible, because as
       explains, the claims are not directed to unpatentable subject matter to begin with.
       Dkt. 73, Second Fry Report, ¶ 169-174.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion. Furthermore, for the reasons set forth in D.I. #
              107, Def. Op. Br. § V.A., that the claims of the ‘692 Patent are drawn to
              “laws of nature” and “natural phenomena,” with no added inventive
              concept. Plaintiffs’ assertion that the claims of the ‘692 Patent are
              directed at more than a natural phenomenon is unsupported and incorrect.

357.   Plaintiffs’ expert witness, Andrew Fry, admitted during his deposition that each of
       the three particular elements (using a FGD system containing a liquid; using
       alkaline coal fly ash particles as the solid particles in Claim 1 of the ʼ692 Patent;
       using alkaline solid particles derived from the fusion of coal ash with alkali and
       an alkali flux) identified in his Second Report at paragraphs 177, 179, and 180
       were known at the time the ʼ692 Patent was filed.

              D.I. # 71, Fry Dep. 241:3–242:21; D.I. # 73, Second Fry Report ¶¶ 177,
              179, and 180.

       Pl. Response: Disputed. To the contrary, Dr. Fry has made it clear that the
       combination of these three cited “elements” as referred to in respective dependent
       claims of the ʼ692 Patent, represent inventive combinations. Dkt. 73, Fry second
       Report, ¶¶ 177, 179 and 180.




                                       130
              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact. Plaintiffs’ response does not dispute that, in his deposition,
              Fry testified that 1) the use of fusion in fly ash with alkali and alkali flux
              was taught in the Oehr ‘235 Patent; 2) the technology involving a flue gas
              desulphurization system containing a liquid was known before 2001 in
              connection with coal-burning power plants, and 3) alkaline coal fly ash
              particles can come from coal itself. D.I. # 71, Fry Dep. 241:3–242:21.

F.     Bromine Speciation

358.   The Niksa model of bromine specification teaches which bromine compounds and
       other species (such as bromine atoms) appear at different temperatures.

              D.I. # 75, First Wilcox Report ¶ 110; D.I. # 74, Third Fry Report ¶ 84;
              Mark Decl. Ex. 157, Niksa at 1023.

       Pl. Response: Disputed. The proposed finding of fact is vague and ambiguous
       in its use of the phrase “appear at different temperature.” As phrased, it is unclear
       if the proposed finding of fact is that the bromine compounds appear at different
       temperatures from each other, appear exclusively at different temperatures, or that
       the “bromine compounds” appear at different temperatures than the “other
       species,” or has some other meaning. For this reason, Plaintiffs cannot confirm
       whether this proposed fact is disputed or undisputed, and therefore dispute the
       proposed finding of fact. Furthermore, what the Niksa article teaches is best
       described by the Niksa article itself, and the testimony of its author. See Dkt. 90-
       159; Dkt. 70-1; ‘280 Case, Dkt. 75 (Motion seeking leave) (Note, that even if this
       Motion were denied, Plaintiffs have confirmed that they will bring Dr. Niksa to
       trial as a fact witness who will testify at the facts sufficient to support the points
       made here).

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact, and Plaintiffs have cited no evidence that raises a
              dispute of the stated fact. The PFF contains a typographical error that
              Plaintiffs appear to have disregarded—the word “specification” should be
              the word “speciation.”

359.   Niksa teaches that molecular bromine, Br2, begins to form at temperatures
       around 800-850 °C, and that production of molecular bromine increases with
       decreasing temperature.

              D.I. # 75, First Wilcox Report ¶ 110; D.I. # 74, Third Fry Report ¶ 84;
              D.I. # 71, Fry Dep. 65:11-25.

       Pl. Response: Disputed. The proposed finding of fact is phrased so broadly as
       to state more than what Niksa teaches and imply facts not supported by the
       evidence cited. For example, Niksa only teaches that molecular bromine, Br2,
       begins to form at temperatures around 800-850 °C in the conditions of a
       commercial utility coal-fired power plant, not under all conditions. See generally,
       Dkt. 90-159, Niksa. Niksa also does not teach that molecular bromine production
       increases with decreasing temperature without a limit. Niksa teaches that the
       molecular bromine concentration plateaus around 160. Dkt. 73, Second Fry
       Report, ¶ 126. See Dkt. 90-159; Dkt. 70-1; ‘280 Case, Dkt. 75 (Motion seeking
       leave) (Note, that even if this Motion were denied, Plaintiffs have confirmed that


                                        131
       they will bring Dr. Niksa to trial as a fact witness who will testify at the facts
       sufficient to support the points made here).

              Def. Reply: Undisputed. Plaintiffs have asserted additional facts, but
              they raise no dispute of the stated fact. Def. PFF ¶ 359 does not state that
              Niksa “teaches that molecular bromine production increases with
              decreasing temperature without a limit.” Further, Plaintiffs’ assertion that
              Niksa’s teaching is limited to “the conditions of a commercial utility coal-
              fired power plant” is irrelevant and raises no dispute of the stated fact.

360.   Plaintiffs’ expert witness, Andrew Fry, opined that the Niksa reference could not
       be used to predict bromine speciation or to conclude that molecular bromine is
       necessarily generated.

              D.I. # 73, Second Fry Report ¶ 274.

       Pl. Response: Disputed. The proposed finding of fact mischaracterizes Dr.
       Fry’s opinion by leaing out the context of the opinion an dimplying the opinion
       was broader than it was. Dr. Fry stated “no information was presented about
       validation of bromine speciation. Therefore, we cannot conclude that Niksa’s
       model correctly predicts bromine speciation. One cannot conclude based on the
       Niksa article that molecular bromine is necessarily generated, which is the
       standard that Dr. Wilcox must meet.” Dkt. 73, Second Fry Report ¶ 274. This
       statement refers to Dr. Wilcox’s unsupported opinion that molecular bromine
       forms in a particular prior art reference (Vassilev). Id. See Dkt. 90-159; Dkt. 70-
       1; ‘280 Case, Dkt. 75 (Motion seeking leave) (Note, that even if this Motion were
       denied, Plaintiffs have confirmed that they will bring Dr. Niksa to trial as a fact
       witness who will testify at the facts sufficient to support the points made here).

              Def. Reply: Undisputed. Plaintiffs have asserted additional facts, but
              they raise no dispute of the stated fact. Def. PFF ¶ 360 does not
              mischaracterize the record as evidenced by comparing Def. PFF ¶ 360 to
              the Second Fry Report. Moreover, Plaintiffs rely on inadmissible,
              untimely disclosed expert testimony that is the subject of a pending
              motion to strike.

361.   In his third report, Plaintiffs’ expert witness, Andrew Fry, relies on Niksa to
       conclude that molecular bromine is generated in the accused power plants.

              D.I. # 74, Third Fry Report ¶ 84.

       Pl. Response: Disputed. This proposed finding of fact mischaracterizes Dr.
       Fry’s statement. Dr. Fry has never stated that Niksa is proof that molecular
       bromine necessarily forms in Defendants’ systems. In addition to the
       infringement analysis contained in Dr. Fry’s First Report, Dkt. 72, Dr. Fry
       explains again the basis for his opinions that calcium bromide is a thermolabile
       molecular bromine precursor in Defendants’ systems. Dkt. 74, ¶ 83. He then
       goes on to state in paragraph 84 that Niksa “further supports this position.” Dkt.
       74, ¶¶ 83-84. These statements do indicate that Dr. Fry “relied on” Niksa to form
       his conclusion as to Defendants’ systems, but rather only that it supports the
       conclusion he formed based on his understanding of how the systems work and
       the document produced by Chem-Mod. Dkt. 74, Third Fry Report ¶¶ 83-84.



                                        132
              Def. Reply: Undisputed. Plaintiffs assert additional facts, but they do not
              raise a dispute of the stated fact. Def. PFF ¶ 361 does not suggest that Fry
              relied solely on Niksa to support his position. Further, Plaintiffs’ response
              states that Dr. Fry’s statements “do indicate” that Fry “relied on” Niksa,
              which does not dispute the stated fact.

G.     POSAs and “Thermolabile Molecular Bromine Precursors”

362.   A POSA reading the ʼ692 Patent would understand that a “thermolabile
       molecular bromine precursor” is a substance that must generate molecular
       bromine (Br2) when heated, and that such molecular bromine must react with the
       elemental mercury in the flue gas.

              D.I. # 75, Second Wilcox Report ¶ 76.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

363.   During the prosecution of the ʼ692 patent, which was originally directed to the
       broader class of thermolabile molecular halogen precursors, the patent owner
       used molecular chlorine (Cl2) as an exemplar of a “molecular halogen,” and
       stated:

              Furthermore, the present application illustrates that the chemical reaction
              of a thermolabile halogen precursor with mercury is via its molecular
              halogen thermal decomposition product (e.g. chlorine Cl2).

              D.I. # 35-6, Amendment (Aug. 2003) at 9 (citing to the portion of the
              application that corresponds to the ʼ692 Patent at 4:53-57).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

364.   Under the Plaintiffs’ proposed claim constructions, there is nothing in the claims
       that instructs a POSA where, how, or when a bromide compound should be added
       to the coal combustion system in order to cause the desired reaction to proceed
       through the specified mechanism, beyond that there needs to be heat sufficient to
       dissociate the bromide compound.

              D.I. # 35-3, Oehr Decl. at ¶ 7.

       Pl. Response: Disputed. The claims include the step of “injecting” a
       thermolabile molecular bromine precursor “into … flue gas.” A POSA would
       understand the scope of the claims in light of what is taught by the specification
       and understand where, how and when the bromide compound should be added to
       the system in order to achieve the claim elements. See, e.g. PFF ¶ 1165, 1165,
       1192-1194. Beyond the need for sufficient temperatures for the bromide
       compound to decompose, for example, as taught by the specification, the claims
       themselves make clear that the injection of the bromide compounds cannot occur


                                       133
             further downstream than the particular collection device. Dkt. 35-1, ʼ692 Patent,
             Reexamination certificate, claims 1 and 19.

                    Def. Reply: Plaintiffs’ statement is argumentative and states a legal
                    conclusion, and the cited evidence does not respond to the stated fact.
                    Further, Plaintiffs’ response is contradicted by the patent owner’s
                    testimony cited in Def. PFF ¶ 365, which reads as follows: “My invention
                    was not about introducing a thermolabile molecular bromine precursor
                    into any particular location in the coal-fired furnace or elements
                    downstream of the furnace . . . the point of injection could be anywhere in
                    coal combustion flue gas sufficiently hot to decompose the precursor, so
                    that the resulting molecular bromine will react with elemental mercury in
                    the coal combustion flue gas.” D.I. # 35-3, Oehr Decl ¶ 7.

XI.   OTHER OEHR PATENTS

      365.   Oehr has numerous patents that specifically identify and claim different methods
             for introduction of additives to a combustion system. A POSA would expect the
             ʼ692 Patent to likewise disclose with specificity if it contemplated the use of the
             thermolabile molecular bromine precursor by pretreating coal and/or injecting
             into the combustion zone.

                    D.I. # 75, First Wilcox Report ¶¶ 108, 109.

             Pl. Response: Disputed. This proposed fact is not directed to a fact but rather
             argument, opinion and/or in incorrect legal conclusion. American National
             Property & Cas. Co. v. Graham, No. 04-C-1185, 2006 U.S. Dist. LEXIS 41235 at
             *3-4 (E.D. Wis. June 2, 2006) (legal conclusions inappropriate as factual findings;
             such advocacy must be left to the argument portion of a brief and not proposed as
             a finding of fact); “Arguments have no place in proposed findings of fact or
             responses to such findings.” McMahon v. Carroll College , No. 04-C-384, 2007
             U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9, 2007). It is directly
             contradicted by evidence. Plaintiffs do not dispute that the inventor of the ʼ692
             Patent, Klaus Oehr, is also a named inventor of other patents, however,
             Defendants do not identify to which patents they refer. Without specificity, the
             proposed fact finding is indefinite and should be rejected. Furthermore, at least
             some of the Oehr patents that were cited by Defendants in their summary
             judgment motion, do describe methods of introducing additives in a manner that
             is entirely consistent with Plaintiffs’ proposed claim constructions of the ʼ692
             Patent claims. See Plaintiffs’ Brief in Opposition to Defendants’ Motion for
             Summary Judgment, Section II (D)(5)(b) & (D)(7). Further, the evidence shows
             that a POSA would not “expect the ʼ692 Patent to likewise disclose with
             specificity if it contemplated the use of the thermolabile molecular bromine
             precursor by pretreating coal and/or injecting into the combustion zone.” Dr. Fry
             has explained why Dr. Wilcox is wrong in her opinion on this point. Dkt. 73,
             Second Fry Report ¶¶ 158-163.

                    Def. Reply: Undisputed. This PFF is not legal argument, but rather a
                    statement of fact. Plaintiffs’ statement is argumentative and states a legal
                    conclusion, and the cited materials do not dispute the stated fact. Further,
                    for reasons set forth in D.I. # 107, Def. Op. Br. at § V. C. 2., Plaintiffs’
                    assertion that “a POSA would not expect the ‘692 Patent to … disclose
                    with specificity if it contemplated the use of the thermolabile molecular


                                             134
              bromine precursor by pretreating coal and/or injecting it into the
              combustion zone” is unsupported and incorrect.

A.     U.S. Patent No. 6,250,235 (ʼ235 Patent)

366.   Oehr’s ʼ235 Patent issued on June 26, 2001.

              Mark Decl. Ex 48, ʼ235 Patent.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

367.   The ʼ235 Patent describes use of lime as an additive in two ways: mixing the fuel
       with an additive, and then injecting such fuel-additive mixture into the combustion
       zone of the boiler; or injecting the fuel and additive separately into the
       combustion zone.

              Mark Decl. Ex 48, ʼ235 Patent at 11:64–12:4; D.I. 75, First Wilcox
              Report ¶ 69;

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent. The ʼ235
       Patent describes a method of treating a fossil fuel for combustion that include
       heating the fossil fuel together with an additive that contains a lime flux in the
       combustion zone. Dkt. 73, Second Fry Report, ¶ 299 (emphasis added).

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact. Def. PFF ¶ 367 states that one use of lime in the ‘235
              Patent is to “mix the fuel with an additive;” Plaintiffs’ response does not
              dispute this statement. Further, Plaintiffs cite no evidence to dispute the
              stated fact that the ‘235 Patent also discloses the injection of lime
              separately into the combustion zone. The portion of the ‘235 Patent cited
              in Def. PFF ¶ 366 references injecting “lime plus lime fluxing additive”
              into the combustion zone. D.I. # 90, Mark Decl. Ex. 48, ‘235 Patent at
              11:64–12:4.

368.   The ʼ235 Patent is cited as a reference in the ʼ692 Patent.

              D.I. # 35-1, ʼ692 Patent at 10:28–30.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

369.   The ʼ235 Patent is discussed in the ʼ692 Patent.

              D.I. # 35-1, ʼ692 Patent at 2:37–56, 7:29–8:46.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.



                                       135
370.   The ʼ235 Patent repeatedly references “treating a fossil fuel for combustion,”
       which involves “heating the fossil fuel and an additive in a combustion zone.”

              Mark Decl. Ex. 48, ʼ235 Patent at Abstract, 8:11–14, 13:31–38; D.I. # 76,
              Second Wilcox Report ¶¶ 62–64.

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states the following
       at the referenced citations:

       “A method of treating a fossil fuel for combustion, which includes heating the
       fossil fuel and an additive in a combustion zone.”
       “According to the invention there is provided a method of treating fossil fuel,
       especially coal or char, for combustion, which includes heating the fossil fuel and
       an additive, together with lime, in a combustion zone. The additive contains a
       lime (CaO) flux that lowers the melting point of lime sufficiently so that lime in
       the combustion zone melts wholly or partially.”
       “Claim 1: A method of treating fossil fuel for combustion, comprising: heating a
       fossil fuel which contains ash and an additive in a combustion zone together with
       lime, wherein the additive contains a lime flux that lowers the melting point of
       said lime sufficiently so that said lime melts, wholly or partially.”

       Dkt. 90–48, Mark Decl. Ex. 48, ʼ235 Patent at Abstract, 8:11–14, 13:31–38.

              Def. Reply: Undisputed. Def. PFF ¶ 370 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 370 to the ‘235 Patent.

371.   The ʼ235 Patent states:

              It is clear, however, that the maximum benefit of the current invention may
              be obtained under conditions where the lime plus lime fluxing additive
              come into intimate contact with the fossil fuel, e.g. coal or char, either by
              mixing them in their solid form prior to injection into the fossil fuel
              combustor, and/or by injecting them into a combustor with sufficient
              turbulence to cause collisions between the “fluxed lime” and the fossil
              fuel combustion ash.
              Mark Decl. Ex. 48, ʼ235 Patent at 11:64–12:4; D.I. 76, Second Wilcox
              Report ¶ 62.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

372.   The ʼ235 Patent distinguishes methods that include mixing lime plus lime fluxing
       additive plus coal “either by mixing them in their solid form prior to injection into
       the fossil fuel combustor, and/or by injecting them into a combustor with
       sufficient turbulence . . . .”

              Mark Decl. Ex. 48, ʼ235 Patent at 11:67–12:3.




                                       136
       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states:

       It is clear, however, that the maximum benefit of the current invention may be
       obtained under conditions where the lime plus lime fluxing additive come into
       intimate contact with the fossil fuel, e.g. coal or char, either by mixing them in
       their solid form prior to injection into the fossil fuel combustor, and/or by
       injecting them into a combustor with sufficient turbulence to cause collisions
       between the “fluxed lime” and the fossil fuel combustion ash. Dkt. 103, PFF
       ¶ 421.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

              Def. Reply: Undisputed. Def. PFF ¶ 372 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 372 to the ‘235 Patent.
              Plaintiffs’ response states additional facts that are immaterial to Def. PFF
              ¶ 372.

373.   The references of the ʼ235 Patent include language variously directed to “heating
       a fossil fuel…and an additive in a combustion zone together with lime” wherein
       (i) “the additive is injected into the combustion zone”; (ii) “the additive is mixed
       with the fossil fuel before furnace injection”; and (iii) a method that “includ[es]
       injecting steam into a combustion zone or post-combustion zone.”

              Mark Decl. Ex. 48, ʼ235 Patent at 13:34–35, 14:60–62, 15:4–5.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is vague with
       respect to “[t]he references of the ʼ235 Patent,” therefore is ambiguous and
       unclear as phrased and is disputed for that reason. Plaintiffs further dispute
       Defendants’ proposed fact, as it relies on language from the claims, but does not
       include all of the claim language and is mischaracterizing. Dkt. 90–48, Mark
       Decl. Ex. 48, ʼ235 Patent at 13:34–35, 14:60–62, 15:4–5.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

              Def. Reply: Undisputed. Def. PFF ¶ 373 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 373 to the ‘235 Patent.
              Plaintiffs’ response states additional facts that are immaterial to Def. PFF
              ¶ 373.


                                        137
374.   When the ʼ235 Patent discusses the addition of lime or alkali flux, the
       specification discloses that they can be an additive to the coal.

              Mark Decl. Ex. 48, ʼ235 Patent at 8:31–36; D.I. # 76, Second Wilcox
              Report ¶¶ 62–64.

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states:

       It is clear, however, that the maximum benefit of the current invention may be
       obtained under conditions where the lime plus lime fluxing additive come into
       intimate contact with the fossil fuel, e.g. coal or char, either by mixing them in
       their solid form prior to injection into the fossil fuel combustor, and/or by
       injecting them into a combustor with sufficient turbulence to cause collisions
       between the “fluxed lime” and the fossil fuel combustion ash. Dkt. 103, PFF
       ¶ 421.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

              Def. Reply: Undisputed. Def. PFF ¶ 374 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 374 to the ‘235 Patent.
              Plaintiffs’ response states additional facts that are immaterial to Def. PFF
              ¶ 374.

375.   The ʼ692 Patent states that Oehr’s ʼ235 Patent taught the addition of alkali
       compounds for a variety of reasons, including desulphurization and reduction of
       nitrogen oxide emissions.

              D.I. # 35-1,ʼ692 Patent at 2:37–47.

       Pl. Response: Disputed. Defendants have mischaracterized and improperly
       limited the cited portion of the ʼ692 Patent, and Defendants’ proposed fact is
       disputed for that reason. The ʼ692 Patent states the following:

       “U.S. Pat. No. 6,250,235 issued to Oehr and Yao describes the addition of a fossil
       fuel and additive in a combustion Zone to achieve the following results alone or in
       combination: accelerated combustion, desulphurization, nitrogen oxides emission
       reduction, pozzolanic or cementitious products production or combustor anti-
       fouling (Oehr, Klaus H. and Felix Z. Yao. 2001. “Method and Product for
       Improved Fossil Fuel Combustion”. U.S. Pat. No. 6,250,235).

       Dkt. No. 35-1, ʼ692 Patent at 2:37–45.

       The ʼ692 Patent’s discussion of the ʼ235 Patent does not describe the method of
       introducing the additive in the ʼ235 Patent as “injecting into flue gas” for the same
       reason it is not described that way in the ʼ235 Patent itself—because to do so


                                        138
       would have suggested to the reader that the additive could be introduced
       anywhere in the flue gas (including but not limited to the combustion zone) when
       in reality the invention of the ʼ235 patent only works when the additive is
       introduced into the combustion zone. Dkt. 103, PFF ¶¶ 420-426.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and Plaintiffs have not cited evidence that
              disputes the stated fact. Further, Def. PFF ¶ 374 does not state that “The
              ‘692 Patent’s discussion of the ‘235 Patent describe[s] the method of
              introducing the additive in the ‘235 Patent as ‘injecting into the flue gas.’”

376.   The Oehr patent No. 6,250,235, cited in the ʼ692 Patent Application, teaches the
       addition of a substance to the combustion zone.

              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              213–214 (citing Mark Decl. Ex. 48, ʼ235 Patent).

       Pl. Response: Disputed. This proposed finding of fact is vague in its use of the
       term “substance” and therefore is ambiguous and unclear as phrased and is
       disputed for that reason.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact. Plaintiffs’ objection to “substance” is
              immaterial.

377.   Oehr’s ʼ235 Patent describes the use of a coal additive that is mixed with coal
       and then introduced into the combustor.

              Mark Decl. Ex. 48, ʼ235 Patent.

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states:

       It is clear, however, that the maximum benefit of the current invention may be
       obtained under conditions where the lime plus lime fluxing additive come into
       intimate contact with the fossil fuel, e.g. coal or char, either by mixing them in
       their solid form prior to injection into the fossil fuel combustor, and/or by
       injecting them into a combustor with sufficient turbulence to cause collisions
       between the “fluxed lime” and the fossil fuel combustion ash. Dkt. 103, PFF
       ¶ 421.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and Plaintiffs have not cited evidence that
              disputes the stated fact. Further, Def. PFF ¶ 377 does not mischaracterize


                                        139
              the record as evidenced by comparing Def. PFF ¶ 377 to the ‘235 Patent.
              Plaintiffs’ response states additional facts that are immaterial to Def. PFF
              ¶ 377.

378.   The term “alkali flux” refers to a genus of compounds including silicon,
       aluminum, and/or iron containing compounds (including calcium silicate,
       aluminum oxide, aluminum silicates, iron oxide, iron silicates, and silica).

              Case 280 D.I. # 72, First Fry Report at ¶ 213.

       Pl. Response: Disputed. Defendants’ proposed finding of fact seeks a legal
       conclusion with respect to the term “genus of compounds.” Defendants have
       mischaracterized Dr. Fry’s testimony. Dr. Fry does not refer to the term “alkali
       flux” as a “genus of compounds.” Rather, Dr. Fry testifies that “S-Sorb also
       contains an alkali flux such as silicon, aluminum, and/or iron containing
       compounds (including calcium silicate, aluminum oxide, aluminum silicates, iron
       oxide, iron silicates, and silica).” Dkt. 72, First Fry Report, ¶ 213.

              Def. Reply: Undisputed. Def. PFF ¶ 378 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 378 to the First Fry Report
              at ¶ 213.

379.   Plaintiffs’ expert witness, Andrew Fry, stated that his understanding of Claims 10
       and 24 of the ʼ692 Patent requires that the alkali flux be an additive.

              D.I. # 73, Second Fry Report ¶ 212 (citing Mark Decl. Ex. 48, ʼ235
              Patent).

       Pl. Response: Disputed. Defendants’ proposed finding of fact is based a
       mischaracterization of the cited evidence, and is therefore Pl. Response:
       Disputed. Dr. Fry testified that: “As I understand the scope of claims 10 and 24
       of the ʼ692 Patent, this claim element requires that alkali flux is something that is
       added to the system, as opposed to something that occurs naturally in the coal.
       The ʼ692 Patent specification refers to the “addition” of lime plus a lime flux and
       refers to the lime plus a lime flux as an “additive” and “additive formula.” ʼ692
       Patent at 7:29-38. The specification also refers to the ʼ235 Patent, saying the ʼ235
       Patent describes adding a fossil fuel with an “additive” ʼ692 Patent at 2:37-47.
       Because I understand claims 10 and 24 of the ʼ692 Patent to require that the alkali
       flux be an additive, rather than something that is naturally present in the coal or
       coal ash, Julien does not disclose this claim element.” Dkt. 73, Second Fry
       Report, ¶ 212.

              Def. Reply: Undisputed. Def. PFF ¶ 379 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 379 to the Second Fry
              Report at ¶ 212. The quote cited by Plaintiffs demonstrates that Def. PFF
              ¶ 379 is supported and not taken out of context.

380.   Claims 10 and 24 of the ʼ692 Patent do not claim an alkali flux as an additive.

              D.I. # 35-1, ʼ692 Patent at Claims 10, 24.
       Pl. Response: Disputed. The proposed finding of fact is argumentative, and
       Plaintiffs dispute for that reason. McMahon v. Carroll College, No. 04-C-384,


                                       140
       2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have
       no place in proposed findings of fact or responses to such findings.”).

       Plaintiffs dispute this proposed finding of fact as it mischaracterizes the
       document, and is incomplete. The claimed invention of Claims 10 and 24 are
       defined by the entire language of Claims 10 and 24 of the Patent as it exists
       following the reexamination, and subject to the parties’ agreed-upon construction
       of thermolabile molecular bromine precursor.

       Dr. Fry testified that: “As I understand the scope of claims 10 and 24 of the ʼ692
       Patent, this claim element requires that alkali flux is something that is added to
       the system, as opposed to something that occurs naturally in the coal. The ʼ692
       Patent specification refers to the “addition” of lime plus a lime flux and refers to
       the lime plus a lime flux as an “additive” and “additive formula.” ʼ692 Patent at
       7:29-38. The specification also refers to the ʼ235 Patent, saying the ʼ235 Patent
       describes adding a fossil fuel with an “additive” ʼ692 Patent at 2:37-47. Because
       I understand claims 10 and 24 of the ʼ692 Patent to require that the alkali flux be
       an additive, rather than something that is naturally present in the coal or coal ash,
       Julien does not disclose this claim element.” Dkt. 73, Second Fry Report, ¶ 212.

              Def. Reply: Undisputed. Def. PFF ¶ 380 is supported by the cited
              evidence. Claims 10 and 24 of the ‘692 Patent do not describe alkali flux
              as an additive. In relevant part, Claims 10 and 24 read, “[a] method as
              claimed in claim 1, wherein the alkaline solid particles are those derived
              from the fusion of coal ash with alkali and an alkali flux ,” and “[t]he
              method of claim 19 wherein the alkaline solid particles provided at Step
              (b) are derived from the fusion of coal ash with alkali and an alkali flux.”
              D.I. # 35, ‘692 Patent, at Claim 10, 24.

381.   The ʼ235 Patent repeatedly references “treating a fossil fuel for combustion,”
       which involves “heating the fossil fuel and an additive in a combustion zone.”

              Mark Decl. Ex. 48, ʼ235 Patent, Abstract.

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states the following
       at the referenced citations:
       “A method of treating a fossil fuel for combustion, which includes heating the
       fossil fuel and an additive in a combustion zone.”

       “According to the invention there is provided a method of treating fossil fuel,
       especially coal or char, for combustion, which includes heating the fossil fuel and
       an additive, together with lime, in a combustion zone. The additive contains a
       lime (CaO) flux that lowers the melting point of lime sufficiently so that lime in
       the combustion zone melts wholly or partially.”

       “Claim 1: A method of treating fossil fuel for combustion, comprising: heating a
       fossil fuel which contains ash and an additive in a combustion zone together with
       lime, wherein the additive contains a lime flux that lowers the melting point of
       said lime sufficiently so that said lime melts, wholly or partially.”

       Dkt. 90–48, Mark Decl. Ex. 48, ʼ235 Patent at Abstract, 8:11–14, 13:31–38.


                                        141
              Def. Reply: Undisputed. Def. PFF ¶ 381 does not mischaracterize the
              ‘235 Patent, as is evident by comparing Def. PFF ¶ 381 and the abstract of
              the ‘235 Patent. Each of the passages quoted in Plaintiffs’ response
              supports the stated fact that the patent repeatedly references “treating a
              fossil fuel for combustion,” which includes “heating the fossil fuel and an
              additive in a combustion zone.”

382.   The ʼ235 Patent describes:

              It is clear, however, that the maximum benefit of the current invention may
              be obtained under conditions where the lime plus lime fluxing additive
              come into intimate contact with the fossil fuel, e.g. coal or char, either by
              mixing them in their solid form prior to injection into the fossil fuel
              combustor, and/or by injecting them into a combustor with sufficient
              turbulence to cause collisions between the “fluxed lime” and the fossil
              fuel combustion ash.

              Mark Decl. Ex. 48 ʼ235 Patent at 11:64-12:4.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

383.   The ʼ235 Patent distinguishes methods that include mixing lime plus lime fluxing
       additive plus coal “either by mixing them in their solid form prior to injection into
       the fossil fuel combustor, and/or by injecting them into a combustor with
       sufficient turbulence. . .”

              Mark Decl. Ex. 48, ʼ235 Patent at 11:67–12:3.

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states:

       It is clear, however, that the maximum benefit of the current invention may be
       obtained under conditions where the lime plus lime fluxing additive come into
       intimate contact with the fossil fuel, e.g. coal or char, either by mixing them in
       their solid form prior to injection into the fossil fuel combustor, and/or by
       injecting them into a combustor with sufficient turbulence to cause collisions
       between the “fluxed lime” and the fossil fuel combustion ash. Dkt. 103, PFF
       ¶ 421.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt 103, PFF ¶¶ 419-426.

              Def. Reply: Undisputed. Def. PFF ¶ 383 does not mischaracterize the
              ‘235 Patent. Each of the passages quoted by Plaintiffs supports the stated



                                        142
              fact that the ‘235 Patent distinguishes methods to include mixing lime plus
              lime fluxing additive plus coal in the ways stated in Def. PFF ¶ 383.

384.   The claims of the ʼ235 Patent include language variously directed to “heating a
       fossil fuel. . . and an additive in a combustion zone together with lime” wherein
       (i) “the additive is injected into the combustion zone”; (ii) “the additive is mixed
       with the fossil fuel before furnace injection”; and (iii) a method that “include[es]
       injecting steam into a combustion zone or post-combustion zone.”

              Mark Decl. Ex. 48, ʼ235 Patent at 13:34–35, 14:49–50, 14:60–62, 15:4–5;


       Pl. Response: Disputed. This proposed finding of fact is vague in its use of the
       phrase “variously directed” and therefore is ambiguous and unclear as phrased
       and is disputed for that reason.

       Moreover, the claims of the ʼ235 patent are defined by their entire claim
       language. As Defendants’ proposed finding of fact simply chooses particular
       language while ignoring other language, Plaintiffs dispute the proposed finding of
       fact as incomplete and mischaracterizing. For example, particular claims of the
       ʼ235 Patent that are referenced in Defendants’ citations state the following:

       “A method of treating a fossil fuel for combustion, which includes heating the
       fossil fuel and an additive in a combustion zone.”

       “According to the invention there is provided a method of treating fossil fuel,
       especially coal or char, for combustion, which includes heating the fossil fuel and
       an additive, together with lime, in a combustion zone. The additive contains a
       lime (CaO) flux that lowers the melting point of lime sufficiently so that lime in
       the combustion zone melts wholly or partially.”

       “Claim 1: A method of treating fossil fuel for combustion, comprising: heating a
       fossil fuel which contains ash and an additive in a combustion zone together with
       lime, wherein the additive contains a lime flux that lowers the melting point of
       said lime sufficiently so that said lime melts, wholly or partially.”

       Dkt. 90–48, Mark Decl. Ex. 48, ʼ235 Patent at Abstract, 8:11–14, 13:31–38.

              Def. Reply: Undisputed. Def. PFF ¶ 384 is not unclear as phrased, as is
              evident by comparing Def. PFF ¶ 384 with the text of the ‘235 Patent.

385.   The ʼ235 Patent discloses that lime and lime flux additives that may be used as
       additives to “treat[] fossil fuel, especially coal or char, for combustion,” and also
       claims methods “wherein the additive is injected into the combustion zone.”

              Mark Decl. Ex. 48, ʼ235 Patent at 8:11‒15, 14:49‒50.

       Pl. Response: Disputed. Defendants mischaracterize the ʼ235 Patent, and their
       proposed fact is incomplete and misleading. The ʼ235 Patent states the following
       at the referenced citations:




                                       143
       “According to the invention there is provided a method of treating fossil fuel,
       especially coal or char, for combustion, which includes heating the fossil fuel and
       an additive, together with lime, in a combustion zone. The additive contains a
       lime (CaO) flux that lowers the melting point of lime sufficiently so that lime in
       the combustion zone melts wholly or partially.”

       “Claim 1: A method of treating fossil fuel for combustion, comprising: heating a
       fossil fuel which contains ash and an additive in a combustion zone together with
       lime, wherein the additive contains a lime flux that lowers the melting point of
       said lime sufficiently so that said lime melts, wholly or partially.”

       “Claim 36: The method as claimed in claim 1, wherein the additive is injected
       into the combustion zone.”

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

              Def. Reply: Undisputed. Def. PFF ¶ 385 does not mischaracterize the
              ‘235 Patent, as is evident by comparing Def. PFF ¶ 385 to the text of the
              ‘235 Patent. Plaintiffs’ added quotations do not rebut the stated fact.

386.   The ʼ692 Patent does not characterize the “coal additive” work described and
       claimed in the same inventor’s prior ʼ235 Patent as “injecting . . . into the flue
       gas,” but rather describes it as using coal additive technology.

              D.I. # 35-1, ʼ692 Patent at 7:29–37 (describing ʼ235 Patent teaching of
              use of a calcium oxide “additive” to coal), 9:36 (same).

       Pl. Response: Disputed. The proposed finding of fact is argumentative, and
       Plaintiffs dispute for that reason. McMahon v. Carroll College, No. 04-C-384,
       2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have
       no place in proposed findings of fact or responses to such findings.”).

       Plaintiffs further dispute Defendants’ proposed fact as it mischaracterizes the
       evidence being used to support the proposed finding of fact.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

       The ʼ692 Patent’s discussion of the ʼ235 Patent does not describe the method of
       introducing the additive in the ʼ235 Patent as “injecting into flue gas” for the same


                                        144
       reason it is not described that way in the ʼ235 Patent itself—because to do so
       would have suggested to the reader that the additive could be introduced
       anywhere in the flue gas (including but not limited to the combustion zone) when
       in reality the invention of the ʼ235 patent only works when the additive is
       introduced into the combustion zone. Dkt. 103, PFF ¶¶ 420-426.

              Def. Reply: Undisputed. ’Def. PFF ¶ 386 does not mischaracterize the
              ‘235 Patent, as is evident by comparing Def. PFF ¶ 386 to the text of the
              ‘235 Patent. Plaintiffs’ added quotations do not rebut the stated fact and
              admit that “it is not surprising that the inventor did not describe
              introduction of the additive as ‘injecting into flue gas’” and that “it is not
              described that way in the ʼ235 Patent itself.”

387.   The ʼ692 Patent does not characterize the introduction of the additive into the
       combustion zone, described and claimed in his prior ʼ235 Patent, as “injecting . .
       . into the flue gas,” but rather describes it as adding the additive “in a
       combustion zone.”

              D.I. # 35-1, ʼ692 Patent at 2:37–45 (describing ʼ235 Patent as teaching
              “the addition of a fossil fuel and additive in a combustion zone”).

       Pl. Response: Disputed. The proposed finding of fact is argumentative, and
       Plaintiffs dispute for that reason. McMahon v. Carroll College, No. 04-C-384,
       2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have
       no place in proposed findings of fact or responses to such findings.”).

       Plaintiffs further dispute Defendants’ proposed fact as it mischaracterizes the
       evidence being used to support the proposed finding of fact.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

       The ʼ692 Patent’s discussion of the ʼ235 Patent does not describe the method of
       introducing the additive in the ʼ235 Patent as “injecting into flue gas” for the same
       reason it is not described that way in the ʼ235 Patent itself—because to do so
       would have suggested to the reader that the additive could be introduced
       anywhere in the flue gas (including but not limited to the combustion zone) when
       in reality the invention of the ʼ235 patent only works when the additive is
       introduced into the combustion zone. Dkt. 103, PFF ¶¶ 420-426.

              Def. Reply: Undisputed. Def. PFF ¶ 387 does not mischaracterize the
              ‘235 Patent, as is evident by comparing Def. PFF ¶ 387 to the text of the
              ‘235 Patent. Plaintiffs’ added quotations do not rebut the stated fact and
              admit that “it is not surprising that the inventor did not describe
              introduction of the additive as ‘injecting into flue gas’” and that “it is not
              described that way in the ʼ235 Patent itself.”



                                        145
388.   The ʼ692 Patent does not use the term “injecting . . . into the flue gas,” but rather
       expressly characterizes that earlier ʼ235 Patent as using coal additive technology.

              D.I. # 35-1,ʼ692 Patent at 2:37–45 (describing ʼ235 Patent as teaching
              “the addition of a fossil fuel and additive in a combustion zone”), 7:29–37
              (describing ʼ235 Patent teaching of use of a calcium oxide “additive” to
              coal), 9:36 (same).

       Pl. Response: Disputed. Plaintiffs disputed this proposed finding of fact as the
       ʼ692 Patent expressly uses the term “injecting . . . into the flue gas.” See, e.g.,
       Dkt. 35-1 at claim 19.

       Plaintiffs further dispute this proposed finding of fact as it mischaracterizes the
       ʼ235 Patent.

       The ʼ235 Patent is directed to a “method of treating a fossil fuel for combustion.”
       Dkt. 103, PFF ¶ 422.

       The ʼ235 Patent is not directed to a method of treating flue gas. Therefore, it is
       not surprising that the inventor did not describe introduction of the additive as
       “injecting into flue gas.” The evidence clearly demonstrates, however, that it
       would be correct to describe the addition of the additive claimed in the ʼ235
       patent as “injecting into flue gas.” Dkt. 103, PFF ¶ 419-426.

       The ʼ692 Patent’s discussion of the ʼ235 Patent does not describe the method of
       introducing the additive in the ʼ235 Patent as “injecting into flue gas” for the same
       reason it is not described that way in the ʼ235 Patent itself—because to do so
       would have suggested to the reader that the additive could be introduced
       anywhere in the flue gas (including but not limited to the combustion zone) when
       in reality the invention of the ʼ235 patent only works when the additive is
       introduced into the combustion zone. Dkt. 103, PFF ¶¶ 420-426.

              Def. Reply: Undisputed. Def. PFF ¶ 388 does not mischaracterize the
              ‘235 Patent, as is evident by comparing Def. PFF ¶ 388 to the text of the
              ‘235 Patent. Plaintiffs’ added quotations do not rebut the stated fact. To
              clarify, Def. PFF ¶ 388 statement that “The ‘692 Patent does not use the
              term ‘injecting . . . into the flue gas’” is a specific reference to the section
              of the ‘692 Patent discussing the ‘235 Patent. Additionally, Plaintiffs’
              response admits that “[t]he ʼ692 Patent’s discussion of the ʼ235 Patent
              does not describe the method of introducing the additive in the ʼ235 Patent
              as ‘injecting into flue gas.’”

389.   The Oehr patent No. 6,250,235, cited in the ʼ692 Patent Application, teaches the
       addition of a substance to the combustion zone.

              D.I. # 35-6, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              213–214 (citing Mark Decl. Ex. 48, ʼ235 Patent).

       Pl. Response: Disputed. This proposed finding of fact is vague in its use of the
       term “substance” and therefore is ambiguous and unclear as phrased and is
       disputed for that reason.




                                        146
              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact. Plaintiffs’ objection to “substance” is
              immaterial.

B.     U.S. Patent No. 5,817,282 (‘282 Patent)

390.   Oehr’s ‘282 Patent issued on October 6, 1998.

              Mark Decl. Ex. 52, U.S. Patent No. 5,817,282 (“‘282 Patent”).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

391.   The ‘282 Patent claims inventions for reducing nitrogen oxides from combustion
       flue gas “by injecting an additive directly into the combustor, combustion zone or
       into the flue gas.”

              Mark Decl. Ex. 52, ‘282 Patent at 1:9–11; D.I. # 71, Fry Dep. 105:3–
              108:7.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it misconstrues the evidence being relied on. In particular, the cited portion of
       the patent being relied on by Defendants is for the “Field of the Invention” and
       not specifically discussing what the claims are directed to.

       Plaintiffs’ expert has opined that the ‘282 Patent is direct to an invention “for
       reducing the nitrogen oxide content of a flue gas produced by the combustion of
       fuel by introducing a nitrogen oxide removal agent into either nitrogen oxide
       contaminated flue gas or the fuel to be combusted.” Dkt. 73, Second Fry Report,
       ¶ 160.

              Def. Reply: Undisputed. Def. PFF ¶ 391 does not misconstrue the ‘282
              Patent, as is evident by comparing Def. PFF ¶ 391 to the text of the ‘282
              Patent. Plaintiffs do not dispute that the quoted language from the ’282
              Patent describes the inventions toward which the patent is directed. To the
              extent Plaintiffs’ response states that the ‘282 Patent is directed to an
              invention “for reducing the nitrogen oxide content of a flue gas produced
              by the combustion of fuel by introducing a nitrogen oxide removal agent
              into either nitrogen oxide contaminated flue gas or the fuel to be
              combusted,” it is unsupported and incorrect. D.I. # 75, Opening Wilcox
              Report ¶ 108.

392.   Oehr’s ‘282 Patent relates to “a method of reducing acid nitrogen oxides from
       combustion flue gas by injecting an additive directly into the combustor,
       combustion zone or into the flue gas to reduce said nitrogen oxides.”

              Mark Decl. Ex. 52, ‘282 Patent at 1:8‒11.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.


                                       147
393.   Plaintiffs’ expert witness, Andrew Fry, testified that he understood Oehr’s ‘282
       Patent to describe method involving adding an additive directly into the
       combustor, adding an additive into the combustion zone, or adding an additive
       into the flue gas.

              Mark Decl. Ex. 52, ‘282 Patent at 1:8‒11; D.I. # 71, Fry Dep. 107:6‒
              108:5.

       Pl. Response: Disputed. Dr. Fry did not testify as stated in Defendants’
       proposed finding of fact. Rather, Dr. Fry read from the ‘282 Patent and then
       stated “Yes, that’s what it says.” In particular, Dr. Fry testified as follows:

              MR. FARNEY: Counsel, is this the ‘282 patent?
              MR. EVALL:         Yes, correct.
              MR. FARNEY: Column 1?
              MR. EVALL:         Yes.
              MR. FARNEY: Lines 7 through 11?
              MR. EVALL:         Yes. It’s under the “Field of the Invention.”
              THE WITNESS: Yes.
              MR. FARNEY: Okay. Thank you.
              Q. (By Mr. Evall) Tell me when you’ve had a moment to review that
                 sentence.
              A. I have.
              Q. Do you agree that that sentence describes first a method of reducing
                 acid nitrogen oxides from the combustion flue gas by the use of adding
                 an additive directly into the combustor?
              A. By injecting an additive directly into the combustor.
              Q. Okay. And do you agree that it also describes a method of reducing
                 acid nitrogen oxides from combustion flue gas by injecting an additive
                 into the flue gas?
              A. Into the combustion zone or into the flue gas.
              Q. Okay.
              A. Yes, that’s what it says.

       Dkt. No. 71, Fry Dep. 107:6‒108:5.
              Def. Reply: Undisputed. Def. PFF ¶ 393 does not mischaracterize Fry’s
              testimony, as is evident by comparing Def. PFF ¶ 393 to the deposition
              transcript. Plaintiffs’ added quotations do not rebut the stated fact.

394.   Plaintiffs’ expert witness, Andrew Fry, testified that he understood Oehr’s ‘282
       Patent, to teach that reagent can be added “either into the fuel or into the
       ductwork containing the flue gas.”

              Mark Decl. Ex. 52, ‘282 Patent at Abstract; D.I. # 71, Fry Dep. 164:3‒
              165:11.

       Pl. Response: Disputed. Plaintiffs’ dispute Defendants’ proposed finding of fact
       as incomplete, and therefore misleading. In relevant part, Dr. Fry testified as
       follows:




                                       148
              Q. (By Mr. Evall) Okay. If you don’t mind, could you take out Fry
                 Exhibit 9, which is the ‘282 patent, and could you take a look at the
                 first sentence of the abstract? Just take a moment to review it. It’s on
                 the first page. Have you had a moment to review that?
              A. Still working on it.
              Q. All right.
              A. Okay.
              Q. Okay. That first sentence discloses adding a nitrogen oxide removal
                 agent onto the fuel. Is that -- is that right?
              A. The exhibit says: “By introducing a nitrogen oxide removal agent into
                 either the nitrogen oxide contaminated flue gas or the fuel to be
                 combusted.”
              Q. (By Mr. Evall) Okay. Is that your answer?
              A. That’s what it says.
              Q. Okay. And do you understand that – do you understand the reference
                 to introducing a nitrogen oxide removal agent into the fuel to be
                 combusted to be referring to adding it to the fuel?
              A. I understand from that sentence that if I want to reduce the nitrogen
                 oxide content of a flue gas, I can add reagent either into the fuel or into
                 the ductwork containing the flue gas.

       Dkt. 71, Fry Dep. 164:3‒165:11.

              Def. Reply: Undisputed. Def. PFF ¶ 393 is not misleading at to Fry’s
              testimony, as is evident by comparing Def. PFF ¶ 394 to the deposition
              transcript. Plaintiffs’ added quotations do not rebut the stated fact.

C.     U.S. Patent No. 8,142,548 (‘548 Patent)

395.   Oehr’s ‘548 Patent issued on March 27, 2012.

              Mark Decl. Ex. 51, ‘548 Patent.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

396.   The ‘548 Patent describes the use of partially combusted, carbon-enriched
       alkaline coal particles into flue gas, acting as an alternative to activated carbon.

              Mark Decl. Ex. 51, ‘548 Patent at 1:61–67, 2:32–36; D.I. # 76, Second
              Wilcox Report ¶ 73.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is not supported
       by the cited evidence, and is contradicted by Plaintiffs’ evidence.

       In particular, the ‘548 Patent describes an invention involving taking a portion of
       uncombusted coal and injecting it into flue gas later downstream “ahead of a
       particulate collection device.” Dkt. 103, PFF ¶¶ 308, 548.

       Claim 1 of the ‘548 Patent provides: “A method of treating combustion flue gas
       containing mercury, said method comprising the steps of: injecting a halogen into
       said flue gas; and injecting partially combusted, carbon enriched alkaline coal ash


                                        149
       solid particles into said flue gas ahead of a particulate collection device, in order
       to adsorb at least a portion of the mercury.” Dkt. 103, PFF ¶ 441 at Claim 1.

       The ‘548 Patent teaches that the injection of coal ash from partial coal combustion
       is “injected into the ductwork” of the power plant “anywhere in between
       combustion chamber 12 and particulate collection device 30.” PFF ¶ 910.

              Def. Reply: Undisputed. Def. PFF ¶ 396 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 396 to the ‘548 Patent.
              Specifically, Claim 1 of the ‘548 Patent, reproduced by Plaintiffs, plainly
              states that it provides for “injecting partially combusted, carbon-enriched
              alkaline coal ash solid particles into said flue gas,” consistent with the
              description in Def. PFF ¶ 396.

397.   The partially combusted coal can be obtained by extracting a portion of the
       burning coal from the combustion chamber (so called “thief coal”) for use with
       the flue gas.

              Mark Decl. Ex. 51, ‘548 Patent at 3:5–15; D.I. # 76, Second Wilcox
              Report ¶ 73.

       Pl. Response: Disputed. Defendants’ proposed finding of fact is not supported
       by the referenced citation, which simply states:

       “Using embodiments of the current invention, lignite or subbituminous coals 20
       are injected into combustion chamber 12. The high temperatures in the chamber
       12 activates the coal and imparts an alteration within the coal, at this stage,
       however, the activated coal has little affinity for mercury due to the high
       temperatures in the chamber. Prior to fully burning, a portion of this activated
       coal is extracted from combustion chamber by thief 22. The size of the extracted
       coal particles can be similar to the size of coal that was injected into the
       combustion chamber 12. Its size may also be changed due to its treatment in the
       combustion chamber.”

       As Plaintiffs have explained, the ‘548 Patent describes an invention involving
       taking a portion of uncombusted coal and injecting it into flue gas later
       downstream “ahead of a particulate collection device.” Dkt. 103, PFF ¶¶ 308, 548.

       Claim 1 of the ‘548 Patent provides: “A method of treating combustion flue gas
       containing mercury, said method comprising the steps of: injecting a halogen into
       said flue gas; and injecting partially combusted, carbon enriched alkaline coal ash
       solid particles into said flue gas ahead of a particulate collection device, in order
       to adsorb at least a portion of the mercury.” Dkt. 103, PFF ¶ 441 at Claim 1.

       The ‘548 Patent teaches that the injection of coal ash from partial coal combustion
       is “injected into the ductwork” of the power plant “anywhere in between
       combustion chamber 12 and particulate collection device 30.” PFF ¶ 910.

              Def. Reply: Undisputed. Plaintiffs assert additional facts, but they do
              not raise a dispute of the stated fact. The cited portions of the ‘548 Patent
              are consistent with Defendants’ description of the patent’s method for
              obtaining partially combusted coal. Further, Plaintiffs’ response does not
              dispute that Wilcox stated, “The partially-combusted coal can be obtained


                                        150
              by extracting a portion of the burning coal from the combustion chamber
              (so called “thief coal”) for use with the flue gas,” citing the ‘548 Patent.

398.   Claim 1 of the ‘548 Patent reads:

              1. A method of treating combustion flue gas containing mercury, said
              method comprising the steps of:

              injecting a halogen into said flue gas; and

              injecting partially combusted, carbon enriched alkaline coal ash solid
              particles into said flue gas ahead of a particulate collection device, in
              order to adsorb at least a portion of the mercury.

              Mark Decl. Ex. 51, ‘548 Patent at 7:6–7:13.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

399.   If a POSA were to try to apply Plaintiffs’ proposed constructions to the ‘548
       Patent, the phrase “injecting . . . into said flue gas” would make no sense to a
       POSA, because Claim 1 of that patent would then include injection of the partially
       combusted coal particles back into the combustion zone, where rather than
       accomplishing the goal of the invention by acting as “activated” carbon to
       adsorb mercury from the flue gas, those particles would simply be further
       combusted.

              D.I. # 76, Second Wilcox Report ¶ 74.

       Pl. Response: Disputed. This proposed finding is argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). Claim 1 of the ‘548 Patent clearly provides for
       “injecting a halogen into said flue gas.” Dkt. 103, PFF ¶ 441 at Claim 1. The ‘548
       Patent also different terminology when discussing the “coal ash solid particles,”
       instead requiring “injecting …. coal ash solid particles into said flue gas ahead of
       a particulate collection device in order to adsorb at least a portion of the
       mercury.” Id. This qualifier on what portion of the flue gas the coal ash solid
       particles, in the context of a proper construction of the claims of the ‘548 patent,
       would certainly require that that phrase require injection of the coal ash solid
       particles downstream near the particulate collection devices, and not upstream in
       the combustion zone. The fact the claims needs a qualifier on “flue gas” to which
       the coal ash solid particles is to be injected in or to exclude the flue gas in the
       combustion zone shows, again, that “flue gas” is understood to exist in the
       combustion zone. Dkt. 103, PFF ¶ 442. The ‘548 Patent specifically teaches that
       the injection of coal ash from partial coal combustion is “injected into the
       ductwork” of the power plant “anywhere in between combustion chamber 12 and
       particulate collection device 30.” PFF ¶ 910. Notably, unlike in the ʼ692 Patent,
       the ‘548 Patent’s specification identifies an upstream limit on the location where
       the injection can take place. Moreover, if “injecting into flue gas” had the special



                                       151
       meaning that Defendants claim, the ‘548 Patent would not need to teach the limits
       on where within the power plant the injection could take place

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion. Def. PFF ¶ 399 is supported by the ‘548 Patent,
              as is evident by comparing Def. PFF ¶ 399 to the ‘548 Patent. Plaintiffs’
              expert, Andrew Fry, also testified that it would make no sense to inject
              partially combusted coal particles back into the combustion zone as
              activated carbon, “[b]ecause activated carbon itself is combustible, and
              you would consume the material without having it perform its function.”
              D.I. # 71, Fry Dep. 75:23–76:11. Plaintiffs’ added quotations assert
              additional facts, but do not rebut the stated fact.

              Plaintiffs do not offer any support for the proposition that the requirement
              “ahead of a particulate collection device” should be construed as
              “downstream near a particulate collection device.” In fact, the plain
              language of those two phrases is materially different.

              Plaintiffs equate the language in the ’548 Patent specification describing
              that injection is to occur “into the ductwork” and “anywhere in between
              the combustion chamber 12 and particulate collection device 30” with the
              claim term “injecting . . . into said flue gas ahead of a particulate
              collection device.” That supports Defendants’ construction.

400.   If, after injection of the partially combusted coal particles back into the
       combustion zone, those particles would simply be further combusted, that would
       defeat the purpose of using the “thief” process (robbing partially-combusted
       carbon from the furnace to use its “activated” properties in treating flue gas).

              D.I. # 76, Second Wilcox Report ¶ 74.

       Pl. Response: Disputed. This proposed finding is argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). Claim 1 of the ‘548 Patent clearly provides for
       “injecting a halogen into said flue gas.” Dkt. 103, PFF ¶ 441 at Claim 1. The ‘548
       Patent also different terminology when discussing the “coal ash solid particles,”
       instead requiring “injecting …. coal ash solid particles into said flue gas ahead of
       a particulate collection device in order to adsorb at least a portion of the
       mercury.” Id. This qualifier on what portion of the flue gas the coal ash solid
       particles, in the context of a proper construction of the claims of the ‘548 patent,
       would certainly require that that phrase require injection of the coal ash solid
       particles downstream near the particulate collection devices, and not upstream in
       the combustion zone. The fact the claims needs a qualifier on “flue gas” to which
       the coal ash solid particles is to be injected in or to exclude the flue gas in the
       combustion zone shows, again, that “flue gas” is understood to exist in the
       combustion zone. Dkt. 103, PFF ¶ 442. The ‘548 Patent specifically teaches that
       the injection of coal ash from partial coal combustion is “injected into the
       ductwork” of the power plant “anywhere in between combustion chamber 12 and
       particulate collection device 30.” PFF ¶ 910. Notably, unlike in the ʼ692 Patent,
       the ‘548 Patent’s specification identifies an upstream limit on the location where
       the injection can take place. Moreover, if “injecting into flue gas” had the special



                                       152
       meaning that Defendants claim, the ‘548 Patent would not need to teach the limits
       on where within the power plant the injection could take place.

              Def. Reply: Undisputed. Def. PFF ¶ 400 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 400 to the ‘548 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

401.   Claim 24 of the ‘548 Patent claims “[a] method of treating coal combustion flue
       gas containing mercury” that requires, inter alia, “injecting” thief coal “into
       said flue gas ahead of a particulate collection device.”

              D.I. # 76, Second Wilcox Report ¶ 74; Mark Decl. Ex. 51, ‘548 Patent at
              8:5–10.
       Pl. Response: Disputed. Plaintiffs’ dispute Defendants’ proposed finding of fact
       as incomplete, and therefore misleading.

       Claim 24 reads as follows:

       A method of treating coal combustion flue gas containing mercury comprising the
       steps of: evaluating coal for chlorine levels; evaluating quality of thief coal; and
       injecting a halogen and thief coal into said flue gas ahead of a particulate
       collection device, in order to adsorb at least a portion of the mercury and into said
       flue gas when said chlorine levels and said ash quality is below a certain level.

       Dkt. 90–51, Mark Decl. Ex. 51, ‘548 Patent at 8:5–10.

              Def. Reply: Undisputed. Def. PFF ¶ 401 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 401 to the ‘548 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

402.   If a POSA were to try to apply Plaintiffs’ proposed constructions to Claim 24 of
       the ‘548 Patent, a POSA would understand the claim to permit extracting
       partially combusted particles from the combustion chamber (“thief coal”) and
       injecting it right back into the combustion chamber.

              D.I. # 76, Second Wilcox Report ¶ 74.
       Pl. Response: Disputed. This proposed finding is argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). Claim 1 of the ‘548 Patent clearly provides for
       “injecting a halogen into said flue gas.” Dkt. 103, PFF ¶ 441 at Claim 1. The ‘548
       Patent also different terminology when discussing the “coal ash solid particles,”
       instead requiring “injecting …. coal ash solid particles into said flue gas ahead of
       a particulate collection device in order to adsorb at least a portion of the
       mercury.” Id. This qualifier on what portion of the flue gas the coal ash solid
       particles, in the context of a proper construction of the claims of the ‘548 patent,
       would certainly require that that phrase require injection of the coal ash solid
       particles downstream near the particulate collection devices, and not upstream in
       the combustion zone. The fact the claims needs a qualifier on “flue gas” to which
       the coal ash solid particles is to be injected in or to exclude the flue gas in the


                                       153
       combustion zone shows, again, that “flue gas” is understood to exist in the
       combustion zone. Dkt. 103, PFF ¶ 442. The ‘548 Patent specifically teaches that
       the injection of coal ash from partial coal combustion is “injected into the
       ductwork” of the power plant “anywhere in between combustion chamber 12 and
       particulate collection device 30.” PFF ¶ 910. Notably, unlike in the ʼ692 Patent,
       the ‘548 Patent’s specification identifies an upstream limit on the location where
       the injection can take place. Moreover, if “injecting into flue gas” had the special
       meaning that Defendants claim, the ‘548 Patent would not need to teach the limits
       on where within the power plant the injection could take place.

              Def. Reply: Undisputed. Def. PFF ¶ 402 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 402 to the ‘548 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

403.   The claims in Oehr’s ‘548 Patent make sense only if “injecting into flue gas”
       excludes injecting into the combustion zone, because, as Plaintiff’s expert witness
       Andrew Fry testified, it would be “nonsensical” to inject the activated carbon in
       to the combustion zone.

              D.I. # 76, Second Wilcox Report ¶ 73; D.I. # 74, Third Fry Report ¶ 69;
              D.I. # 71 Fry Dep. 103:18‒104:21.

       Pl. Response: Disputed. This proposed finding is argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”). Claim 1 of the ‘548 Patent clearly provides for
       “injecting a halogen into said flue gas.” Dkt. 103, PFF ¶ 441 at Claim 1. The ‘548
       Patent also different terminology when discussing the “coal ash solid particles,”
       instead requiring “injecting …. coal ash solid particles into said flue gas ahead of
       a particulate collection device in order to adsorb at least a portion of the
       mercury.” Id. This qualifier on what portion of the flue gas the coal ash solid
       particles, in the context of a proper construction of the claims of the ‘548 patent,
       would certainly require that that phrase require injection of the coal ash solid
       particles downstream near the particulate collection devices, and not upstream in
       the combustion zone. The fact the claims needs a qualifier on “flue gas” to which
       the coal ash solid particles is to be injected in or to exclude the flue gas in the
       combustion zone shows, again, that “flue gas” is understood to exist in the
       combustion zone. Dkt. 103, PFF ¶ 442. The ‘548 Patent specifically teaches that
       the injection of coal ash from partial coal combustion is “injected into the
       ductwork” of the power plant “anywhere in between combustion chamber 12 and
       particulate collection device 30.” PFF ¶ 910. Notably, unlike in the ʼ692 Patent,
       the ‘548 Patent’s specification identifies an upstream limit on the location where
       the injection can take place. Moreover, if “injecting into flue gas” had the special
       meaning that Defendants claim, the ‘548 Patent would not need to teach the limits
       on where within the power plant the injection could take place.

              Def. Reply: Undisputed. Def. PFF ¶ 403 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 403 to the ‘548 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.




                                       154
404.   Because the thief coal is taken from the combustion zone, it would make no sense
       if injection “into said flue gas” included injection into the combustion zone—
       because the “thief coal” would be destroyed.

              D.I. # 76, Second Wilcox Report ¶ 74; D.I. # 71, Fry Dep. 75:9‒ 76:24.

       Pl. Response: Disputed. This proposed finding is argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”).

       Plaintiffs also dispute this proposed finding of fact as it is based on a misreading
       of the claims of the ‘548 Patent. Claim 1 of the ‘548 Patent clearly provides for
       “injecting a halogen into said flue gas.” Dkt. 103, PFF ¶ 441 at Claim 1. The ‘548
       Patent also different terminology when discussing the “coal ash solid particles,”
       instead requiring “injecting …. coal ash solid particles into said flue gas ahead of
       a particulate collection device in order to adsorb at least a portion of the
       mercury.” Id. This qualifier on what portion of the flue gas the coal ash solid
       particles, in the context of a proper construction of the claims of the ‘548 patent,
       would certainly require that that phrase require injection of the coal ash solid
       particles downstream near the particulate collection devices, and not upstream in
       the combustion zone. The fact the claims needs a qualifier on “flue gas” to which
       the coal ash solid particles is to be injected in or to exclude the flue gas in the
       combustion zone shows, again, that “flue gas” is understood to exist in the
       combustion zone. Dkt. 103, PFF ¶ 442. The ‘548 Patent specifically teaches that
       the injection of coal ash from partial coal combustion is “injected into the
       ductwork” of the power plant “anywhere in between combustion chamber 12 and
       particulate collection device 30.” PFF ¶ 910. Notably, unlike in the ʼ692 Patent,
       the ‘548 Patent’s specification identifies an upstream limit on the location where
       the injection can take place. Moreover, if “injecting into flue gas” had the special
       meaning that Defendants claim, the ‘548 Patent would not need to teach the limits
       on where within the power plant the injection could take place.

              Def. Reply: Undisputed. Def. PFF ¶ 404 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 404 to the ‘548 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

405.   The claims of the ‘548 Patent make sense only if “flue gas” excludes the
       combustion zone.

              D.I. # 76, Second Wilcox Report ¶ 74.

       Pl. Response: Disputed. This proposed finding is argumentative. McMahon v.
       Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007) (“Arguments have no place in proposed findings of fact or
       responses to such findings.”).

       Plaintiffs also dispute this proposed finding of fact as it is based on a misreading
       of the claims of the ‘548 Patent. Claim 1 of the ‘548 Patent clearly provides for
       “injecting a halogen into said flue gas.” Dkt. 103, PFF ¶ 441 at Claim 1. The ‘548
       Patent also different terminology when discussing the “coal ash solid particles,”
       instead requiring “injecting …. coal ash solid particles into said flue gas ahead of
       a particulate collection device in order to adsorb at least a portion of the


                                       155
       mercury.” Id. This qualifier on what portion of the flue gas the coal ash solid
       particles, in the context of a proper construction of the claims of the ‘548 patent,
       would certainly require that that phrase require injection of the coal ash solid
       particles downstream near the particulate collection devices, and not upstream in
       the combustion zone. The fact the claims needs a qualifier on “flue gas” to which
       the coal ash solid particles is to be injected in or to exclude the flue gas in the
       combustion zone shows, again, that “flue gas” is understood to exist in the
       combustion zone. Dkt. 103, PFF ¶ 442. The ‘548 Patent specifically teaches that
       the injection of coal ash from partial coal combustion is “injected into the
       ductwork” of the power plant “anywhere in between combustion chamber 12 and
       particulate collection device 30.” PFF ¶ 910. Notably, unlike in the ʼ692 Patent,
       the ‘548 Patent’s specification identifies an upstream limit on the location where
       the injection can take place. Moreover, if “injecting into flue gas” had the special
       meaning that Defendants claim, the ‘548 Patent would not need to teach the limits
       on where within the power plant the injection could take place.

              Def. Reply: Undisputed. Def. PFF ¶ 405 is supported by the ‘548
              Patent, as is evident by comparing Def. PFF ¶ 405 to the ‘548 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

D.     U.S. Patent No. 4,458,803 (‘803 Patent)

406.   Oehr’s ‘803 Patent issued on October 17, 1995.

              Mark Decl. Ex 49, ‘803 Patent.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

407.   The ‘803 Patent describes “mix[ing]” a liquor with coal “prior to combustion”
       or “inject[ing] directly into the flue, subsequent to combustion.”

              Mark Decl. Ex 49, ‘803 Patent at 5:5–8, 5:17–18; D.I. 75, First Wilcox
              Report ¶ 108.
       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the ‘803 Patent. The ‘803 Patent is directed to a liquor
       additive to inject into a flue gas. The specification of the ‘803 Patent explains that
       the preferred way of accomplishing this is to incorporate the liquor into the fuel,
       but that the liquor could also be injected into the “flue” (without providing a
       specific location in the “flue”). Dkt. 90–49, Mark Decl. Ex 49, ‘803 Patent
       at’803 Patent, 1:6-9; 3:5-7.

       Dr. Fry testified that a POSA would understand two things from the disclosure of
       the ‘803 Patent: (1) adding an additive to fuel can accomplish injecting into flue
       gas, and (2) injecting into a “flue” can accomplish injecting into flue gas. Dr. Fry
       further explained that the ‘803 Patent does not specify precisely where in the
       “flue” the injection could occur because one of ordinary skill in the art would
       understand how to select a location. However, the ‘803 Patent does indicate that
       the language “introducing into a flue gas” can be accomplished by adding an
       additive to fuel. Dkt. 73, Second Fry Report, ¶ 160; Dkt. 90–49, Mark Decl. Ex
       49, ‘803 Patent at’803 Patent at 2:64-3:7.


                                        156
              Def. Reply: Undisputed. Def. PFF ¶ 407 is supported by the ‘803
              Patent, as is evident by comparing Def. PFF ¶ 407 to the ‘803 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact. Further,
              Plaintiff’s reference to Fry’s testimony is irrelevant to Def. PFF ¶ 407.

E.     U.S. Patent No. 5,645,805 (‘805 Patent)

408.   Oehr’s ‘805 Patent issued on July 8, 1997.

              Mark Decl. Ex 50, ‘805 Patent.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

409.   The ‘805 Patent specifies the following regarding an alkaline additive:
       Preferably the above mentioned additive is incorporated into the fuel but the
       additive containing the thermolabile compound may be injected into either the
       combustion zone or the flue.

              Mark Decl. Ex 50, ‘805 Patent at 5:46–50; D.I. # 76, Second Wilcox
              Report ¶ 72.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       to the extent it mischaracterizes the “above mentioned additive” being used in the
       ‘805 Patent. In particular, the ‘805 Patent states the following:

       “The present invention seeks to use hydrophobic/hydrophilic organic alkaline
       earth metal salt mixtures. For example those containing calcium. to reduce acid
       emissions. The invention does not exclude aliphatic carboxylic acids, calcium
       salts of alcohols ( calcium alkoxides including calcium phenoxides), non-
       hydrophilic calcium salts such as calcium phenoxides and non-alkalititratable
       organics in the calcium salt mixture such as ketones, carbohydrates and low
       molecular weight alcohols.”

       Dkt. 90–50, Mark Decl. Ex 50, ‘805 Patent at5:23–32.

       The ‘805 Patent explains that there are several ways of introducing treatment
       chemicals into a flue, including adding an additive to the coal, injecting it into the
       combustion zone, or injecting it into the flue. Dkt. 103, PFF ¶ 440.

              Def. Reply: Undisputed. Def. PFF ¶ 409 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 409 to the ‘805 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

410.   The ‘805 Patent described different methods in which a thermolabile additive “is
       incorporated into the fuel,” “injected into the flue,” or “injected into the fuel
       combustion zone.”

              Mark Decl. Ex 50, ‘805 Patent at 5:46–50, 10:27, 10:31; D.I. # 76,
              Second Wilcox Report ¶ 72.



                                        157
       Pl. Response: Disputed. Defendants proposed finding of fact appears to be
       mischaracterizing the ‘805 Patent. The ‘805 Patent explains that there are several
       ways of introducing treatment chemicals into a flue, including adding an additive
       to the coal, injecting it into the combustion zone, or injecting it into the flue. See,
       e.g., Dkt. No. 90-50, Mark Decl. Ex 50, ‘805 Patent at 5:46–50; Dkt. 103, PFF
       ¶ 440.

       The claims of the ‘805 Patent further support this:

       Claim 2. A method as claimed in claim 1 in which the thermolabile additive is
       incorporated into the fuel.

       Claim 3. A method as claimed in claim I in which the thermolabile additive is
       injected into the flue.

       Claim 4. A method as claimed in claim I in which the thermolabile additive is
       injected into the fuel combustion zone.

       Dkt. No. 90-50, Mark Decl. Ex 50, ‘805 Patent at claims 2–4.

              Def. Reply: Undisputed. Def. PFF ¶ 410 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 410 to the ‘805 Patent.
              Plaintiffs’ added quotations do not rebut the stated fact.

411.   If a POSA were to try to apply Plaintiffs’ constructions to the ‘805 Patent, the
       statement that the “additive is incorporated into the fuel but the additive
       containing the thermolabile compound may be injected into either the combustion
       zone or the flue” would not make sense to a POSA, because “incorporation in the
       fuel” would be rendered superfluous by “injection into the combustion zone.”

              D.I. # 76, Second Wilcox Report ¶ 72.

       Pl. Response: Disputed. The proposed fact is argumentative and states a legal
       conclusion. American National Property & Cas. Co. v. Graham, No. 04-C-1185,
       2006 U.S. Dist. LEXIS 41235 at *3-4 (E.D. Wis. June 2, 2006) (legal conclusions
       inappropriate as factual findings; such advocacy must be left to the argument
       portion of a brief and not proposed as a finding of fact); “Arguments have no
       place in proposed findings of fact or responses to such findings.” McMahon v.
       Carroll College , No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
       March 9, 2007).

       Plaintiffs dispute the proposed finding of fact for the reasons discussed in
       Plaintiffs’ Opposition Brief at Section II(D)(7).

       Dr. Fry testified that “the ‘805 Patent’s disclosure is consistent with my opinion
       that a POSA would have known at the time of the ʼ692 Patent application that
       there was more than one way for an additive to be injected. Specifically, the ‘805
       Patent states that an additive can be incorporated into the fuel, injected into the
       combustion zone, or injected in the flue gas further downstream.”

       Dkt. No. 74, Third Fry Report, ¶ 68; Dkt. No. 90-50, Mark Decl. Ex 50, ‘805
       Patent at 5:46–50; Dkt. 103, PFF ¶ 440.



                                        158
              Def. Reply: Undisputed. Plaintiffs’ response fails to raise a genuine
              issue of material fact regarding Def. PFF ¶ 411. Plaintiffs’ attempt to
              dispute this fact by relying on the Third Fry Report (¶ 68) is unavailing,
              because Fry relies on a premise that is belied by the record. Interpreting
              the patent as Fry describes would render sections of the ‘805 Patent
              superfluous. The response also asserts an additional fact, but does not
              contradict the stated fact.

F.     Oehr’s November 2001 Provisional Patent Application

412.   Oehr filed a provisional patent application with the U.S. Patent and Trademark
       Office in November of 2001, before he filed the application for the ʼ692 Patent.

              Mark Decl. Ex. 159, Provisional Patent Application, at NALC00369835.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

413.   Oehr described one methodology for adding a halide salt by “spray[ing] . . . an
       aerosol into the cold section of a coal combustor (e.g. post superheater section).”

              Mark Decl. Ex. 159, Provisional Patent Application, at NALC00369839.

       Pl. Response: Disputed. Defendants’ proposed fact is vague with respect to
       “one methodology for adding a halide salt.” Further disputed for
       mischaracterizing the referenced testimony. For example, the Provisional Patent
       Application states at the cited section:

       Concept A: Sub-bituminous Coal (e.g. Powder River Coal) Case Fire a low level
       of a halogen such as a halide salt (e.g. dilute aqueous solution) sprayed for
       example as an aerosol into the cold section of a coal combustor (e.g. post
       superheater section} in the presence or absence of a halide oxidation catalyst or
       catalyst precursor to effect enhanced elemental mercury oxidation to a mercuric
       halide (e.g. mercuric chloride, mercuric bromide or mercuric Iodide) susceptible
       to complexation with alkaline sub-bituminous coal ash, and/or Pass ESP or
       baghouse flue gas through sub-bituminous coal bottom ash to effect elemental
       mercury absorption on unburned carbon in the bottom ash and extra oxidized
       mercury (e.g. mercuric halide} adsorption on the alkaline bottom ash. Dkt. 90–
       161, Mark Decl. Ex. 159, Provisional Patent Application, at NALC00369839.

       The evidence makes clear that when Oehr’s provisional patent application refers
       to the example of injecting a halogen compound into the post-superheater region
       of a power plant, it refers to it as “fir[ing] into the cold section of a coal
       combustor” and “fir[ing] … into the post superheater section of a coal
       combustor.” PFF ¶¶ 908, 909.

              Def. Reply: Undisputed. Def. PFF ¶ 413 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 413 to the Provisional
              Patent Application. Plaintiffs’ added evidence does not rebut the stated
              fact.




                                       159
414.   Oehr thereafter provides a contrasting treatment methodology based on applying
       chemicals to coal prior to combustion: “It may be possible to apply the aerosols
       to the coal itself either ahead of or at the coal pulverizer.”

              Mark Decl. Ex. 159, Provisional Patent Application, at NALC00369840.

       Pl. Response: Disputed. Defendants’ proposed fact is vague with respect to
       “provides a contrasting treatment methodology.” The referenced evidence does
       not support this statement. The evidence makes clear that when Oehr’s
       provisional patent application refers to the example of injecting a halogen
       compound into the post-superheater region of a power plant, it refers to it as
       “fir[ing] into the cold section of a coal combustor” and “fir[ing] … into the post
       superheater section of a coal combustor.” PFF ¶¶ 908, 909.
              Def. Reply: Undisputed. Def. PFF ¶ 414 is supported by the record as
              evidenced by comparing Def. PFF ¶ 414 to the Provisional Patent
              Application. Plaintiffs’ added citation is irrelevant to the PFF.

415.   Oehr also notes that pretreatment by halogen salts may be used in conjunction
       with another coal additive: “Finally, halogen salts with the ability to oxidize
       mercury could be added to the [coal] additive described in [his ʼ235 Patent].”

       Mark Decl. Ex. 159, Provisional Patent Application, at NALC00369841.

       Pl. Response: Disputed. Defendants have mischaracterized the reference
       testimony, as the referenced testimony does not refer to “pretreatment by halogen
       salts,” as alleged in Defendants’ proposed fact.

              Def. Reply: Undisputed. Def. PFF ¶ 415 does not mischaracterize the
              record as evidenced by comparing Def. PFF ¶ 415 to the Provisional
              Patent Application. Plaintiffs’ assertion that the application does not use
              the words “pretreatment by halogen salts” is irrelevant because
              Defendants do not allege that those exact words are used.

416.   The descriptions in Oehr’s provisional application are thus consistent with the
       idea that POSAs at or about 2002 understood that there were distinct categories
       of methods for adding substances to coal-burning power plants for the purpose of
       controlling emissions.

              D.I. # 76, Second Wilcox Report ¶ 71.

       Pl. Response: Disputed. As stated in his report, Dr. Fry opined that the
       provisional application gives two examples of where a halogen source could be
       added to the system. However, although the provisional application provides
       examples, it does not let a POSA know whether there are limits on where the
       introduction can take place.

       Dkt. 73, Second Fry Report, ¶ 167.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the cited materials do not contradict the
              stated fact they simply add an irrelevant fact.


                                       160
       417.   Oehr’s November 2001 provisional patent application was never published in
              connection with the prosecution of the ʼ692 Patent or cited as the basis for a
              priority date during the prosecution of the patent.

                     D.I. # 35-1, ʼ692 Patent;

              Pl. Response: Disputed. This proposed finding of fact is vague in its use of the
              phrase “never published in connection with the prosecution of the ʼ692 Patent”
              and therefore is ambiguous and unclear as phrased and is disputed for that reason.

                     Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
                     dispute to the stated fact. Plaintiffs’ objection to “never published in
                     connection with the prosecution of the ʼ692 Patent” is immaterial.

XII.   JULIEN

       A.     Anticipation

       418.   Julien was published in the journal FUEL and was available in the United States
              in 1996.

                     Mark Decl. Ex. 186, S. Julien et al., The effect of halides on emissions
                     from circulating fluidized bed combustion of fossil fuels, 75 FUEL 1655
                     (1996) (“Julien”); D.I. # 75, First Wilcox Report ¶ 108.

              Pl. Response: Undisputed.

                     Def. Reply: Undisputed.

       419.   Julien is a prior art publication to the ʼ692 Patent under 35 U.S.C. § 102(b).

                     Mark Decl. Ex. 186, Julien at DEFS-0000226; D.I. # 75, First Wilcox
                     Report ¶ 122.

              Pl. Response: Disputed. As phrased, this proposed finding of fact suggests that
              Julien anticipates the ʼ692 Patent, which is a legal conclusion (which Plaintiffs
              have disputed with overwhelming evidence), and not a fact.

                     Def. Reply: Undisputed. Plaintiffs do not dispute Def. PFF ¶ 418 or the
                     date of the ʼ692 Patent, and therefore Julien is a prior art publication;
                     moreover, they cite no evidence for why Julien should not be considered a
                     prior art publication.

       420.   Julien discloses experiments that analyze the effect on coal combustion flue gas of
              the introduction of HCl or CaBr2 into the combustion zone of a coal combustor.

                     Mark Decl. Ex. 186, Julien at DEFS-0000226; D.I. # 75, First Wilcox
                     Report ¶ 139.

              Pl. Response: Undisputed.

                     Def. Reply: Undisputed.


                                              161
421.   One of the focuses of the Julien paper was the emissions of SOx (primarily SO2).

              Mark Decl. Ex. 186, Julien at DEFS-0000226-27.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

422.   Julien teaches the injection of CaBr2 into the combustion zone of a coal
       combustor.

              Mark Decl. Ex. 186, Julien at DEFS-0000227-29; D.I. # 75, First Wilcox
              Report ¶ 139.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

423.   The solutions of calcium bromide used in Julien were injected using a peristaltic
       pump into the riser 1.3 m above the distributor through a 6.3 mm diameter tube
       penetrating into the centerline of the combustor.

              Mark Decl. Ex. 186, Julien at DEFS-0000227-29; D.I. # 75, First Wilcox
              Report ¶ 139.

       Pl. Response: Undisputed, to the extent the finding only supports to
       indicate what the Julian article states.
              Def. Reply: Undisputed.

424.   The injection in Julien is into a combustion chamber operating between 838 and
       856 °C, and eventually results in flue gas that is cooled further using flue gas
       coolers.

              Mark Decl. Ex. 186, Julien at DEFS-0000228–230.

       Pl. Response: Disputed. The cited evidence does not support this proposed
       finding of fact with respect to the temperature range identified. Mark Decl. Ex.
       186, Julien, Tables 4– 5 at DEFS-0000230. Julien indicates that the range of
       temperatures in the combustion chamber is from 835-869°C. Id. Dr. Fry opined
       that the temperature range in the reactor indicated in Julien is from 835-869°C.
       Dkt. 73, Fry Second Report, ¶ 198; Dkt. 71, Fry Dep. 66:7-16. Julien does not
       disclose temperatures after “flue gas coolers” and the proposed finding of fact is
       vague in its use of the phrase “cooled further.”

              Def. Reply: Undisputed. Def. PFF ¶ 424 is supported by the cited
              evidence. To clarify, the temperature of the combustion zone is between
              838 and 856°C for the relevant experiments in Julien, i.e. those
              experiments involving the injection of CaBr2. D.I. # 90-173, Mark Decl.
              Ex. 186, Julien, at DEFS-0000229–230. Plaintiffs’ alternative temperature
              range erroneously includes experiments that did not involve the injection
              of CaBr2. Further, Def. PFF ¶ 424 does not state that Julien discloses


                                       162
              temperatures after “flue gas coolers.” A flue gas cooler lowers the
              temperature of flue gas. See D.I. # 71, Fry Dep. 259:10–260:16. Fry also
              testified that flue gas would typically be cooled to around to around 177
              °C [350 °F], which is the temperature at which a baghouse operates.” Id.
              260:17-261:5.

425.   Under Plaintiffs’ construction of “injection/injecting” and “flue gas,” Julien
       discloses injecting calcium bromide into the flue gas.

              D.I. # 71, Fry Dep. 16:16-20; D.I. # 75, First Wilcox Report ¶ 142.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

426.   Julien discloses that oxygen is present in the system.

              Mark Decl. Ex. 186, Julien, Tables 4–5, at DEFS-0000230.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

427.   Julien explicitly discloses that alkaline solid particles are present in advance of a
       particulate collection device.

              Mark Decl. Ex. 186, Julien at DEFS-0000228 (listing alkaline compounds
              such as CaO and MgO present in the fly ash particles); D.I. # 75, First
              Wilcox Report ¶¶ 150–152.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

428.   Julien was identified on an information disclosure statement during the
       reexamination of the ʼ692 Patent, but was never discussed by any party during the
       reexamination.

              D.I. # 35-8, Utility Patent Application No. 10/073986 (Feb. 14, 2002), at
              491.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

429.   In Julien, the fly ash particles generated from the coal combustion contain
       significant amounts of alkaline chemicals, and are alkaline solid particles.

              Mark Decl. Ex. 186, Julien at DEFS-0000229; D.I. # 75, First Wilcox
              Report ¶ 144.




                                        163
       Pl. Response: Disputed. Plaintiffs object to the proposed finding of fact is
       vague in its use of the phrase “significant amounts.” Neither the Julien reference
       not the paragraph referenced from Dr. Wilcox’s First Report refer to “significant
       amounts.” To the extent this proposed finding of fact is intended to relate to the
       “alkaline solid particles” in the claims of the ʼ692 Patent, which adsorb mercuric
       bromide, Dr. Fry has opined that Julien does not disclose that claim element. Dkt.
       73, Fry Second Report, ¶ 208.

              Def. Reply: Undisputed that the fly ash particles generated from the coal
              combustion contain alkaline chemicals, and are alkaline solid particles.
              Further, Plaintiffs have not cited evidence that disputes the stated fact.
              Def. PFF ¶ 429 does not state that Julien discloses the stated phenomenon
              as a “claim element.”

430.   The coal used in Julien, which was combusted to form the coal fly ash particles, is
       subbituminous coal.

              Mark Decl. Ex. 186, Julien at DEFS-0000229; D.I. # 75, First Wilcox
              Report ¶ 148.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

431.   The Julien coal contained alkali flux compounds, including iron oxide and
       aluminum oxide.

              Mark Decl. Ex. 186, Julien, Table 2, at DEFS-0000228; D.I. # 75, First
              Wilcox Report ¶ 149.

       Pl. Response: Disputed. The experts have offered opposing opinions on
       whether Julien discloses an alkali flux. Dr. Fry has opined that as the phrase is
       used in the ʼ692 Patent, the alkali flux “is something that is added to the system,
       as opposed to something that occurs naturally in the coal.” Dkt. 73, Fry Second
       Report, ¶ 212. Dr. Fry opined that Julien does not disclose an alkali flux. Dkt.
       73, Fry Second Report, ¶ 212.
              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Undisputed that the Julien coal contains iron oxide and aluminum
              oxide, which are alkali flux compounds. Plaintiffs’ legal argument that
              this disclosure does not disclose an element of the ‘692 Patent is
              immaterial to this PFF, and facially belied by Julien. See D.I. # 90-173,
              Mark Decl. Ex. 186, Julien, Table 2, at DEFS-0000228; D.I. # 75, First
              Wilcox Report ¶ 149.

432.   Julien teaches that decomposition of CaBr2 leads to CaO, which is a component
       of the alkaline solid particles.

              Mark Decl. Ex. 186, Julien at DEFS-0000228, DEFS-0000232– 233.

       Pl. Response: Disputed. Plaintiffs object to this proposed finding of fact as
       vague in its use of the phrase “the alkaline solid particles.” The proposed finding


                                       164
       of fact does not identify what “the alkaline solid particles” refers to. To the extent
       this proposed finding of fact purports to refer to the “alkaline solid particles” in
       the claims of the ʼ692 Patent, which adsorb mercuric bromide, Dr. Fry has opined
       that Julien does not disclose that claim element. Dkt. 73, Fry Second Report,
       ¶ 208.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Plaintiffs do not dispute that Julien teaches that decomposition of
              CaBr2 leads to CaO, which is a component of alkaline solid particles.
              Plaintiffs’ legal argument that this disclosure does not disclose an element
              of the ‘692 Patent is immaterial to this PFF, and facially belied by Julien.
              See D.I. # 90-173, Mark Decl. Ex. 186, Julien, at DEFS-0000228, DEFS-
              0000232– 233.

433.   Julien discloses the addition of lime, CaO, to the combustion system.

              Mark Decl. Ex. 186, Julien at DEFS-0000226 (discussing the “surface
              modification of CaO particles”), –233 (“The coalescence of sorbent
              grains increased drastically the grain size and decreased the surface area
              of the CaO particles.”); D.I. # 75, First Wilcox Report ¶¶ 144–153.

       Pl. Response: Disputed. Plaintiffs object to this proposed finding of fact as
       vague and ambiguous in its use of the term “addition.” Julien discloses the
       injection of CaBr2 and the injection of HCl. It does not disclose injection of CaO.
       It discloses that CaO may be generated from the decomposition of CaBr2 and
       therefore may be present in the system, but to the extent the term “addition”
       suggests something that was injected, this proposed finding of fact is unsupported
       by the cited evidence. The referenced quote is in a paragraph where Julien is
       discussing a different reference, not the Julien system. The relevant paragraph
       reads:

              “Morphological change in CaO particles reacting with HCl was observed
              by Gullet et al. [Gullet, B.K., Jozewicz, W. and Stefanski, L.A. Ind. Eng.
              Chem. Res. 1992, 31, 2437]. SEM analysis showed that the granular
              sorbent particles coalesced and formed more highly ordered, crystalline
              structures as the formation of CaCL2 increased. The coalescence of
              sorbent grains increased drastically the grain size and decreased the
              surface area of the CaO particles. A decrease in the surface area of
              calcium oxide particles present in ash has the potential to decrease the
              sulfur capture. These results are consistent with the observed SO2
              emissions.”

       Mark Decl. Ex. 186, Julien at DEFS-0000233.

       This passage does not indicate that there was “addition of lime, CaO, to the
       combustion system.
              Def. Reply: Undisputed. Plaintiffs do not dispute that CaO is formed in
              the system. Further, Plaintiffs’ assertion that the evidence cited by
              Defendants “does not indicate that there was ‘addition of lime, CaO, to the
              combustion system[‘]” is belied by Julien’s text. Julien states:



                                        165
              Two major reactions are: (i) oxidation (to some extent catalyzed by CaO)
              of volatile nitrogen to NO at the base of the reactor; (ii) reduction of NO
              by CO throughout the reactor, again catalyzed by CaO. . . . In general,
              CaO addition may decrease NOx emission for low-volatile fuels but
              increase it for high-volatile fuels . . . . D.I. # 90-173, Mark Decl. Ex. 186,
              Julien, at DEFS-0000233 (emphases added).

434.   Lime (CaO) is a flue gas desulphurization solid.

              Mark Decl. Ex. 186, Julien at DEFS-0000226 (discussing the “surface
              modification of CaO particles”), –233 (“The coalescence of sorbent
              grains increased drastically the grain size and decreased the surface area
              of the CaO particles.”); D.I. # 75, First Wilcox Report ¶¶ 144–153.

       Pl. Response: Disputed. Plaintiffs object to the proposed fact as overbroad and
       therefore ambiguous in its meaning, and not true under all conditions. Whether
       lime behaves as a flue gas desulphurization solid depends on the context. The
       cited evidence does not support this proposed finding of fact as written. The cited
       portion of Julien teaches that the CaO particles, in the Julien system, are not
       effective at removing sulfur species from the flue gas. Mark Decl. Ex. 186, Julien
       at DEFS-0000233. The record contains evidence that disputes this proposed
       finding of fact. Dr. Fry, opined:

              “Julien independently does not disclose the ‘flue gas desulphurization
              (FGD) solids’ element. In my opinion, the experiments performed by
              Julien are not attempts to “desulfurize” flue gas, and in fact Julien teaches
              that the injection of CaBr2 is not effective at desulfurizing flue gas. I
              would not characterize anything used in Julien as “flue gas
              desulphurization solids.” Moreover, contrary to Dr. Wilcox’s statement, in
              my opinion, a POSA would not consider fly ash to be a “desulfurization
              solid.”

       Dkt. 73, Fry Second Report, ¶ 214.

              Def. Reply: Undisputed. Undisputed that lime (CaO) is a flue gas
              desulphurization solid. Further, Plaintiffs’ response does not meet the
              substance of Def. PFF ¶ 434. Plaintiffs’ suggestion that Julien teaches that
              the CaO particles, in the Julien system, are not effective at removing sulfur
              species from the flue gas, is vague. Julien teaches that the CaO particles
              do capture sulfur, but to vary degrees based on the surface area of the CaO
              particles. D.I. # 90-173, Mark Decl. Ex. 186, Julien, at DEFS-0000233.

435.   The use of lime to treat combustion emissions was routine practice at the time the
       ʼ692 Patent was filed.

              D.I. # 71, Fry Dep. 91:10–20; D.I. #75, First Wilcox Report ¶¶ 153, 155.

       Pl. Response: Disputed. The cited evidence does not support this proposed
       finding of fact. Dr. Fry testified that furnace sorbent injection of sorbents such as
       calcium oxide were known for Sulphur capture. Dkt. 71, Fry Dep. 91:10–20.
       This testimony does not indicate that the use of lime “to treat combustion
       emission” was “routine.” The testimony cited does not show that use of lime was
       routine, not that it treated combustion emissions generally. Neither of the


                                        166
       paragraphs cited from Dr. Wilcox’s First Report indicate that use of lime was
       “routine” or that it was used to treat “combustion emissions” generally. Dkt. 75,
       First Wilcox Report 153, 155.

              Def. Reply: Undisputed. Undisputed that lime was used to treat
              combustion emissions at the time of the patent filing. The response asserts
              an additional fact, but does not contradict the stated fact. Rather, in
              addition to testifying “that furnace sorbent injection of sorbents such as
              calcium oxide were known for Sulphur capture,” Fry also testified, as
              Defendants’ PFF makes clear, that “hydrated lime” was used as a
              “[f]urnace sorbent injection” “for sulphur capture.” D.I. # 71, Fry Dep.
              91:10–20. Additionally, Plaintiffs’ assertion that “[n]either of the
              paragraphs cited from Dr. Wilcox’s First Report indicate that use of lime
              was ‘routine’ or that it was used to treat ‘combustion emissions’
              generally” is belied by the record. Paragraph 155 of the First Wilcox
              Report states:

                      Onizuka [a patent published in 1990] discloses that its method is
                      useful for “effectively removing sulfur oxides (SOx) from
                      combustion flue gases discharged from various types of boilers,
                      combustion furnaces, refuse incinerators, and the like, thereby
                      serving to reduce atmospheric environmental pollution.”

              D.I. #75, First Wilcox Report ¶ 155.

436.   The experiments Julien describes include the injection of CaBr2 into a
       combustion chamber that operates between 838 and 856 °C.

              Mark Decl. Ex. 186, Julien, Tables 4–5, at DEFS-0000228–230.

       Pl. Response: Disputed. The cited evidence does not support this proposed
       finding of fact with respect to the temperature range identified. Mark Decl. Ex.
       186, Julien, Tables 4– 5 at DEFS-0000230. Julien indicates that the range of
       temperatures in the combustion chamber is from 835-869°C. Id. Dr. Fry opined
       that the temperature range in the reactor indicated in Julien is from 835-869°C.
       Dkt. 73, Fry Second Report, ¶ 198; Dkt. 71, Fry Dep. 66:7-16.

              Def. Reply: Undisputed. Def. PFF ¶ 436 is supported by the cited
              evidence. To clarify, the temperature of the combustion zone is between
              838 and 856°C for the relevant experiments in Julien, i.e. those
              experiments involving the injection of CaBr2. D.I. # 90-173, Mark Decl.
              Ex. 186, Julien, at DEFS-0000229–230. Plaintiffs’ alternative temperature
              range erroneously includes experiments that did not involve the injection
              of CaBr2. Further, Def. PFF ¶ 424 does not state that Julien discloses
              temperatures after “flue gas coolers.” A flue gas cooler lowers the
              temperature of flue gas. See D.I. # 71, Fry Dep. 259:10–260:16. Fry also
              testified that flue gas would typically be cooled to around to around 177
              °C [350 °F], which is the temperature at which a baghouse operates.” Id.
              260:17-261:5.

437.   According to the calcium bromide experiments disclosed in Julien, upon leaving
       the combustion zone, the flue gas proceeds through a primary cyclone



                                       167
       (temperatures of 836–850 °C) and through a secondary cyclone (temperatures of
       809–820 °C).

              Mark Decl. Ex. 186, Julien, Tables 4–5, at DEFS-0000227–230.

       Pl. Response: Disputed. The cited evidence does not support the proposed
       finding of fact. The cited evidence indicates temperature range of the primary
       cyclone in the tests was 836-861°C. Mark Decl. Ex. 186, Julien, Tables 4–5 at
       DEFS-0000230. It indicates that the temperature range in the secondary cyclone
       in the tests was 807-827°C. Mark Decl. Ex. 186, Julien, Tables 4–5 at DEFS-
       0000230.

              Def. Reply: Undisputed. Def. PFF ¶ 437 is supported by the cited
              evidence. To clarify, the temperature of the combustion zone is between
              838 and 856°C for the relevant experiments in Julien, i.e. those
              experiments involving the injection of CaBr2. D.I. # 90-173, Mark Decl.
              Ex. 186, Julien, at DEFS-0000229–230. Plaintiffs’ alternative temperature
              range erroneously includes experiments that did not involve the injection
              of CaBr2. Further, Def. PFF ¶ 424 does not state that Julien discloses
              temperatures after “flue gas coolers.” A flue gas cooler lowers the
              temperature of flue gas. See D.I. # 71, Fry Dep. 259:10–260:16. Fry also
              testified that flue gas would typically be cooled to around to around 177
              °C [350 °F], which is the temperature at which a baghouse operates.” Id.
              260:17-261:5.

438.   In the CaBr2 experiments in Julien, after flue gas passes through the secondary
       air cyclone (at temperatures of 809–820 °C), it goes through a secondary heat air
       heater and two separate flue gas coolers, each of which lowers the temperature of
       the flue gas further before it reaches the baghouse, which is a fabric particulate
       filter that would catch fire unless the gas was sufficiently cooled.

              Mark Decl. Ex. 186, Julien at DEFS-0000227–230, Figure 1, Tables 4 and
              5; D.I. # 71, Fry Dep. 257:6–16.

       Pl. Response: Disputed. The materials being relied on to support Defendants’
       proposed finding of fact have been mischaracterized. For example, none of the
       referenced materials discloses “temperatures of 809–820 °C” as asserted by
       Defendants’ proposed finding of fact. Dkt. 90–173, Mark Decl. Ex. 186, Julien at
       DEFS-0000227–230, Figure 1, Tables 4 and 5; Dkt. 71, Fry Dep. 257:6–16.

              Def. Reply: Undisputed. Def. PFF ¶ 438 does not mischaracterize the
              cited evidence. To clarify, the temperature of the combustion zone is
              between 838 and 856°C for the relevant experiments in Julien, i.e. those
              experiments involving the injection of CaBr2. D.I. # 90-173, Mark Decl.
              Ex. 186, Julien, at DEFS-0000229–230. Plaintiffs’ alternative temperature
              range erroneously includes experiments that did not involve the injection
              of CaBr2. Further, Def. PFF ¶ 424 does not state that Julien discloses
              temperatures after “flue gas coolers.” A flue gas cooler lowers the
              temperature of flue gas. See D.I. # 71, Fry Dep. 259:10–260:16. Fry also
              testified that flue gas would typically be cooled to around to around 177
              °C [350 °F], which is the temperature at which a baghouse operates.” Id.
              260:17-261:5.


                                      168
439.   Some Br2 will necessarily form, and it will necessarily lead to some mercuric
       bromide which is adsorbed onto the alkaline fly ash in Julien, before being
       removed by Julien’s bag filter.

              D.I. # 75, First Wilcox Report ¶ 143; D.I. # 77, Third Wilcox Report
              ¶¶ 21–29.

       Pl. Response: Disputed. The proposed finding of fact is directly contradicted by
       Plaintiffs’ evidence, including the opinions of Dr. Fry and Dr. Niksa. Both Dr. Fry
       and Dr. Niksa have opined that molecular bromine is not necessarily and
       inevitably formed in Julien, and that even if there were molecular bromine formed
       in Julien, it would not necessarily and inevitably lead to mercuric bromide. Dr.
       Fry has also opined that even if there were mercuric bromide formed in Julien, it
       would not necessarily and inevitably have been adsorbed onto alkaline fly ash.
       Dkt. 73, Fry Second Report, ¶¶ 192-208; Dkt. 71, Fry Dep. 165:20-166:22; 169:1-
       172:2; Dkt. 70-1, Rebuttal Expert Report of Dr. Stephen Niksa, ¶¶ 14-25.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not contradict the stated
              fact. Plaintiffs’ response is disputed by statements by the Patent Owner in
              the PTAB appeal. D.I. # 108, Def. PFF ¶ 247. Moreover, the cited
              evidence does not support Plaintiffs’ stated additional facts and, to the
              extent Plaintiffs’ response relies on the Rebuttal Expert Report of Dr.
              Stephen Niksa, it relies upon inadmissible evidence, because Niksa was
              not timely disclosed as an expert witness. D.I. # 87, Def. Opp. to Pl.
              Motion for Leave to Designate Dr. Stephen A. Niksa. Finally, Plaintiffs’
              assertions that “molecular bromine is not necessarily and inevitably
              formed in Julien, and that even if there were molecular bromine formed in
              Julien, it would not necessarily and inevitably lead to mercuric bromide”
              and “even if there were mercuric bromide formed in Julien, it would not
              necessarily and inevitably have been adsorbed onto alkaline fly ash” are
              not supported by sufficient facts or data, as explained in the Second and
              Third Wilcox Reports.

440.   Julien discloses that the coal combustion system used for the experiments
       included a baghouse, which is particulate collection device.

              Mark Decl. Ex. 186, Julien, Figure 1, at DEFS-0000228; D.I. # 75, First
              Wilcox Report ¶ 145.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

441.   An electrostatic precipitator is an obvious variation of a particulate collection
       device.

              D.I. # 75, First Wilcox Report ¶¶ 208-09; Mark Decl. Ex. 141, James D.
              Kilgroe et. al., U.S. ENVIRONMENTAL PROTECTION AGENCY, EPA–
              600/R–01–109, CONTROL OF MERCURY EMISSIONS FROM COAL-
              FIRED ELECTRIC UTILITY BOILERS: INTERIM REPORT (2001), at 3-
              7.


                                       169
       Pl. Response: Disputed. As phrased, the proposed finding of fact does not
       reflect a fact but rather a legal conclusion as to obviousness. In addition, the
       proposed fact (legal conclusion) is over broad because it provides no information
       about the context in which the electrostatic precipitator is “an obvious variation
       of” a particular collection device. Plaintiffs’ evidence contradicts the contention
       stated in the proposed finding of fact. Dr. Fry opined that it would not be obvious
       to use an electrostatic precipitator instead of the baghouse filter in the system
       described in Julien. Dkt. 73, Fry Second Report, ¶ 287.

              Def. Reply: Undisputed. Def. PFF ¶ 441 is not a legal conclusion, but
              rather a statement of fact. Plaintiffs cite additional facts, but they do not
              dispute the stated fact. Finally, Plaintiffs’ assertion that “it would not be
              obvious to use an electrostatic precipitator instead of the baghouse filter in
              the system described in Julien” is not supported by sufficient facts or data,
              as explained in the First Wilcox Report and Kilgroe.

442.   Julien examined the effect of the addition of halides (chloride and bromide) to the
       flue gas produced from the combustion of Highvale coal.

              Mark Decl. Ex. 186, Julien at DEFS-0000227.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

B.     Obviousness

443.   A POSA would be motivated to combine Julien and the ʼ235 Patent to achieve the
       benefits of desulphurization and reduction of nitrogen oxide emissions, and would
       have a reasonable expectation of success in doing so.

              D.I. # 75, First Wilcox Report ¶ 207.
       Pl. Response: Disputed. The parties’ experts have offered opposing opinions on
       this issue. Dr. Fry has opined that a POSA would not be motivated to combine
       Julien with the ʼ235 Patent and in fact would want to avoid that combination.
       Dkt. 73, Fry Second Report, ¶ 286.

              Def. Reply: Undisputed. Plaintiffs’ response fails to raise a genuine
              issue of material fact regarding this PFF. Plaintiffs’ attempt to dispute this
              fact by relying on the Fry Second Report, ¶ 286, is unavailing because Fry
              admits that Julien teaches that calcium bromide has some effect on NOx
              removal.

444.   A POSA at the time of the ʼ692 Patent application would have found it an obvious
       variation to add an FGD containing a liquid to the Julien setup, as such systems
       were in common use and known to be effective at desulphurization, which was a
       stated goal of the Julien article.

              D.I. # 75, First Wilcox Report ¶ 210.



                                       170
       Pl. Response: Disputed. As phrased, the proposed finding of fact does not
       reflect a fact but rather a legal conclusion as to obviousness. Furthermore, the
       proposed fact is not supported by the cited evidence. The cited paragraph of Dr.
       Wilcox’s report does not say that it would have been obvious to use an FGD
       containing a liquid in the system of Julien. Rather, Dr. Wilcox opined that it
       would have been obvious to use the calcium bromide in Julien in an existing
       system that had an FGD containing a liquid. Dkt. 73, Fry Second Report, ¶ 288.
       As Dr. Fry explained, that is not the proper analysis. Id.

              Def. Reply: Undisputed. Def. PFF ¶ 444 is supported by the cited
              evidence. Paragraph 210 of the First Wilcox Report states that the
              element would be obvious in light of “Julien in combination with Kilgroe,
              and/or the background knowledge of a POSA” and explains that FGD
              systems were known. It additionally states:
                      It would have been obvious to a POSA to add CaBr2, as taught by
                      Julien, to a system using a wet FGD system, whereby particulate
                      matter removed is passed through the FGD containing a liquid. A
                      POSA would have been motivated to apply the teachings of Julien
                      relating to the addition of CaBr2 to improve the desulfurization
                      and oxidized mercury adsorption properties of particles for existing
                      coal-fired utility plants, including those using a wet FGD system.

              D.I. # 75, First Wilcox Report ¶ 210. Accordingly, Dr. Fry’s criticism is
              also inapposite.

445.   Use of solid alkaline particles in cementitious products would be the obvious and
       expected use of the collected particles in Julien.

              D.I. # 75, First Wilcox Report ¶ 154 (citing Helmuth).

       Pl. Response: Disputed. As phrased, the proposed finding of fact does not
       reflect a fact but rather a legal conclusion as to obviousness. Moreover, Dr. Fry
       has opined that the alkaline solid particles in the system described by Julien
       would not be suitable for cementitious products, and this opinion directly
       contradicts the proposed finding of fact. Dkt. 73, Fry Second Report, ¶ 217.

              Def. Reply: Undisputed. Def. PFF ¶ 445 is not a legal conclusion, but
              rather a statement of fact. Further, Plaintiffs’ response fails to raise a
              genuine issue of material fact regarding this PFF. Plaintiffs’ attempt to
              dispute this fact by relying on the Fry Second Report, ¶ 217, is unavailing
              because Fry does not provide support or specificity for his assertion.

446.   Plaintiffs’ expert witness, Andrew Fry, does not apply any cutoff or standard
       under which he decides that the fly ash in Julien is not suitable or would not be
       used in cementitious products.

              D.I. # 73, Second Fry Report ¶ 217.

       Pl. Response: Disputed. Dr. Fry identified the basis for his opinion that the
       alkaline particles in Julien are not suitable for cementitious products. He
       identified the issue as being due to the unburned carbon in the fly ash. Dkt. 73,
       Fry Second Report, ¶ 217. Dr. Fry also explained why the fly ash would have too
       much unburned carbon. He explained that the type of combustion system used in


                                       171
       the Julien system, a circulating fluidized bed combustor, is expected to have a
       substantial amount of unburned carbon, and cited a reference on the topic. Dkt.
       73, Fry Second Report, ¶ 197.

              Def. Reply: Undisputed. Plaintiffs’ response fails to raise a genuine
              issue of material fact regarding this PFF. Plaintiffs’ attempt to dispute this
              fact by relying on the Fry Second Report, ¶¶ 197 and 217, is unavailing
              because Fry does not provide support or specificity for his assertion.
              Although Dr. Fry cited a reference in the cited paragraph, he did not offer
              an opinion that it would have been the reference used by a POSA. He also
              did not provide a cut-off for how much guideline for the content of
              “unburned carbon” would be “too much unburned carbon.”

447.   Plaintiffs’ expert witness, Andrew Fry, identifies one “example” standard for the
       suitability of ash in cementitious products, but identifies it only as an example and
       does not state that it would be the standard that a POSA would apply.

              D.I. # 73, Second Fry Report ¶ 168.

       Pl. Response: Disputed. The proposed fact mischaracterizes the opinion offered
       by Dr. Fry. Dr. Fry explained in his expert report that a POSA would know what
       properties can affect suitability of fly ash for use in cementitious products and
       stated that a POSA would be familiar with the ASTM standard. Dkt. 73, Fry
       Second Report, ¶ 168. The reference to the standard supports Dr. Fry’s opinion
       that a POSA would be familiar with what properties were relevant.

              Def. Reply: Undisputed. Plaintiffs’ response fails to raise a genuine
              issue of material fact regarding this PFF. Plaintiffs’ attempt to dispute this
              fact by relying on the Fry Second Report, ¶ 168, is unavailing because Fry
              does not provide support or specificity for his assertion. Further, Plaintiffs
              have cited no evidence to support their assertion that “[t]he reference to
              the standard supports Dr. Fry’s opinion that a POSA would be familiar
              with what properties were relevant.”

448.   A POSA would have been motivated to combine the wet flue gas desulphurization
       systems disclosed by Kilgroe to improve the desulfurization of the flue gas in the
       Julien experiment, and would have had a reasonable expectation of success in
       increasing desulfurization.

              D.I. # 75, First Wilcox Report ¶ 210.

       Pl. Response: Disputed. The evidence cited does not support this proposed
       finding of fact. The cited opinion from Dr. Wilcox does not support the
       proposition that a POSA would have been motivated to combine a wet flue gas
       desulfurization system disclosed in Kilgroe with the experimental system
       disclosed in Julien. Rather Dr. Wilcox opined that a POSA would have been
       motivated to use the calcium bromide disclosed in Julien with a system already
       using a wet flue gas desulphurization system. Dkt. 75, First Wilcox Report 210.
       These are two different conclusions. The stated proposed finding of fact is not
       supported by the cited opinion from Dr. Wilcox. Moreover, the cited opinion
       does not indicate that a POSA would have had a reasonable expectation of
       success. . Dkt. 75, First Wilcox Report 210. Furthermore, Dr. Fry’s testimony


                                       172
            directly refutes the cited opinion on which Defendants rely in support of this
            proposed finding of fact. Dkt. 73, Fry Second Report, ¶ 287.

                   Def. Reply: Undisputed. Def. PFF ¶ 448 is supported by the cited
                   evidence, as is evident by comparing Def. PFF ¶ 448 with the text of the
                   Wilcox report. Paragraph 210 of the First Wilcox Report states that the
                   element would be obvious in light of “Julien in combination with Kilgroe,
                   and/or the background knowledge of a POSA” and explains that FGD
                   systems were known. It additionally states:

                           A POSA would have been motivated to apply the teachings of
                           Julien relating to the addition of CaBr2 to improve the
                           desulfurization and oxidized mercury adsorption properties of
                           particles for existing coal-fired utility plants, including those using
                           a wet FGD system.

                   D.I. # 75, First Wilcox Report ¶ 210. Plaintiffs’ attempt to dispute this
                   fact by relying on the Fry Second Report, ¶ 287, is unavailing because it
                   does not relate to the asserted fact—it relates to electrostatic precipitators,
                   not FGDs.

XIII. 26 U.S.C. § 45 – REFINED COAL TAX CREDITS

     449.   To reduce emissions from coal-burning power plants, Congress created tax
            incentives for one method of reducing emissions: the use of “refined coal.”

                   Mark Decl. Ex. 37, 2004 Statute §§ 701(a) and (b).

            Pl. Response: Undisputed.

                   Def. Reply: Undisputed.

     450.   In 2004, Congress enacted the American Jobs Creation Act of 2004, partially
            codified at 26 U.S.C. § 45.

                   Mark Decl. Ex. 37, 2004 Statute §§ 701(a) and (b).
            Pl. Response: Undisputed.

                   Def. Reply: Undisputed.

     451.   The 2004 Statute created a “refined coal” tax credit subject to certain
            requirements.

                   Mark Decl. Ex. 37, 2004 Statute §§ 701(a) and (b).

            Pl. Response: Undisputed.

                   Def. Reply: Undisputed.

     452.   The 2004 Statute defined “refined coal” as coal that, when burned, results in a
            “qualified emission reduction.”


                                             173
              Mark Decl. Ex. 37, 2004 Statute § 710(a).

       Pl. Response: Disputed. Defendants proposed finding of fact, which allegedly
       provides the statutory definition of “refined coal,” is incomplete. See, e.g., Dkt.
       90-37, 2004 Statute § 710(a)(7) (providing definition for “Refined Coal”).

              Def. Reply: Undisputed. Def. PFF ¶ 452 is not incomplete, as is
              evidence by comparing Def. PFF ¶ 452 to the language of the cited statute.
              Plaintiffs fail to identify anything that is material incorrect.

453.   The 2004 Statute defined “qualified emissions reduction” as a reduction of at
       least 20 percent of the emissions of (a) nitrogen oxide and (b) either sulfur
       dioxide or mercury.

              Mark Decl. Ex. 37, 2004 Statute § 710(a).

       Pl. Response: Disputed. Defendants proposed finding of fact, which allegedly
       provides the statutory definition of “qualified emissions reduction,” is incomplete.
       Dkt. 90-37, 2004 Statute § 710(a)(7) (providing definition for “Qualified
       Emission Reduction”).

              Def. Reply: Undisputed. Def. PFF ¶ 453 is not incomplete, as is
              evidence by comparing Def. PFF ¶ 453 to the language of the cited statute.
              Plaintiffs fail to identify anything that is material incorrect.

454.   To qualify for tax credits, the 2004 Statute required refined coal to be sold by a
       producer to an “unrelated person” with the expectation that the refined coal
       would be used to produce steam.

              Mark Decl. Ex. 37, 2004 Statute §§ 701(a) and (b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

455.   For purposes of 26 U.S.C. § 45, if a corporation is a member of affiliated group
       of corporations filing a consolidated return, “such corporation shall be treated as
       selling electricity to an unrelated person if such electricity is sold to such a
       person by another member of such group.”

              26 U.S.C. § 45(e)(4); 26 U.S.C. § 52(b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

456.   For purposes of 26 U.S.C. § 45, businesses are considered “unrelated persons” if
       they are not under common control.

              26 U.S.C. § 45(e)(4); 26 U.S.C. § 52(b).

       Pl. Response: Undisputed.


                                       174
              Def. Reply: Undisputed.

457.   To qualify for tax credits, the 2004 Statute required refined coal to be produced in
       a manner that resulted in an increase of the market value of the coal of at least
       50%.

              Mark Decl. Ex. 37, 2004 Statute § 710(a).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

458.   The 2004 Statute made the tax credit available to operators of a “refined coal
       production facility” that were placed in service after the date of the statute and
       before January 1, 2009.

              Mark Decl. Ex. 37, 2004 Statute § 710(b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

459.   The 2004 Statute made the tax credit available to operators of a “refined coal
       production facility” during the 10-year period beginning on the date the facility
       was originally placed in service.

              Mark Decl. Ex. 37, 2004 Statute § 710(b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

460.   The 2004 Statute provided a tax credit of $4.375 per ton of qualified refined coal
       produced by the taxpayer at a refined coal production facility and sold by the
       taxpayer to an unrelated person.

              Mark Decl. Ex. 37, 2004 Statute § 710(b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

461.   In 2008, Congress extended the Section 45 tax credit for refined coal and
       modified the criteria for refined coal.

              Mark Decl. Ex. 38, 2008 Statute §§ 101(a) and (b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.



                                       175
462.   The 2008 Statute extended the placed in-service deadline date for refined coal
       facilities from January 1, 2009 to January 1, 2010.

              Mark Decl. Ex. 38, 2008 Statute § 101(a).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

463.   The 2008 Statute eliminated the 2004 Statute’s “increased value” test for refined
       coal.

              Mark Decl. Ex. 38, 2008 Statute § 101(b).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

464.   The 2008 Statute changed the definition of “qualified emission reduction” to
       mean a reduction of (a) 20 percent of the emissions of nitrogen oxides and (b) 40
       percent of the emissions of either sulfur oxides or mercury.

              Mark Decl. Ex. 38, 2008 Statute § 101(b).

       Pl. Response: Disputed. Defendants proposed finding of fact, which allegedly
       provides the statutory definition of “qualified emission reduction,” is incomplete.
       Dkt. 90–38, 2008 Statute § 101(b).

              Def. Reply: Undisputed. Def. PFF ¶ 464 is not incomplete, as is
              evidence by comparing Def. PFF ¶ 464 to the language of the cited statute.
              Plaintiffs fail to identify anything that is material incorrect.

465.   In 2010, Congress extended the Section 45 tax credit for refined coal.

              Mark Decl. Ex. 39, 2010 Statute.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

466.   The 2010 Statute extended the placed-in-service deadline date for refined coal
       facilities from January 1, 2010 to January 1, 2012, and made that extension
       retroactively applicable to facilities placed in service after December 31, 2009.

              Mark Decl. Ex. 39, 2010 Statute § 702.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                       176
XIV. THE CHEM-MOD SOLUTION

    A.     MerSorb and S-Sorb

    467.   The Chem-Mod Solution uses chemical sorbent additives to reduce the formation
           of nitrogen oxides (NOx) and for the capture of mercury (Hg) in coal-burning
           power plants.

                  D.I. # 20-19, Chem-Mod Information Sheet, at 2.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    468.   The Chem-Mod Solution has two components, MerSorb and S-Sorb.

                  D.I. # 64, Panczak Dep. 157:1–12; D.I. # 20-19, Chem-Mod Information
                  Sheet, at 2.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    469.   MerSorb consists of at least 51.5% calcium bromide and no more than 48.5%
           water.

                  D.I. # 20-19, Chem-Mod Information Sheet, at 2; D.I. # 35, SAC ¶ 108;
                  D.I. # 49, Answer to SAC ¶ 108; D.I. # 35-22, MerSorb Safety Data Sheet,
                  at 2; Case 280 D.I. # 73, Whittaker Dep. 176:18–177: 25; D.I. # 65,
                  Raleigh Dep. 35:24–36:5.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    470.   S-Sorb is a dry powdered sorbent made from by-products of the cement industry,
           including cement kiln dust.

                  D.I. # 20‒19, Chem-Mod Information Sheet, at 2; D.I. # 35, SAC ¶ 96;
                  D.I. # 49, Answer to SAC ¶ 96; D.I. # 35–22, S-Sorb Safety Data Sheet, at
                  1–2; D.I. # 64, Panczak Dep. 157:22–158:1; Whittaker Dep. 179:3–
                  180:11; D.I. # 65, Raleigh Dep. 36:6–36:18.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    B.     History of Chem-Mod

    471.   Douglas Comrie is the principal inventor of the Chem-Mod Solution.




                                          177
              Mark Decl. Ex. 17, The Chem-Mod Solution Multi-Emissions Control
              Technology, at CHEM-MOD_00003551; D.I. # 58, Comrie Dep. 191:18–
              192:7.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

472.   Starting in the late 1990s, Comrie began developing methods of treating raw coal
       to reduce the emission of pollutants from coal-fired power plants.

              D.I. #58, Comrie Dep. 41:2–67:8.

       Pl. Response: Disputed. Mr. Comrie could not remember when he began work
       on treating raw coal. The best he could recall is that it would have been “about
       late 1990s, early 2000s.” Dkt. 58, 41:1-4.

              Def. Reply: Undisputed that beginning in the late 1990’s or early 2000’s,
              Comrie began developing methods of treating raw coal to reduce the
              emission of pollutants from coal-fired power plants.

473.   In 2004, Comrie formed Chem-Mod in order to commercialize his patents in the
       U.S. and Canada.

              D.I. # 58, Comrie Dep. 55:25–56:21; 58:18–24.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

474.   From 2009 through 2018, Comrie was granted at least 18 U.S. patents related to
       the reduction of coal-fired power plant emissions.

       Mark Decl. Exs. 18–35, U.S. Patent No. 7,507,083; U.S. Patent No. 7,674,442;
       U.S. Patent No. 7,758,827; U.S. Patent No.7,776,301; U.S. Patent No. 7,955,577;
       U.S. Patent No. 7,988,939; U.S. Patent No. 8,114,368; U.S. Patent No. 8,150,776;
       U.S. Patent No. 8,226,913; U.S. Patent No. 8,313,323; U.S. Patent No. 8,501,128;
       U.S. Patent No. 8,545,778; U.S. Patent No. 8,574,324; U.S. Patent No. 8,658,115;
       U.S. Patent No. 8,703,081; U.S. Patent No. 9,169,453; U.S. Patent No. 9,702,554;
       U.S. Patent No. 9,945,557.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

475.




                                      178
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

476.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

477.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

478.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

479.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.



                                   179
C.     Use of the Chem-Mod Solution for Section 45 Tax Credits

480.   Sally Batanian of Arthur J. Gallagher & Co. became aware of Section 45 when
       researching ways to commercialize Comrie’s technology.

              D.I. # 58, Comrie Dep. 67:10–16; D.I. # 66, Batanian Dep. 32:25– 34:9.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

481.   The Chem-Mod Solution can be used to make “Refined Coal” that when sold by a
       taxpayer to an “unrelated person” qualifies for tax credits under Section 45.

              D.I. # 64, Panczak Dep. 45:15–21, 47:18–25.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

482.




483.




D.     Licensing of the Chem-Mod Solution to Arbor and Portage

484.




                                     180
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

485.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

486.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

487.




488.




                                   181
             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

      489.




             Pl. Response: Undisputed.

                    Def. Reply: Undisputed.

      490.




XV.   NALCO–ALSTOM LITIGATION

      491.   On August 24, 2009, Nalco’s predecessor in interest NMI sued Alstom Power,
             Inc., alleging infringement of the ʼ692 Patent.

                    Mark Decl. Ex. 53, Complaint at 3, Nalco Mobotec, Inc. v. Alstom Power,
                    Inc., No. 1:09-cv-05195, 2009 WL 2860309 (N.D. Ill. 2009), D.I. # 1.

             Pl. Response: Undisputed that NMI is at least a predecessor in interest to Nalco
             with respect to the exclusive license to the ʼ692 Patent, and that NMI sued Alstom
             Power Inc., alleging infringement of the ʼ692 Patent on August 24, 2009. Dkt.
             103, PFF ¶¶ 237, 872-73.

                    Def. Reply: Undisputed.



                                            182
492.   Alstom manufactured a calcium bromide system for treating coal, called KNX.

              D.I. # 63, Oehr Dep. 217:3–217:7; Mark Decl. Ex. 54, August 10, 2009
              Letter, at NALC00357092; D.I. # 83-1, Lawton Report ¶¶ 57, 282.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

493.   Alstom was the exclusive licensee under U.S. Patent No. 6,878,358, issued to Dr.
       Bernhard Vosteen.

              Mark Decl. Ex. 53, Complaint ¶ 11, Nalco Mobotec, Inc. v. Alstom Power,
              Inc., 2009 WL 2860309, D.I. # 1; D.I. # 60, Johnson Dep. 171:2–15.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

494.




495.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

496.




                                      183
497.




498.




       184
499.




       Pl. Response: Undisputed.



                                   185
       Def. Reply: Undisputed.

500.




501.




                            186
    502.




           Pl. Response: Undisputed.

                 Def. Reply: Undisputed.

    503.




    504.




XVI. NALCO’S MERCONTROL 7895 PRODUCT

    A.     MerControl 7895

    505.



                                       187
       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

506.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

507.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

508.   Catharine M. Lawton is an expert in intellectual property and commercial
       litigation damage assessment and valuation, with specific expertise in intellectual
       property disputes in manufacturing industries.

              D.I. # 83–1, Lawton Report ¶¶ 1, 5, 7, 10–12.

       Pl. Response: Disputed. Ms. Lawton’s expert report asserts that she is an expert
       in intellectual property and commercial litigation damage assessment and
       valuation, with specific expertise in intellectual property disputes in
       manufacturing industries. As of the date of the submission of these objections,
       Plaintiffs have not had an opportunity to depose Ms. Lawton, and therefore
       dispute this proposed finding of fact until they have had the opportunity to depose
       Ms. Lawton and examine her purported credentials.

              Def. Reply: Undisputed. Plaintiffs’ statement is argumentative and
              states a legal conclusion, and the response does not dispute the asserted
              fact. Plaintiffs’ objection regarding Lawton’s deposition date is
              immaterial.

509.




                                       188
510.




511.




       189
512.




513.   In 2008, the industry recognized three distinct methods of applying MerControl
       7895: application to coal prior to combustion, addition at the pulverizers, and
       direct injection into the furnace.

              D.I. # 83-1, Lawton Report ¶ 161; Mark Decl. Ex. 153, “Testimony of Dr.
              Steven A. Benson, Energy & Environment Research Center, University of
              North Dakota; Committee on Environment and Public Works, United
              States Senate, Hearing on Mercury Legislation,” U.S. SENATE (May 13,
              2008) at 2, https://www.epw.senate.gov/public/_cache/files/9/8/9817b9da-
              480c-42dd-9dd5-
              cde78ef1511f/01AFD79733D77F24A71FEF9DAFCCB056.bensontestimo
              ny.pdf (last visited Apr. 11, 2019).

       Pl. Response: Disputed. Plaintiffs dispute this finding of fact as Defendants
       have mischaracterized the cited documents. It is Plaintiffs’ position that there are
       at least three ways to inject an additive into flue gas, including application to coal
       prior to combustion, addition at the pulverizers, and direct injection into the
       furnace, and that all of these methods would constitute “injecting . . . into said
       flue gas” as required by the claims of the ʼ692 Patent. Dkt. 103, PFF ¶ 440.

       Dr. Fry testified that there were at least three general methods for injecting
       additives into coal combustion flue gas: adding the additive to coal before the coal
       is introduced into the furnace; adding the additive into the flue gas of the
       combustion zone; and adding the additive into the flue gas in the ductwork of the
       boiler downstream of the combustion zone. Dr. Fry testified that all three
       methods are considered “injecting . . . into flue gas.” Dr. Fry explained that a
       POSA would be knowledgeable concerning all three methods, and would
       understand that the various methods were interchangeable and could be
       considered “injecting . . . into flue gas” as required by the claims of the ʼ692
       Patent. Dkt. 103, ¶¶ 419-420; 424– 426, 431; PFF ¶ 907.


                                        190
       The ʼ692 Patent explains that the inventive process “can be adjusted in numerous
       advantageous ways, e.g., by varying (i) droplet size during injection into flue gas,
       (ii) concentration of thermolabile species, and (iii) dosing level, etc.” Dr. Fry has
       explained that “it primarily is the case that factors such as concentration and
       dosing levels are varied when a different injection site is being considered [for
       example, injecting into the combustion zone flue gas with the coal directly versus
       directly injecting the additive itself in the upper furnace.].” Dkt. 103, ¶¶ 416-417.

       Indeed, the intrinsic evidence proves that a POSA at the time would have
       understood the phrase “injecting into flue gas” to encompass all three methods of
       introducing an additive into coal combustion flue gas, as shown, for example, by
       Madden. Dkt. 103, PFF ¶ 247, U.S. Patent No. 6,372,187 (“Madden”). Dkt. 74,
       Fry Reply Report, ¶¶ 53, 63.

       The inventor of the Chem-Mod Process, Mr. Comrie, agreed that injecting in with
       the coal, or injecting alone into the combustor, or injecting further downstream,
       all were equivalent ways to introduce additives to flue gas, and that one only
       might need to change the dosing level depending upon which approach used.
       Dkt. 103, ¶ 418.

              Def. Reply: Undisputed. Def. PFF ¶ 513 does not mischaracterize the
              referenced documents, as is evident by comparing Def. PFF ¶ 513 with the
              Lawton report and Benton’s testimony. Further, Plaintiffs’ argument that
              there are “at least” three methods for injecting an additive into flue gas
              does not dispute the stated fact that in 2008, the industry recognized three
              distinct methods of applying MerControl 7895.

514.   From at least July 31, 2009 through at least May 5, 2011, the “Mercury
       Sorbents” page of NMI’s website stated that MerControl 7895 can be “added to
       the coal pre-furnace, in-furnace, and/or into the flue gas.”

              D.I. # 83-1, Lawton Report ¶¶ 80, 151; Mark Decl. Ex. 154, Mercury
              Sorbents, NALCO MOBOTEC INC. (July 31, 2009),
              https://web.archive.org/web/20090731123645/http://www.nalcomo
              botec.com:80/technology/mercury-sorbents.html (last visited Apr. 11,
              2019) ; Mark Decl. Ex. 154, Mercury Sorbents, NALCO MOBOTEC (May
              5, 2011),
              https://web.archive.org/web/20110505071530/http://www.nalcomo
              botec.com/technology/mercury-sorbents.html (last visited Apr. 11, 2019).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

515.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.


                                        191
516.




517.




518.




       192
519.




520.




B.     Product Comparisons

521.




                             193
522.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

523.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

524.




525.




                                   194
526.




527.




       195
528.




529.




530.




       196
C.     MerControl 7895 Pricing Structure

531.




532.




                                  197
533.




534.




535.




       198
536.




D.     MerControl 7895 Licenses

537.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

538.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.


                                   199
539.




540.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

541.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

542.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

543.




                                   200
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

544.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

545.




546.




                                   201
547.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

548.




549.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

550.




                                   202
E.

551.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

552.




                                   203
553.




554.




       204
555.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

556.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

557.



                                   205
558.




559.




560.




       206
XVII. NALCO–CHEM-MOD RELATIONSHIP

    A.     Chem-Mod and Nalco Representatives

    561.   In 2011, Sally Batanian was President of Chem-Mod.

                  D.I. # 66, Batanian Dep. 8:25–9:10.

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    562.   Prior to 2014, Sally Batanian’s name was Sally Wasikowski.

                  D.I. # 66, Batanian Dep. 6:14–7:24.

           Pl. Response: Undisputed.
                  Def. Reply: Undisputed.

    563.   At the time she became President of Chem-Mod, Batanian was a tax accountant
           who understood the requirements of Section 45 and was able to manage the
           substantial business efforts needed to be eligible for those requirements.

                  D.I. # 66, Batanian Dep. 12:10–13:17. 90:11–22.

           Pl. Response: Disputed. Defendants proposed finding of fact is vague with
           respect to “substantial business efforts.” Defendants proposed finding of fact
           contains attorney argument, which is improper for a proposed fact. McMahon v.
           Carroll College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis.
           March 9, 2007) (“Arguments have no place in proposed findings of fact or
           responses to such findings.”). Plaintiffs do not dispute that at the time Ms.
           Batanian became President of Chem-Mod, she was a tax accountant who had



                                          207
       some understanding of the requirements of Section 45. Dkt. 66, Batanian Dep.
       12:10–13:17. 90:11–22

              Def. Reply: Undisputed. Plaintiffs do not dispute the stated fact and do
              not cite evidence to dispute the stated fact. Plaintiffs’ objection to
              “substantial business efforts” is immaterial.

564.   Between 2009 and 2013, David Johnson was Global Marketing Director of Air
       Protection Technologies (“APT”) at Nalco Mobotec Inc., Nalco’s predecessor in
       interest.

              D.I. # 60, Johnson Dep. 105:21–105:23; David Johnson, LINKEDIN,
              available at https://www.linkedin.com/in/david- johnson-7767699/ (last
              visited Apr. 10, 2019).

       Pl. Response: Undisputed that Nalco Mobotec Inc. is at least a predecessor in
       interest to Nalco with respect to the exclusive license to the ʼ692 Patent, and that
       between 2009 and 2013, David Johnson was Global Marketing Director of Air
       Protection Technologies (“APT”) at Nalco Mobotec Inc.

               Def. Reply: Undisputed. Plaintiffs’ response asserts additional facts,
               but raises no material dispute of the stated fact.

565.   Between 2009 and 2013, Dwayne Kearns was General Manager of APT at Nalco.

              Dwayne Kearns, LINKEDIN, available at
              https://www.linkedin.com/in/dwayne-kearns-a463a825/ (last visited Apr.
              10, 2019); Mark Decl. Ex. 77, Feb. 18, 2011 Email, at NALC00287111.

       Pl. Response: Undisputed that between June 2009 through September 2013.
       Dwayne Kearns was General Manager of APT at Nalco Water, an Ecolab
       Company.

               Def. Reply: Undisputed. Plaintiffs’ response asserts additional facts,
               but raises no material dispute of the stated fact.

566.   From 2010 to 2014, Kearns was Johnson’s supervisor.

              D.I. # 60, Johnson Dep. 15:17–16:1.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

567.   Between 2003 and 2012, Dr. Brian Higgins was Vice President of Technology at
       Nalco.

              D.I. # 60, Johnson Dep. 27:18–27:19.

       Pl. Response: Disputed. The testimony cited in support of Defendants’
       proposed finding of facts explains that “Bryan Higgins for Nalco Mobotec was
       the chief technology officer.” Dkt. 60, Johnson Dep. Tr. at 27:18–27:19.


                                        208
              Def. Reply: Undisputed that Higgins was the chief technology officer
              between 2003 and 2012.

568.   Between February 2010 and the present, Bruce Keiser worked as a Research
       Fellow for Nalco.

              D.I. # 35-17, Declaration of Bruce Keiser, ¶¶ 1–3.

       Pl. Response: Disputed. The referenced declaration is dated May 2016. Bruce
       Keiser is no longer an employee of Nalco Water.

              Def. Reply: Undisputed. The response asserts an additional fact, but it
              raises no material dispute that Keiser was employed by Nalco Water
              through the May 17, 2016 date of the declaration (D.I. # 35-17), which
              states at Paragraph 1 that Keiser was an employee of Nalco Water.

569.   Since 2011, John Meier has worked as Director of Marketing for the Metals
       Management Group at Nalco.

              D.I. # 62, Meier Dep. 22:11–25:7; Meier, LINKEDIN, available at
              https://www.linkedin.com/in/jvmeier/ (last visited Apr. 10, 2019); D.I.
              #35-18, Declaration of Meier ¶ 1.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

570.   Between 2010 and 2011, Meier worked as a Global Product Line Manager of
       Mercury Control Solutions at Nalco.

              D.I. # 62, Meier Dep. 22:11–25:7; Meier, LINKEDIN, available at
              https://www.linkedin.com/in/jvmeier/ (last visited Apr. 10, 2019).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

571.   Since October 2011, Jitendra Shah has worked in research for Nalco.

              D.I. # 62, Meier Dep. 54:7–9; Mark Decl. Ex 78, Dec. 10, 2010 Email at
              NALC00075239; Mark Decl. Ex. 79, June 29, 2012 Email at CHEM-
              Mod_00095374.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

572.   In 2011, Erik Fyrwald was Nalco’s Chief Executive Officer (CEO).

              D.I. # 60, Johnson Dep. 67:1–2.

       Pl. Response: Undisputed.


                                      209
              Def. Reply: Undisputed.

573.   In 2011, David Flitman was Nalco’s Chief Operating Officer (COO).

              D.I. # 60, Johnson Dep. 67:7–8.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

574.   In 2011, Stephen Landsman was Nalco’s general counsel.

              D.I. # 60, Johnson Dep. 57:10–22.

       Pl. Response: Disputed. Plaintiffs’ dispute Defendants’ proposed finding of fact
       as Defendants’ have mischaracterized Mr. Johnson’s testimony on this point. At
       no time during Mr. Johnson’s deposition, did Mr. Johnson identify Mr. Landsman
       as being “Nalco’s general counsel.” Mr. Johnson’s testimony is as follows:

              Q. To your knowledge, is Stephen Landsman a lawyer?
              A. Yes.

       Dkt. 60, Johnson Dep. 57:10–22.

              Def. Reply: Undisputed. Plaintiffs do not dispute the stated fact and do
              not cite evidence to dispute the stated fact. Plaintiffs’ objection to
              Landsman’s specific job title is immaterial.

B.

575.




                                      210
576.




577.




578.




       211
579.




580.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

581.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

582.




                                   212
583.




584.




       213
585.




586.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

587.




                                   214
588.




589.




       215
590.




       216
591.




       217
592.




       218
593.




594.




       219
595.




596.




       220
597.




598.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

599.




C.     Chem-Mod’s Disclosures of Confidential Information

600.




                                   221
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

601.




602.




603.



                                   222
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

604.




605.




606.




                                   223
607.




608.




609.




       224
610.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

611.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

612.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

613.




                                   225
614.




615.




616.   On April 24, 2015, Nalco named the owner of the Refined Coal facility at Santee
       Cooper as a defendant in the Chem-Mod Case.

              Mark Decl. Ex. 89, Nalco Company v. Chem-Mod LLC, D.I. # 75, Pl.
              Nalco Company’s Third Amended Compl. for Patent Infringement (Apr.
              24, 2015).

       Pl. Response: Undisputed.


                                      226
              Def. Reply: Undisputed.

D.     Nalco’s Understanding of Chem-Mod’s Technology

617.




618.




619.   In his December 2010 internal email, Higgins noted that he believed CaNO3
       would be more effective if it were “inject[ed] into the furnace” rather than
       applied to coal.

              Mark Decl. Ex. 90, Dec. 20, 2010 Email, at NALC00293733–734.

       Pl. Response: Disputed. Defendants have mischaracterized the email they rely
       on in order to support this finding of fact. In particular, the email reads in
       relevant part:

              “Chem-mod (from their patents) uses CaN03. Looks like it might work.
              It also looks like something we should consider injecting into the furnace
              as it would work better in the furnace than it would work on the coal. I


                                      227
620.




621.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

622.




                                   228
623.




624.




625.




       229
626.




627.




628.




       230
629.




630.




631.




       231
E.     Nalco’s Understanding of the Section 45 Business Model

632.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

633.




634.




                                   232
635.




636.




F.

637.




       233
638.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

639.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

640.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

641.




                                   234
642.




643.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

644.




645.




       Pl. Response: Undisputed.


                                   235
       Def. Reply: Undisputed.

646.




647.




                            236
648.




649.




       237
650.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

651.




652.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

653.




654.




                                   238
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

655.




656.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

657.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

658.




                                   239
659.




660.




661.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

662.




                                   240
663.




664.




       241
665.




666.




       242
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

667.




       Pl. Response: Undisputed.
             Def. Reply: Undisputed.

668.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

669.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

670.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

671.




       Pl. Response: Undisputed.


                                   243
             Def. Reply: Undisputed.

672.




673.




674.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

675.




                                   244
676.




677.




       245
678.




679.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

680.




                                   246
681.




G.

682.




       247
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

683.




684.




685.




                                   248
686.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

687.




                                   249
688.




689.




       250
690.




691.




       251
692.




693.




       252
694.




       253
695.




696.




697.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

698.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.


                                   254
699.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

H.

700.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

701.




                                   255
702.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

703.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

704.




705.




       Pl. Response: Undisputed.



                                   256
       Def. Reply: Undisputed.

706.




707.




708.




                            257
I.     Chem-Mod’s Reliance

709.   Chem-Mod knew of the ʼ692 Patent by 2011.

             D.I. # 66, Batanian Dep. 220:12–223:6.

       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

710.




                                    258
711.




712.




       259
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

713.




714.




                                   260
715.




716.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.



                                   261
717.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

J.

718.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

719.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

720.




                                   262
721.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

722.




723.




724.




                                   263
725.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

726.




727.



       Pl. Response: Undisputed.

             Def. Reply: Undisputed.



                                   264
728.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

729.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

730.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

731.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

732.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.


                                   265
     733.




     734.




            Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

XVIII. CHEM-MOD CASE

     A.     Nalco’s Decision to Sue

     735.




                                        266
736.




737.   On April 8, 2014, Nalco sued Chem-Mod in the United States District Court for
       the Northern District of Illinois (the “Chem-Mod Case”).

              Mark Decl. Ex. 89, Nalco Company v. Chem-Mod LLC, Case No. 1:14-cv-
              02510 (N.D. Ill. Apr. 24, 2015), D.I. # 75, Pl. Nalco Company’s Third
              Amended Compl. for Patent Infringement.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

738.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

739.




                                     267
B.     Nalco’s Original Complaint

740.   Nalco’s first complaint in the Chem-Mod Case alleged that Chem-Mod’s “use
       and licensing of its ‘Chem-Mod™ Solution’ in the United States” directly
       infringes the ʼ692 Patent.

              Mark Decl. Ex. 114, Pl. Nalco Company’s Compl. for Patent
              Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. #
              1, (N.D. Ill. Apr. 8, 2014) ¶ 12.

       Pl. Response: Disputed. Plaintiffs’ dispute Defendants’ proposed finding of fact
       as is mischaracterizes the allegations raised in Nalco’s first complaint in the
       Chem-Mod case. For example, Nalco alleged, among other things, that “Chem-
       Mod has infringed and is now infringing the ʼ692 Patent through, among other
       activities, the use and licensing of its Chem-Mod™ Solution in the United States.
       On information and belief, the “Chem-Mod™ Solution” comprises dual injection
       of two additives on the coal feed belts of coal burning power generation stations
       before the coal is fed into a coal combustion process. The two additives are
       referred to as MerSorb and S-Sorb and contain significant amounts of calcium
       bromide and lime, respectively. Because the “Chem-Mod™ Solution” is a
       method of treating coal combustion flue gas containing mercury, which requires
       injecting a bromide compound that is a thermolabile molecular bromine precursor
       into a flue gas to effect oxidation of elemental mercury to a mercuric bromide and
       which provides an alkaline solid particle in the flue gas ahead of particulate
       collection, use of the “Chem-Mod™ Solution practices each and every step of at
       least Claim 1 of the ʼ692 Patent and Chem-Mod infringes the ʼ692 Patent.” Dkt.
       90–116, Pl. Nalco Company’s Compl. for Patent Infringement, Nalco Company
       v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 1, (N.D. Ill. Apr. 8, 2014) ¶ 12.

              Def. Reply: Undisputed. Def. PFF ¶ 740 does not mischaracterize the
              allegations raised in Nalco’s first complaint in the Chem-Mod case, as is
              evidenced by comparing Def. PFF ¶ 740 with Nalco’s Complaint for
              Patent Infringement in the Chem-Mod Case. Plaintiffs assert additional
              facts, but they do not dispute the stated fact.

741.   Nalco’s first complaint in the Chem-Mod Case alleged that the “‘Chem-Mod
       Solution’ comprises dual injection of two additives on the coal feed belts of coal
       burning power generation stations before the coal is fed into a coal combustion
       process.”




                                       268
              Mark Decl. Ex. 114, Pl. Nalco Company’s Compl. for Patent
              Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. #
              1, (N.D. Ill. Apr. 8, 2014) ¶ 12.

       Pl. Response: Disputed. Plaintiffs’ dispute Defendants’ proposed finding of fact
       as is mischaracterizes the allegations raised in Nalco’s first complaint in the
       Chem-Mod case. For example, Nalco alleged, among other things, that “Chem-
       Mod has infringed and is now infringing the ʼ692 Patent through, among other
       activities, the use and licensing of its Chem-Mod™ Solution in the United States.
       On information and belief, the “Chem-Mod™ Solution” comprises dual injection
       of two additives on the coal feed belts of coal burning power generation stations
       before the coal is fed into a coal combustion process. The two additives are
       referred to as MerSorb and S-Sorb and contain significant amounts of calcium
       bromide and lime, respectively. Because the “Chem-Mod™ Solution” is a
       method of treating coal combustion flue gas containing mercury, which requires
       injecting a bromide compound that is a thermolabile molecular bromine precursor
       into a flue gas to effect oxidation of elemental mercury to a mercuric bromide and
       which provides an alkaline solid particle in the flue gas ahead of particulate
       collection, use of the “Chem-Mod™ Solution practices each and every step of at
       least Claim 1 of the ʼ692 Patent and Chem-Mod infringes the ʼ692 Patent.” Dkt.
       90–116, Pl. Nalco Company’s Compl. for Patent Infringement, Nalco Company
       v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 1, (N.D. Ill. Apr. 8, 2014) ¶ 12.

              Def. Reply: Undisputed. Def. PFF ¶ 741 does not mischaracterize the
              allegations raised in Nalco’s first complaint in the Chem-Mod case, as is
              evidenced by comparing Def. PFF ¶ 741 with Nalco’s Complaint for
              Patent Infringement in the Chem-Mod Case. Plaintiffs assert additional
              facts, but they do not dispute the stated fact

742.   In the Chem-Mod Case, Nalco never asserted the ʼ692 Patent against entities that
       burn Refined Coal during the commercial operation of coal-fired power plants.

              Mark Decl. Ex. 114, Pl. Nalco Company’s Compl. for Patent
              Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. #
              1, (N.D. Ill. Apr. 8, 2014).

       Pl. Response: Disputed. The document speaks for itself. To the extent this
       proposed fact finding is stating that Nalco did not name a power plant as a
       defendant in the Chem-Mod suit, that is Pl. Response: Undisputed.

              Def. Reply: Undisputed. Plaintiffs’ response is grammatically
              unintelligible. Further, Plaintiffs’ response does not raise any material
              dispute to the stated fact.

743.   At the time of suit, Nalco knew that Chem-Mod did not operate any commercial
       coal-fired power plants.

              Mark Decl. Ex. 114, Pl. Nalco Company’s Compl. for Patent
              Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. #
              1, (N.D. Ill. Apr. 8, 2014), ¶ 12.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as the document referenced in support of Defendants’ fact does not support this


                                       269
       proposed fact. McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist.
       LEXIS 17301 *5 (E.D. Wis. March 9, 2007) (explaining that citations to the
       record that do not support the proposed finding of fact can be disregarded by the
       court). Dkt. 90-116, Pl. Nalco Company’s Compl. for Patent Infringement, Nalco
       Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 1, (N.D. Ill. Apr. 8, 2014),
       ¶ 12. Plaintiffs further dispute this proposed finding of fact as vague with respect
       to the terms “at the time of suit.”

              Def. Reply: Undisputed. Def. PFF ¶ 743 is supported by the cited
              evidence, as is evident by comparing Def. PFF ¶ 743 to Nalco’s
              Complaint for Patent Infringement in the Chem-Mod Case. Further, to the
              extent Plaintiffs’ response of “disputed” suggests that Nalco did not know
              that Chem-Mod did not operate any coal-fired power plants, the response
              is incorrect. David Johnson, Nalco’s 30(b)(6) representative regarding the
              Nalco-Chem-Mod relationship, testified to the contrary. D.I. # 60,
              Johnson Dep. 214:17–22; D.I. # 90, Mark Decl. (Apr. 16, 2019) Ex. 82A,
              Tax Code 45 Term Sheet.

C.     First Amended Complaint Dismissed

744.   On July 25, 2014, Nalco filed its First Amended Complaint in the Chem-Mod
       Case, naming two affiliates of Chem-Mod as additional defendants.

              Mark Decl. Ex. 115, Pl. Nalco Company’s First Am. Compl. for Patent
              Infringement, Nalco Company v. Chem-Mod LLC, 1:14– CV–02510, D.I.
              # 14, (N.D. Ill. July 25, 2014).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

745.   In both Nalco’s first complaint and its First Amended Complaint, Nalco alleged
       that “injecting” MerSorb onto coal to make refined coal constitutes direct
       infringement of the ʼ692 Patent.

              Mark Decl. Ex. 114, Pl. Nalco Company’s Compl. for Patent
              Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. #
              1, (N.D. Ill. Apr. 8, 2014), ¶ 12; Mark Decl. Ex. 115, Pl. Nalco Company’s
              First Am. Compl. for Patent Infringement, Nalco Company v. Chem-Mod
              LLC, 1:14–CV–02510, D.I. # 14, (N.D. Ill. July 25, 2014) ¶17

       Pl. Response: Disputed. Plaintiffs’ dispute Defendants’ proposed finding of fact
       as is mischaracterizes the allegations raised in Nalco’s first complaint in the
       Chem-Mod case. For example, Nalco alleged, among other things, that “Chem-
       Mod has infringed and is now infringing the ʼ692 Patent through, among other
       activities, the use and licensing of its Chem-Mod™ Solution in the United States.
       On information and belief, the “Chem-Mod™ Solution” comprises dual injection
       of two additives on the coal feed belts of coal burning power generation stations
       before the coal is fed into a coal combustion process. The two additives are
       referred to as MerSorb and S-Sorb and contain significant amounts of calcium
       bromide and lime, respectively. Because the “Chem-Mod™ Solution” is a
       method of treating coal combustion flue gas containing mercury, which requires
       injecting a bromide compound that is a thermolabile molecular bromine precursor


                                       270
       into a flue gas to effect oxidation of elemental mercury to a mercuric bromide and
       which provides an alkaline solid particle in the flue gas ahead of particulate
       collection, use of the “Chem-Mod™ Solution practices each and every step of at
       least Claim 1 of the ʼ692 Patent and Chem-Mod infringes the ʼ692 Patent.” Dkt.
       No. 90–116, Pl. Nalco Company’s Compl. for Patent Infringement, Nalco
       Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 1, (N.D. Ill. Apr. 8, 2014)
       ¶ 12; see also Dkt. 90–117, Pl. Nalco Company’s First Am. Compl. for Patent
       Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 14,
       (N.D. Ill. July 25, 2014) ¶ 17.

              Def. Reply: Undisputed. Def. PFF ¶ 744 is supported by the cited
              evidence, as is evident by comparing Def. PFF ¶ 744 to Nalco’s
              Complaint and First Amended Complaint for Patent Infringement in the
              Chem-Mod Case. Further, Plaintiffs state additional facts, but they raise
              no dispute of the proposed fact.

746.   On February 4, 2015, the district court dismissed Nalco’s First Amended
       Complaint without prejudice, pursuant to Federal Rule of Civil Procedure
       12(b)(6).

              Mark Decl. Ex. 117, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 60 (N.D. Ill. Feb. 4, 2015), at 6.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

747.   The district court’s Opinion and Order dismissing Nalco’s First Amended
       Complaint states:

              The 692 Patent involves injecting chemicals into flue gas after the coal
              has been burned, whereas the Chem-Mod Solution is a method that adds
              sorbents to cold coal when it is on the coal feed belts and before it is
              combusted. Thus, according to the [First Amended Complaint] itself, the
              [‘]692 Patent differs from the Chem-Mod Solution in both when it is
              applied (after the coal is burned vs. before the coal is burned) and how it
              is applied (injected into the flue gas vs. mixed with cold coal).

              Mark Decl. Ex. 117, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 60 (N.D. Ill. Feb. 4, 2015), at 5–6.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

748.




       Pl. Response: Undisputed.



                                      271
              Def. Reply: Undisputed.

D.     Second Amended Complaint

749.   On March 3, 2015, Nalco filed a Second Amended Complaint in the Chem-Mod
       Case.

              Mark Decl. Ex. 118, Pl. Nalco Company’s Second Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–
              02510, D.I. # 64 (N.D. Ill. Mar. 3, 2015).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.
              Def. Reply: Undisputed.

750.   In the Second Amended Complaint, Nalco added AJG Coal, Inc. and 34 “Refined
       Coal LLCs” as defendants.

              Mark Decl. Ex. 118, Pl. Nalco Company’s Second Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–
              02510, D.I. # 64 (N.D. Ill. Mar. 3, 2015) ¶¶ 7–11.

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

751.   In its Second Amended Complaint, Nalco alleged that the ʼ692 Patent is infringed
       when coal treated with MerSorb and S-Sorb (“the Chem-Mod™ Solution
       Mixture”) is “injected into coal combustion flue gas to effect oxidation of
       elemental mercury into a mercuric bromide.”

              Mark Decl. Ex. 118, Pl. Nalco Company’s Second Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–
              02510, D.I. # 64 (N.D. Ill. Mar. 3, 2015) ¶¶ 21, 26.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

E.     Third Amended Complaint Dismissed

752.   On April 24, 2015, Nalco filed a Third Amended Complaint in the Chem-Mod
       Case.

              Mark Decl. Ex. 89, Pl. Nalco Company’s Third Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14– CV–
              02510, D.I. # 75 (N.D. Ill. Apr. 24, 2015).


                                       272
       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

753.   In its Third Amended Complaint, Nalco replaced the 34 “Refined Coal LLCs”
       with 21 Chem-Mod licensees that produce Refined Coal.

              Mark Decl. Ex. 89, Pl. Nalco Company’s Third Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14– CV–
              02510, D.I. # 75 (N.D. Ill. Apr. 24, 2015) ¶¶ 7–11.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that it is an oversimplification and does not represent the entire document,
       but the public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

754.   On October 15, 2015, the district court dismissed the Third Amended Complaint
       without prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6).

              Mark Decl. Ex. 119, Order Granting Defs. Mot. to Dismiss, Nalco
              Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 106 (N.D. Ill. Oct.
              15, 2015).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

755.   In an opinion and order issued on October 15, 2015, the district court wrote that
       in all three of the locations where MerSorb was allegedly added, “the MerSorb
       and coal mixture is added to the process prior to coal combustion. Thus, the
       additives used in the Chem-Mod Solution are introduced prior to any interaction
       with coal combustion flue gas and are not ‘injected,’ as required by the elements
       of the [‘]692 Patent.”

              Mark Decl. Ex. 120, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 107 (N.D. Ill. Oct. 15, 2015), at 6.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

756.   In the court’s October 15, 2015 opinion and order, the district court found that
       Chem-Mod and its licensees cannot be held liable under a joint infringement
       theory, because “The fact that the Refined Coal LLCs receive Section 45 tax



                                       273
       credits is not evidence that they direct and control the alleged infringing actions
       of each coal-fired power plant, and the [Third Amended Complaint] does not
       sufficiently support the presence of a joint enterprise.”

              Mark Decl. Ex. 120, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 107 (N.D. Ill. Oct. 15, 2015), at 8.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

F.     Fourth Amended Complaint Dismissed with Prejudice

757.   On November 16, 2015, Nalco filed a Fourth Amended Complaint in the Chem-
       Mod case.

              Mark Decl. Ex. 121, Pl. Nalco Company’s Fourth Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–
              02510, D.I. # 108 (N.D. Ill. Nov. 16, 2015).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

758.   In its Fourth Amended Complaint, Nalco alleged that the ʼ692 Patent is infringed
       when MerSorb-treated coal is “injected into coal combustion flue gas”; that
       Refined Coal suppliers “contribute” to infringement by selling refined coal; that
       Refined Coal suppliers “direct and control” the use of Refined Coal at power
       plants; and that Refined Coal suppliers and power plant operators engage in a
       “joint enterprise” in connection with the sale of refined coal for Section 45 tax
       credits.

              Mark Decl. Ex. 121, Pl. Nalco Company’s Fourth Amended Compl. for
              Patent Infringement, Nalco Company v. Chem-Mod LLC, 1:14–CV–
              02510, D.I. # 108 (N.D. Ill. Nov. 16, 2015) ¶¶14(d), 27, 83, 114.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

759.   On April 20, 2016, the district court dismissed the Fourth Amended Complaint
       with prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6).




                                       274
              Mark Decl. Ex. 122, Order Granting Defs. Mot. to Dismiss, Nalco
              Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 118 (N.D. Ill. Apr.
              20, 2016).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

760.   In its April 20, 2016 order, the district court held that “Nalco fails to establish
       that the methods of the Chem-Mod Solution directly infringe on the method in the
       ʼ692 Patent. Therefore … dismissal is proper.”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 6.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as incomplete and therefore mischaracterizing the Court’s holding. In particular,
       the Court held that, “where there are no facts of direct infringement at the
       pleadings stage, dismissal is proper.” Dkt. 90–125, Mem. Opinion and Order,
       Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr.
       20, 2016), at 6.

              Def. Reply: Undisputed. Plaintiffs assert an additional fact, but it raises
              no dispute of the proposed fact.

761.   In its April 20, 2016 order, the district court also concluded that “[F]inancial
       compensation for performing the Chem-Mod Solution . . . in the form of lease
       payments from the Refined Coal LLCs or a reduced price for the purchase of the
       Chem-Mod Solution Mixture . . . does not adequately demonstrate control over
       coal plants.”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 7–8.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the Court’s decision. In particular, the Court simply stated
       that “[a]n offer to sell coal at a reduced price does not adequately demonstrate
       control over coal plants.” Dkt. 90–125, Mem. Opinion and Order, Nalco
       Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20,
       2016), at 7–8.

              Def. Reply: Undisputed. Plaintiffs assert an additional fact, but it raises
              no dispute that the district court’s order contains the quoted text.

762.   In its April 20, 2016 order, the district court also concluded that “Any argument
       that compliance with Section 45 of the tax code,” which requires that Refined
       Coal sellers and buyers not be “related,” “is unpersuasive.”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 7–8.



                                       275
       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the Court’s decision. In particular, the Court simply stated
       that “[a]s stated in the Memorandum and Opinion dated October 15, 2015, ‘any
       argument that compliance with Section 45 of the tax code is evidence that
       Defendants direct and control the infringement of a patent is unpersuasive.’” Dkt.
       90–125, Mem. Opinion and Order, Nalco Company v. Chem-Mod LLC, 1:14–
       CV– 02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 7–8.

              Def. Reply: Undisputed. Def. PFF ¶ 762 is supported by the cited
              evidence, as is evident by comparing Def. PFF ¶ 762 to the district court’s
              order in the Chem-Mod Case. Further, Plaintiffs state additional facts, but
              they raise no dispute of the proposed fact.

763.   In its April 20, 2016 order, the district court also concluded that “The existence
       of a contract between Refined Coal LLCs and several power plants for purchase
       of the Chem-Mod Solution Mixture is not sufficient support for the allegation of a
       joint enterprise.”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 7–8.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

764.   In its April 20, 2016 order, the district court also concluded that “Nalco’s claim
       that Chem-Mod directs and controls the power plants is unsupported by the
       factual allegations of the [Fourth Amended Complaint].”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 8.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

765.   In its April 20, 2016 order, the district court also concluded that “Nalco[‘s]
       claim[] that the equal right of control rises out of the fact that the power plants
       can stop using the Chem-Mod Solution and Refined Coal LLCs can stop selling it
       . . . is contradictory to Nalco’s argument that Chem-Mod directs and controls the
       power plants.”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 8.




                                       276
       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

766.   In its April 20, 2016 order, the district court found that “Nalco has not
       sufficiently pled a claim for direct infringement or intent to cause infringement,”
       and “as Nalco has not established a claim for direct infringement, it has failed to
       establish a claim for contributory infringement as well.”

              Mark Decl. Ex. 123, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 119 (N.D. Ill. Apr. 20, 2016), at 9.

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

G.     Motion for Reconsideration Denied

767.   On May 18, 2016, Nalco moved for reconsideration of the district court’s order
       dismissing the Fourth Amended Complaint with prejudice.

              Mark Decl. Ex. 124, Pl. Nalco Company’s Mot. for Reconsideration of
              Order on Mot. to Dismiss the Fourth Am. Compl., Nalco Company v.
              Chem-Mod LLC, 1:14–CV–02510, D.I. # 129 (N.D. Ill. May 18, 2016).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

768.   In its motion for reconsideration, Nalco proffered two declarations from
       employees, a declaration from Klaus Oehr, and a declaration from a putative
       expert witness in this case, Andrew Fry.

              Mark Decl. Ex. 124, Pl. Nalco Company’s Mot. for Reconsideration of
              Order on Mot. to Dismiss the Fourth Am. Compl., Nalco Company v.
              Chem-Mod LLC, 1:14–CV–02510, D.I. # 129 (N.D. Ill. May 18, 2016);
              Mark Decl. Ex.125, Nalco Company v. Chem-Mod LLC, D.I. # 129-8,
              Decl. of K. Oehr; Mark Decl. Ex. 126, Nalco Company v. Chem-Mod
              LLC, D.I. # 129-9, Decl. of A. Fry; Mark Decl. Ex. 127, Nalco Company v.
              Chem-Mod LLC, D.I. # 129-18, Decl. of B. Keiser; Mark Decl. Ex. 128,
              Nalco Company v. Chem-Mod LLC, D.I. # 129-19, Decl. of J. Meier.

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.



                                       277
              Def. Reply: Undisputed.

769.   On September 14, 2016, the district court denied Nalco’s motion for
       reconsideration, leaving in place a final judgment that the use of the Chem-Mod
       Solution does not infringe the ʼ692 Patent.

              Mark Decl. Ex. 129, Mem. Opinion and Order, Nalco Company v. Chem-
              Mod LLC, 1:14–CV–02510, D.I. # 136 (N.D. Ill. Sept. 14, 2016).

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes the referenced final judgment. The Court did not issue a
       final judgment that the use of the Chem-Mod Solution does not infringe the ʼ692
       Patent. Rather, the Court “found that Nalco failed to allege a claim of direct or
       indirect infringement.” Dkt. 90–131, Mem. Opinion and Order, Nalco Company
       v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 136 (N.D. Ill. Sept. 14, 2016), at p. 6.

              Def. Reply: Undisputed. Plaintiffs have not cited evidence that disputes
              the stated fact.

H.     Nalco’s Appeal to the Federal Circuit

770.   On October 12, 2016, Nalco filed an appeal from the final judgment of dismissal
       with prejudice.

              Mark Decl. Ex. 130, Notice of Appeal, Nalco Company v. Chem-Mod
              LLC, 1:14–CV–02510, D.I. # 138 (N.D. Ill. Oct. 12, 2016).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.

771.   On appeal, citing the documents proffered in its motion for reconsideration,
       Nalco argued that it should be permitted to proceed to claim construction in the
       Chem-Mod Case.

              Mark Decl. Ex. 131, Plaintiffs-Appellants’ Opening Appellate Brief, Nalco
              Company v. Chem-Mod LLC, 883 F.3d 1337 (Fed. Cir. 2018).

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

772.   Nalco did not appeal the portion of the district court’s decision that, as a matter
       of law, there can be no direct joint infringement liability for Refined Coal
       producers arising from the commercial use of Refined Coal in compliance with
       Section 45.




                                       278
              Mark Decl. Ex. 131, Mark Decl. Ex. 131, Plaintiffs-Appellants’ Opening
              Appellate Brief, Nalco Company v. Chem-Mod LLC, 883 F.3d 1337, 1351
              (Fed. Cir. 2018).

       Pl. Response: Disputed. The proposed finding of fact is argumentative, and
       Plaintiffs dispute it for that reason. McMahon v. Carroll College, No. 04-C-384,
       2007 U.S. Dist. LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have
       no place in proposed findings of fact or responses to such findings.”). The limited
       issue not appealed by Nalco was directed to the question of whether mere
       compliance with Section 45 alone would be sufficient to establish “control” for
       joint infringement liability. There is no collateral estoppel with respect to any
       issue in this case, as Plaintiffs have explained in Section IV (A)(3) of Plaintiffs
       Opposition to Defendants’ Motion for Summary Judgment, which is incorporated
       herein by reference. In any event, Defendants have waived any collateral estoppel
       defense, as also explained in Section IV (A)(3) of Plaintiffs’ Opposition.

              Def. Reply: Undisputed. Plaintiffs have raised additional facts, but they
              raise no dispute of the proposed facts. Def. PFF ¶ 772 makes no mention
              of collateral estoppel. Further, Plaintiffs’ statements regarding collateral
              estoppel are argumentative and state a legal conclusion.

773.   On February 27, 2018, the Court of Appeals for the Federal Circuit reversed and
       remanded the district court’s order dismissing Nalco’s Fourth Amended
       Complaint, “except with respect to the district court’s dismissal of Nalco’s
       allegations of divided infringement for commercial applications, which we do not
       disturb.”

              Mark Decl. Ex. 131, Mark Decl. Ex. 131, Plaintiffs-Appellants’ Opening
              Appellate Brief, Nalco Company v. Chem-Mod LLC, 883 F.3d 1337, 1357
              (Fed. Cir. 2018).

       Pl. Response: Disputed. Plaintiffs dispute this proposed finding of fact to the
       extent that the referenced language does not represent the entire document, but the
       public record speaks for itself about the contents of the document.

              Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
              dispute to the stated fact.

774.   On April 19, 2018, Nalco voluntarily dismissed all claims in the Chem-Mod Case.

              Mark Decl. Ex. 132, Pl. Nalco Company’s Notice of Voluntary Dismissal
              Without Prejudice, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,
              D.I. # 147 (N.D. Ill. Apr. 19, 2018).

       Pl. Response: Undisputed. Plaintiffs do not dispute this proposed finding of
       fact, but the public record speaks for itself.

              Def. Reply: Undisputed.




                                       279
XIX. ARBOR AND PORTAGE REFINED COAL OPERATIONS

    A.

    775.




           Pl. Response: Undisputed.

                 Def. Reply: Undisputed.

    776.




    777.




                                       280
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

778.




       Pl. Response: Undisputed.
             Def. Reply: Undisputed.

779.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

780.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

B.

781.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.


                                   281
782.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

783.




784.




       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

785.   Under the Refined Coal Supply Agreement, Arbor agreed to produce Refined
       Coal using the raw coal purchased pursuant to the Coal Feedstock Purchase
       Agreement, and WPS agreed to purchase all the Refined Coal Arbor produced.

              Mark Decl. Ex. 4, WPS – Arbor Refined Coal Supply Agreement (July 8,
              2016), § 5.1.




                                    282
786.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

787.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.



                                   283
788.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

789.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

790.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

791.




                                   284
792.




793.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.




                                   285
C.     Preparation of Refined Coal at the Arbor Refined Coal Facility

794.   From November 2016 through July 13, 2018, Arbor owned and operated a
       Refined Coal Facility adjacent to the Weston Power Plant.

             Mark Decl. Ex. 137, Arbor Fuels Notice of Commercial Operations (Nov.
             2, 2016), at ARBOR_00001382; D.I. # 59, Hujet Dep. 182:18–184:09;
             D.I. # 64, Panczak Dep. 261:24–262:20; D.I. # 65, Raleigh Dep. 12:21–
             13:10.




795.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

796.




       Pl. Response: Undisputed.
             Def. Reply: Undisputed.

797.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

798.




                                    286
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

799.




800.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

801.


                                         .

       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

802.




                                   287
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

803.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

804.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

805.



       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

806.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

807.




                                   288
D.

808.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

809.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

810.




                                   289
811.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

812.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

813.



                                    .

       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

814.




                                   290
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

815.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

816.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

817.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

818.




       Pl. Response: Undisputed.


                                   291
             Def. Reply: Undisputed.

819.




820.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

E.     Preparation of Refined Coal at the Portage Refined Coal Facility

821.   From October 2016 to July 2018, Portage owned and operated a Refined Coal
       facility adjacent to the Columbia Energy Center.


                                    292
             Mark Decl. Ex. 8, Portage – WPL Coal Feedstock Purchase Agreement
             (Sept. 6, 2016) § 6.2, Coal Purchase Obligations; Mark Decl. Ex. 9,
             Portage – WPL Refined Coal Supply Agreement (Sept. 6, 2016), Article
             VI, Purchase and Sale of Coal; Article VIII, Refined Coal and Resold Coal
             Specifications; Article IX, Price, Billing and Payment; Mark Decl. Ex. 10,
             Portage – WPL Coal Handling and Administration Agreement (Sept. 6,
             2016), Article V, Services; Article VI, Compensation and Related Matters,
             Mark Decl. Ex. 11, Portage – WPL License and Services Agreement (Sept.
             6, 2016), § 2.3, Assembly and Installation of the Facility, the Ancillary
             Equipment, and the Utility and Site Improvements; D.I. # 64, Panczak
             Dep. 236:15–240:17; D.I. # 61, Kaminski Dep. 81:11–87:25; D.I. # 57,
             Berkimer Dep. 118:19–125:17, 145:1–167:4, 247:17–248:21; Case 280
             Lokenvitz Dep. 69:21–70:10; 86:8–24.




822.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

823.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

824.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.



                                     293
825.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

826.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

827.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

828.




829.




                                   294
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

830.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

831.




       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

832.




       Pl. Response: Undisputed.
             Def. Reply: Undisputed.

833.



       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

834.




       Pl. Response: Undisputed.


                                   295
                    Def. Reply: Undisputed.

      835.




XX.   USE OF REFINED COAL AT WESTON UNIT 3 AND COLUMBIA UNIT 1

      A.     Combustion of Coal At the Accused Plants

      836.   Fry stated that there were no difference between the operations of the Portage
             and Arbor plants that he relied on for his infringement opinions.

                    D.I. # 71, Fry Dep. 33:21–34:15.

             Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
             as the referenced testimony does not support this statement. McMahon v. Carroll
             College, No. 04-C-384, 2007 U.S. Dist. LEXIS 17301 *5 (E.D. Wis. March 9,
             2007) (explaining that citations to the record that do not support the proposed
             finding of fact can be disregarded by the court). Rather, Dr. Fry’s testimony
             states that his “opinions [about direct infringement] are the same for Arbor as for
             Portage.” Dkt. 71, Fry Dep. 33:21–34:15.

                    Def. Reply: Undisputed. The referenced citation supports Defendants’
                    PFF by explicitly including the following quote from Fry:

                    Q. Are there any differences between the operations of Portage and Arbor
                    that you rely on in connection with any of your infringement opinions?
                    A. No.

                    D.I. # 71, Fry Dep. 34:12–15.



                                             296
837.   Plaintiffs served a demand for inspection for each of the accused plants and
       facilities, requesting testing, sampling, and measurement during their two days of
       tours and inspections of the accused plants and facilities.

              Mark Decl. Ex. 160, Pls.’ Demands for Inspection of Premises and/or
              Things (Oct. 17, 2018).

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

838.   Plaintiffs’ expert witness, Andrew Fry, performed no measurements of Br2 or
       HgBr2 at the accused plants.

              D.I. # 71, Fry Dep. 44:5–20 (testifying that he took no measurements at
              all at Columbia Unit 1 or Weston Unit 3).

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as mischaracterizing Dr. Fry’s testimony. For example, the referenced testimony
       does not discuss HgBr2. Dkt. 71, Fry Dep. 44:5–20.

              Def. Reply: Undisputed. Def. PFF ¶ 838 is supported by the referenced
              testimony. The cited testimony reflects that Fry did not “make any
              measurements at all at Columbia Unit 1 or Weston Unit 3,” D.I. # 71, Fry
              Dep. 44:5–7, which necessarily means that Fry did not perform
              measurements of HgBr2 at the accused plants.

839.   In Columbia Energy Center Unit 1, air emissions treatment systems include the
       injection of activated carbon (“ACI”) through lances into the flue gas ductwork
       to help capture mercury from the flue gas.

              Case 280 D.I. # 66, Lokenvitz Dep. at 44:12-45:14, 65:20-25, 78:9-17.

       Pl. Response: Undisputed, provided it is understood that in the context of this
       fact finding, the phrase “flue gas ductwork” is meant to refer to the pathway of
       flue gas after it exits the boiler.

               Def. Reply: Undisputed, to the extent Defendants understand the term
       “flue gas” as “the gases in the region from above the combustion zone through the
       stack outlet that result from the substantially-complete combustion of coal.” D.I.
       # 82, Amended Joint Table of Terms Requiring Construction, at 2.

840.   Plaintiffs have identified no equipment at either Weston Power Plant Unit 3 or
       Columbia Energy Center Unit 1 for injecting calcium bromide into the gases in
       the upper furnace, the convective section of the furnace, the economizer, or the
       flue gas ductwork.

              D.I. # 72, First Fry Report ¶¶ 164–165 (accusing Defendants of
              infringement based on use of boiler).

       Pl. Response: Undisputed.



                                       297
               Def. Reply: Undisputed.

841.   Weston Power Plant Unit 3 and Columbia Energy Center Unit 1 each has a
       system for introducing combustion air at different stages.

               D.I. # 76, Second Wilcox Report ¶ 16.

       Pl. Response: Disputed. Plaintiffs object to Defendants’ proposed finding of
       fact as it is not clear what is meant by the use of the terms “combustion air at
       different stages.” Further, the referenced paragraphs from Dr. Wilcox’s report

                                                  Dkt. No. 76, 76, Second Wilcox Report,
       ¶ 16.

               Def. Reply: Undisputed. Def. PFF ¶ 841 is not vague and is supported
               by the cited evidence. Paragraph 16 of the Second Wilcox Report


                           D.I. # 76, Second Wilcox Report ¶ 16. Paragraph 82 of the
               Second Wilcox Report discusses
                                                                    D.I. # 76, Second
               Wilcox Report ¶ 82.

842.   Weston Power Plant Unit 3 and Columbia Energy Center Unit 1 each introduces,
       with the fuel, less air than is required for complete combustion of coal to occur,
       and then introduces additional air (i.e., “overfired air,” or “OFA”) further
       downstream from the fireball (i.e., higher up in the furnace).

               D.I. # 76, Second Wilcox Report ¶ 16.

       Pl. Response: Undisputed.

               Def. Reply: Undisputed.

843.   According to Plaintiffs’ expert witness, Andrew Fry, at both Weston Unit 3 and
       Columbia Unit 1 the overfired air is introduced below the nose arch, which is a
       constriction in the furnace that helps mix the gases.

               D.I. # 71, Fry Dep. 108:19–114:19.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as it mischaracterizes Dr. Fry’s testimony. For example, the referenced testimony
       is based on Dr. Fry’s hand-drawn sketch, and not on a diagram of either Weston
       Unit 3 or Columbia Unit 1. Further, Dr. Fry does not testify that the “overfired air
       is introduced below the nose arch,” as alleged in Defendants’ proposed finding of
       fact. Rather, with respect to Dr. Fry’s hand-drawn sketch, Dr. Fry testifies that
       injector levels are below the area where the overfired air enters the plant. Dkt. 71,
       Fry Dep. 108:19–114:19.

               Def. Reply: Undisputed. Def. PFF ¶ 843 does not mischaracterize Fry’s
               testimony. As is evidenced by the cited testimony, Fry denoted on his
               diagram that overfired air is introduced in the lower furnace below the


                                       298
              nose arch. D.I. # 71, Fry Dep. 108:19–114:19. Further, it is irrelevant
              whether Fry was discussing a hand-drawn sketch as opposed to a diagram
              of Weston Unit 3 or Columbia Unit 1, as he acknowledged that his sketch
              was “[r]oughly representative of a tangential-fired furnace” and “a
              reasonable description” “of the geometries at the Columbia Power Plant
              Unit 1 and Weston Power Plant Unit 3.” D.I. # 71, Fry Dep. 108:19–
              114:19. Fry’s hand-drawn diagram and testimony thus establish that
              (i) the point where the overfired air enters, B, is below the nose arch, A;
              and (ii) this geometry and configuration apply at Columbia and Weston.
              See Mark Decl. (May 28, 2019), Ex. 240 (Fry drawing).

844.   When asked at his deposition about the list of factors that he opined a POSA
       should test or consider in order to determine whether a bromide compound would
       be a thermolabile molecular bromine precursor, Plaintiffs’ expert witness,
       Andrew Fry, claimed that he had considered the various factors, but did not
       provide any testimony as to how he actually considered each such factor in his
       infringement opinion.

              D.I. # 71, Fry Dep. 140:17–152:18.

       Pl. Response: Disputed. Plaintiffs dispute Defendants’ proposed finding of fact
       as argumentative. McMahon v. Carroll College, No. 04-C-384, 2007 U.S. Dist.
       LEXIS 17301, *5 (E.D. Wis. March 9, 2007) (“Arguments have no place in
       proposed findings of fact or responses to such findings.”). Plaintiffs further
       dispute Defendants’ proposed finding of fact as is mischaracterizes Dr. Fry’s
       testimony. For example, when asked whether he considered the referenced
       factors, Dr. Fry testified that he did, and then explained how he relied on the
       Niksa article for his evaluation. See, e.g., Dkt. 71, 142:18-143:19. Dr. Fry also
       testified that




              Def. Reply: Undisputed. Def. PFF ¶ 844 does not mischaracterize Fry’s
              testimony, as is evident by comparing Def. PFF ¶ 844 with the text of the
              Fry deposition. Plaintiffs have not introduced evidence that shows that
              Def. PFF ¶ 844 is unsupported; instead, the response asserts additional
              facts, but does not contradict the stated fact. None of the evidence cited
              by Plaintiffs reflects any deposition testimony from Fry regarding


B.     Combustion of Refined Coal at Weston Power Plant Unit 3

845.   Weston Power Plant has two coal-fired units, only one of which (Unit 3) is
       accused of infringement.


                                      299
              D.I. # 35, SAC; D.I. # 49, Answer to SAC; D.I. # 68; Pfeiffer Dep. 23:20‒
              24.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

846.   Weston Power Plant Unit 3 is a tangential-fired boiler with over-fired air.

              D.I. # 83-1, Lawton Report ¶ 195; D.I. # 72, First Fry Report ¶ 168; Mark
              Decl. Ex. 144, August 3, 2015 Email, at WPS_00012795–96; D.I. # 59,
              Hujet Dep. 245:3–22.




847.   At Weston Power Plant Unit 3, coal is pulverized mechanically into a fine powder
       and exposed to heating and drying processes before it is blown into the
       combustion zone of the furnace.

              D.I. # 76, Second Wilcox Report ¶ 82.

       Pl. Response: Undisputed.
              Def. Reply: Undisputed.

848.   The air directed into the lower furnace is insufficient for complete combustion of
       the coal.

              D.I. # 75, First Wilcox Report ¶ 102; D.I. # 76, Second Wilcox Report
              ¶ 82.

       Pl. Response: Disputed as the term “complete combustion” is not defined in the
       context of the proposed finding of fact.

              Def. Reply: Undisputed. The response does not dispute the stated fact.
              Plaintiffs’ objection to “complete combustion” is immaterial.

849.   In Weston Power Plant Unit 3, combustion is not substantially completed until
       after the initial combustion gases are further combusted in overfired air.



                                       300
              D.I. # 75, First Wilcox Report ¶ 102; D.I. # 76, Second Wilcox Report
              ¶ 82.

       Pl. Response: Disputed as the term “complete combustion” is not defined in the
       context of the proposed finding of fact.

              Def. Reply: Undisputed. The response does not dispute the stated fact.
              Plaintiffs’ objection to “complete combustion” is immaterial.

850.   From the economizer at Weston Power Plant Unit 3, the gas enters the baghouse,
       where particulates are collected.

              D.I. # 59, Hujet Dep. 41:19–42:13.




851.   Downstream of the baghouse, gas enters Weston’s ReACT system, which uses
       activated carbon for flue gas desulfurization.

              D.I. # 59, Hujet Dep. 41:23–42:13.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

852.   After exiting the ReACT system, the gas enters a slipstream polishing fabric filter.

              D.I. # 59, Hujet Dep. 41:25–42:1.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

853.   The gas then exits the unit through the smokestack.

              D.I. # 59, Hujet Dep. 199:4–200:15.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.




                                       301
C.     Combustion of Refined Coal at Columbia Energy Center Unit 1

854.   Columbia Energy Center has two coal-fired units, only one of which (Unit 1) is
       accused of infringement.

              Case 280 D.I. # 38, SAC ¶ 28; Case 280 D.I. # 54, Answer to SAC ¶ 28.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

855.   Columbia Energy Center Unit 1 is a tangential-fired boiler with over-fired air.

              D.I. # 83-1, Lawton Report (March 13, 2019) ¶ 195; Case 280 D.I. # 66,
              Lokenvitz Dep. 22:11–17, 111:17–112:11, 149:20–150:6.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

856.   At Columbia Energy Center Unit 1, coal is pulverized mechanically into a fine
       powder and exposed to heating and drying processes before it is blown into the
       combustion zone of the furnace.

              D.I. # 76, Second Wilcox Report ¶ 82.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

857.   The air directed into the lower furnace is insufficient for complete combustion of
       the coal.

              D.I. # 75, First Wilcox Report (January 29, 2019) ¶ 102; D.I. # 76, Second
              Wilcox Report (March 6, 2019) ¶ 82.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

858.   In Columbia Energy Center Unit 1, combustion is not substantially completed
       until after the initial combustion gases are further combusted in overfired air.

              D.I. # 75, First Wilcox Report (January 29, 2019) ¶ 102; D.I. # 76, Second
              Wilcox Report (March 6, 2019) ¶ 82.

       Pl. Response: Disputed as the term “complete combustion” is not defined in the
       context of the proposed finding of fact.

              Def. Reply: Undisputed. The response does not dispute the stated fact.
              Plaintiffs’ objection to “complete combustion” is immaterial.



                                       302
    859.   At Columbia Energy Center Unit 1, the gas created by combustion exits the boiler
           to be treated by a number of systems.

                  Case 280 D.I. # 66, Lokenvitz Dep. 203:23–204:24.

           Pl. Response: Disputed. This proposed finding of fact is vague in its use of the
           phrase “to be treated by a number of systems” and therefore is ambiguous and
           unclear as phrased and is disputed for that reason.

                  Def. Reply: Undisputed. The response does not dispute the stated fact.
                  Plaintiffs’ objection to “to be treated by a number of systems” is
                  immaterial.

XXI. NALCO’S FORBEARANCE

    A.     Nalco’s Knowledge of Weston

    860.




                                          303
861.




       304
862.   DTE performed a test burn of Refined Coal at the Weston Power Plant in 2011.

              D.I. # 61, Kaminski Dep. 221:3–23.

       Pl. Response: Undisputed.

              Def. Reply: Undisputed.

863.




B.     Nalco’s Knowledge of Columbia

864.




                                     305
865.




866.




867.




       306
       Pl. Response: Undisputed.

             Def. Reply: Undisputed.

868.




869.




                                   307
C.     Defendants’ Reliance

870.   Prior to the development of the Arbor and Portage Refined Coal facilities,
       Defendants were aware that calcium bromide was available on the open market
       without a license to the ʼ692 Patent.

              D.I. # 57, Berkimer Dep. 20:23–24:7; Mark Decl. Ex. 74, Nalco – Alliant
              First Amendment to Contract Number 40360, Schedule F.1, MerControl
              Pricing and License Terms.

       Pl. Response: Disputed.




                                     308
              Def. Reply: Undisputed. Def. PFF ¶ 870 is supported by the cited
              evidence, as is evident by comparing Def. PFF ¶ 870 with the referenced
              testimony and the First Amendment. Further, the record shows that the

                                                                                    D.I.
              # 108, Def. PFF ¶ 553; D.I. # 107, Def. Op. Br. 84‒85; D.I. # 132, Def.
              Supp. PFF ¶¶ 904–913, 917, 921–922.

871.   Prior to establishing Refined Coal facilities, DTE sought and obtained the
       licenses it believed it needed to make and sell Refined Coal.

              D.I. # 64, Panczak Dep. 59:6–20; 61:16–25.

       Pl. Response: Disputed.




                                      309
310
              Def. Reply: Undisputed. The response asserts additional facts, but it
              raises no dispute of the proposed fact. Panczak was asked




                                      This directly supports Def. PFF ¶ 871.

872.   In 2016, Defendants were aware that technologies other than the Chem-Mod
       Solution, including potassium iodide-based products, that could be used to create
       refined coal.

              Case 280 D.I. # 66, Lokenvitz Dep. 219:21‒220:12; D.I. # 64, Panczak
              Dep. 229:25–230:16; Mark Decl. Ex. 183, Dec. 2, 2015 Email at
              PORTAGE_00095220–21; D.I. # 60, Johnson Dep. 147:11-15; Mark
              Decl. Ex. 99, D. Johnson Errata Sheet.

       Pl. Response: Undisputed, the Defendants were aware of such technologies, but
       it is disputed to the extent the factfinding is meant to imply that these technologies
       would have been practically or commercially available for Defendants to use.



                                        311
                  Def. Reply: Undisputed. Plaintiffs’ response does not raise any material
                  dispute to the stated fact. Def. PFF ¶ 872 does not discuss the practicality
                  or commercial availability of the referenced technologies; further,
                  Plaintiffs have cited no evidence to support that the technologies would
                  not have been practically or commercially available to Defendants.

    873.   In establishing the Arbor and Portage Refined Coal facilities, Arbor and
           Portage’s predecessors in interest forwent other potential host sites for Refined
           Coal operations.

                  D.I. # 64, Panczak Dep. 31:2–33:9.

           Pl. Response: Disputed.




                  Def. Reply: Undisputed. Def. PFF ¶ 873 is supported by the record.
                  Defendants’ testimony shows that
                                                                              D.I. # 108,
                  Def. PFF ¶ 818, D.I. # 57, Berkimer Dep. 173:7–183:13; D.I. # 64;
                  Panczak Dep. 145:25–146:20; D.I. # 108, Def. PFF ¶ 792, Mark Decl. Ex.
                  41, Mar. 23, 2016 Email, at PORTAGE 00062865; D.I. # 57, Berkimer
                  Dep. 240:13–243:5.

XXII. CURRENT PROCEEDINGS

    874.   On April 18, 2019, Nalco filed complaints against Defendants in these litigations.

                  D.I. # 1, Nalco Company v. Wisconsin Public Service Corp., et al., 3:18-
                  cv-279 (W.D. Wisc. Apr. 18, 2018); D.I. # 1, Nalco Company v. Wisconsin
                  Power & Light, et al., 3:18-cv-280 (W.D. Wisc. Apr. 18, 2018).

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    875.   On April 19, 2018, without prior notice to the defendants, Nalco voluntarily
           dismissed the Chem-Mod Case.

                  Mark Decl. Ex. 132, Pl. Nalco Co.’s Notice of Voluntary Dismissal
                  Without Prejudice, Nalco Company v. Chem-Mod LLC, 1:14-cv-02510,
                  D.I. # 147 (N.D. Ill. Apr. 19, 2018).

           Pl. Response: Undisputed.

                  Def. Reply: Undisputed.

    876.   None of the defendants in the Chem-Mod Case or any of their affiliates paid
           Nalco any consideration to obtain dismissal of the Chem-Mod Case.



                                           312
      Mark Decl. Ex. 132, Pl. Nalco Co.’s Notice of Voluntary Dismissal
      Without Prejudice, Nalco Company v. Chem-Mod LLC, 1:14-cv-02510,
      D.I. # 147 (N.D. Ill. Apr. 19, 2018).

Pl. Response: Undisputed.

      Def. Reply: Undisputed.




                            313
Dated: May 28, 2019   Respectfully submitted,

                      /s/ Kristin Graham Noel

                      Kristin Graham Noel
                      Anita Boor
                      Quarles & Brady LLP
                      33 East Main Street
                      Suite 900
                      Madison, WI 53703
                      Telephone: 608.251.5000
                      Facsimile:   608.251.9166


                      Richard W. Mark
                      Joseph Evall
                      Paul J. Kremer
                      Gibson, Dunn & Crutcher LLP
                      200 Park Avenue
                      New York, NY 10166-0193
                      Telephone: 212.351.4000
                      Facsimile:   212.351.4035

                      Attorneys for Defendants




                       314
                               CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, I caused to be electronically filed the foregoing
document with the Clerk of the Court using the Court’s CM/ECF system, which will send
notification of such filing to all counsel of record.

                                                     /s/ Richard Mark
                                                    Richard Mark




                                              315
